Exhibit 10.3

THIRD AMENDMENT TO REVOLVING LOAN CREDIT AGREEMENT

This THIRD AMENDMENT TO REVOLVING LOAN CREDIT AGREEMENT (this “Amendment”),
dated as of April 10, 2018 (the “Amendment Effective Date”) is among C1
INTERMEDIATE CORP., a Delaware corporation (“Holdings”), C1 HOLDINGS CORP., a
Delaware corporation (“C1H”), CONVERGEONE, INC., a Minnesota corporation
(“ConvergeOne”), ANNESE & ASSOCIATES, INC., a New York corporation (“Annese”),
SPS HOLDCO, LLC, a Delaware limited liability company (“SPS Holdco”), STRATEGIC
PRODUCTS AND SERVICES, LLC, a Delaware limited liability company (“SPS”),
PROVIDEA CONFERENCING, LLC, a Delaware limited liability company (“Providea”),
CONVERGEONE UNIFIED TECHNOLOGY SOLUTIONS, INC., a Delaware corporation (“C1S”),
CONVERGEONE TECHNOLOGY UTILITIES, INC., a Delaware corporation (“C1U”),
ALEXANDER OPEN SYSTEMS, INC., a Kansas corporation (“AOS”), ARROW SYSTEMS
INTEGRATION, INC., a Delaware corporation (“Arrow”), ASI MANAGED SERVICES, LLC,
a Delaware limited liability company (“ASIM”), ASI DEDICATED SERVICES, LLC, a
Delaware limited liability company (“ASID”), and ASI ELECTRICAL SERVICES, LLC, a
Delaware limited liability company (“ASIE” and, collectively, together with C1H,
ConvergeOne, Annese, SPS Holdco, SPS, Providea, C1S, C1U, Arrow, ASIM, and ASID,
the “Borrowers”), WELLS FARGO COMMERCIAL DISTRIBUTION FINANCE, LLC (“CDF”), as
administrative agent for the Lenders (as defined below) (in such capacity, the
“Administrative Agent”) and collateral agent for the Secured Parties (in such
capacity, the “Collateral Agent”), each Lender party hereto, and CDF, as funding
agent for the Floorplan Advances (in such capacity, the “Floorplan Funding
Agent”). Capitalized terms not otherwise defined in this Amendment have the same
meanings as specified in the Credit Agreement (as defined below).

PRELIMINARY STATEMENTS

WHEREAS, Holdings, the Borrowers, the Administrative Agent, the Collateral
Agent, the Floorplan Funding Agent and the lenders party thereto from time to
time (collectively, the “Lenders”, and each, a “Lender”), are parties to the
Revolving Loan Credit Agreement dated as of June 20, 2017, as amended by that
certain Supplement No. 1 dated as of August 8, 2017, as further amended by that
certain Supplement No. 2 dated as of September 22, 2017, as further amended by
that certain Supplement No. 3 dated as of November 13, 2017, as further amended
by that certain Supplement No. 4 dated as of January 26, 2018, as further
amended by that certain Supplement No. 5 dated as of April 10, 2018, as further
amended by that certain First Amendment to Revolving Loan Credit Agreement dated
as of January 18, 2018, and as further amended by that certain Second Amendment
to Revolving Loan Credit Agreement dated as of February 13, 2018 (as may be
further amended, restated, supplemented or otherwise modified from time to time,
the “Credit Agreement”);

WHEREAS, Holdings and the Borrowers have requested, pursuant to Section 9.08(b)
of the Credit Agreement, that the Lenders constituting the Required Lenders and
the Administrative Agent agree to amend the Credit Agreement as set forth
herein;

WHEREAS, Holdings and the Borrowers have requested, pursuant to 7.08(b) of the
Guarantee and Collateral Agreement, that the Administrative Agent agree to amend
the Guarantee and Collateral Agreement as set forth herein;

WHEREAS, the Lenders constituting the Required Lenders and the Administrative
Agent agree to amend the Credit Agreement, and the Administrative Agent agrees
to amend the Guarantee and Collateral Agreement, solely on the terms and
conditions set forth herein; and



--------------------------------------------------------------------------------

WHEREAS, the Lead Borrower has notified the Administrative Agent pursuant to
Section 2.12(b) of the Credit Agreement that it will prepay its outstanding
Revolving Loans on the date hereof.

NOW, THEREFORE, in consideration of the covenants and agreements contained
herein, as well as other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

SECTION 1. Amendments.

(a) The Credit Agreement is hereby amended (a) to delete the stricken text
(indicated textually in the same manner as the following examples: stricken text
and stricken text) and (b) to add the double-underlined text (indicated
textually in the same manner as the following examples: double-underlined text
and double-underlined text), in each case, as set forth in the marked copy of
the Credit Agreement attached hereto as Exhibit A hereto and made a part hereof
for all purposes.

(b) Clause (l) of the definition of Excluded Property in Section 1.02 of the
Guarantee and Collateral Agreement is amended and restated as follows:

“any fee owned real property with a book value not in excess of $10,000,000 and
all leasehold interests in real property; and”.

(c) Section 3.03(e) of the Guarantee and Collateral Agreement is amended and
restated as follows:

“In the case of each Grantor, such Grantor shall, on or prior to the date on
which a Compliance Certificate is delivered to the Administrative Agent pursuant
to Section 5.04(c) of the Credit Agreement for the fiscal quarter in which such
Grantor obtains actual knowledge thereof, give notice to the Administrative
Agent of any Commercial Tort Claim of such Grantor in which the damages being
sought are reasonably estimated by such Grantor to exceed $2,500,000 and shall
grant to the Administrative Agent, for the benefit of the Secured Parties, a
first priority security interest in such Commercial Tort Claim. After such
grant, such Commercial Tort Claim shall be deemed to constitute Collateral for
purposes of this Agreement.”

(d) Section 3.04(d) of the Guarantee and Collateral Agreement is amended and
restated as follows:

“Letter-of-Credit Rights. If any Grantor is or becomes the beneficiary of a
letter of credit that is (i) not a Supporting Obligation of any Collateral and
(ii) in excess of $2,500,000 individually, or $10,000,000 in the aggregate for
all such letters of credit of the Grantors, such Grantor shall, on the date on
which a Compliance Certificate is delivered to the Administrative Agent pursuant
to Section 5.04(c) of the Credit Agreement for the fiscal quarter in which such
Grantor becomes a beneficiary thereof, notify the Administrative Agent thereof
and, at the request of the Administrative Agent, enter into an agreement with
the Administrative Agent, the issuer of such letter of credit or any nominated
person with respect to the Letter-of-Credit Rights under such letter of credit.
Such agreement shall collaterally assign such Letter-of-Credit Rights to the
Administrative Agent and such assignment shall be sufficient to grant control to
the Administrative Agent for the purposes of Section 9-107 of the New York UCC
(or any similar section under any equivalent Uniform Commercial Code), and shall
be in form and substance reasonably satisfactory to Administrative Agent.”

 

2



--------------------------------------------------------------------------------

(e) Clause (vi) of Section 3.07 of the Guarantee and Collateral Agreement is
amended and restated as follows:

“(vi) the Administrative Agent shall not require perfection of (A) letters of
credit and Letter-of-Credit Rights which (1) do not constitute Supporting
Obligations and (2) are not in excess of $2,500,000 individually, or $10,000,000
in the aggregate for all such letters of credit and Letter-of-Credit Rights of
the Loan Parties and (B) Commercial Tort Claims which (1) require any additional
action by any Loan Party to grant or perfect a security interest in such
Commercial Tort Claim and (2) are not in excess of $2,500,000 individually, or
$10,000,000 in the aggregate, in each case, other than the filing of a Uniform
Commercial Code financing statement (or the equivalent), and”

SECTION 2. Conditions to Effectiveness of this Amendment. The effectiveness of
this Amendment is subject to satisfaction (or waiver by the Required Lenders and
the Administrative Agent) of the following conditions precedent:

(a) receipt of duly executed counterparts of this Amendment from (i) the
Borrower and each Guarantor, (ii) Lenders constituting the Required Lenders and
(iii) the Administrative Agent;

(b) receipt of an Officer’s Certificate, signed by a Financial Officer of the
Lead Borrower, certifying that at the time of and immediately after giving
effect to this Amendment, no Default or Event of Default shall have occurred or
be continuing;

(c) receipt of a copy of the certificate or articles of incorporation or
organization, including all amendments thereto, of each Loan Party, certified as
of a recent date by the Secretary of State of the state of its organization, and
a certificate as to the good standing (where relevant) of each Loan Party as of
a recent date, from such Secretary of State or similar Governmental Authority;

(d) an Officer’s Certificate of the Secretary or Assistant Secretary of each
Loan Party dated as of the date hereof and certifying (A) that attached thereto
is a true and complete copy of the by-laws or operating (or limited liability
company) agreement of such Loan Party as in effect on the date hereof, (B) that
attached thereto is a true and complete copy of resolutions duly adopted by the
Governing Board of such Loan Party authorizing the execution, delivery and
performance of this Amendment, and that such resolutions have not been modified,
rescinded or amended and are in full force and effect, (C) that the certificate
or articles of incorporation or organization of such Loan Party have not been
amended since the date of the last amendment thereto shown on the certified copy
furnished pursuant to clause (c) above, and (D) as to the incumbency and
specimen signature of each officer executing this Amendment on behalf of such
Loan Party; and

(e) substantially concurrently with entering into this Amendment, Holdings and
C1H shall have executed and delivered the Term Loan Agreement, dated as of the
date hereof, by and among Holdings, C1H, the lenders party thereto and Credit
Suisse AG, Cayman Islands Branch as administrative agent and collateral agent
(“CS”);

(f) Holdings and each Borrower shall have executed and delivered an
acknowledgment to the Intercreditor Agreement, dated as of the date hereof, by
and among the Administrative Agent and CS; and

(g) the Borrower shall have paid to the Administrative Agent, to the extent
invoiced no later than the Business Day immediately preceding the Amendment
Effective Date, all costs and expenses due and payable (whether pursuant to the
Loan Documents or any agreement relating to this Amendment) on or prior to the
Amendment Effective Date, including, to the extent invoiced, reimbursement or
payment of all reasonable and documented out of pocket costs and expenses
(including, without limitation, reasonable fees, charges and disbursements of
Bryan Cave LLP) required to be reimbursed or paid by the Loan Parties hereunder
or under any Loan Document.

 

3



--------------------------------------------------------------------------------

SECTION 3. Representations and Warranties. To induce the other parties hereto to
enter into this Amendment, each Loan Party hereby represents and warrants, on
and as of the date hereof and the Amendment Effective Date, that:

(a) The representations and warranties of each Loan Party set forth in Article
III of the Credit Agreement and in each other Loan Document shall be true and
correct in all material respects on and as of the Amendment Effective Date with
the same effect as though made on and as of such date, except to the extent such
representations and warranties expressly relate to an earlier date or period, in
which case they shall be true and correct in all material respects as of such
earlier date or period; provided that any representation and warranty that is
qualified as to “materiality”, “Material Adverse Effect” or similar language
shall be true and correct (after giving effect to any qualification therein) in
all respects on the Amendment Effective Date or on such earlier date, as the
case may be.

(b) At the time of and immediately after giving effect to this Amendment, no
Default or Event of Default shall have occurred or be continuing.

(c) Each Loan Party (i) is a Person duly organized or formed, validly existing
and in good standing (to the extent such concept exists in such jurisdiction)
under the laws of the jurisdiction of its organization, except where the failure
to be duly organized or formed or to exist (other than in the case of the
Borrower) or be in good standing could not reasonably be expected to result in a
Material Adverse Effect, and (ii) has the requisite organizational power and
authority to execute, deliver and perform its obligations under this Amendment.

(d) The execution, delivery and performance by each Loan Party of this
Amendment, (a) have been duly authorized by all requisite corporate or other
organizational action on the part of each Loan Party and (b) do not (i) violate
(A) any provision (x) of any applicable law, statute, rule or regulation, or
(y) of the certificate or articles of incorporation, bylaws or other
constitutive documents of any Loan Party, (B) any applicable material order of
any Governmental Authority or (C) any provision of any material indenture,
agreement or other instrument to which any Loan Party or any Restricted
Subsidiary is a party or by which any of them or any of their property is bound,
(ii) conflict with, result in a breach of or constitute (alone or with notice or
lapse of time or both) a default under or give rise to any right to require the
prepayment, repurchase or redemption of any obligation under any such material
indenture, agreement or other instrument to which such Loan Party is a party or
(iii) result in the creation or imposition of any Lien upon or with respect to
any property or assets now owned or hereafter acquired by any Loan Party (other
than Liens created or permitted under the Credit Agreement or under the Security
Documents); except with respect to clauses (b)(i) through (b)(iii) (other than
clause (b)(i)(A)(y)), to the extent that such violation, conflict, breach,
default, or creation or imposition of Lien could not reasonably be expected to
result in a Material Adverse Effect.

(e) Except to the extent the failure to obtain or make the same could not
reasonably be expected to result in a Material Adverse Effect, no action,
consent or approval of, registration or filing with or any other action by any
Governmental Authority is necessary or required in connection with the
execution, delivery and performance of this Amendment by the Loan Parties,
except for such as have been made or obtained and are in full force and effect.

(f) This Amendment has been duly executed and delivered by each Loan Party party
hereto. This Amendment constitutes a legal, valid and binding obligation of each
Loan Party party hereto, enforceable against such Loan Party in accordance with
its terms, except as may be limited by any bankruptcy, insolvency, fraudulent
transfer, reorganization, receivership, moratorium or similar laws of general
applicability relating to or limiting creditors’ rights generally or by general
equity principles, regardless of whether considered in a proceeding in equity or
at law.

 

4



--------------------------------------------------------------------------------

SECTION 4. Reference to and Effect on the Credit Agreement; Confirmation of
Guarantors.

(a) Except as specifically amended herein, all Loan Documents shall continue to
be in full force and effect and are hereby in all respects ratified and
confirmed.

(b) The execution, delivery and effectiveness of this Amendment shall not
operate as a waiver of any right, power or remedy of any Lender or the
Administrative Agent under any of the Loan Documents, nor constitute a waiver of
any provision of the Loan Documents or in any way limit, impair or otherwise
affect the rights and remedies of the Lenders or the Administrative Agent under
the Loan Documents.

(c) The Borrowers and the other parties hereto acknowledge and agree that, on
and after the Amendment Effective Date, this Amendment shall constitute a Loan
Document for all purposes of the Credit Agreement.

(d) On and after the Amendment Effective Date, each reference in the Credit
Agreement to “this Agreement”, “hereunder”, “hereof” or words of like import
referring to the Credit Agreement, shall mean and be a reference to the Credit
Agreement, as amended by, and after giving effect to, this Amendment.

(e) Nothing herein shall be deemed to entitle any Loan Party to a consent to, or
a waiver, amendment, modification or other change of, any of the terms,
conditions, obligations, covenants or agreements contained in the Credit
Agreement or any other Loan Document in similar or different circumstances.

(f) Each of the Loan Parties hereby (i) acknowledges and agrees that all of its
obligations under the Credit Agreement and the other Loan Documents to which it
is a party are reaffirmed and remain in full force and effect on a continuous
basis, (ii) reaffirms each Lien granted by such Loan Party to the Collateral
Agent for the benefit of the Secured Parties and reaffirms the guaranties made
pursuant to the Guarantee and Collateral Agreement, and (iii) acknowledges and
agrees that the grants of security interests by and the guaranties of the Loan
Parties contained in the Security Documents are, and shall remain, in full force
and effect after giving effect to this Agreement.

SECTION 5. Execution in Counterparts; Severability.

(a) This Amendment may be executed in one or more counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same instrument. Delivery by facsimile or other electronic transmission of
an executed counterpart of a signature page to this Amendment shall be effective
as delivery of an original executed counterpart of this Amendment. The Agents
may also require that any such documents and signatures delivered by facsimile
or other electronic transmission be confirmed by a manually signed original
thereof; provided that the failure to request or deliver the same shall not
limit the effectiveness of any document or signature delivered by facsimile or
other electronic transmission.

 

5



--------------------------------------------------------------------------------

(b) In the event any one or more of the provisions contained in this Amendment
should be held invalid, illegal or unenforceable in any respect, the validity,
legality and enforceability of the remaining provisions contained in this
Amendment shall not in any way be affected or impaired thereby (it being
understood that the invalidity of a particular provision in a particular
jurisdiction shall not in and of itself affect the validity of such provision in
any other jurisdiction). The parties shall endeavor in good-faith negotiations
to replace the invalid, illegal or unenforceable provisions with valid
provisions the economic effect of which comes as close as possible to that of
the invalid, illegal or unenforceable provisions.

SECTION 6. Expenses. The Borrower agrees to pay all reasonable and documented
out-of-pocket costs and expenses incurred by the Administrative Agent in
connection with this Amendment in the manner and to the extent provided in the
Credit Agreement. The Borrower hereby confirms that the indemnification
provisions set forth in Section 9.05 of the Credit Agreement shall apply to this
Amendment and such provisions shall govern any losses, claims, damages,
liabilities, costs and expenses (as more fully set forth therein as applicable)
which may arise herefrom or in connection herewith.

SECTION 7. GOVERNING LAW.

(a) THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAW OF THE STATE OF NEW YORK.

(b) EACH BORROWER HEREBY IRREVOCABLY AND UNCONDITIONALLY AGREES THAT IT WILL NOT
COMMENCE ANY ACTION, LITIGATION OR PROCEEDING OF ANY KIND OR DESCRIPTION,
WHETHER IN LAW OR EQUITY, WHETHER IN CONTRACT OR TORT OR OTHERWISE, AGAINST ANY
AGENT, ANY LENDER OR ANY OF THEIR RESPECTIVE RELATED PARTIES IN ANY WAY RELATING
TO THIS AMENDMENT OR THE TRANSACTIONS RELATING HERETO IN ANY FORUM OTHER THAN
ANY NEW YORK STATE COURT OR FEDERAL COURT OF THE UNITED STATES OF AMERICA
SITTING IN THE BOROUGH OF MANHATTAN IN NEW YORK CITY, AND ANY APPELLATE COURT
FROM ANY THEREOF, AND EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY AND
UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR
PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE OR, TO THE EXTENT
PERMITTED BY LAW, IN SUCH FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT
A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE
ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER
PROVIDED BY LAW. NOTHING IN THIS AMENDMENT SHALL AFFECT ANY RIGHT THAT THE
ADMINISTRATIVE AGENT, THE COLLATERAL AGENT, OR ANY LENDER MAY OTHERWISE HAVE TO
BRING ANY ACTION OR PROCEEDING RELATING TO THIS AMENDMENT OR THE OTHER LOAN
DOCUMENTS AGAINST ANY BORROWER, HOLDINGS OR THEIR RESPECTIVE PROPERTIES IN THE
COURTS OF ANY JURISDICTION. EACH PARTY HERETO IRREVOCABLY AND UNCONDITIONALLY
WAIVES, TO THE EXTENT IT MAY LEGALLY AND EFFECTIVELY DO SO, ANY OBJECTION WHICH
IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY SUIT, ACTION OR
PROCEEDING ARISING OUT OF OR RELATING TO THIS AMENDMENT IN A NEW YORK STATE OR
FEDERAL COURT. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN
ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AMENDMENT IN THE
MANNER PROVIDED FOR NOTICES (OTHER THAN FACSIMILE) IN SECTION 9.01 OF THE CREDIT
AGREEMENT. NOTHING IN THIS AMENDMENT OR ANY OTHER LOAN DOCUMENT WILL AFFECT THE
RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY
APPLICABLE LAW.

 

6



--------------------------------------------------------------------------------

SECTION 8. WAIVER OF RIGHT TO TRIAL BY JURY. EACH PARTY HERETO HEREBY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL
BY JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF,
UNDER OR IN CONNECTION WITH THIS AMENDMENT. EACH PARTY HERETO (A) CERTIFIES THAT
NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT
AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AMENDMENT BY,
AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 8.

SECTION 9. No Novation. By its execution of this Amendment, each of the parties
hereto acknowledges and agrees that the terms of this Amendment do not
constitute a novation, but, rather, a supplement of the terms of a pre-existing
indebtedness and related agreement, as evidenced by the Credit Agreement.

[Remainder of page intentionally left blank; signature pages follow]

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

 

C1 INTERMEDIATE CORP. By:  

/s/ Jeffrey Nachbor

  Name: Jeffrey Nachbor   Title: Chief Financial Officer C1 HOLDINGS CORP. By:  

/s/ Jeffrey Nachbor

  Name: Jeffrey Nachbor   Title: Treasurer and Chief Financial Officer
CONVERGEONE, INC. By:  

/s/ Jeffrey Nachbor

  Name: Jeffrey Nachbor   Title: Treasurer and Chief Financial Officer STRATEGIC
PRODUCTS AND SERVICES, LLC By:  

/s/ Jeffrey Nachbor

  Name: Jeffrey Nachbor   Title: Treasurer and Chief Financial Officer PROVIDEA
CONFERENCING, LLC By:  

/s/ Jeffrey Nachbor

  Name: Jeffrey Nachbor   Title: Treasurer and Chief Financial Officer ANNESE &
ASSOCIATES, INC. By:  

/s/ Jeffrey Nachbor

  Name: Jeffrey Nachbor   Title: Treasurer and Chief Financial Officer

[Signature Page to Third Amendment to Revolving Loan Credit Agreement
(ConvergeOne)]



--------------------------------------------------------------------------------

SPS HOLDCO, LLC By:  

/s/ Jeffrey Nachbor

  Name: Jeffrey Nachbor   Title: Treasurer and Chief Financial Officer
CONVERGEONE UNIFIED TECHNOLOGY SOLUTIONS, INC. By:  

/s/ Jeffrey Nachbor

  Name: Jeffrey Nachbor   Title: Treasurer and Chief Financial Officer
CONVERGEONE TECHNOLOGY UTILITIES, INC. By:  

/s/ Jeffrey Nachbor

  Name: Jeffrey Nachbor   Title: Treasurer and Chief Financial Officer ALEXANDER
OPEN SYSTEMS, INC. By:  

/s/ Jeffrey Nachbor

  Name: Jeffrey Nachbor   Title: Treasurer and Chief Financial Officer ARROW
SYSTEMS INTEGRATION, INC. By:  

/s/ Jeffrey Nachbor

  Name: Jeffrey Nachbor   Title: Treasurer and Chief Financial Officer

[Signature Page to Third Amendment to Revolving Loan Credit Agreement
(ConvergeOne)]



--------------------------------------------------------------------------------

ASI MANAGED SERVICES, LLC By:  

/s/ Jeffrey Nachbor

  Name: Jeffrey Nachbor   Title: Treasurer and Chief Financial Officer ASI
DEDICATED SERVICES, LLC By:  

/s/ Jeffrey Nachbor

  Name: Jeffrey Nachbor   Title: Treasurer and Chief Financial Officer ASI
ELECTRICAL SERVICES, LLC By:  

/s/ Jeffrey Nachbor

  Name: Jeffrey Nachbor   Title: Treasurer and Chief Financial Officer

[Signature Page to Third Amendment to Revolving Loan Credit Agreement
(ConvergeOne)]



--------------------------------------------------------------------------------

 

WELLS FARGO COMMERCIAL DISTRIBUTION FINANCE, LLC, as Administrative Agent,
Collateral Agent and Floorplan Funding Agent By:  

/s/ Jack F. Morrone

  Name: Jack F. Morrone   Title: Duly Authorized Signatory

[Signature Page to Third Amendment to Revolving Loan Credit Agreement
(ConvergeOne)]



--------------------------------------------------------------------------------

EXHIBIT A

 

 

 

REVOLVING LOAN CREDIT AGREEMENT

dated as of June 20, 2017,

among

C1 INTERMEDIATE CORP.,

as Holdings

C1 HOLDINGS CORP.,

as the Lead Borrower,

CONVERGEONE, INC., ANNESE & ASSOCIATES, INC., SPS HOLDCO, LLC,

STRATEGIC PRODUCTS AND SERVICES, LLC, PROVIDEA CONFERENCING, LLC,

CONVERGEONE UNIFIED TECHNOLOGY SOLUTIONS, INC., CONVERGEONE

TECHNOLOGY UTILITIES, INC., ALEXANDER OPEN SYSTEMS, INC., ARROW

SYSTEMS INTEGATION, INC., ASI MANAGED SERVICES, LLC, ASI DEDICATED

SERVICES, LLC, ASI ELECTRICAL SERVICES, LLC and the other Borrowers from time to

time party hereto,

as Borrowers,

THE LENDERS PARTY HERETO

and

WELLS FARGO COMMERCIAL DISTRIBUTION FINANCE, LLC,

as Administrative Agent and Collateral Agent under the Revolving Facility

WELLS FARGO BANK, N.A.,

as Lead Arranger and Bookrunner

and

WELLS FARGO COMMERCIAL DISTRIBUTION FINANCE, LLC,

as Floorplan Funding Agent

 

 

 



--------------------------------------------------------------------------------

EXHIBIT A

 

TABLE OF CONTENTS

 

          Page  

ARTICLE I DEFINITIONS

     2  

Section 1.01.

   Defined Terms      2  

Section 1.02.

   Terms Generally      67  

Section 1.03.

   Classification of Loans and Borrowings      68  

Section 1.04.

   Rounding      68  

Section 1.05.

   References to Agreements and Laws      68  

Section 1.06.

   Times of Day      68  

Section 1.07.

   Timing of Payment or Performance      69  

Section 1.08.

   Pro Forma Calculations      69  

Section 1.09.

   Leases      70  

Section 1.10.

   Lead Borrower      70  

Section 1.11.

   Limited Conditions Transactions      71  

Section 1.12.

   Basket Amounts and Application of Multiple Relevant Provisions      72  

Section 1.13.

   Certifications      72  

ARTICLE II THE CREDITS

     72  

Section 2.01.

   Commitments      72  

Section 2.02.

   Revolving Loans and Borrowings; Funding of Borrowings      73  

Section 2.03.

   Requests for Revolving Borrowings      74  

Section 2.04.

   Repayment of Loans; Evidence of Debt      74  

Section 2.05.

   Fees      75  

Section 2.06.

   Interest on Loans; Floorplan Advances      76  

Section 2.07.

   Default Interest      77  

Section 2.08.

   Alternate Rate of Interest      77  

Section 2.09.

   Termination and Reduction of Commitments      79  

Section 2.10.

   Conversion and Continuation of Borrowings      79  

Section 2.11.

   [Intentionally Reserved]      80  

Section 2.12.

   Optional Prepayments      80  

Section 2.13.

   Mandatory Prepayments      81  

Section 2.14.

   Reserve Requirements; Change in Circumstances      81  

Section 2.15.

   Change in Legality      83  

Section 2.16.

   Indemnity      83  

Section 2.17.

   Pro Rata Treatment; Intercreditor Agreements      84  

Section 2.18.

   Sharing of Setoffs      86  

Section 2.19.

   Payments      87  

Section 2.20.

   Taxes      88  

Section 2.21.

   Assignment of Commitments Under Certain Circumstances; Duty to Mitigate     
90  

Section 2.22.

   Swingline Loans      92  

Section 2.23.

   Letters of Credit      93  

Section 2.24.

   Revolving Commitment Increase      98  

 

i



--------------------------------------------------------------------------------

EXHIBIT A

 

Section 2.25.

   Protective Advances      99  

Section 2.26.

   Floorplan      100  

Section 2.27.

   Defaulting Lenders      101  

Section 2.28.

   Banking Services and Hedging Obligations      103  

Section 2.29.

   Procedure for Borrowing and Funding Floorplan Obligations      104  

Section 2.30.

   Settlement      106  

Section 2.31.

   Maintenance of Loan Account; Statements of Obligations; Transaction Statement
     109  

Section 2.32.

   Extended Loans      110  

ARTICLE III REPRESENTATIONS AND WARRANTIES

     112  

Section 3.01.

   Organization; Powers      112  

Section 3.02.

   Authorization      112  

Section 3.03.

   Enforceability      113  

Section 3.04.

   Governmental Approvals      113  

Section 3.05.

   Financial Statements      113  

Section 3.06.

   No Material Adverse Change      113  

Section 3.07.

   Title to Properties      113  

Section 3.08.

   Subsidiaries      114  

Section 3.09.

   Litigation; Compliance with Laws      114  

Section 3.10.

   Federal Reserve Regulations      114  

Section 3.11.

   Investment Company Act      114  

Section 3.12.

   Taxes      114  

Section 3.13.

   No Material Misstatements      115  

Section 3.14.

   Benefit Plans      115  

Section 3.15.

   Environmental Matters      115  

Section 3.16.

   Security Documents      116  

Section 3.17.

   [Reserved]      116  

Section 3.18.

   Labor Matters      116  

Section 3.19.

   Solvency      116  

Section 3.20.

   Intellectual Property      116  

Section 3.21.

   Subordination of Junior Financing      116  

Section 3.22.

   Anti-Terrorism; OFAC; FCPA      117  

ARTICLE IV CONDITIONS OF LENDING

     117  

Section 4.01.

   All Credit Events      117  

Section 4.02.

   Conditions Precedent      118  

ARTICLE V AFFIRMATIVE COVENANTS

     119  

Section 5.01.

   Existence; Compliance with Laws; Businesses and Properties      119  

Section 5.02.

   Insurance      120  

Section 5.03.

   Taxes      121  

Section 5.04.

   Financial Statements, Reports, etc.      121  

Section 5.05.

   Notices      125  

Section 5.06.

   Information Regarding Collateral      125  

Section 5.07.

   Maintaining Records; Access to Properties and Inspections      125  

 

ii



--------------------------------------------------------------------------------

EXHIBIT A

 

Section 5.08.

   Use of Proceeds      126  

Section 5.09.

   Further Assurances      126  

Section 5.10.

   Mortgaged Properties      129  

Section 5.11.

   Designation of Subsidiaries      129  

Section 5.12.

   Credit Ratings      130  

Section 5.13.

   Appraisals and Field Exams      130  

Section 5.14.

   Post-Closing Collateral Arrangements      131  

Section 5.15.

   Unbilled Accounts Recordkeeping      131  

Section 5.16.

   Quarterly Lender Calls      131  

ARTICLE VI NEGATIVE COVENANTS

     132  

Section 6.01.

   Limitation on Incurrence of Indebtedness and Issuance of Disqualified Stock
and Preferred Stock      132  

Section 6.02.

   Liens      138  

Section 6.03.

   Restricted Payments      138  

Section 6.04.

   Fundamental Changes      143  

Section 6.05.

   Dispositions      145  

Section 6.06.

   Transactions with Affiliates      148  

Section 6.07.

   Restrictive Agreements      150  

Section 6.08.

   Business of the Borrowers and Borrowers’ Restricted Subsidiaries      152  

Section 6.09.

   Modification of Junior Financing Documentation      152  

Section 6.10.

   Changes in Fiscal Year      153  

Section 6.11.

   Permitted Activities      153  

Section 6.12.

   Hedging Agreements      153  

Section 6.13.

   Minimum Fixed Charge Coverage Ratio      154  

Section 6.14.

   Restriction on Proceeds      154  

Section 6.15.

   Bundled Solutions Cash      154  

ARTICLE VII EVENTS OF DEFAULT

     154  

Section 7.01.

   Events of Default      154  

Section 7.02.

   Right to Cure      157  

ARTICLE VIII THE AGENTS

     158  

Section 8.01.

   Agents      158  

Section 8.02.

   Credit Bidding      162  

ARTICLE IX MISCELLANEOUS

     163  

Section 9.01.

   Notices      163  

Section 9.02.

   Survival of Agreement      165  

Section 9.03.

   Binding Effect      165  

Section 9.04.

   Successors and Assigns      165  

Section 9.05.

   Expenses; Indemnity      171  

Section 9.06.

   Right of Setoff; Payments Set Aside      173  

Section 9.07.

   Applicable Law      173  

 

iii



--------------------------------------------------------------------------------

EXHIBIT A

 

Section 9.08.

   Waivers; Amendment      174  

Section 9.09.

   Interest Rate Limitation      176  

Section 9.10.

   Entire Agreement      177  

Section 9.11.

   WAIVER OF JURY TRIAL      177  

Section 9.12.

   Severability      177  

Section 9.13.

   Counterparts      177  

Section 9.14.

   Headings      178  

Section 9.15.

   Jurisdiction; Consent to Service of Process      178  

Section 9.16.

   Confidentiality      178  

Section 9.17.

   No Advisory or Fiduciary Responsibility      179  

Section 9.18.

   Release of Collateral      180  

Section 9.19.

   USA PATRIOT Act Notice      180  

Section 9.20.

   Lender Action      181  

Section 9.21.

   Intercreditor Agreement      181  

Section 9.22.

   Amendment and Restatement      181  

Section 9.23.

   Acknowledgement and Consent to Bail-In of EEA Financial Institutions      181
 

SCHEDULES

 

Schedule 1.01(a)    –      Subsidiary Guarantors Schedule 1.01(e)    –     
Existing Investments Schedule 2.01    –      Lenders and Commitments Schedule
3.08    –      Subsidiaries Schedule 3.09    –      Litigation Schedule 3.15   
–      Environmental Matters Schedule 3.18    –      Labor Matters Schedule 3.20
   –      Intellectual Property Schedule 5.14    –      Post-Closing Matters
Schedule 6.01    –      Existing Indebtedness Schedule 6.02    –      Existing
Liens

EXHIBITS

 

Exhibit A    –      Form of Administrative Questionnaire Exhibit B    –     
Form of Assignment and Acceptance Exhibit C-1    –      Form of Borrowing Base
Certificate Exhibit C-2    –      Form of Borrowing Request Exhibit D    –     
Form of Guarantee and Collateral Agreement Exhibit E    –      Form of Non-Bank
Certificate Exhibit F-1    –      Form of Trademark Security Agreement Exhibit
F-2    –      Form of Patent Security Agreement Exhibit F-3    –      Form of
Copyright Security Agreement Exhibit G    –      Form of Revolving Note

 

iv



--------------------------------------------------------------------------------

REVOLVING LOAN CREDIT AGREEMENT

This REVOLVING LOAN CREDIT AGREEMENT, dated as of June 20, 2017 (this
“Agreement”), is entered into by and among C1 INTERMEDIATE CORP., a Delaware
corporation (“Holdings”), C1 HOLDINGS CORP., a Delaware corporation (the “Lead
Borrower”), CONVERGEONE, INC., a Minnesota corporation (“ConvergeOne”), ANNESE &
ASSOCIATES, INC., a New York corporation (“Annese”), SPS HOLDCO, LLC, a Delaware
limited liability company (“SPS Holdco”), STRATEGIC PRODUCTS AND SERVICES, LLC,
a Delaware limited liability company (“SPS”), PROVIDEA CONFERENCING, LLC, a
Delaware limited liability company (“Providea”), CONVERGEONE UNIFIED TECHNOLOGY
SOLUTIONS, INC., a Delaware corporation (“C1S”), CONVERGEONE TECHNOLOGY
UTILITIES, INC., a Delaware corporation (“C1U”), ALEXANDER OPEN SYSTEMS, INC., a
Kansas corporation (“AOS”), ARROW SYSTEMS INTEGRATION, INC., a Delaware
corporation (“Arrow”), ASI MANAGED SERVICES, LLC, a Delaware limited liability
company (“ASIM”), ASI DEDICATED SERVICES, LLC, a Delaware limited liability
company (“ASID”), and ASI ELECTRICAL SERVICES, LLC, a Delaware limited liability
company (“ASIE”), the other Borrowers party hereto from time to time as
Borrowers (together with the Lead Borrower, ConvergeOne, Annese, SPS Holdco,
SPS, Providea, C1S, C1U, Arrow, ASIM, ASID and ASIE, each a “Borrower” and
collectively, the “Borrowers”), the Lenders (as defined herein), WELLS FARGO
COMMERCIAL DISTRIBUTION FINANCE, LLC (“CDF”), as Administrative Agent (as
defined herein) for the Lenders (as defined herein), CDF, as Collateral Agent,
(as defined herein), WELLS FARGO BANK, N.A., as Arranger and Bookrunner (each as
defined herein) and CDF as Floorplan Funding Agent (as defined herein).
Capitalized terms used herein has the meanings set forth in Article I.

RECITALS

A. ConvergeOne and CDF entered into that certain Second Amended and Restated
Inventory Financing Agreement dated as of March 27, 2017 (the “Existing
Floorplan Agreement”) pursuant to which CDF extended credit in the form of
Floorplan Loans (as such terms are defined in the Existing Floorplan Agreement)
from time to time in an aggregate principal amount at any time outstanding not
in excess of $65,000,000.

B. The Borrowers have requested, and the Administrative Agent and Lenders (as
defined below) have agreed to (i) extend credit to the Borrowers in the form of
a senior secured revolving loan facility consisting of $200,000,000 aggregate
principal amount of Revolving Loans (as defined below) pursuant to the terms of,
and subject to the conditions set forth in, this Agreement and (ii) amend and
restate the Existing Floorplan Agreement herein in order for the Floorplan
Funding Agent to extend credit in the form of Floorplan Advances, in an
aggregate principal amount at any time outstanding not in excess of
$200,000,000.

C. The Lenders and the Floorplan Funding Agent, as applicable, are willing to
extend such credit on the terms and subject to the conditions set forth herein.
Accordingly, the parties hereto agree as follows:

 

1



--------------------------------------------------------------------------------

ARTICLE I

DEFINITIONS

Section 1.01. Defined Terms. As used in this Agreement, the following terms have
the meanings specified below:

“ABL Priority Collateral” has the meaning assigned to such term in the
Intercreditor Agreement.

“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.

“Account” has the meaning assigned to such term in the Guarantee and Collateral
Agreement.

“Account Debtor” means any Person obligated on an Account.

“Accounts Reserve” means, without duplication of any other reserves or items
that are otherwise addressed or excluded through eligibility criteria, the
Dilution Reserve and such other reserves as the Administrative Agent determines
in its Permitted Discretion, based on any material facts or circumstances which
arise after the Closing Date or which otherwise first become known to the
Administrative Agent and the Collateral Agent after the Closing Date, as being
appropriate with respect to the determination of the collectability of Eligible
Accounts.

“Acquired Indebtedness” means, with respect to any specified Person,
(a) Indebtedness of any other Person existing at the time such other Person is
merged with or into or became a Restricted Subsidiary of such specified Person,
including Indebtedness incurred in connection with, or in contemplation of, such
other Person merging with or into or becoming a Restricted Subsidiary of such
specified Person, and (b) Indebtedness secured by a Lien encumbering any asset
acquired by such specified Person.

“Additional Lender” has the meaning assigned to such term in Section 2.24(a).

“Adjusted LIBO Rate” means, with respect to any Eurodollar Borrowing for any
Interest Period or for the purposes of the determination of the Alternate Base
Rate, an interest rate per annum (rounded upwards, if necessary, to the next
1/16 of 1%) equal to (a) the LIBO Rate for such Interest Period multiplied by
(b) the Statutory Reserve Rate; provided, however, that in no event shall the
Adjusted LIBO Rate be less than 1.00% per annum at any time.

“Administrative Agent” means CDF, in its capacity as administrative agent for
the Lenders and as collateral agent for the Secured Parties and shall include
any successor administrative agent and collateral agent appointed pursuant to
Article VIII.

“Administrative Questionnaire” means an Administrative Questionnaire
substantially in the form of Exhibit A or such other form as may be supplied
from time to time by the Administrative Agent.

 

2



--------------------------------------------------------------------------------

“Advances” means, collectively, advances to the Borrowers pursuant to
Section 2.02 and Floorplan Advances.

“Affiliate” means, when used with respect to a specified Person, another Person
that directly, or indirectly through one or more intermediaries, Controls, is
Controlled by or is under common Control with the Person specified; provided,
however, that no Lender (or any of its Affiliates) shall be deemed to be an
Affiliate of the Borrowers or any of Borrowers’ Subsidiaries by virtue of its
capacity as a Lender hereunder.

“Affiliated Lender” shall mean, at any time, any Lender that is the Sponsor or a
Non-Debt Fund Affiliate (but in no event shall an Affiliated Lender include a
Company Party).

“Agent Fee Letter” means the Agent Fee Letter, dated as of June 20, 2017,
between the Borrowers and the Administrative Agent.

“Agents” has the meaning assigned to such term in Article VIII.

“Agreement” has the meaning assigned to such term in the preamble.

“All-In Yield” means, as to any Indebtedness, the effective interest rate with
respect thereto (calculated after giving effect to any amendment to the
applicable interest margin on such Indebtedness that became effective subsequent
to the Closing Date but prior to the date of determination) as reasonably
determined by the Administrative Agent taking into account the interest rate,
margin, original issue discount, upfront fees and eurodollar rate floor or base
rate floor; provided that original issue discount and upfront fees shall be
equated to interest rate assuming a four-year life to maturity of such
Indebtedness (or, if less, the stated life to maturity at the time of its
incurrence of the applicable Indebtedness); provided, further that “All-in
Yield” shall not include customary arrangement, commitment, underwriting,
structuring, amendment or similar fees (regardless of whether paid in whole or
in part to any or all lenders) and other fees not paid generally to all lenders
of such Indebtedness.

“Alternate Base Rate” shall mean, for any day, a rate per annum equal to the
greatest of (i) the Prime Rate in effect on such day, (ii) the NYFRB Rate in
effect on such day plus 1/2 of 1% and (iii) the Adjusted LIBO Rate for a
one-month Interest Period on such day (or if such day is not a Business Day, the
immediately preceding Business Day) plus 1%. Any change in the Alternate Base
Rate due to a change in the Prime Rate, the NYFRB Rate or the Adjusted LIBO Rate
shall be effective on the effective date of such change in the Prime Rate, the
NYFRB Rate or the Adjusted LIBO Rate, as the case may be.

“Alternative Interest Rate Election Event” shall have the meaning set forth in
Section 2.08(b).

“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Borrowers or Borrowers’ Subsidiaries from time to
time concerning or relating to bribery or corruption.

“Applicable Commitment Fee Percentage” means from the Closing Date through the
last day of the Initial Period, 0.375% per annum.

 

3



--------------------------------------------------------------------------------

From and after the Initial Period, the “Applicable Commitment Fee Percentage”
shall be determined by reference to the following grid, based on the average
daily Availability, as a percentage of the average daily Line Cap during the
immediately preceding fiscal quarter:

 

Average Daily

Availability

(% of Line Cap)

   Undrawn Commitment
Fee Percentage  

Greater than 50%

     0.375 % 

Less than or equal to 50%

     0.250 % 

“Applicable Issuing Bank” means, with respect to any Letter of Credit, the
Issuing Bank that has issued or shall issue such Letter of Credit, and with
respect to any LC Disbursement, the Issuing Bank that has made such LC
Disbursement.

“Applicable Percentage” means, for any day from the Closing Date through the
last day of the Initial Period, (a) Adjusted LIBO Rate plus 1.25% per annum or
(b) Alternate Base Rate plus 0.25% per annum. After the Initial Period,
“Applicable Percentage” means, for any day, with respect to any Eurodollar Loan
or ABR Loan, as the case may be, the applicable percentage per annum set forth
below under the caption “Interest Rate Margin for Adjusted LIBO Loans” or
“Interest Rate Margin for ABR Loans”, as the case may be, based upon average
daily Excess Availability as a percentage of the Line Cap for the most recently
ended calendar quarter:

 

Average Excess Availability (Percentage of Average Line Cap)

   Interest Rate Margin for
Adjusted LIBO Loans     Interest Rate Margin
for ABR Loans  

Category 1: Greater than or equal to 66%

     1.25 %      0.25 % 

Category 2: Less than 66% but greater than or equal to 33%

     1.50 %      0.50 % 

Category 3: Less than 33%

     1.75 %      0.75 % 

“Arranger” means Wells Fargo Bank, N.A., in its capacity as lead arranger and
bookrunner.

“Assignment and Acceptance” means an assignment and acceptance entered into by a
Lender and an assignee, and accepted by the Administrative Agent and, to the
extent required by Section 9.04(b), consented to by the Borrowers, substantially
in the form of Exhibit B or such other form as shall be reasonably approved by
the Administrative Agent.

“Availability” means, at any time, an amount equal to: the Line Cap minus
(without duplication) the sum of (i) the aggregate outstanding amount of
borrowings of Revolving Loans, plus (ii) the undrawn amount of outstanding
Letters of Credit issued for the account of the Borrowers plus (iii) the
outstanding Floorplan Advances.

 

4



--------------------------------------------------------------------------------

“Availability Period” means the period from and including the Closing Date to
but excluding the earlier of the Maturity Date and the date of termination of
the Commitments.

“Availability Reserve” means, without duplication of any other reserves or items
that are otherwise addressed or excluded through eligibility criteria, such
reserves as the Administrative Agent from time to time reasonably determine in
its Permitted Discretion, based on any material facts or circumstances which
arose after the Closing Date or which otherwise first became known to the
Administrative Agent and the Collateral Agent after the Closing Date, as being
appropriate to reflect any impediments to the realization upon the Collateral
included in the Borrowing Base, including but not limited to a Landlord Lien
Reserve.

“Available Revolving Commitment” means, at any time, the aggregate Revolving
Commitments then in effect minus the sum of (a) the outstanding principal amount
of Revolving Loans (but excluding Swingline Loans) of all Revolving Lenders at
such time plus (b) the LC Exposure of all Revolving Lenders at such time plus
(c) the outstanding Floorplan Advances at such time.

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“Banking Product Reserves” means reserves, if any, that the Administrative Agent
and the Borrowers mutually agree to be maintained in relation to Banking
Services Obligations and/or Hedging Obligations owed to Secured Parties.

“Banking Services” means each and any of the following bank services provided to
any Loan Party by the Lender or any of its Affiliates: (a) credit cards for
commercial customers (including, without limitation, “commercial credit cards,”
purchasing cards and cardless e-payable services), (b) stored value cards and
(c) treasury management services (including, without limitation, controlled
disbursement, automated clearinghouse transactions, return items, overdrafts and
interstate depository network services).

“Banking Services Obligations” of the Loan Parties means any and all obligations
of the Loan Parties, whether absolute or contingent and howsoever and whensoever
created, arising, evidenced or acquired (including all renewals, extensions and
modifications thereof and substitutions therefor) in connection with Banking
Services.

“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy”, as now and hereafter in effect, or any successor statute.

“Bankruptcy Event” means, with respect to any Person, such Person becomes the
subject of a voluntary or, unless promptly and continuously contested by such
Person and dismissed within 30 days, involuntary bankruptcy or insolvency
proceeding, or has had a receiver, conservator, trustee, administrator,
custodian, assignee for the benefit of creditors or similar

 

5



--------------------------------------------------------------------------------

Person charged with reorganization or liquidation of its business, appointed for
it, or, in the good faith determination of the Administrative Agent, has taken
any action in furtherance of, or indicating its consent to, approval of, or
acquiescence in, any such proceeding or appointment (unless, in the case of any
such Person that is a Lender hereunder, the Borrowers, the Administrative Agent,
the Issuing Banks, the Swingline Lender and the Floorplan Funding Agent shall be
satisfied that such Lender intends, and has all approvals required to enable it,
to continue to perform its obligations as a Lender hereunder); provided that a
Bankruptcy Event shall not result solely by virtue of any ownership interest, or
the acquisition of any ownership interest, in such Person by a Governmental
Authority or instrumentality thereof; provided, further, that such ownership
interest does not result in or provide such Person with immunity from the
jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Person (or such
Governmental Authority or instrumentality), to reject, repudiate, disavow or
disaffirm any contracts or agreements made by such Person.

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

“Borrower Materials” has the meaning assigned to such term in Section 5.04.

“Borrower” and “Borrowers” has the meanings assigned to such terms in the
preamble.

“Borrowing” means (a) Loans of the same Type made, converted or continued on the
same date and, in the case of Eurodollar Loans, as to which a single Interest
Period is in effect, (b) a Swingline Loan, (c) a Protective Advance, and (d) a
Floorplan Advance.

“Borrowing Base” means, at any time, the sum of:

(a) 90% of the Borrowers’ Eligible Accounts at such time (net of Accounts
Reserves), plus

(b) subject to a cap of 30% of the Borrowing Base, 70% of the Borrowers’
Eligible Unbilled Accounts (net of Unbilled Accounts Reserves), plus

(c) 100% of Floorplan Financed Inventory that is Eligible Inventory, plus

(d) 90% of Eligible Cisco VIP Rebates, plus

(e) (i) upon the Closing Date, subject to a cap of 10% of the Borrowing Base,
45% of Eligible Inventory (net of Inventory Reserves) that is not Floorplan
Financed Inventory,

(ii) after the Closing Date, (x) subject to a cap of 10% of the Borrowing Base,
45% of Eligible Inventory (net of Inventory Reserves) that is not Floorplan
Financed Inventory, or (y) subject to a cap of 10% of the Borrowing Base, at the
Borrowers’ option, which, once made, shall be irrevocable, the lesser of (i) 75%
of Borrowers’ Eligible Inventory (net of Inventory Reserves) that is not
Floorplan Financed Inventory (valued at the lower of cost or market) and
(ii) the product of 90% multiplied by the Net Orderly Liquidation Value
percentage identified in the most recent inventory appraisal ordered by the
Administrative Agent multiplied by the Borrowers’ Eligible Inventory (net of
Inventory Reserves) that is not Floorplan Financed Inventory (valued at cost),
minus

 

6



--------------------------------------------------------------------------------

(f) Reserves (other than Accounts Reserves, Inventory Reserves and Unbilled
Accounts Reserves) established by the Collateral Agent in its Permitted
Discretion.

“Borrowing Base Certificate” means a certificate, signed and certified as
accurate and complete by a Financial Officer of the Lead Borrower, in
substantially the form of Exhibit C-1 or another form which is acceptable the
Administrative Agent in its sole discretion.

“Borrowing Request” means a request by the Borrowers in accordance with the
terms of Section 2.03 and substantially in the form of Exhibit C-2, or such
other form as shall be approved by the Administrative Agent.

“Bundled Solutions” means sales and/or leasing by the Borrowers, the Borrowers’
Restricted Subsidiaries and third parties in the ordinary course of business of
equipment, software and services relating to such equipment provided by
Borrowers, Restricted Subsidiaries and such third parties pursuant to which the
proceeds from such invoice (including proceeds belonging to third parties) (a)
are collected by the Borrowers, its Restricted Subsidiaries or such third
parties and are not comingled with other collections of Borrowers, its
Restricted Subsidiaries or such third parties, (b) are directed into a
segregated deposit account or trust account or (c) are collected pursuant to an
arrangement with a financial institution.

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that, when used in connection with a Eurodollar Loan,
the term “Business Day” shall also exclude any day on which banks are not open
for dealings in dollar deposits in the London interbank market.

“Capital Expenditures” means, as to any Person for any period, the additions to
property, plant and equipment and other capital expenditures of such Person and
its subsidiaries that are (or should be) set forth in a consolidated statement
of cash flows of such Person.

“Capital Stock” means, with respect to any Person, all of the shares, interests,
rights, participations or other equivalents (however designated) of capital
stock of (or other ownership or profit interests or units in) such Person.

“Capitalized Lease Obligations” means, as to any Person, at the time any
determination thereof is to be made, the amount of the liability in respect of a
capital lease that would at such time be required to be capitalized and
reflected as a liability on a balance sheet (excluding the footnotes thereto) of
such Person in accordance with GAAP.

“Cash Equivalents” means:

(a) dollars;

(b) in the case of the Borrowers or a Restricted Subsidiary, such local
currencies held by them from time to time in the ordinary course of business;

 

7



--------------------------------------------------------------------------------

(c) securities issued or directly and fully and unconditionally guaranteed or
insured by the U.S. government or any agency or instrumentality thereof the
securities of which are unconditionally guaranteed as a full faith and credit
obligation of such government with maturities of 24 months or less from the date
of acquisition;

(d) certificates of deposit, time deposits and eurodollar time deposits with
maturities of one year or less from the date of acquisition, bankers’
acceptances with maturities not exceeding one year and overnight bank deposits,
in each case with any commercial bank having capital and surplus of not less
than $250,000,000 in the case of U.S. banks and $100,000,000 (or the U.S. dollar
equivalent as of the date of determination) in the case of non-U.S. banks;

(e) repurchase obligations for underlying securities of the types described in
clauses (c) and (d) entered into with any financial institution meeting the
qualifications specified in clause (d), above;

(f) commercial paper rated at least P-2 by Moody’s or at least A-2 by S&P and in
each case maturing within 24 months after the date of creation thereof;

(g) marketable short-term money market and similar securities having a rating of
at least P-1 or A-1 from either Moody’s or S&P, respectively (or, if at any time
neither Moody’s nor S&P shall be rating such obligations, an equivalent rating
from another Rating Agency) and in each case maturing within 24 months after the
date of creation thereof;

(h) investment funds investing 95% of their assets in securities of the types
described in clauses (a) through (g) above;

(i) readily marketable direct obligations issued by any state, commonwealth or
territory of the United States or any political subdivision or taxing authority
thereof having an Investment Grade Rating from either Moody’s or S&P with
maturities of 24 months or less from the date of acquisition;

(j) [Intentionally Reserved];

(k) Investments with average maturities of 12 months or less from the date of
acquisition in money market funds rated AAA (or the equivalent thereof) or
better by S&P or Aaa (or the equivalent thereof) or better by Moody’s;

(l) shares of investment companies that are registered under the Investment
Company Act of 1940 and substantially all the investments of which are one or
more of the types of securities described in clauses (a) through (k) above; and

(m) in the case of any Foreign Subsidiary, investments of comparable tenure and
credit quality to those described in the foregoing clauses (a) through (l) or
other high quality short term investments, in each case, customarily utilized in
countries in which such Foreign Subsidiary operates for short term cash
management purposes.

 

8



--------------------------------------------------------------------------------

Notwithstanding the foregoing, Cash Equivalents shall include amounts
denominated in currencies other than those set forth in clauses (a) and (b)
above, provided that such amounts are converted into any currency listed in
clause (a) and (b) as promptly as practicable and in any event within ten
Business Days following the receipt of such amounts.

“Cash Pooling Arrangements” means a deposit account arrangement among a single
depository institution, the Borrowers and one or more Foreign Subsidiaries
involving the pooling of cash deposits in and overdrafts in respect of one or
more deposit accounts (each located outside of the United States and any States
and territories thereof) with such institution by the Borrowers and such Foreign
Subsidiaries for cash management purposes.

“CDF” has the meaning assigned to such term in the preamble.

“Change in Law” means (a) the adoption or taking effect of any law, rule,
regulation or treaty after the date of this Agreement or, in the case of an
assignee, such an adoption or taking effect after the date such Person became a
party to this Agreement, (b) any change in any law, rule, regulation or treaty
or in the administration, interpretation, implementation or application thereof
by any Governmental Authority after the date of this Agreement or, in the case
of an assignee, such a change after the date such Person became a party to this
Agreement, or (c) the making or issuance of any request, rule, guideline or
directive (whether or not having the force of law) by any Governmental Authority
after the date of this Agreement or, in the case of an assignee, such a making
or issuance after the date such Person became a party to this Agreement,
including the compliance by any Lender (or, for purposes of Section 2.14, by any
lending office of such Lender or by such Lender’s holding company, if any)
therewith; provided that notwithstanding anything herein to the contrary,
(x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and all
requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.

“Change of Control” shall mean:

(a) the acquisition of ownership, directly or indirectly, beneficially or of
record, by any Person or “group” (but excluding any employee benefit plan of
such Person or “group” and its Subsidiaries and any person or entity acting in
its capacity as trustee, agent or other fiduciary or administrator of any such
plan), other than any combination of Permitted Investors (directly or
indirectly, including through one or more holding companies), of Equity
Interests representing 50% or more of the aggregate ordinary voting power
represented by the issued and outstanding Equity Interests in Parent, unless any
combination of Permitted Investors (directly or indirectly, including through
one of more holding companies) otherwise has the right (pursuant to contract,
proxy or otherwise), directly or indirectly, to designate, nominate or appoint
(and do so designate, nominate or appoint) a majority of the board of directors
of Parent,

(b) the failure of Parent, directly or indirectly through one or more
Wholly-Owned Subsidiaries, to own all of the Voting Equity Interests of
Holdings,

 

9



--------------------------------------------------------------------------------

(c) the failure of Holdings, directly or indirectly through one or more
Wholly-Owned Subsidiaries, to own all of the Voting Equity Interests of the
Borrower, or

(d) a “Change of Control” (or equivalent term) as defined in the Revolving
Credit Documents or the definitive documentation for any Refinancing
Indebtedness with respect to the Indebtedness under the Term Loan Documents.

For purposes of this definition, (i) “beneficial ownership” shall be determined
in accordance with Rules 13(d)-3 and 13(d)-5 under the Exchange Act as in effect
on the Closing Date, and (ii) “group” has the meaning assigned to such term
pursuant to Section 13(d)(3) or 14(d)(2) of the Exchange Act.

“Charges” has the meaning assigned to such term in Section 9.09.

“Cisco” means Cisco Systems, Inc., a California corporation.

“Class”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Revolving Loans, Swingline
Loans or Protective Advances.

“Closing Date” means June 20, 2017.

“Code” means the Internal Revenue Code of 1986, as amended from time to time, or
any legislation successor thereto.

“Collateral” means all property and assets of the Loan Parties, now owned or
hereafter acquired, upon or in respect of which a Lien is or is purported to be
granted (or otherwise created) by any Security Document.

“Collateral Access Agreement” has the meaning assigned to such term in the
Guarantee and Collateral Agreement.

“Collateral Agent” means CDF in its capacity as collateral agent for the Secured
Parties and shall include any successor collateral agent appointed pursuant to
Article VIII.

“Collateral Deposit Account” has the meaning assigned to such term in the
Guarantee and Collateral Agreement.

“Collection Account” has the meaning assigned to such term in the Guarantee and
Collateral Agreement.

“Commitment” means, with respect to each Lender, such Lender’s Revolving
Commitment, together with the commitment of such Lender to acquire
participations in Protective Advances hereunder. The initial amount of each
Lender’s Commitment is set forth on Schedule 2.01, or in the Assignment and
Acceptance pursuant to which such Lender has assumed its Commitment, as
applicable.

 

10



--------------------------------------------------------------------------------

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

“Company Parties” means the collective reference to Holdings, the Borrowers and
Borrowers’ Subsidiaries and “Company Party” means any one of them.

“Compliance Certificate” has the meaning set forth in Section 5.04(c).

“Connection Income Taxes” means Taxes imposed on or measured by net income
(however denominated) or franchise Taxes (or similar) or branch profits imposed
as a result of a present or former connection between such recipient and the
jurisdiction imposing such Tax (other than connections arising from the
Administrative Agent or such Lender, as the case may be, having executed,
delivered, become a party to, performed its obligations under, received payments
under, received or perfected a security interest under, engaged in any other
transaction pursuant to or enforced any Loan Document, or sold or assigned an
interest in any Revolving Loan or Loan Document).

“Consolidated” or “consolidated” with respect to any Person, unless otherwise
specifically indicated, refers to such Person consolidated with the Lead
Borrower and its Restricted Subsidiaries, and excludes from such consolidation
any Unrestricted Subsidiary as if such Unrestricted Subsidiary were not an
Affiliate of such Person.

“Consolidated EBITDA” means, for any period, Consolidated Net Income for such
period, plus:

(a) without duplication and, except with respect to clauses (vi)(B) and
(ix) below, to the extent deducted (and not added back or excluded) in arriving
at such Consolidated Net Income, the sum of the following amounts for such
period with respect to the Borrowers and Borrowers’ Restricted Subsidiaries:

(i) Consolidated Interest Expense;

(ii) provision for Taxes based on income, profits or capital gains of the
Borrowers and Borrowers’ Restricted Subsidiaries, including federal, state,
foreign, local, franchise and similar Taxes and foreign withholding Taxes paid
or accrued during such period including penalties and interest related to such
Taxes or arising from any tax examinations and payments made pursuant to any tax
sharing agreements or arrangements among the Borrowers, Borrowers’ Restricted
Subsidiaries and any direct or indirect parent company of the Borrowers (so long
as such tax sharing payments are attributable to the operations of the Borrowers
and Borrowers’ Restricted Subsidiaries);

(iii) depreciation and amortization (including amortization of (A) intangible
assets, including capitalized software expenditures, deferred financing fees,
debt issuance costs, commissions, fees and expenses, bridge, commitment and
other financing fees, discounts and yield and (B) unrecognized prior service
costs and actuarial gains and losses related to pensions and other
post-employment benefits) of the Borrowers and Borrowers’ Restricted
Subsidiaries;

 

11



--------------------------------------------------------------------------------

(iv) extraordinary, infrequent, unusual or non-recurring charges, expenses or
losses;

(v) non-cash charges, expenses or losses (including (x) relating to the granting
or vesting of restricted stock, stock options, warrants, stock appreciation and
similar rights, “phantom” stock plans, non-compete agreements and other similar
agreements, and (y) resulting from liabilities under permitted Hedging
Agreements) and transaction fees and expenses incurred in connection with
entering into permitted Hedging Agreements (provided that if any such non-cash
charges, expenses or losses represent an accrual or reserve for potential cash
items in any future period, the cash payment in respect thereof in such future
period shall be subtracted from Consolidated EBITDA to such extent, and
excluding amortization of a prepaid cash item that was paid in a prior period);

(vi) (A) retention, recruiting, relocation, signing and completion bonuses and
expenses, stock options and other equity based compensation expenses, management
fees and expenses (other than fees and expenses paid to the Sponsor),
integration costs (including one-time costs and charges associated with
effectuating the integration of an acquired business as part of a transition
services agreement or other acquisition-related agreement and related charges),
transition costs, consolidation and closing costs for facilities (including
duplicative rent expense), and other customary, non-recurring costs incurred in
connection with any non-recurring strategic initiatives, implementation of any
enhanced accounting function (including in connection with becoming a standalone
entity or public company), acquisitions and non-recurring product and
intellectual property development, other business optimization expenses
(including costs and expenses relating to business optimization programs,
process improvements, and new systems design and implementation costs), project
start-up costs, severance and other restructuring charges, accruals or reserves
(including restructuring costs related to acquisitions and to
closure/consolidation of facilities, retention charges, systems establishment
costs and excess pension charges) and (B) the amount of cost savings and
operating expense reductions (including as a result of executive and headcount
reductions), other operating improvements and synergies projected by the
Borrowers in good faith to be realized in connection with the Transactions, any
Specified Transaction or the implementation of an operational initiative or
operational change (calculated on a pro forma basis as though such cost savings,
operating expense reductions, other operating improvements and synergies had
been realized on the first day of such period and as if such cost savings,
operating expense reductions, other operating improvements and synergies were
realized during the entirety of such period), net of the amount of actual
benefits realized during such period from such actions; provided that (x) such
cost savings, operating expense reductions, other operating improvements and
synergies are factually supportable and reasonably anticipated to be realized in
the good faith judgment of the Borrowers, within 24 months after the
consummation of the acquisition, permitted Investment, Disposition or the
implementation of an initiative, which is expected to result in such cost
savings, expense reductions, other operating improvements or synergies and
(y) no cost savings, operating expense reductions and synergies shall be added
pursuant to this clause (vi)(B) to the extent duplicative of any expenses or
charges otherwise added to Consolidated EBITDA, whether through a pro forma
adjustment or otherwise, for such period;

 

12



--------------------------------------------------------------------------------

(vii) any director’s fees payable in cash during such period to any director of
any Borrower (or any direct or indirect holding company parent of the Borrowers,
including Holdings), and the reimbursement of reasonable out-of-pocket costs and
expenses for employees, consultants, directors, officers and board observers of
any Borrower (or any direct or indirect holding company parent of the Borrowers,
including Holdings) or its Subsidiaries in the ordinary course of business;

(viii) other customary, non-recurring fees, costs and expenses (including legal,
Tax, structuring and other costs and expenses), or any amortization thereof,
related to the Transactions (including all Transaction Expenses) and, to the
extent permitted under the Loan Documents, any acquisitions, Investments,
dividends, Dispositions, issuances of Equity Interests, Restricted Payments,
recapitalizations, and issuances, amendments, modifications, refinancings or
repayments of Indebtedness (in each case, including any such transaction
consummated on the Closing Date and any such transaction undertaken but not
completed);

(ix) cash receipts (or any netting arrangements resulting in reduced cash
expenditures) not representing Consolidated EBITDA or Consolidated Net Income in
any period to the extent non-cash gains relating to such income were deducted in
the calculation of Consolidated EBITDA pursuant to paragraph (b) below for any
previous period and not added back;

(x) the amount of management, monitoring, consulting, transaction and advisory
fees, reasonable and documented out-of-pocket expenses of the Permitted
Investors owed to non-affiliated third parties and out-of-pocket and documented
indemnification obligations of the Permitted Investors paid in such period to
the extent otherwise permitted under Section 6.06;

(xi) any net loss from disposed, abandoned or discontinued operations or product
lines;

(xii) earn-out and contingent consideration obligations (including to the extent
accounted for as bonuses or otherwise) and adjustments thereof and purchase
price adjustments, non-compete agreements and other similar agreements, in each
case in connection with acquisitions;

(xiii) the amount of any expense or reduction of Consolidated Net Income
consisting of Restricted Subsidiary income that is attributable to minority
interests or non-controlling interests held by third parties in any Restricted
Subsidiary;

(xiv) all fees and expenses paid hereunder and/or under the Term Loan Documents,
or any documents evidencing any Incremental Equivalent Debt or Replacement Loan
(each as defined in the Term Loan Agreement) and in connection with the
amendment, restatement, supplement, modification or waiver of any Indebtedness,
whether or not successful, and all ratings agency costs and expenses; and

 

13



--------------------------------------------------------------------------------

(xv) other adjustments that are (A) recommended (in reasonable detail) by any
due diligence quality of earnings report made available to the Administrative
Agent conducted by financial advisors (which financial advisors are
(x) nationally recognized or (y) reasonably acceptable to the Administrative
Agent (it being understood and agreed that RSM US LLP or any of the “Big Four”
accounting firms are acceptable)) prepared in connection with a Permitted
Investment or (B) contained in the projections made available to the
Administrative Agent prior to the Third Amendment Effective Date; provided that
any adjustments of the type contained in clause (vi)(B) of this definition shall
be subject to the requirements set forth therein.

minus (b) without duplication and to the extent included in arriving at such
Consolidated Net Income, (i) non-cash gains (excluding any non-cash gain to the
extent it represents the reversal of an accrual or reserve for a potential cash
item that reduced Consolidated EBITDA in any prior period) including non-cash
gains as a result of last-in first-out and/or first-in first-out methods of
accounting, (ii) any net gain from disposed, abandoned or discontinued
operations or product lines, (iii) any extraordinary, infrequent, unusual or
non-recurring net gains, and (iv) the amount of any minority interest income
consisting of Restricted Subsidiary losses that are attributable to minority
interests or non-controlling interests held by third parties in any Restricted
Subsidiary; provided that:

(A) to the extent included in Consolidated Net Income, there shall be excluded
in determining Consolidated EBITDA (x) currency translation gains and losses
related to currency remeasurements of Indebtedness (including the net loss or
gain (i) resulting from Hedging Agreements for currency exchange risk and
(ii) resulting from intercompany Indebtedness) and (y) all other foreign
currency translation gains or losses to the extent such gains or losses are
non-cash items;

(B) to the extent included in Consolidated Net Income, there shall be excluded
in determining Consolidated EBITDA for any period any adjustments resulting from
the application of FASB Accounting Standards Codification 815 and International
Accounting Standard No. 39 and their respective related pronouncements and
interpretations; and

(C) to the extent included in Consolidated Net Income, there shall be excluded
in determining Consolidated EBITDA for any period any income (loss) for such
period attributable to the early extinguishment or modification of
(i) Indebtedness (including as a result of the contribution of any Term Loans by
any Affiliated Lender to any Borrower or any Restricted Subsidiary, or the
purchase of any Term Loans by any Borrower or any Restricted Subsidiary, as the
case may be, as contemplated by this Agreement), (ii) obligations under any
Hedging Agreements or (iii) other derivative instruments.

For the avoidance of doubt, Consolidated EBITDA shall be calculated, including
pro forma adjustments, in accordance with Section 1.08.

 

14



--------------------------------------------------------------------------------

“Consolidated Funded Indebtedness” means, as of any date of determination, the
sum, without duplication, of (a) the total amount of Indebtedness under clauses
(a)(i), (a)(ii), (a)(iii) (but, in the case of such clause (a)(iii), only to the
extent of any unreimbursed drawings thereunder) and (a)(iv) of the definition
thereof of the Borrowers and Borrowers’ Restricted Subsidiaries, plus (b) the
greater of the aggregate liquidation value and maximum fixed repurchase price
(without regard to any change of control or redemption premiums) of all
Disqualified Stock of the Borrowers and the Restricted Guarantors and all
Preferred Stock of the Restricted Subsidiaries that are not Guarantors, in each
case, as determined on a consolidated basis in accordance with GAAP; provided
that (i) contingent obligations under Hedging Agreements and any agreement
relating to treasury, depository, credit card, debit card and cash management
services or automated clearinghouse transfer of funds or any similar services
that are not yet due and owing, (ii) obligations owed by Unrestricted
Subsidiaries, and (iii) Indebtedness in respect of letters of credit, except to
the extent of amounts thereunder that remain unreimbursed for more than five
Business Days after the date on which such amount is drawn, do not constitute
Consolidated Funded Indebtedness.

“Consolidated Interest Expense” means, for any period, without duplication, the
sum of:

(a) consolidated interest expense of the Borrowers and Borrowers’ Restricted
Subsidiaries for such period (including (i) amortization of original issue
discount resulting from the issuance of Indebtedness at less than par, (ii) all
commissions, discounts and other fees and charges owed with respect to letters
of credit or bankers acceptances, (iii) non-cash interest expense (but excluding
any non-cash interest expense attributable to the movement in the mark to market
valuation of Hedging Obligations or other derivative instruments pursuant to
GAAP), (iv) the interest component of Capitalized Lease Obligations, (v) net
payments, if any, pursuant to interest rate Hedging Obligations with respect to
Indebtedness, (vi) net losses on Hedging Obligations or other derivative
instruments entered into for the purpose of hedging interest rate risk,
(vii) costs of surety bonds in connection with financing activities, and
(viii) the interest component of any pension or other post-employment benefit
expense, but excluding (x) amortization of deferred financing fees, debt
issuance costs, commissions, fees and expenses, (y) any expensing of bridge,
commitment and other financing fees and (z) commissions, discounts, yield and
other fees and charges (including any interest expense) related to any Floorplan
Advances, or the equivalent of interest, financing fees, or other charges that
are subsidized by a manufacturer or distributor as part of any other inventory
financing agreement entered into in the ordinary course of business); plus

(b) consolidated capitalized interest of the Borrowers and Borrowers’ Restricted
Subsidiaries for such period, whether paid or accrued; less

(c) interest income of the Borrowers and Borrowers’ Restricted Subsidiaries for
such period.

For purposes of this definition, interest on a Capitalized Lease Obligation
shall be deemed to accrue at an interest rate reasonably determined by the
Borrowers to be the rate of interest implicit in such Capitalized Lease
Obligation in accordance with GAAP.

 

15



--------------------------------------------------------------------------------

“Consolidated Net Income” means, for any period, the net income (loss) of the
Borrowers and Borrowers’ Restricted Subsidiaries for such period, determined on
a consolidated basis in accordance with GAAP; provided, however, that (without
duplication):

(a) any after-Tax effect of extraordinary or infrequent items (including gains
or losses and all fees and expenses relating thereto) for such period shall be
excluded;

(b) the cumulative effect of a change in accounting principles during such
period to the extent included in Consolidated Net Income shall be excluded;

(c) non-cash accruals and reserves that are established or adjusted within 12
months after the closing of the Transactions or any acquisition constituting an
Investment that are so required to be established or adjusted as a result of the
Transactions or such acquisition in accordance with GAAP or changes as a result
of adoption or modification of accounting policies in accordance with GAAP shall
be excluded;

(d) any net after-Tax effect of gains or losses (less all fees, expenses and
charges relating thereto) attributable to asset dispositions or abandonments or
the sale or other Disposition of any Equity Interests of any Person, in each
case other than in the ordinary course of business, as determined in good faith
by the Borrowers, shall be excluded;

(e) the net income (loss) for such period of any Person that is not a Subsidiary
of the Borrowers, or is an Unrestricted Subsidiary, or that is accounted for by
the equity method of accounting, shall be excluded; provided that Consolidated
Net Income for such period shall be increased by the amount of dividends or
distributions or other payments that are actually paid in cash or Cash
Equivalents (or to the extent subsequently converted into cash or Cash
Equivalents) to a Borrower or a Restricted Subsidiary for such period;

(f) any impairment charge or asset write-off or write-down, including impairment
charges or asset write-offs or write-downs related to intangible assets,
long-lived assets, investments in debt and equity securities or as a result of a
change in law or regulation, in each case, pursuant to GAAP, and the
amortization of intangibles arising pursuant to GAAP shall be excluded;

(g) any non-cash compensation charge or expense, including any such charge or
expense arising from the grants of stock appreciation or similar rights, stock
options, restricted stock or other rights or equity incentive programs or any
other equity-based compensation shall be excluded, and any cash charges
associated with the rollover, acceleration or payout of Equity Interests by
management of the Borrowers or any of Borrowers’ direct or indirect parents in
connection with the FMC Merger Agreement, shall be excluded;

(h) any expenses, charges or losses that are covered by indemnification or other
reimbursement provisions in connection with any Investment, acquisition or any
sale, conveyance, transfer or other Disposition of assets permitted under this
Agreement, to the extent actually reimbursed, or, so long as the Borrowers
reasonably anticipate in the good faith judgment of the Borrowers that
indemnification or reimbursement for such amounts will be received and only to
the extent that such amount (i) is not denied by the applicable carrier or
indemnitor in writing and (ii) is in fact indemnified or reimbursed within 365
days of such determination (with a deduction in the applicable future period for
any amount so excluded to the extent not so reimbursed within such 365 days),
shall be excluded;

 

16



--------------------------------------------------------------------------------

(i) to the extent covered by insurance and actually reimbursed, or, so long as
the Borrowers reasonably anticipate in the good faith judgment of the Borrowers
that such amount will in fact be reimbursed by the insurer and only to the
extent that such amount (i) is not denied by the applicable carrier or
indemnitor in writing and (ii) is in fact reimbursed within 365 days of the date
of such determination (with a deduction in the applicable future period for any
amount so excluded to the extent not so reimbursed within such 365 days),
expenses, charges or losses with respect to liability or casualty events or
business interruption shall be excluded;

(j) the income (or loss) of any Person accrued prior to the date it becomes a
Restricted Subsidiary of the Borrowers or is merged into or consolidated with
any Borrower or any of its Subsidiaries or such Person’s assets are acquired by
any Borrower or any of its Restricted Subsidiaries shall be excluded (except to
the extent required for any calculation of Consolidated EBITDA on a pro forma
basis);

(k) [reserved];

(l) the purchase accounting effects of adjustments in component amounts required
or permitted by GAAP (including in the inventory, property and equipment,
software, goodwill, intangible assets, in-process research and development,
deferred revenue and debt line items thereof) and related authoritative
pronouncements (including the effects of such adjustments pushed down to the
Borrowers and the Restricted Subsidiaries), as a result of the Transactions or
any acquisition constituting an Investment permitted under this Agreement
consummated prior to or after the Closing Date, or the amortization or write-off
of any amounts thereof shall be excluded;

(m) any income (or loss) for such period attributable to the early
extinguishment or modification of (i) Indebtedness (including as a result of any
prepayment or purchase by any Company Party or any Affiliated Lender and the
contribution to the capital of the Borrowers, as the case may be, of any
Indebtedness or the cancellation thereof), (ii) any Hedging Agreements or
(iii) other derivative instruments, in each case, shall be excluded; and

(n) any non-cash (A) decrease in revenues resulting from the revaluation of
inventory (including any impact of changes to inventory valuation policy methods
including changes in capitalization of variances) or (B) increase in expenses
due to purchase accounting associated with the Transactions or any future
acquisitions, in each case, shall be excluded.

For the avoidance of doubt, Consolidated Net Income shall be calculated,
including pro forma adjustments, in accordance with Section 1.08 to the extent
required for any calculation of Consolidated EBITDA.

“Consolidated Total Assets” means, as of any date of determination, the total
amount of all assets of the Borrowers and Borrowers’ Restricted Subsidiaries,
determined on a consolidated basis in accordance with GAAP as of such date, as
expressly stated on the most recent balance sheet of the Borrowers and
Borrowers’ Restricted Subsidiaries delivered to the Administrative Agent and the
Lenders.

 

17



--------------------------------------------------------------------------------

“Consolidated Working Capital” means, with respect to the Borrowers and
Borrowers’ Restricted Subsidiaries on a consolidated basis at any date of
determination, Current Assets at such date of determination minus Current
Liabilities at such date of determination; provided that increases or decreases
in Consolidated Working Capital shall be calculated without regard to any
changes in Current Assets or Current Liabilities as a result of (a) any
reclassification in accordance with GAAP of assets or liabilities, as
applicable, between current and noncurrent, (b) the effects of recapitalization
or purchase accounting or (c) the effect of fluctuations in the amount of
accrued or contingent obligations, assets or liabilities under Hedging
Agreements.

“Contingent Obligations” means, with respect to any Person, any obligation of
such Person guaranteeing or having the economic effect of guaranteeing any
leases, dividends or other obligations that, in each case, do not constitute
Indebtedness (“primary obligations”) of any other Person (the “primary obligor”)
in any manner, whether directly or indirectly, including any obligation of such
Person, whether or not contingent,

(a) to purchase any such primary obligation or any property constituting direct
or indirect security therefor, or

(b) to advance or supply funds

(i) for the purchase or payment of any such primary obligation, or

(ii) to maintain working capital or equity capital of the primary obligor or
otherwise to maintain the net worth or solvency of the primary obligor, or

(c) to purchase property, securities or services primarily for the purpose of
assuring the owner of any such primary obligation of the ability of the
primarily obligor to make payment of such primary obligation against loss in
respect thereof, or

(d) as an account party in respect of any letter of credit, letter of guaranty
or bankers’ acceptance.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ownership of voting equity securities, by contract or otherwise, and
the terms “Controlling” and “Controlled” has meanings correlative thereto.

“Credit Event” has the meaning assigned to such term in Section 4.01.

“Credit Facilities” means the revolving credit, swingline, letter of credit and
floorplan facilities, in each case contemplated by Article II and the
incremental facilities, if any, contemplated by Section 2.24.

“Curative Amounts” means the net amount of (i) a cash equity contribution (which
shall be common equity or otherwise in a form reasonably acceptable to the
Administrative Agent), or (ii) Subordinated Indebtedness that is (a) unsecured
(b) not subject to scheduled amortization, redemption, sinking fund or similar
payment and does not have a final maturity, in each case, on or before the date
that is six months after the Latest Maturity Date and (c) otherwise on terms and
conditions reasonably acceptable to the Administrative Agent in its Permitted
Discretion, which is designated “Curative Amounts” by Lead Borrower under
Section 7.2. For the avoidance of doubt, the forgiveness of antecedent debt
(whether Indebtedness, trade payables, or otherwise) shall not constitute
Curative Amounts.

 

18



--------------------------------------------------------------------------------

“Current Assets” means, at any time, the consolidated current assets (other than
cash and Cash Equivalents) of the Borrowers and Borrowers’ Restricted
Subsidiaries that would, in accordance with GAAP, be classified on a
consolidated balance sheet of the Borrowers and Borrowers’ Restricted
Subsidiaries as current assets at such date of determination, other than amounts
related to current or deferred Taxes based on income or profits (but excluding
assets held for sale, loans (permitted) to third parties, pension assets,
deferred bank fees and derivative financial instruments).

“Current Liabilities” means, at any time, the consolidated current liabilities
of the Borrowers and Borrowers’ Restricted Subsidiaries that would, in
accordance with GAAP, be classified on a consolidated balance sheet of the
Borrowers and Borrowers’ Restricted Subsidiaries as current liabilities at such
date of determination, but excluding, without duplication, (a) the current
portion of any Indebtedness, (b) the outstanding principal amount of loans
(other than, for the avoidance of doubt, Floorplan Advances) and the outstanding
amount of letter or credit reimbursement obligations and the aggregate undrawn
face amount of letters of credit, in each case, under the Revolving Credit
Agreement, any Replacement Revolving Loan (as defined in the Term Loan
Agreement) or any other revolving line of credit, (c) the current portion of
Consolidated Interest Expense (excluding Consolidated Interest Expense that is
due and unpaid), (d) accruals for current or deferred Taxes based on income or
profits, (e) accruals of any costs or expenses related to restructuring reserves
to the extent permitted to be included in the calculation of Consolidated EBITDA
pursuant to the definition thereof, (f) the current portion of pension
liabilities and (g) liabilities in respect of unpaid earnouts and accrued
litigation settlement costs.

“Debt Fund Affiliate” means any Affiliate of Holdings or the Sponsor (other than
a natural person) that is primarily engaged in, or advises funds or other
investment vehicles that are engaged in, making, purchasing, holding or
otherwise investing in commercial loans, bonds and similar extensions of credit
in the ordinary course and (a) whose managers have fiduciary duties to the third
party investors in such fund or investment vehicle independent of their duties
to Holdings or the Sponsor and (b) with respect to which the Sponsor does not,
directly or indirectly, possess the power to direct or cause the direction of
the investments or investment policies of such entity.

“Debtor Relief Laws” means the Bankruptcy Code and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief laws of the United States or other applicable jurisdictions from
time to time in effect.

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would constitute an Event of Default.

 

19



--------------------------------------------------------------------------------

“Defaulting Lender” means any Lender that (a) has failed, within two Business
Days of the date required to be funded or paid, to (i) fund any portion of its
Loans, (ii) fund any portion of its participations in Letters of Credit or
Swingline Loans or any portion of its Floorplan Obligations or (iii) pay over to
any Loan Party any other amount required to be paid by it hereunder, unless, in
the case of clause (i) above, such Lender notifies the Administrative Agent in
writing that such failure is the result of such Lender’s good faith
determination that a condition precedent to funding (specifically identified and
including the particular Default, if any) has not been satisfied; (b) has
notified the Borrowers or any Loan Party in writing, or has made a public
statement, to the effect that it does not intend or expect to comply with any of
its funding obligations under this Agreement (unless such writing or public
statement indicates that such position is based on such Lender’s good faith
determination that a condition precedent to funding (specifically identified and
including the particular Default, if any) cannot be satisfied) or generally
under other agreements in which it commits to extend credit, (c) has failed,
within three Business Days after request by the Borrowers, acting in good faith,
to provide a certification in writing from an authorized officer of such Lender
that it will comply with its obligations to fund prospective Loans or Floorplan
Obligations and participations in then outstanding Letters of Credit and
Swingline Loans under this Agreement; provided that such Lender shall cease to
be a Defaulting Lender pursuant to this clause (c) upon the Borrowers’ receipt
of such certification in form and substance satisfactory to it and the
Administrative Agent and the Floorplan Funding Agent, (d) has become the subject
of a Bankruptcy Event, (e) has a direct or indirect parent that has become the
subject of a Bankruptcy Event (and for so long as such Bankruptcy Event shall
continue) or, in the good faith belief of any Issuing Bank, the Swingline Lender
or the Floorplan Funding Agent, has defaulted in fulfilling its obligations
under one or more other agreements in which such Lender agrees to extend credit
and, in either such case under this clause (e), any of an Issuing Bank, the
Swingline Lender or the Floorplan Funding Agent has deemed such Lender to be a
Defaulting Lender, unless such Issuing Bank, the Swingline Lender or the
Floorplan Funding Agent, as the case may be, has entered into arrangements with
the Borrowers or such Lender satisfactory to such Issuing Bank, the Swingline
Lender and/or the Floorplan Funding Agent, as the case may be, to defease any
risk in respect of such Lender hereunder, (f) has become the subject of a
Bail-In Action or (g) has a direct or indirect parent that has become the
subject of a Bail-In Action.

“Designated Non-Cash Consideration” means the fair market value of non-cash
consideration received by the Borrowers or a Restricted Subsidiary in connection
with a Disposition that is so designated as Designated Non-Cash Consideration
pursuant to the provisions of the Term Loan Agreement, less the amount of cash
or Cash Equivalents received in connection with a subsequent sale of or
collection on such Designated Non-Cash Consideration.

“Designated Preferred Stock” means Preferred Stock of the Borrowers, a
Restricted Subsidiary or any direct or indirect parent corporation thereof (in
each case other than Disqualified Stock) that is issued for cash (other than to
the Borrowers or a Restricted Subsidiary or an employee stock ownership plan or
trust established by a Borrower or its Subsidiaries) and is so designated as
Designated Preferred Stock pursuant to the provisions of the Term Loan
Agreement.

“Dilution” means for any period, the fraction, expressed as a percentage, the
numerator of which is the aggregate amount of reductions in the Accounts of
Borrowers for such period other than by reason of dollar for dollar cash payment
and the denominator of which is the aggregate dollar amount of the gross sales
of Borrowers for such period.

 

20



--------------------------------------------------------------------------------

“Dilution Reserve” means, without duplication of any other reserves or items
that are otherwise addressed or excluded through eligibility criteria, as of any
date of determination, an amount (initially $0) sufficient to reduce the advance
rate against Eligible Accounts by 1 percentage point (or fraction thereof,
rounding to the nearest one-tenth of 1 percentage point) for each percentage
point (or fraction thereof, rounding to the nearest one-tenth of 1 percentage
point) by which Dilution is in excess of 5%.

“Disposition” means (a) the sale, conveyance, transfer or other disposition,
whether in a single transaction or a series of related transactions, of property
or assets (including by way of a Sale and Lease-Back Transaction) of the
Borrowers or any of its Restricted Subsidiaries; or (b) the issuance or sale of
Equity Interests of any Restricted Subsidiary, whether in a single transaction
or a series of related transactions.

“Disqualified Institutions” means (i) those banks, financial institutions and
other institutional lenders, investors and funds that have been specified in
writing to the Administrative Agent by the Borrowers prior to the Closing Date
(including their named Affiliates or such entities otherwise clearly
identifiable as Affiliates solely on the basis of the similarity of their name
(which such Affiliates may be designated in writing by the Borrowers from time
to time after the Closing Date; provided that, (x) any such additional
designations shall become effective three (3) Business Days after delivery of
such written notice to the Administrative Agent and (y) no such additional
designations shall apply retroactively to disqualify any Person or entity that
previously acquired an assignment, participation or allocation in any Revolving
Loans)), and (ii) actual commercial competitors of the Borrowers and Borrowers’
Subsidiaries identified in writing from time to time (which, for the avoidance
of doubt, may not include institutions primarily engaged as principals in
private equity or venture capital or any affiliated debt funds); provided that,
(x) any such additional designations shall become effective three (3) Business
Days after delivery of such written notice to the Administrative Agent and
(y) no such additional designations shall apply retroactively to disqualify any
Person or entity that previously acquired an assignment, participation or
allocation in any Revolving Loans.

“Disqualified Stock” means, with respect to any Person, any Capital Stock of
such Person which, by its terms, or by the terms of any security into which it
is convertible or for which it is putable or exchangeable, or upon the happening
of any event, matures or is mandatorily redeemable (other than solely for
Capital Stock which is not Disqualified Stock) pursuant to a sinking fund
obligation or otherwise, or is redeemable at the option of the holder thereof
(in each case, other than solely as a result of a change of control or asset
sale, so long as any rights of the holders thereof upon the occurrence of a
change of control or asset sale shall be subject to the occurrence of the
Termination Date or such repurchase or redemption is otherwise permitted by this
Agreement (including as a result of a waiver or amendment hereunder)), in whole
or in part, in each case prior to the date that is 91 days after the date set
forth in clause (a) of the definition of Initial Maturity Date; provided,
however, that if such Capital Stock is issued to any plan for the benefit of
employees of the Borrowers or Borrowers’ Subsidiaries or by any such plan to
such employees, such Capital Stock shall not constitute Disqualified Stock
solely because it may be required to be repurchased in order to satisfy
applicable statutory or regulatory obligations.

 

21



--------------------------------------------------------------------------------

“Distribution Condition” means the following conditions in connection with any
transaction for which satisfaction of the Distribution Condition is required
under this Agreement: (a) no Event of Default has occurred and is continuing or
would immediately result upon the consummation of such transaction, (b) Excess
Availability on a pro forma basis after giving effect to such transaction is at
least the greater of (i) 15% of the Line Cap and (ii) $7,500,000, and (c) if
Excess Availability less than is the greater of (i) 20% of the Line Cap and (ii)
$7,500,000, pro forma compliance with Section 6.13 immediately after giving
effect to such transaction.

“Document” has the meaning assigned to such term in the Guarantee and Collateral
Agreement.

“dollars” or “$” means lawful money of the United States of America.

“Domestic Subsidiaries” means, with respect to any Person, any subsidiary of
such Person other than a Foreign Subsidiary.

“EEA Financial Institution” means (a) any credit institution established in any
EEA Member Country which is subject to the supervision of an EEA Resolution
Authority, (b) any entity established in an EEA Member Country which is a parent
of an institution described in clause (a) of this definition, or (c) any
financial institution established in an EEA Member Country which is a subsidiary
of an institution described in clauses (a) or (b) of this definition and is
subject to consolidated supervision with its parent.

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Eligible Assignee” shall mean any Person other than a natural Person that is
(i) a Lender, an Affiliate of any Lender or a Related Fund (any two or more
Related Funds being treated as a single Eligible Assignee for all purposes
hereof), or (ii) a commercial bank, insurance company, investment or mutual fund
or other entity that is an “accredited investor” (as defined in Regulation D
under the Securities Act) and which extends credit or buys loans in the ordinary
course of business; provided, no Disqualified Institution, Defaulting Lender,
Loan Party or Affiliate of a Loan Party shall be an Eligible Assignee.

“Eligible Accounts” means, at any time, all Accounts of the Borrowers or any
Subsidiary Guarantors; provided, however, that Eligible Accounts shall not
include any Account:

(a) which is not subject to a first priority perfected security interest in
favor of the Administrative Agent;

(b) which is subject to any Lien other than Permitted Liens;

 

22



--------------------------------------------------------------------------------

(c) which is unpaid more than 120 days after the date of the original invoice
therefor or more than 60 days after the original due date, or which has been
written off the books of the Borrowers or the applicable Subsidiary Guarantors
or otherwise designated by the Borrowers or the applicable Subsidiary Guarantors
as uncollectible (it being understood and agreed that in determining the
aggregate amount from the same Account Debtor that is unpaid hereunder there
shall be excluded the amount of any net credit balances relating to Accounts due
from an Account Debtor which are unpaid more than 120 days after the date of the
original invoice or more than 60 days after the original due date);

(d) which is owing by an Account Debtor for which more than 50% of the Accounts
owing from such Account Debtor and its Affiliates are known by the Borrowers or
the applicable Subsidiary Guarantors to be ineligible pursuant to clause
(c) above;

(e) which is owing by an Account Debtor to the extent the aggregate amount of
Eligible Accounts owing from such Account Debtor and its Affiliates to the
Borrowers and the applicable Subsidiary Guarantors is known by the Borrowers to
exceed 25% of the aggregate Eligible Accounts;

(f) with respect to which any covenant, representation, or warranty contained in
this Agreement or in the Guarantee and Collateral Agreement has been breached in
any material respect or is not true in any material respect;

(g) which (i) does not arise from the sale of goods or performance of services
in the ordinary course of business, (ii) is not evidenced by an invoice or other
documentation reasonably satisfactory to the Administrative Agent which has been
sent to the Account Debtor, (iii) represents a progress billing, (iv) is
contingent upon the Borrower’s or the applicable Subsidiary Guarantor’s
completion of any further performance (except for the performance of
installation services which are not material in relation to the amount of such
Account), (v) represents a sale on a bill-and-hold basis (except any such
Account shall not be deemed ineligible hereunder to the extent such Account is
evidenced by a bill-and-hold agreement (which shall be reasonably satisfactory
to Administrative Agent) and title to the Inventory subject to any bill-and-hold
arrangement has passed to the purchaser thereof), guaranteed sale,
sale-and-return, sale on approval, consignment, cash-on-delivery or any other
repurchase or return basis or (vi) relates to payments of interest;

(h) with respect to which any check or other instrument of payment has been
returned uncollected for any reason, and has not been promptly replaced by an
instrument that is collected or collectable;

(i) for which the goods giving rise to such Account have not been shipped to the
Account Debtor (other than sales on a bill-and-hold basis) or for which the
services giving rise to such Account have not been performed by the Loan
Parties;

(j) which is owed by an Account Debtor which, to the knowledge of the Borrowers,
has (i) applied for, suffered, or consented to the appointment of any receiver,
interim receiver, receiver and manager, custodian, trustee, or liquidator of its
assets, (ii) has had possession of all or substantially all of its property
taken by any receiver, custodian, trustee or

 

23



--------------------------------------------------------------------------------

liquidator, (iii) filed, or had filed against it, any request or petition for
liquidation, reorganization, arrangement, adjustment of debts, adjudication as
bankrupt, winding-up, or voluntary or involuntary case under any state or
federal or foreign bankruptcy or insolvency laws (other than post-petition
accounts payable of an Account Debtor that is a debtor-in-possession under the
Bankruptcy Code or any similar foreign bankruptcy or insolvency laws and which
is either (x) reasonably acceptable to the Administrative Agent or (y) so long
as an order exists permitting payment of trade creditors specifically with
respect to such Account Debtor and such Account Debtor has obtained adequate
post-petition financing to pay such Accounts to the extent the order permitting
such financing allows the payment of the applicable Account), (iv) has admitted
in writing its inability, or is generally unable to, pay its debts as they
become due, (v) become insolvent, or (vi) ceased operation of all or
substantially all of its business;

(k) which is owed by an Account Debtor which, to the knowledge of the Borrowers,
(i) does not maintain its chief executive office in the U.S. or (ii) is not
organized under applicable law of the U.S., any state of the U.S. unless, in
either case, such Account is backed by credit insurance reasonably acceptable to
the Administrative Agent that has been assigned to the Administrative Agent or a
letter of credit reasonably acceptable to the Administrative Agent which is in
the possession of, has been assigned to and is directly drawable by the
Administrative Agent;

(l) which is owed in any currency other than U.S. dollars;

(m) which is owed by (i) the government (or any department, agency, public
corporation, or instrumentality thereof) of any country other than the U.S.
unless such Account is backed by credit insurance reasonably acceptable to the
Administrative Agent that has been assigned to the Administrative Agent or a
letter of credit reasonably acceptable to the Administrative Agent which is in
the possession of the Administrative Agent, or (ii) the government of the U.S.,
or any department, agency, public corporation, or instrumentality thereof, if
(x) the Federal Assignment of Claims Act of 1940, as amended (31 U.S.C. § 3727
et seq. and 41 U.S.C. § 15 et seq.) (the “FACA”), and any other steps necessary
to perfect the Lien of the Administrative Agent in such Account have not been
complied with to the Administrative Agent’s satisfaction, and (y) a Default has
occurred hereunder;

(n) which is owed by any Affiliate, employee, officer, director or agent of any
Loan Party or any Subsidiary of a Loan Party (other than any portfolio company
of a Permitted Investor);

(o) which is owed by an Account Debtor that (together with its Affiliates) is a
vendor to the Loan Parties (as identified by the Borrowers using a methodology
reasonably acceptable to the Administrative Agent) and to which any Loan Party
or any Subsidiary of a Loan Party is indebted, but only to the extent of such
outstanding indebtedness or is subject to any outstanding security, deposit,
progress payment, retainage or other similar advance made by or for the benefit
of an Account Debtor, in each case to the extent thereof;

(p) which is subject to any counterclaim, deduction, defense, setoff or dispute
but only to the extent of any such counterclaim, deduction, defense, setoff or
dispute;

 

24



--------------------------------------------------------------------------------

(q) which is evidenced by any promissory note, chattel paper, or instrument that
has not been pledged to the Administrative Agent under the Guarantee and
Collateral Agreement;

(r) which is owed by an Account Debtor located in any jurisdiction which
requires filing of a “Notice of Business Activities Report” or other similar
report in order to permit the applicable Loan Parties to seek judicial
enforcement in such jurisdiction of payment of such Account, unless such Loan
Parties have filed such report or qualified to do business in such jurisdiction;

(s) with respect to which the Loan Parties have made any agreement with the
Account Debtor for any reduction thereof, other than discounts and adjustments
given in the ordinary course of business, or any Account which was partially
paid and the Loan Parties created a new receivable for the unpaid portion of
such Account;

(t) which does not comply in all material respects with the requirements of all
applicable laws and regulations, whether federal, state, foreign, provincial,
territorial or local, including without limitation the Federal Consumer Credit
Protection Act, the Federal Truth in Lending Act and Regulation Z of the Board
if such non-compliance will or could reasonably be expected to adversely affect
the collectability of such Account in any material respect;

(u) which is for goods that have been sold under a purchase order or pursuant to
the terms of a written or otherwise enforceable contract or other agreement or
understanding that indicates or purports that any Person other than the Loan
Parties has an ownership interest in such goods, or which indicates any party
other than the Loan Parties as payee or remittance party;

(v) which was created on cash on delivery terms; or

(w) which falls into a category of ineligibility established by the
Administrative Agent from time to time in its Permitted Discretion based on any
material facts or circumstances which arose after the Closing Date or which
otherwise first became known to the Administrative Agent and the Collateral
Agents after the Closing Date; provided that the establishment of any such
ineligibility following the Closing Date shall not take effect until three
(3) Business Days after notice has been sent by the Administrative Agent to the
Borrowers of the Administrative Agent’s intention to establish such
ineligibility, which notice shall include a reasonably detailed description of
such ineligibility being established (during which period (i) the Administrative
Agent shall, if requested, discuss any such ineligibility with the Lead Borrower
and (ii) the Lead Borrower may take such action as may be required so that the
event, condition or matter that is the basis for such ineligibility no longer
exists or exists in a manner that would result in the establishment of such
ineligibility, in a manner and to the extent reasonably satisfactory to the
Administrative Agent); or

(x) which is owed by an Account Debtor that is a Sanctioned Person.

Any Account acquired in an acquisition permitted under this Agreement that has
not been subject to a field examination shall nevertheless constitute an
Eligible Account for the period of sixty (60) days following the consummation of
such acquisition to the extent that such Account would otherwise qualify as an
Eligible Account (all such Accounts, collectively, the “Eligible Acquired
Account”); provided, however, that the aggregate value of the Eligible Acquired
Accounts (taking into account, for the purposes of valuation, the immediately
following paragraph) shall not exceed 10% of the Line Cap.

 

25



--------------------------------------------------------------------------------

In the event that an Account which was previously an Eligible Account ceases to
be an Eligible Account hereunder, the Borrowers shall exclude such Accounts from
Eligible Accounts on and at the time of submission to the Administrative Agent
of the next Borrowing Base Certificate. In determining the amount of an Eligible
Account, the face amount of an Account may, in the Administrative Agent’
Permitted Discretion, be reduced by, without duplication, to the extent not
reflected in such face amount or in any Reserves, (i) the amount of all accrued
and actual discounts, claims, credits or credits pending, promotional program
allowances, price adjustments, finance charges or other allowances (including
any amount that the Borrowers may be obligated to rebate to an Account Debtor
pursuant to the terms of any agreement or understanding (written or oral)) and
(ii) the aggregate amount of all cash received in respect of such Account but
not yet applied by the Loan Parties to reduce the amount of such Account.

“Eligible Acquired Account” has the meaning set forth in the definition of
“Eligible Account.”

“Eligible Acquired Inventory” has the meaning set forth in the definition of
“Eligible Inventory.”

“Eligible Cisco VIP Rebates” means value incentive program rebates to be issued
by Cisco to Borrowers (a) in which Administrative Agent for the benefit of the
Lenders, has a first priority security interest, (b) which are currently
outstanding, due and earned and are verifiable on Cisco’s system based on
information provided by Borrowers to Administrative Agent, and (c) which are not
past due by more than 210 days. The eligible amount of such rebates shall be
determined by the Administrative Agent in its Permitted Discretion.

“Eligible Inventory” means, at any time, all Inventory of the Borrowers or any
Subsidiary Guarantor; provided, however, that Eligible Inventory shall not
include any Inventory:

(a) which is not subject to a first priority perfected Lien in favor of the
Administrative Agent;

(b) which is subject to any Lien other than a Permitted Lien;

(c) which is, reflected on the Loan Parties’ books and records as obsolete,
unmerchantable, defective, used (including refurbished goods), unfit for sale,
not salable at prices approximating at least the cost of such Inventory in the
ordinary course of business or unacceptable due to age, type, category and/or
quantity, or remains in the possession of a Loan Party more than 180 days from
its original invoice date;

(d) with respect to which any covenant, representation, or warranty contained in
this Agreement or the Guarantee and Collateral Agreement has been breached in
any material respect or is not true in any material respect;

 

26



--------------------------------------------------------------------------------

(e) in which any Person other than the Loan Parties shall (i) have any direct or
indirect ownership, interest or title to such Inventory or (ii) be indicated on
any purchase order or invoice with respect to such Inventory as having or
purporting to have an ownership interest therein;

(f) which is not finished goods or which constitutes work-in-process, raw
materials, spare or replacement parts, subassemblies, packaging and shipping
material, manufacturing supplies, samples, prototypes, displays or display
items, bill-and-hold goods, goods that are marked for return, repossessed goods,
defective or damaged goods, goods held on consignment, or goods which are not of
a type held for lease or sale in the ordinary course of business;

(g) which (i) is not located in the U.S., (ii) is in transit from vendors and
suppliers to the extent the aggregate value of all such in transit Inventory
exceeds $5,000,000 or (iii) is in transit to customers to the extent the
aggregate value of all such Inventory exceeds $15,000,000 which is located in
any location leased by the Borrowers or any such Subsidiary Guarantor unless the
lessor has delivered to the Administrative Agent a Collateral Access Agreement
or a Landlord Lien Reserve with respect to such facility has been established by
the Administrative Agent in its Permitted Discretion;

(h) which is located in any third party warehouse or is in the possession of a
bailee (other than a third party processor) and is not evidenced by a Document,
unless (i) such warehouseman or bailee has delivered to the Administrative Agent
a Collateral Access Agreement and such other documentation as the Administrative
Agent may require in its Permitted Discretion or (ii) Reserves are permitted to
be established hereunder by the Administrative Agent in its Permitted Discretion
with respect thereto;

(i) which is being processed offsite at a third party location or outside
processor, or is in-transit to or from said third party location or outside
processor unless (i) such third party or processor has delivered to the
Administrative Agent a Collateral Access Agreement and such other documentation
as the Administrative Agent may require in its Permitted Discretion or
(ii) Reserves are permitted to be established hereunder by the Administrative
Agent in its Permitted Discretion with respect thereto;

(j) which is the subject of a consignment by the Borrowers or any such
Subsidiary Guarantor as consignor unless based upon the facts of a consignment,
the Administrative Agent determines to consent to eligibility of such Inventory
as consigned goods based on such criteria as the Administrative Agent may
require;

(k) which is perishable;

(l) which contains or bears any intellectual property rights licensed to the
Loan Parties by a third party unless the Administrative Agent is reasonably
satisfied that the Administrative Agent may sell or otherwise dispose of such
Inventory without (i) infringing the rights of such licensor, (ii) violating any
contract with such licensor, or (iii) incurring any liability with respect to
payment of royalties other than royalties incurred pursuant to sale of such
Inventory under the current licensing agreement or Reserves are permitted to be
established hereunder by the Administrative Agent in its Permitted Discretion
with respect thereto;

 

27



--------------------------------------------------------------------------------

(m) which is not reflected in a current perpetual inventory report of the
Borrowers (except with respect to in transit Inventory which is not deemed
ineligible under clause (g));

(n) for which reclamation rights have been asserted by the seller;

(o) which falls into a category of ineligibility established by the
Administrative Agent from time to time in its Permitted Discretion based on
material facts or circumstances which arose after the Closing Date or which
otherwise first became known to the Administrative Agent and the Collateral
Agent after the Closing Date; provided that the establishment of any such
ineligibility following the Closing Date shall not take effect until three
(3) Business Days after notice has been sent by the Administrative Agent to the
Borrowers of the Administrative Agent’s intention to establish such
ineligibility, which notice shall include a reasonably detailed description of
such ineligibility being established (during which period (i) the Administrative
Agent shall, if requested, discuss any such ineligibility with the Lead Borrower
and (ii) the Lead Borrower may take such action as may be required so that the
event, condition or matter that is the basis for such ineligibility no longer
exists or exists in a manner that would result in the establishment of such
ineligibility, in a manner and to the extent reasonably satisfactory to the
Administrative Agent); or

(p) which is purchased from a Sanctioned Person.

Inventory acquired in an acquisition permitted under this Agreement that has not
been subject to an appraisal or field examination shall nevertheless constitute
Eligible Inventory for the period of sixty (60) days following the consummation
of such acquisition to the extent that such Inventory would otherwise qualify as
Eligible Inventory (all such Inventory, collectively, the “Eligible Acquired
Inventory”); provided, however, that the aggregate value of the Eligible
Acquired Inventory (valued at cost (determined on a first-in-first-out basis)
(net of Inventory Reserves)) shall not exceed (1) 10% of Line Cap minus (2) the
aggregate value of the Eligible Acquired Accounts included in the Borrowing Base
as calculated in accordance with the proviso to the second to last paragraph of
the definition of “Eligible Accounts.”

In the event that Inventory which was previously Eligible Inventory ceases to be
Eligible Inventory hereunder, the Borrowers shall exclude such Inventory from
Eligible Inventory on and at the time of submission to the Administrative Agent
of the next Borrowing Base Certificate.

“Eligible Unbilled Accounts” means Accounts arising from the performance of
services and/or the delivery of Inventory for which an invoice has not yet been
issued by any Borrower or any Subsidiary Guarantor to the applicable Account
Debtor, but which otherwise satisfy the criteria for “Eligible Accounts” (as set
forth in the definition thereof), so long as an invoice is sent to the
applicable Account Debtor within ninety (90) days of the creation of Borrowers’
internal invoice maintained by the Borrowers for the tracking of unbilled
accounts (or from any replacement mechanism established in accordance with
Section 5.15).

 

28



--------------------------------------------------------------------------------

“Environmental Laws” means all applicable Federal, state, local and foreign laws
(including common law), treaties, regulations, rules, ordinances, codes,
decrees, judgments, directives and orders (including consent orders), having the
force and effect of law, in each case, relating to protection of the environment
or natural resources, or to human health and safety as it relates to protection
from environmental hazards.

“Equity Interests” means Capital Stock and all warrants, options or other rights
to acquire Capital Stock, but excluding any debt security that is convertible
into, or exchangeable for, Capital Stock.

“ERISA” means the Employee Retirement Income Security Act of 1974, as the same
may be amended from time to time.

“ERISA Affiliate” means any trade or business (whether or not incorporated) that
is under common control with any Loan Party under Section 414 of the Code or
Section 4001 of ERISA.

“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder, but excluding any event for which
the 30-day notice period is waived, with respect to a Pension Plan, (b) the
incurrence by any Loan Party or an ERISA Affiliate of any liability under Title
IV of ERISA with respect to the termination of any Pension Plan or the
withdrawal or partial withdrawal of any Loan Party or an ERISA Affiliate from
any Pension Plan or Multiemployer Plan that results in liability to a Loan
Party, (c) the filing of a notice of intent to terminate, the treatment of a
Pension Plan amendment as a termination under Sections 4041 or 4041A of ERISA,
or the receipt by any Loan Party or any ERISA Affiliate from the PBGC or a plan
administrator of any notice of intent to terminate any Pension Plan or
Multiemployer Plan or to appoint a trustee to administer any Pension Plan,
(d) the adoption of any amendment to a Pension Plan that would require the
provision of security pursuant to the Code, ERISA or other applicable law,
(e) the occurrence of a “prohibited transaction” (within the meaning of
Section 4975 of the Code) with respect to which any Borrower or Restricted
Subsidiary is a “disqualified person” (within the meaning of Section 4975 of the
Code) with respect to which any Borrower or Restricted Subsidiary could
reasonably be expected to have any liability, or (f) any event or condition
which constitutes grounds under Section 4042 of ERISA for the termination of any
Pension Plan or Multiemployer Plan or the appointment of a trustee to administer
any Pension Plan.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.

“Eurodollar”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Adjusted LIBO Rate.

“Event of Default” has the meaning assigned to such term in Article VII.

“Excess Availability” means, at any time, an amount equal to the sum of
(i) Availability plus (ii) Qualified Cash. For purposes of this definition,
Qualified Cash cannot constitute more than 25% of the sum of (i) and (ii)
herein.

 

29



--------------------------------------------------------------------------------

“Excluded Contributions” means Net Cash Proceeds, marketable securities or
Qualified Proceeds received by or contributed to the Borrowers from,

(a) contributions to its common equity capital, and

(b) the sale (other than to the Borrowers or a Subsidiary of the Borrowers or to
any management equity plan or stock option plan or any other management or
employee benefit plan or agreement of the Borrowers or a Subsidiary of the
Borrowers) of Capital Stock (other than Disqualified Stock and Designated
Preferred Stock) of the Borrowers, in each case, designated as Excluded
Contributions pursuant to the provisions of the Term Loan Agreement.

“Excluded Domestic Holdco” means a Domestic Subsidiary, substantially all of the
assets of which consist of Equity Interests of one or more Foreign Subsidiaries.

“Excluded Domestic Subsidiary” means any Domestic Subsidiary that is (a) a
direct or indirect Subsidiary of a direct or indirect Foreign Subsidiary or
(b) an Excluded Domestic Holdco.

“Excluded Foreign Subsidiary” shall mean a Foreign Subsidiary which is (a) a
“controlled foreign corporation” (as defined in the Code), (b) a direct or
indirect Foreign Subsidiary owned by a Foreign Subsidiary described in clause
(a), or (c) a Foreign Subsidiary that has no material assets other than Equity
Interests of one or more Subsidiaries described in clause (a).

“Excluded Parties” has the meaning assigned to such term in Section 9.16.

“Excluded Subsidiary” means (a) any subsidiary that is not a Wholly-Owned
Subsidiary, (b) any Immaterial Subsidiary, (c) any subsidiary that is prohibited
by applicable law or contractual obligations from guaranteeing the Obligations,
(d) any Unrestricted Subsidiary, (e) any Foreign Subsidiary or Excluded Domestic
Subsidiary, (f) any captive insurance subsidiary, (g) any not-for-profit
subsidiary, (h) any other subsidiary with respect to which in the reasonable
judgment of the Administrative Agent and the Borrower, the cost or other
consequences of providing a guarantee of the Obligations shall be excessive in
view of the benefits to be obtained by the Lenders therefrom, (i) any subsidiary
that would require governmental (including regulatory) consent, approval,
license or authorization to provide such guaranty (unless such consent,
approval, license or authorization has been received), (j) any subsidiary that
is a special purpose entity and (k) any subsidiary if guaranteeing the
Obligations by such subsidiary would result in material adverse tax consequences
to Holdings or one of its Subsidiaries, as reasonably determined by the
Borrower.

“Excluded Swap Obligation” means, with respect to any Guarantor, any Hedging
Obligations if, and to the extent that, all or a portion of the guaranty of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
such Hedging Obligation (or any guaranty thereof) is or becomes illegal under
the Commodity Exchange Act or any rule, regulation or order of the Commodity
Futures Trading Commission (or the application or official interpretation of any
thereof) (a) by virtue of such Guarantor’s failure for any reason to constitute
an “eligible contract participant” as defined in the Commodity Exchange Act and
the regulations thereunder at the time the guaranty of such Guarantor or the
grant of such security interest

 

30



--------------------------------------------------------------------------------

becomes or would become effective with respect to such Hedging Obligation or
(b) in the case of a Hedging Obligation subject to a clearing requirement
pursuant to Section 2(h) of the Commodity Exchange Act (or any successor
provision thereto), because such Guarantor is a “financial entity,” as defined
in Section 2(h)(7)(C)(i) the Commodity Exchange Act (or any successor provision
thereto), at the time the guaranty of such Guarantor becomes or would become
effective with respect to such related Hedging Obligation. If a Hedging
Obligation arises under a master agreement governing more than one swap, such
exclusion shall apply only to the portion of such Hedging Obligation that is
attributable to swaps for which such guaranty or security interest is or becomes
illegal.

“Excluded Taxes” means, any of the following Taxes imposed on or with respect to
the Administrative Agent or any Lender (collectively, a “recipient”), or
required to be withheld or deducted from a payment to a recipient, (a) Taxes
imposed on (or measured by) its net income and franchise (and similar) Taxes
imposed on it in lieu of net income Taxes pursuant to the laws of the
jurisdiction in which such recipient is organized or in which the principal
office or applicable lending office of such recipient is located (or any
political subdivision thereof), (b) any branch profits Taxes imposed by the
United States of America or any similar Tax imposed by any other jurisdiction
described in clause (a) above, (c) in the case of a Lender, any withholding Tax
that is imposed on amounts payable to such recipient at the time such recipient
becomes a party to this Agreement (other than an assignment pursuant to a
request by the Borrowers under Section 2.21(b)) or designates a new lending
office, except in each case to the extent that such recipient (or its assignor,
if any) was entitled, at the time of designation of a new lending office (or
assignment), to receive additional amounts from the Borrowers with respect to
such withholding Tax pursuant to Section 2.20(a) and (d) Taxes attributable to
such recipient’s failure to comply with Section 2.20(e), and (e) any U.S.
federal withholding Taxes imposed under FATCA.

“Existing Floorplan Agreement” has the meaning specified in the Recitals to this
Agreement.

“Existing Revolving Loans” has the meaning assigned to such term in
Section 2.32(a).

“Extended Revolving Loans” has the meaning assigned to such term in
Section 2.32(a).

“Extended Revolving Loan Commitments” means one or more commitments hereunder to
convert Existing Revolving Loans to Extended Revolving Loans of a given
Extension Series pursuant to an Extension Amendment.

“Extending Lender” has the meaning provided in Section 2.32(c).

“Extension Amendment” has the meaning provided in Section 2.32(d).

“Extension Election” has the meaning provided in Section 2.32(c).

“Extension Request” has the meaning provided in Section 2.32(a).

“Extension Series” has the meaning provided in Section 2.32(a).

 

31



--------------------------------------------------------------------------------

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, any agreements entered into
pursuant to Section 1471(b)(1) of the Code and any laws, rules, regulations or
official administrative pronouncements issued in connection with the
implementation of any intergovernmental agreements entered into with respect to
the foregoing.

“Federal Funds Effective Rate” means, for any day, the rate calculated by the
NYFRB based on such day’s federal funds transactions by depositary institutions
(as determined in such manner as the NYFRB shall set forth on its public website
from time to time) and published on the next succeeding Business Day by the
NYFRB as the federal funds effective rate.

“Financial Officer” of any Person means the chief executive officer, the
president, chief financial officer, principal accounting officer, treasurer,
assistant treasurer or controller of such Person.

“Fitch” means Fitch Ratings Inc., or any successor thereto.

“Fixed Charges” means, with respect to any Person for any period, the sum,
without duplication, of:

(a) cash Consolidated Interest Expense of such Person and Restricted
Subsidiaries for such period; plus

(b) all scheduled principal payments (excluding all voluntary prepayments and
mandatory prepayments other than regularly-scheduled amortization payments) on
Consolidated Funded Indebtedness of such Person and Restricted Subsidiaries made
during such period.

“Fixed Charge Coverage Ratio” means the ratio, determined as of the end of each
fiscal quarter of the Borrowers and Borrowers’ Restricted Subsidiaries for the
four fiscal quarters then ended, of (a) Consolidated EBITDA minus without
duplication, the sum of (i) Unfinanced Capital Expenditures paid in cash,
(ii) Taxes paid in cash and (iii) all cash dividends or other distributions paid
to any Person other than such Person or any such Subsidiary (excluding items
eliminated in consolidation) paid in reliance on the Distribution Condition; to
(b) Fixed Charges, all calculated for the Borrowers and its Restricted
Subsidiaries on a consolidated basis in accordance with GAAP.

“Floorplan Advance” means an advance under the terms of Section 2.26 made on the
same day by the Lenders (or Floorplan Funding Agent on behalf thereof).

“Floorplan Approval” means the Floorplan Funding Agent’s approval to finance
particular Inventory for Borrowers or a Subsidiary Guarantor in accordance with
the terms of this Agreement and which is evidenced by the Floorplan Funding
Agent issuing a financing approval number to the Floorplan Approved Vendor of
such Inventory.

 

32



--------------------------------------------------------------------------------

“Floorplan Approved Vendor” means as of the Closing Date, Cisco and Dell Inc.,
and thereafter, any vendor approved by the Floorplan Funding Agent in its sole
discretion and for which no Floorplan Vendor Termination has occurred.

“Floorplan Approved Vendor Agreement” means a vendor agreement between a
Floorplan Approved Vendor and the Floorplan Funding Agent, in form and substance
satisfactory to Floorplan Funding Agent.

“Floorplan Facility” means the Floorplan Advance facility provided for under
Section 2.26.

“Floorplan Financed Inventory” means Eligible Inventory that has been financed
through outstanding Floorplan Advances and that remains unsold and in the
possession and/or control of Borrowers.

“Floorplan Funding Agent” means CDF, in its capacity as funding agent for the
Floorplan Advances.

“Floorplan Funding Date” means the date on which a Floorplan Advance occurs.

“Floorplan Invoice” means, with respect to a Floorplan Approval, the invoice
issued by a Floorplan Approved Vendor for the purchase of Inventory subject to
such Floorplan Approval.

“Floorplan Invoice Payment Date” means, with respect to a Floorplan Obligation,
the date on which Floorplan Funding Agent pays the applicable Floorplan Approved
Vendor pursuant to the applicable Floorplan Approved Vendor Agreement.

“Floorplan Obligation” means a Floorplan Approval with respect to which (a) the
applicable Inventory has been shipped and a Floorplan Invoice has been received
by the Floorplan Funding Agent or (b) all criteria for an obligation of the
Floorplan Funding Agent to remit payment to a Floorplan Approved Vendor for the
Borrowers’ purchase of Inventory under the terms of an agreement between the
Floorplan Funding Agent and a Floorplan Approved Vendor have been met. The
amount of a Floorplan Obligation applicable to a Floorplan Approval shall be the
gross amount of the applicable Invoice. Upon the funding of a Floorplan Advance
with respect to any Floorplan Obligation, such Floorplan Advance shall
constitute such Floorplan Obligation (to the extent of such Floorplan Advance).

“Floorplan Payment Due Date” means, with respect to a Floorplan Obligation, the
date set forth in the applicable Transaction Statement as the payment due date
on which Borrowers are obligated to repay such Floorplan Obligation (including
if no Floorplan Advance has been made in respect thereof, the payment due date
on which Borrowers are obligated to pay the Floorplan Funding Agent for the
applicable Floorplan Obligations set forth in such Transaction Statement);
provided, that notwithstanding the foregoing, if this Agreement is terminated or
the Obligations otherwise become due and payable pursuant to this Agreement
prior to such date, the Floorplan Payment Due Date with respect to such
Floorplan Obligation shall be the earlier of the Maturity Date or the date the
Obligations become due and payable pursuant to this Agreement.

 

33



--------------------------------------------------------------------------------

“Floorplan Vendor Credits” means all of Borrowers’ rights to any price
protection payments, rebates, discounts, credits, factory holdbacks, incentive
payments and other amounts which at any time are due Borrowers from a Floorplan
Approved Vendor.

“FMC Merger Agreement” means that certain Agreement and Plan of Merger, dated
November 30, 2017, by and among Forum Merger Corporation, FMC Merger Subsidiary
Corp., FMC Merger Subsidiary LLC, C1 Investment Corp., and Sponsor.

“Foreign Lender” means any Lender or any Issuing Bank that is organized under
the laws of a jurisdiction other than the United States of America, any State
thereof or the District of Columbia, unless such Lender or Issuing Bank is a
disregarded entity for U.S. federal income Tax purposes owned by a
non-disregarded U.S. entity.

“Foreign Plan” means any pension plan, fund or other similar program (other than
a government-sponsored plan) that (a) primarily covers employees of any Loan
Party and/or any of its Restricted Subsidiaries who are employed outside of the
United States and (b) is subject to any statutory funding requirement as to
which the failure to satisfy results in a Lien or other statutory requirement
permitting any Governmental Authority to accelerate the obligation of the
Borrowers or any Restricted Subsidiary to fund all or a substantial portion of
the unfunded, accrued benefit liabilities of such plan.

“Foreign Subsidiary” means any direct or indirect Restricted Subsidiary of the
Borrowers which is not a Domestic Subsidiary.

“Funding Account” means a deposit account designated by the Borrowers in the
applicable Borrowing Request or the applicable Swingline Loan request, as the
case may be.

“GAAP” means United States generally accepted accounting principles.

“Governing Board” means, with respect to any Person, the duly elected and
incumbent board of directors, board of managers or other equivalent governing
body of such Person.

“Government Securities” means securities that are (a) direct obligations of the
United States of America for the timely payment of which its full faith and
credit is pledged; or (b) obligations of a Person controlled or supervised by
and acting as an agency or instrumentality of the United States of America the
timely payment of which is unconditionally guaranteed as a full faith and credit
obligation by the United States of America, which, in either case, are not
callable or redeemable at the option of the issuer thereof, and shall also
include a depository receipt issued by a bank (as defined in Section 3(a)(2) of
the Securities Act), as custodian with respect to any such Government Securities
or a specific payment of principal of or interest on any such Government
Securities held by such custodian for the account of the holder of such
depository receipt; provided that (except as required by law) such custodian is
not authorized to make any deduction from the amount payable to the holder of
such depository receipt from any amount received by the custodian in respect of
the Government Securities or the specific payment of principal of or interest on
the Government Securities evidenced by such depository receipt.

 

34



--------------------------------------------------------------------------------

“Governmental Authority” means the government of the United States of America or
any other nation, any political subdivision thereof, whether state or local, and
any agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government.

“Granting Lender” has the meaning assigned to such term in Section 9.04(j).

“Guarantee and Collateral Agreement” means the Guarantee and Collateral
Agreement, substantially in the form of Exhibit D, dated as of the Closing Date,
among the Loan Parties party thereto and the Collateral Agent for the benefit of
the Secured Parties.

“Guarantors” means Holdings and the Subsidiary Guarantors.

“Hazardous Materials” means any material, substance or waste classified,
characterized or regulated as “hazardous,” “toxic,” “pollutant” or “contaminant”
under any Environmental Laws.

“Hedging Agreement” means any interest rate swap agreement, interest rate cap
agreement, interest rate collar agreement, commodity swap agreement, commodity
cap agreement, commodity collar agreement, foreign exchange contract, currency
swap agreement or similar agreement providing for the transfer or mitigation of
interest rate or currency risks either generally or under specific
contingencies.

“Hedging Obligations” means, with respect to any Person, the obligations of such
Person under any Hedging Agreement.

“Hedging Termination Value” means, in respect of any one or more Hedging
Agreements, after taking into account the effect of any legally enforceable
netting agreement relating to such Hedging Agreements, (a) for any date on or
after the date such Hedging Agreements have been closed out and termination
value(s) determined in accordance therewith, such termination value(s), and
(b) for any date prior to the date referenced in clause (a), the amount(s)
determined as the mark-to-market value(s) for such Hedging Agreements, as
determined based upon one or more mid-market or other readily available
quotations provided by any recognized dealer in such Hedging Agreements (which
may include a Lender or any Affiliate of a Lender).

“Holdings” has the meaning assigned to such term in the preamble.

“Immaterial Subsidiary” means each of the Restricted Subsidiaries of the
Borrowers for which (i) the assets of such Restricted Subsidiary constitute less
than 2.5% of Consolidated Total Assets and (ii) such Restricted Subsidiary
contributes less than 2.5% of the Consolidated EBITDA of the Borrowers and
Borrowers’ Restricted Subsidiaries, in each case that has been designated as
such by the Lead Borrower in a written notice delivered to the Administrative
Agent (other than any such Restricted Subsidiary as to which the Lead Borrower
has revoked such designation by written notice to the Administrative Agent);
provided that (a) the Consolidated Total Assets attributable to all such
Restricted Subsidiaries shall not exceed 5.0% of Consolidated Total Assets and
(b) the Consolidated EBITDA attributable to all such Restricted Subsidiaries
shall not exceed 5.0% of the Consolidated EBITDA of the Borrowers and Borrowers’
Restricted Subsidiaries.

 

35



--------------------------------------------------------------------------------

“Incremental Amendment” has the meaning assigned to such term in
Section 2.24(b).

“Indebtedness” means, with respect to any Person, without duplication:

(a) any indebtedness of such Person, whether or not contingent:

(i) in respect of borrowed money;

(ii) evidenced by bonds, notes, debentures or similar instruments;

(iii) evidenced by letters of credit or bankers’ acceptances (or, without
duplication, reimbursement agreements in respect thereof);

(iv) Capitalized Lease Obligations;

(v) representing the balance deferred and unpaid of the purchase price of any
property (other than Capitalized Lease Obligations) to the extent due more than
six months from the date of incurrence; or

(vi) representing any Hedging Obligations;

if and to the extent that any of the foregoing Indebtedness (other than letters
of credit, bankers’ acceptances and Hedging Obligations) would appear as a
liability upon a balance sheet (excluding the footnotes thereto) of such Person
prepared in accordance with GAAP;

(b) to the extent not otherwise included, any obligation by such Person to be
liable for, or to pay, as obligor, guarantor or otherwise, on the obligations of
the type referred to in clause (a) of a third Person (whether or not such items
would appear upon the balance sheet of such obligor or guarantor), other than by
endorsement of negotiable instruments for collection in the ordinary course of
business; and

(c) to the extent not otherwise included, the obligations of the type referred
to in clause (a) of a third Person secured by a Lien on any asset owned by such
first Person, whether or not such Indebtedness is assumed by such first Person;

provided, however, that notwithstanding the foregoing, Indebtedness shall be
deemed not to include any (i) Contingent Obligations incurred in the ordinary
course of business, (ii) obligations under or in respect of Floorplan Advances
and other inventory financing agreements entered into in the ordinary course of
business, (iii) trade accounts and accrued expenses payable in the ordinary
course of business, (iv) any earn-out, purchase price or working capital
adjustment obligation, non-compete agreement obligations, consulting obligations
and deferred compensation obligations until any such obligation is not paid
within five Business Days after becoming due and payable, (v) accruals for
payroll and other liabilities accrued in the ordinary course of business,
(vi) liabilities associated with customer prepayments and deposits, and
(vii) purchase price holdbacks in respect of a portion of the purchase price of
an asset to satisfy warranty or other unperformed obligations of the respective
seller. The amount of any net obligation under any Hedging Agreement on any date
shall be deemed to be the Hedging Termination Value thereof as of such date. The
amount of Indebtedness of any Person under clause (c) above shall be deemed to
equal the lesser of (x) the aggregate unpaid amount of such Indebtedness secured
by such Lien and (y) the fair market value of the property encumbered thereby as
reasonably determined by such Person in good faith.

 

36



--------------------------------------------------------------------------------

“Indemnified Taxes” means (i) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of the
Borrowers under any Loan Document and (ii) Other Taxes.

“Indemnitee” has the meaning assigned to such term in Section 9.05(b).

“Initial Maturity Date” means (i) the earlier to occur of (a) the fifth
anniversary of the Closing Date and (b) any earlier date on which the
Commitments are reduced to $0 or otherwise terminated pursuant to the terms
hereof.

“Initial Period” means the period commencing on the Closing Date and ending on
September 30, 2017.

“Insolvency Proceedings” means, with respect to any Person, any case or
proceeding with respect to such Person under any Debtor Relief Law, or the
appointment, whether at common law, in equity or otherwise, of any trustee,
custodian, receiver, liquidator or the like for all or any material portion of
the property of such Person.

“Intellectual Property Security Agreement” means any of the following agreements
executed on or after the Closing Date: (a) a Trademark Security Agreement
substantially in the form of Exhibit F-1, (b) a Patent Security Agreement
substantially in the form of Exhibit F-2 or (c) a Copyright Security Agreement
substantially in the form of Exhibit F-3.

“Intercreditor Agreement” shall mean the Intercreditor Agreement, dated as of
the Closing Date, among the administrative agent under the Term Loan Agreement,
as the Term Loan Agent (as defined therein), and the Collateral Agent, as the
ABL Agent (as defined therein).

“Interest Payment Date” means (a) with respect to any ABR Loan, the last day of
each March, June, September and December, (b) with respect to any Eurodollar
Loan, the last day of the Interest Period applicable to such Loan and, in the
case of a Eurodollar Borrowing with an Interest Period of more than three
months’ duration, each day that would have been an Interest Payment Date had
successive Interest Periods of three months’ duration been applicable to such
Borrowing, (c) with respect to Floorplan Advances (which the Floorplan Funding
Agent pays to the Lenders with respect to periods prior to the Floorplan Payment
Due Date therefor), on or before the second Business Day of each month,
commencing June 30, 2017, and (d) the Maturity Date.

“Interest Period” means with respect to any Eurodollar Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day (or, if there is no numerically corresponding day, on the last
day) in the calendar month that is one, two, three or six months (or twelve
months or shorter than one month, in each case, if available to all of the
Lenders) (or such other periods acceptable to the Lenders) thereafter, as the
Borrowers may elect; provided, however, that if any Interest Period would end on
a day other than a Business Day, such Interest Period shall be extended to the
next succeeding Business Day unless such next succeeding Business Day would fall
in the next calendar month, in which case such Interest Period shall end on the
next preceding Business Day.

 

37



--------------------------------------------------------------------------------

“Interim Period” has the meaning assigned to such term in Section 7.02.

“Inventory” has the meaning assigned to such term in the Guarantee and
Collateral Agreement.

“Inventory Reserve” means, without duplication of any other reserves or items
that are otherwise addressed or excluded through eligibility criteria, such
reserves as may be established from time to time by the Administrative Agent in
its Permitted Discretion, with respect to changes in the determination of the
salability of the Eligible Inventory or which reflect such other factors as
negatively affect the market value of the Eligible Inventory based on any
material facts or circumstances which arose after the Closing Date or which
otherwise first became known to the Administrative Agent and the Collateral
Agent after the Closing Date.

“Investment Grade Rating” means a rating equal to or higher than Baa3 (or the
equivalent) by Moody’s and BBB- (or the equivalent) by S&P, or an equivalent
rating by any other Rating Agency.

“Investment Grade Securities” means (a) securities issued or directly and fully
guaranteed or insured by the United States government or any agency or
instrumentality thereof (other than Cash Equivalents); (b) debt securities or
debt instruments with an Investment Grade Rating, but excluding any debt
securities or instruments constituting loans or advances among Holdings, the
Borrowers and Borrowers’ Subsidiaries; (c) investments in any fund that invests
exclusively in investments of the type described in clauses (a) and (b) which
fund may also hold immaterial amounts of cash pending investment or
distribution; and (d) corresponding instruments in countries other than the
United States customarily utilized for high quality investments.

“Investments” means, with respect to any Person, all investments by such Person
in other Persons (including Affiliates) in the form of loans, guarantees,
advances, issuances of letters of credit or similar financial accommodations or
capital contributions (excluding accounts receivable, trade credit, management
fees, advances to customers, commission, travel, entertainment, relocation,
payroll and similar advances to directors, officers and employees, in each case
made in the ordinary course of business), purchases or other acquisitions for
consideration of Indebtedness, Equity Interests or other securities issued by
any other Person and investments that are required by GAAP to be classified on
the balance sheet (excluding the footnotes) of such Person in the same manner as
the other investments included in this definition to the extent such
transactions involve the transfer of cash or other property. The amount of any
Investment shall be deemed to be the amount actually invested, without
adjustment for subsequent increases or decreases in value but giving effect to
any returns or distributions received by such Person with respect thereto. For
purposes of the definition of “Unrestricted Subsidiary” and Section 6.03:

 

38



--------------------------------------------------------------------------------

“Investments” shall include the portion (proportionate to the Borrowers’ direct
or indirect equity interest in such subsidiary) of the fair market value of the
net assets of a subsidiary of the Borrowers at the time that such subsidiary is
designated an Unrestricted Subsidiary; provided, however, that upon a
redesignation of such subsidiary as a Restricted Subsidiary, the Borrowers or
applicable Restricted Subsidiary shall be deemed to continue to have a permanent
“Investment” in an Unrestricted Subsidiary in an amount (if positive) equal to:

(i) the Borrowers’ direct or indirect “Investment” in such subsidiary at the
time of such redesignation; less

(ii) the portion (proportionate to the Borrowers’ direct or indirect equity
interest in such subsidiary) of the fair market value of the net assets of such
Subsidiary at the time of such redesignation; and

(b) any property transferred to or from an Unrestricted Subsidiary shall be
valued at its fair market value at the time of such transfer, in each case as
reasonably determined in good faith by the Borrowers.

“IRS” means U.S. Internal Revenue Service and any successor Governmental
Authority.

“Issuing Bank” means Wells Fargo and each other Lender so designated by the Lead
Borrower with such Lender’s consent and with prior written notice to the
Administrative Agent, in its capacity as the issuer of Letters of Credit
hereunder, and any of their successors in such capacity as provided in
Section 2.23(i)(i); provided that at no time shall there be more than two
(2) Issuing Banks without the prior written consent of the Administrative Agent.
Each Issuing Bank may, in its discretion, arrange for one or more Letters of
Credit to be issued by Affiliates of such Issuing Bank, in which case the term
“Issuing Bank” shall include any such Affiliate with respect to Letters of
Credit issued by such Affiliate.

“Issuing Bank Individual Sublimit” means, (i) for each of the Issuing Banks
party hereto on the Closing Date, the amount set forth in the schedule below
next to such Issuing Bank’s name, (ii) for each Issuing Bank that replaces a
previous Issuing Bank pursuant to Section 2.23(i)(i), the Issuing Bank
Individual Sublimit of the replaced Issuing Bank that was in effect immediately
prior to the replacement and (iii) for each additional Issuing Bank added
pursuant to Section 2.23(i)(ii), an amount agreed among the Borrowers, the
Administrative Agent and such additional Issuing Bank, with the Issuing Bank
Individual Sublimit or Issuing Bank Individual Sublimits of one or more other
Issuing Banks being reduced (with the consent of such Issuing Bank or Issuing
Banks) to the extent necessary to maintain compliance with the following
proviso; provided that the sum of all Issuing Bank Individual Sublimits shall
equal $15,000,000.

 

Issuing Bank

   Issuing Bank Individual Sublimit  

Wells Fargo

   $ 15,000,000  

“Issuing Bank Issued Amount” means, with respect to each Issuing Bank, at any
time, the sum of (a) the aggregate undrawn amount of all outstanding Letters of
Credit at such time issued by such Issuing Bank plus (b) the aggregate amount of
all LC Disbursements made by such Issuing Bank that have not yet been reimbursed
by or on behalf of the Borrowers at such time.

 

39



--------------------------------------------------------------------------------

“Junior Financing” means any Subordinated Indebtedness or any Consolidated
Funded Indebtedness that is unsecured or secured on a junior lien basis to the
Liens securing the Obligations (other than, for the avoidance of doubt, the Term
Loan Obligations), in each case which is Material Indebtedness.

“Junior Financing Documentation” means any indenture and/or other agreement
pertaining to Junior Financing and all documentation delivered pursuant thereto.

“Landlord Lien Reserve” means, without duplication of any other reserves or
items that are otherwise addressed or excluded through eligibility criteria, an
amount, in Agent’s Permitted Discretion, not to exceed (a) up to three months’
rent with respect to each leased location where Eligible Inventory is located,
other than leased locations with respect to which the Administrative Agent has
received a Collateral Access Agreement or (b) zero with respect to such leased
location where Eligible Inventory is located and where the Administrative Agent
has determined in its sole discretion not to require Collateral Access Agreement
or establishment of reserve; provided that no Landlord Lien Reserves may be
established prior to the date that is 90 days after the Closing Date.

“Latest Maturity Date” means, at any date of determination, the latest maturity
date applicable to any Revolving Loans or Revolving Commitments hereunder at
such time, including the latest termination date of any Existing Revolving Loans
or Extended Revolving Loan Commitments, as applicable, as extended in accordance
with this Agreement from time to time.

“LC Collateral Account” has the meaning assigned to such term in
Section 2.23(j).

“LC Commitment” means the commitment of the Issuing Banks to issue Letters of
Credit pursuant to Section 2.23.

“LC Disbursement” means a payment made by an Issuing Bank pursuant to a Letter
of Credit.

“LC Exposure” means, at any time, the sum of (a) the aggregate amount of all
Letters of Credit that remains available for drawing at such time and (b) the
aggregate amount of all LC Disbursements that have not yet been reimbursed by or
on behalf of the Borrowers at such time. The LC Exposure of any Revolving Lender
at any time shall be its Pro Rata Percentage of the total LC Exposure at such
time. For all purposes of this Agreement, if on any date of determination a
Letter of Credit has expired by its terms but any amount may still be drawn
thereunder by reason of the operation of Rule 3.14 of the International Standby
Practices (ISP98), such Letter of Credit shall be deemed to be “outstanding” in
the amount so remaining available to be drawn. Unless otherwise specified
herein, the amount of a Letter of Credit at any time shall be deemed to be the
stated amount of such Letter of Credit in effect at such time; provided that
with respect to any Letter of Credit that, by its terms or the terms of any
document related thereto, provides for one or more automatic increases in the
stated amount thereof, the amount of such Letter of Credit shall be deemed to be
the maximum stated amount of such Letter of Credit after giving effect to all
such increases, whether or not such maximum stated amount is in effect at such
time.

 

40



--------------------------------------------------------------------------------

“LCT Election” means the Borrower’s election to treat a specified transaction as
a Limited Condition Transaction in accordance with Section 1.11.

“LCT Test Date” shall have the meaning assigned to such term in Section 1.11.

“Lead Borrower” has the meaning assigned to such term in the preamble.

“Lenders” means (a) the Persons listed on Schedule 2.01 (other than any such
Person that has ceased to be a party hereto pursuant to an Assignment and
Acceptance or pursuant to Section 2.21(a)) and (b) any Person that has become a
party hereto pursuant to an Assignment and Acceptance. Unless the context
otherwise requires, the term “Lenders” shall include the Swingline Lender.

“Letter of Credit” means any letter of credit issued pursuant to this Agreement.

“LIBO Rate” means the rate per annum determined by the Administrative Agent to
be the offered rate which appears on the page of the Reuters Screen which
displays the London interbank offered rate administered by ICE Benchmark
Administration Limited (such page currently being the LIBOR01 page) for deposits
(for delivery on the first day of such Interest Period) with a term equivalent
to such Interest Period in Dollars, determined as of approximately 11:00 a.m.
(London, England time), two Business Days prior to the commencement of such
Interest Period; provided that if LIBO Rate is quoted under the preceding
sentence, but there is no such quotation for the Interest Period elected, LIBO
Rate shall be equal to the Interpolated Rate. Notwithstanding the foregoing, the
LIBO Rate will be deemed to be 0% per annum if the LIBO Rate calculated pursuant
to the foregoing provisions would otherwise be less than 0% per annum.

“Lien” means, with respect to any asset, any mortgage, lien (statutory or
otherwise), pledge, hypothecation, charge, security interest, preference,
priority or encumbrance of any kind in respect of such asset, whether or not
filed, recorded or otherwise perfected under applicable law, including any
conditional sale or other title retention agreement, any lease in the nature
thereof and any other agreement to give a security interest in such asset;
provided that in no event shall an operating lease or occupancy agreement be
deemed to constitute a Lien.

“Limited Condition Transaction” means any Investment, or any acquisition of any
assets, business or Person, permitted hereunder (subject to Section 1.11) by any
Borrower or one or more of its Restricted Subsidiaries, including by way of
merger or amalgamation, whose consummation is not conditioned on the
availability of, or on obtaining, third party financing.

“Limited Condition Transaction Agreement” as defined in Section 1.11.

“Limited Non-Guarantor Debt Exceptions” shall have the meaning assigned to such
term in Section 6.01(g).

 

41



--------------------------------------------------------------------------------

“Line Cap” means, at any time, the lesser of the aggregate amount of Revolving
Commitments and the then-applicable Borrowing Base.

“Loan Documents” means this Agreement, the Security Documents, and the Notes, if
any, executed and delivered pursuant to Section 2.04(e), any Letter of Credit
application, and the Agent Fee Letter.

“Loan Parties” means the Borrowers and the Guarantors.

“Loans” means the loans and advances made by the Lenders pursuant to this
Agreement, including Swingline Loans, but excluding Floorplan Advances.

“Management Investor” means any Person who is a member of the board of
directors, an officer, an employee or another member of management of Parent
and/or any of its Subsidiaries on the Third Amendment Effective Date, together
with (a) any new director whose election by such board of directors or whose
nomination for election by the shareholders of Parent or such Subsidiary, as the
case may be, was approved by a vote of a majority of the directors of Parent or
such Subsidiary, as the case may be, then still in office who were either
directors on the Third Amendment Effective Date or whose election or nomination
was previously so approved and (b) officers, employees and other management
personnel of Parent or such Subsidiary, as the case may be, hired at a time when
the directors on the Third Amendment Effective Date together with the directors
so approved constituted a majority of the directors of Parent or such
Subsidiary, as the case may be.

“Margin Stock” has the meaning assigned to such term in Regulation U.

“Material Adverse Effect” means a material adverse effect (i) on the business,
operations, assets, financial condition or results of operations of the
Borrowers and its Restricted Subsidiaries, taken as a whole or (ii) on any
material rights and remedies of the Administrative Agent and the Lenders under
any Loan Document, taken as a whole.

“Material Indebtedness” means Indebtedness (other than the Obligations), or
Hedging Obligations, of any one or more of the Borrowers and Borrowers’
Restricted Subsidiaries in an aggregate principal amount greater than or equal
to $25,000,000. For purposes of determining “Material Indebtedness”, the
“principal amount” of the obligations of any Borrower or Restricted Subsidiary
in respect of any Hedging Obligation at any time shall be the Hedging
Termination Value therefor.

“Maturity Date” means the Initial Maturity Date or the Latest Maturity Date, as
applicable.

“Maximum Rate” has the meaning assigned to such term in Section 9.09.

“MNPI” means material non-public information with respect to Holdings, the
Borrowers or any of their respective subsidiaries or the respective securities
of any of the foregoing.

“Moody’s” means Moody’s Investors Service, Inc., or any successor thereto.

 

42



--------------------------------------------------------------------------------

“Mortgaged Properties” means each parcel of fee owned real property located in
the United States with a book value in excess of $10,000,000 (at the Closing
Date or, with respect to fee owned real property acquired after the Closing
Date, at the time of acquisition) and improvements thereto with respect to which
a Mortgage is granted pursuant to Section 5.09 or Section 5.10 to secure the
Secured Obligations.

“Mortgaged Property Owner” means, with respect to (i) each Mortgaged Property
and (ii) each real property required to become a Mortgaged Property pursuant to
Section 5.09 and/or Section 5.10, the Borrower and/or Restricted Subsidiary or
Restricted Subsidiaries that own(s) such Mortgaged Property or real property, as
applicable.

“Mortgages” means the mortgages, deeds of trust and other security documents
granting a Lien on any fee owned real property of a Loan Party, together with
its interest in such fee owned real property, to secure the Secured Obligations,
each in a form reasonably satisfactory to the Collateral Agent.

“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA under which the Borrowers, any Restricted Subsidiary or any of their
respective ERISA Affiliates has any obligation or liability (contingent or
otherwise).

“Net Cash Proceeds” means (a) with respect to any Disposition or Property Loss
Event, the proceeds thereof in the form of cash and Cash Equivalents (including
any such proceeds subsequently received (as and when received) in respect of
deferred payments or noncash consideration initially received, net of any costs
relating to the Disposition thereof), net of (i) out-of-pocket expenses incurred
(including reasonable and customary broker’s fees or commissions, investment
banking, consultant, legal, accounting or similar fees, survey costs, title
insurance premiums, and related search and recording charges, transfer, deed,
recording and similar Taxes incurred by the Borrowers and their respective
Restricted Subsidiaries in connection therewith), and the Borrowers’ good faith
estimate of Taxes paid or payable (including payments under any tax sharing
agreement or arrangement of the type described in clause (a)(ii) of the
definition of Consolidated EBITDA), in connection with such Disposition or such
Property Loss Event (including, in the case of any such Disposition or Property
Loss Event in respect of property of any Foreign Subsidiary, Taxes payable upon
the repatriation of any such proceeds), (ii) amounts provided as a reserve, in
accordance with GAAP, against any (x) liabilities under any indemnification
obligations or purchase price adjustment associated with such Disposition and
(y) other liabilities associated with the asset disposed of and retained by the
Borrowers or any of their respective Restricted Subsidiaries after such
Disposition, including pension and other post-employment benefit liabilities and
liabilities related to environmental matters (provided that to the extent and at
the time any such amounts are released from such reserve, such amounts shall
constitute Net Cash Proceeds), (iii) the principal amount, premium or penalty,
if any, interest and other amounts on any Indebtedness or other obligation which
is secured by a Lien on the asset sold that (A) has priority over the Lien
securing the Obligations and which is repaid (other than Indebtedness hereunder)
or (B) is required to be repaid and is repaid pursuant to intercreditor
arrangements entered into by the Administrative Agent or the Collateral Agent,
(iv) in the case of any such Disposition or Property Loss Event by a
non-wholly-owned Restricted Subsidiary, the pro rata portion of the Net Cash
Proceeds thereof (calculated without regard to this clause (iv)) attributable to
minority interests and not available

 

43



--------------------------------------------------------------------------------

for distribution to or for the account of the Borrowers or a wholly-owned
Restricted Subsidiary as a result thereof and (v) any funded escrow established
pursuant to the documents evidencing any such sale or Disposition to secure any
indemnification obligations or adjustments to the purchase price associated with
any such sale or Disposition (provided that to the extent that any amounts are
released from such escrow to any Loan Party or a Restricted Subsidiary, such
amounts net of any related expenses shall constitute Net Cash Proceeds), and
(b) with respect to any incurrence of Indebtedness or issuance of Equity
Interests, the cash proceeds thereof, net of all Taxes (including, in the case
of such Indebtedness incurred by a Foreign Subsidiary, Taxes payable upon the
repatriation of any such proceeds) and customary fees, commissions, costs and
other expenses incurred by the Borrowers and their respective Restricted
Subsidiaries in connection therewith.

“Net Orderly Liquidation Value” means, with respect to Inventory of any Person,
the orderly liquidation value thereof as determined in a manner acceptable to
the Administrative Agent in its Permitted Discretion by a nationally recognized
appraiser acceptable to the Administrative Agent (following consultation with
the Borrowers) net of all costs of liquidation thereof.

“Non-Consenting Lenders” has the meaning assigned to such term in
Section 9.08(e).

“Non-Debt Fund Affiliate” shall mean any Affiliate of Holdings, but excluding
(a) Holdings and its Subsidiaries, (b) any Debt Fund Affiliate and (c) any
natural person.

“Note” has the meaning specified in Section 2.04(f).

“NYFRB” means the Federal Reserve Bank of New York.

“NYFRB Rate” means, for any day, the greater of (a) the Federal Funds Effective
Rate in effect on such day and (b) the Overnight Bank Funding Rate in effect on
such day (or for any day that is not a Business Day, for the immediately
preceding Business Day); provided that if none of such rates are published for
any day that is a Business Day, the term “NYFRB Rate” means the rate for a
federal funds transaction quoted at 11:00 a.m., New York City time, on such day
received by the Administrative Agent from a federal funds broker of recognized
standing selected by it.

“Obligations” means the unpaid principal of and interest on the Loans, all
Floorplan Advances, all LC Exposure, and all other obligations and liabilities
of the Borrowers or any other Loan Party to the Administrative Agent, the
Floorplan Funding Agent, the Collateral Agent, any Issuing Bank or any Lender,
whether direct or indirect, absolute or contingent, due or to become due, or now
existing or hereafter incurred, which may arise under, out of, or in connection
with, the Existing Floorplan Agreement, this Agreement, any other Loan Document
and the Letters of Credit and whether on account of principal, interest, fees,
indemnities, costs, expenses (including all fees, charges and disbursements of
counsel to the Administrative Agent or any Lender that are required to be paid
pursuant hereto or any other Loan Document and including interest accruing after
the maturity of the Loans and interest accruing after the filing of any petition
in bankruptcy, or the commencement of any insolvency, reorganization or like
proceeding, relating to a Loan Party, whether or not a claim for post-filing or
post-petition interest is allowed in such proceeding) or otherwise.

 

44



--------------------------------------------------------------------------------

“Officer’s Certificate” means a certificate signed on behalf of the Borrowers by
a Responsible Officer of the Lead Borrower.

“Other Taxes” means any and all present or future stamp or documentary Taxes or
any other excise or property Taxes, charges or similar levies arising from any
payment made hereunder or under any other Loan Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
other Loan Document (other than an assignment made pursuant to Section 2.21).

“Overnight Bank Funding Rate” means, for any day, the rate comprised of both
overnight federal funds and overnight eurodollar borrowings by U.S.-managed
banking offices of depository institutions (as such composite rate shall be
determined by the NYFRB as set forth on its public website from time to time)
and published on the next succeeding Business Day by the NYFRB as an overnight
bank funding rate (from and after such date as the NYFRB shall commence to
publish such composite rate).

“Parent” means ConvergeOne Holdings, Inc., a Delaware corporation.

“Participations” means, as the context requires, a participation in the Loans,
Floorplan Advances, Swingline Loans or LC Exposure.

“Payment Condition” means the following conditions in connection with any
transaction for which satisfaction of the Payment Condition is required under
this Agreement: (a) no Event of Default has occurred and is continuing or would
immediately result upon the consummation of such transaction, (b) Excess
Availability on a pro forma basis after giving effect to such transaction is at
least the greater of (i) 12.5% of the Line Cap and (ii) $7,500,000, and (c) if
Excess Availability less than is the greater of (i) 15% of the Line Cap and (ii)
$7,500,000, pro forma compliance with Section 6.13 immediately after giving
effect to such transaction.

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA.

“Pension Event” means (a) the whole or partial withdrawal of a Loan Party or any
Restricted Subsidiary from a Foreign Plan during a Foreign Plan year, (b) the
filing or a notice of interest to terminate in whole or in part a Foreign Plan
or the treatment of a Foreign Plan amendment as a termination or partial
termination, (c) the institution of proceedings by any Governmental Authority to
terminate in whole or in part or have a trustee appointed to administer a
Foreign Plan, (d) any other event or condition which might constitute grounds
for the termination of, winding up or partial termination or winding up or the
appointment of a trustee to administer, any Foreign Plan, (e) the failure to
satisfy any statutory funding requirement, (f) the adoption of any amendment to
a Foreign Plan that would require the provision of security pursuant to
applicable law or (g) any other extraordinary event or condition with respect to
a Foreign Plan which, with respect to each of the foregoing clauses, could
reasonably be expected to result in a Lien or any acceleration of any statutory
requirement to fund all or a substantial portion of the unfunded accrued benefit
liabilities of such plan.

 

45



--------------------------------------------------------------------------------

“Pension Plan” means any employee pension benefit plan as defined in
Section 3(2) of ERISA (other than a Multiemployer Plan or Foreign Plan) that is
subject to Title IV of ERISA and/or Section 412 of the Code or Section 302 of
ERISA and is sponsored or maintained by any Loan Party or any ERISA Affiliate or
to which any Loan Party or any ERISA Affiliate contributes or has any obligation
or liability (contingent or otherwise).

“Perfection Certificate” means a perfection certificate executed by the Loan
Parties in a form reasonably approved by the Collateral Agent, as the same shall
be supplemented in writing from time to time in accordance with the Guarantee
and Collateral Agreement.

“Permitted Asset Swap” means, to the extent allowable under Section 1031 of the
Code, the concurrent purchase and sale or exchange of Related Business Assets or
a combination of Related Business Assets (excluding any boot thereon) between
the Borrowers or any of its Restricted Subsidiaries and another Person.

“Permitted Discretion” means the Administrative Agent’s reasonable credit
judgment (from the perspective of a secured asset-based lender) made in good
faith in accordance with customary business practices for comparable asset-based
lending transactions, and as it relates to the establishment or adjustment of
reserves or establishment or adjustment of any ineligibility criteria pursuant
to clause (w) of the definition of “Eligible Accounts” or clause (o) of
“Eligible Inventory”, as applicable, shall require that (a) such establishment,
adjustment or modification be based on the analysis of facts or events first
occurring or first discovered by the Administrative Agent after the Closing Date
that are materially different from the facts or events occurring or known to the
Administrative Agent on the Closing Date, unless the Borrowers and the
Administrative Agent agree in writing, (b) the contributing factors to such
establishment, adjustment or modification shall not duplicate (i) any other
exclusionary criteria set forth in the definitions of Eligible Accounts or
Eligible Inventory as applicable (and vice versa), (ii) any reserves deducted in
computing book value, (iii) any criteria or considerations taken into account in
determining the Net Orderly Liquidation Value of inventory or (iv) any items
taken into consideration in any appraisal, and (c) the amount of any such
reserve or ineligibility criteria so established or the effect of any adjustment
or modification thereto shall be a reasonable quantification (as reasonably
determined by the Administrative Agent) of the incremental dilution of the
Borrowing Base attributable to such contributing factors.

“Permitted Investments” means:

(a) any Investment in the Borrowers or any of Borrowers’ Restricted
Subsidiaries; provided that the fair market value of all Investments made by
Loan Parties in Restricted Subsidiaries that are not Loan Parties or otherwise
required to become Loan Parties in accordance with Section 5.09 made pursuant to
this clause (a) shall not exceed (x) the greater of (i) $75,000,000 and (ii)
7.50% of Consolidated Total Assets, plus (y) an additional amount so long as, at
the time of such Investment, both immediately before and after giving effect to
such Investment, (i) no Event of Default has occurred and is continuing and
(ii) on a pro forma basis, the Total Net Leverage Ratio shall be less than or
equal to 4.10 to 1.00;

 

46



--------------------------------------------------------------------------------

(b) any Investment in cash and Cash Equivalents (including Investments by any
Borrower or any of its Restricted Subsidiaries in assets that were cash or Cash
Equivalents when such Investment was made) or Investment Grade Securities;

(c) any Investment by the Borrowers or any of Borrowers’ Restricted Subsidiaries
in (including the acquisition thereof) a Person that is engaged in a Similar
Business if, (x) both immediately before and after giving effect to such
Investment, no Event of Default has occurred and is continuing and (y) as a
result of such Investment:

(i) such Person is required to become a Loan Party in accordance with
Section 5.09; or

(ii) such Person, in one transaction or a series of related transactions, is
merged or consolidated with or into, or transfers or conveys substantially all
of its assets to, or is liquidated into, a Loan Party,

(iii) and, in each case, any Investment held by such Person; provided that such
Investment was not made or acquired by such Person in contemplation of such
acquisition, merger, consolidation or transfer;

(d) Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
ordinary course of business, and Investments received in satisfaction or partial
satisfaction thereof from financially troubled account debtors and other credits
to suppliers in the ordinary course of business;

(e) any Investment existing on the Closing Date or made pursuant to binding
commitments in effect on the Closing Date, or an Investment consisting of any
extension, modification or renewal of any Investment existing on the Closing
Date, in each case, if greater than $10,000,000 as listed on Schedule 1.01(e);
provided that the amount of any such Investment may be increased (i) as required
by the terms of such Investment as in existence on the Closing Date or (ii) as
otherwise permitted under this Agreement;

(f) any Investment acquired by the Borrowers or any of their respective
Restricted Subsidiaries:

(i) in exchange for any other Investment (including debt obligations and Equity
Interests) or accounts receivable held by any such Borrower or Restricted
Subsidiary in connection with or as a result of a bankruptcy workout,
reorganization or recapitalization of the issuer of such other Investment or
accounts receivable; or

(ii) as a result of a foreclosure by any Borrower or any of its Restricted
Subsidiaries with respect to any secured Investment or other transfer of title
with respect to any secured Investment in default;

(g) Hedging Obligations permitted under Section 6.01(b)(ix);

 

47



--------------------------------------------------------------------------------

(h) Investments the payment for which consists of Equity Interests (exclusive of
Disqualified Stock) of the Borrowers or any of their respective direct or
indirect parent companies;

(i) Indebtedness permitted under Section 6.01;

(j) any transaction to the extent it constitutes an Investment that is permitted
and made in accordance with Section 6.06 (except transactions described in
clauses (c)(ix), (x) and (xiii) thereof);

(k) Investments consisting of purchases and acquisitions of inventory, supplies,
material or equipment;

(l) additional Investments having an aggregate fair market value, taken together
with all other Investments made pursuant to this clause (l) that are at the time
outstanding, not to exceed the sum of (A) the greater of $75,000,000 and 7.50%
of Consolidated Total Assets at the time of such Investment, plus (B) so long
as, at the time of such Investment, both immediately before and after giving
effect to such Investment, no Event of Default has occurred and is continuing,
the Net Cash Proceeds from any Disposition or Property Loss Event which are not
required to be prepaid pursuant to the Term Loan Agreement or reinvested and
which are not used for purposes of clause (a) above;

(m) promissory notes, securities and other non-cash consideration received in
connection with Dispositions permitted by Section 6.05;

(n) advances to, or guarantees of Indebtedness of, directors, employees,
officers and consultants not in excess of $10,000,000 outstanding at any one
time, in the aggregate;

(o) loans and advances to officers, directors and employees for moving or
relocation expenses and other similar expenses, in each case incurred in the
ordinary course of business or to fund such Person’s purchase of Equity
Interests of any Borrower or any direct or indirect parent company thereof;

(p) Investments in the ordinary course of business consisting of UCC Article 3
endorsements for collection or deposit and UCC Article 4 customary trade
arrangements with customers consistent with past practices;

(q) additional Investments in joint ventures in an aggregate amount at any time
outstanding not in excess of the greater of (i) $25,000,000 and (ii) 2.50% of
Consolidated Total Assets;

(r) loans and advances relating to indemnification or reimbursement of any
officers, directors or employees in respect of liabilities relating to their
serving in any such capacity or as otherwise specified in Section 6.06;

(s) Investments in the nature of pledges or deposits with respect to leases or
utilities provided to third parties in the ordinary course of business;

 

48



--------------------------------------------------------------------------------

(t) Investments in industrial development or revenue bonds or similar
obligations secured by assets leased to and operated by the Borrowers or any of
their respective Subsidiaries that were issued in connection with the financing
of such assets, so long as such Borrower or any such Subsidiary may obtain title
to such assets at any time by optionally canceling such bonds or obligations,
paying a nominal fee and terminating such financing transaction;

(u) deposits made by the Borrowers and Foreign Subsidiaries in Cash Pooling
Arrangements;

(v) extensions of trade credit in the ordinary course of business;

(w) investments in vendors, suppliers, customers or any other person engaged in
a business similar to the business activities of Holdings and its Subsidiaries
not in excess of $30,000,000 for all such investments;

(x) loans and advances to any direct or indirect parent of the Borrowers not in
excess of the amount of (after giving effect to any other loans, advances or
Restricted Payments in respect thereof) Restricted Payments to the extent
permitted to be made to such parent in accordance with Section 6.03(a),
6.03(b)(iv) or 6.03(b)(xv), such Investment being treated for purposes of the
applicable clause of Section 6.03, including any limitations, as if a Restricted
Payment had been made pursuant to such clause in an amount equal to such
Investment;

(y) advances of payroll payments to employees in the ordinary course of
business;

(z) Investments in deposit accounts, securities accounts and commodities
accounts maintained by any Borrower or Restricted Subsidiary; and

(aa) guarantees by any Loan Party or any Restricted Subsidiary of leases or of
obligations that do not constitute Indebtedness, in each case entered into in
the ordinary course of business.

“Permitted Investors” shall mean, collectively, (i) the Sponsor, the Management
Investors, and any Related Entity of any of the foregoing Persons and (ii) any
“group” (within the meaning of Rules 13d-3 and 13d-5 under the Exchange Act as
in effect on the Third Amendment Effective Date) the members of which include
any of the other Permitted Investors specified in clause (i) and that, directly
or indirectly, hold or acquire beneficial ownership of the Voting Equity
Interests of Parent (a “Permitted Investor Group”), so long as (1) each member
of the Permitted Investor Group has voting rights proportional to the percentage
of ownership interests held or acquired by such member and (2) no person or
other “group” (other than the other Permitted Investors specified in clause (i))
beneficially owns more than the greater of 35% and the percentage beneficially
owned by the Permitted Investors specified in clause (i) on a fully diluted
basis of the Voting Equity Interests held by the Permitted Investor Group.

 

49



--------------------------------------------------------------------------------

“Permitted Liens” means, with respect to any Person:

(a) pledges or deposits by such Person in the ordinary course of business in
connection with workmen’s compensation, unemployment insurance or other social
security legislation, or pledges or deposits to secure the performance of bids,
tenders, trade contracts, utilities, governmental contracts and leases (other
than Indebtedness for borrowed money), statutory obligations, surety, stay,
customs and appeal bonds, performance bonds and other obligations of a like
nature (including those to secure health, safety and environmental obligations)
incurred in the ordinary course of business, or deposits as security for
contested Taxes or import duties or for the payment of rent, in each case
incurred in the ordinary course of business;

(b) Liens of landlords, sub-landlords, carriers, warehousemen, mechanics,
materialmen, repairmen, construction contractors or other like Liens arising by
operation of law (and consensual Liens granted in the ordinary course of
business that are substantially similar thereto), so long as, in each case, such
Liens secure amounts not overdue for a period of more than 60 days or if more
than 60 days overdue, are unfiled and no other action has been taken to enforce
such Liens or that are being contested in good faith and by appropriate actions,
if adequate reserves with respect thereto are maintained on the books of the
applicable Person in accordance with GAAP;

(c) Liens for Taxes, assessments or governmental charges that are not delinquent
for a period of more than any applicable grace period related thereto or that
are being contested in good faith and by appropriate actions, if adequate
reserves with respect thereto are maintained on the books of the applicable
Person in accordance with GAAP to the extent required by GAAP;

(d) Liens in favor of the issuer of stay, customs, appeal, performance and
surety bonds or bid bonds or with respect to other regulatory requirements or
letters of credit issued pursuant to the request of and for the account of such
Person in the ordinary course of its business;

(e) covenants, conditions, easements, rights-of-way, building codes,
restrictions (including zoning restrictions), encroachments, licenses,
protrusions and other similar encumbrances and minor title defects, in each case
affecting real property and that do not in the aggregate materially interfere
with the ordinary conduct of the business of the Borrowers and their respective
Restricted Subsidiaries, taken as a whole, and any exceptions on the Title
Policies issued in connection with the Mortgaged Properties;

(f) Liens securing Indebtedness permitted to be incurred pursuant to
Section 6.01(b)(iv), (xiii), (xv), (xxii) and (xxvi); provided, that (i) Liens
securing Indebtedness permitted to be incurred pursuant to paragraphs (iv) and
(xiii) of such Section 6.01(b) are solely on the assets financed, purchased,
constructed, improved, acquired or assets of the acquired entity, as the case
may be, and such Liens attach concurrently with or, in the case of paragraph
(iv) of such Section 6.01(b), within 270 days after the purchase, construction,
improvement or acquisition of such assets and (ii) Liens securing Indebtedness
permitted to be incurred pursuant to paragraph (xv) of such Section 6.01(b)
shall be subject to the Intercreditor Agreement;

 

50



--------------------------------------------------------------------------------

(g) Liens existing on the Closing Date and described in all material respects on
Schedule 6.02;

(h) Liens on property or shares of stock of a Person at the time such Person
becomes a subsidiary; provided, however, such Liens are not created or incurred
in connection with, or in contemplation of, such other Person becoming such a
subsidiary; provided, further, that such Liens may not extend to any other
property owned by the Borrowers or any of their respective Restricted
Subsidiaries;

(i) Liens on property at the time a Borrower or a Restricted Subsidiary acquired
the property, including any acquisition by means of a merger or consolidation
with or into any Borrower or any of its Restricted Subsidiaries; provided,
however, that such Liens are not created or incurred in connection with, or in
contemplation of, such acquisition; provided, further, that the Liens may not
extend to any other property owned by such Borrower or Restricted Subsidiary;

(j) Liens securing Indebtedness or other obligations of a Borrower or a
Restricted Subsidiary owing to another Borrower or another Restricted Subsidiary
permitted to be incurred in accordance with Section 6.01(b)(vii);

(k) Liens securing Hedging Obligations so long as, in the case of Hedging
Obligations related to interest, the related Indebtedness is secured by a Lien
on the same property securing such Hedging Obligations;

(l) Liens (i) on cash advances in favor of the seller of any property to be
acquired in an Investment permitted pursuant to clause (c), (f) or (k) of the
definition of “Permitted Investments”, to be applied against the purchase price
for such Investment, and (ii) consisting of an agreement to dispose of any
property in a Disposition permitted under Section 6.05, in each case, solely to
the extent such Investment or Disposition, as the case may be, would have been
permitted on the date of the creation of such Lien;

(m) leases, subleases, licenses or sublicenses or operating agreements
(including the provision of software or licenses and sublicenses of other
intellectual property rights) granted to others by any Borrower or any of its
Restricted Subsidiaries in the ordinary course of business which do not
interfere in any material respect with the business of the Borrowers and their
respective Restricted Subsidiaries, taken as a whole, or which do not secure any
Indebtedness;

(n) Liens arising from UCC financing statement filings regarding operating
leases entered into by the Borrowers and their respective Restricted
Subsidiaries in the ordinary course of business;

(o) Liens in favor of any Borrower or Restricted Guarantor;

(p) Liens on inventory or equipment of any Borrower or any of its Restricted
Subsidiaries granted in the ordinary course of business to the Borrower’s or
such Restricted Subsidiary’s clients or customers at which such inventory or
equipment is located;

 

51



--------------------------------------------------------------------------------

(q) any interest or title of a lessor, sub-lessor, licensor or sub-licensor
under leases, subleases, licenses or sublicenses entered into by any Borrower or
any of its Restricted Subsidiaries in the ordinary course of business or with
respect to intellectual property that is not material to the business of any
Borrower or any of its Restricted Subsidiaries;

(r) Liens to secure any refinancing, refunding, extension, renewal or
replacement (or successive refinancing, refunding, extensions, renewals or
replacements) as a whole, or in part, of any Indebtedness permitted by
Section 6.01 and secured by any Lien referred to in the foregoing clauses (f),
(g), (h) and (i); provided, however, that (i) such new Lien shall be limited to
all or part of the same property that secured the original Lien (plus
improvements on such property), (ii) the Indebtedness secured by such Lien at
such time is not increased to any amount greater than the sum of (A) the
outstanding principal amount or, if greater, committed amount of the
Indebtedness described under clauses (f), (g), (h) and (i) at the time the
original Lien became a Permitted Lien hereunder, and (B) an amount necessary to
pay any fees and expenses, including premiums, related to such refinancing,
refunding, extension, renewal or replacement and (iii) such new Lien shall be
subject to the Intercreditor Agreement or other applicable intercreditor
agreement, as applicable, to the same extent as the original Lien was subject
thereto;

(s) pledges or deposits made in the ordinary course of business to secure
liability to insurance carriers and Liens on insurance policies and the proceeds
thereof (whether accrued or not), rights or claims against an insurer or other
similar asset securing insurance premium financings permitted under
Section 6.01(b)(xxiv);

(t) Liens (i) securing judgments, orders or awards for the payment of money not
constituting an Event of Default under Section 7.01(i), (ii) arising out of
judgments or awards against any Borrower or any of its Restricted Subsidiaries
with respect to which an appeal or other proceeding for review is then being
pursued and for which adequate reserves have been made with respect thereto on
the books of the applicable Person in accordance with GAAP and (iii) notices of
lis pendens and associated rights related to litigation being contested in good
faith by appropriate proceedings for which adequate reserves have been made with
respect thereto on the books of the applicable Person in accordance with GAAP;

(u) Liens (i) in favor of customs and revenue authorities arising as a matter of
law to secure payment of customs duties in connection with the importation of
goods in the ordinary course of business or (ii) on specific items of inventory
or other goods and proceeds of any Person securing such Person’s obligations in
respect of bankers’ acceptances or letters of credit issued or created for the
account of such person to facilitate the purchase, shipment or storage of such
inventory or other goods in the ordinary course of business;

(v) Liens (i) of a collection bank arising under Section 4-210 of the UCC on
items in the course of collection, (ii) attaching to commodity trading accounts
or other commodity brokerage accounts incurred in the ordinary course of
business, (iii) in favor of banking institutions arising as a matter of law or
under customary general terms and conditions encumbering deposits or other funds
maintained with a financial institution (including the right of set-off) and
that are within the general parameters customary in the banking industry or
arising pursuant to such banking institution’s general terms and conditions,
(iv) that are

 

52



--------------------------------------------------------------------------------

contractual rights of setoff or rights of pledge relating to (A) purchase orders
and other agreements entered into with customers of any Borrower or any of its
Restricted Subsidiaries in the ordinary course of business or (B) pooled deposit
or sweep accounts of any Borrower or any of its Restricted Subsidiaries to
permit satisfaction of overdraft or similar obligations incurred in the ordinary
course of business of any Borrower or any of its Restricted Subsidiaries, and
(v) including holdbacks on amounts deposited to secure obligations for
charge-backs in respect of credit card and other payment processing services in
the ordinary course of business;

(w) Liens deemed to exist in connection with Investments in repurchase
agreements permitted under Section 6.01; provided that such Liens do not extend
to any assets other than those that are the subject of such repurchase
agreement;

(x) Liens encumbering reasonable customary initial deposits and margin deposits
and similar Liens attaching to commodity trading accounts or other brokerage
accounts incurred in the ordinary course of business and not for speculative
purposes;

(y) Liens that are contractual rights of set-off (i) relating to the
establishment of depository relations with banks not given in connection with
the issuance of Indebtedness, (ii) relating to pooled deposit or sweep accounts
of any Borrower or any of its Restricted Subsidiaries to permit satisfaction of
overdraft or similar obligations incurred in the ordinary course of business of
the Borrowers and their respective Restricted Subsidiaries or (iii) relating to
purchase orders and other agreements entered into with customers of any Borrower
or any of its Restricted Subsidiaries in the ordinary course of business;

(z) Liens securing (i) the Obligations and the Secured Obligations and
(ii) Incremental Equivalent Debt permitted to be incurred under Section 2.22(d)
of the Term Loan Agreement;

(aa) Liens on cash deposits of the Borrowers and Foreign Subsidiaries subject to
a Cash Pooling Arrangement or otherwise over bank accounts of the Borrowers and
Foreign Subsidiaries maintained as part of the Cash Pooling Arrangement, in each
case securing liabilities for overdrafts of the Borrowers and Foreign
Subsidiaries participating in such Cash Pooling Arrangements;

(bb) any encumbrance or retention (including put and call agreements and rights
of first refusal) with respect to the Equity Interests of any joint venture or
similar arrangement pursuant to the joint venture or similar agreement with
respect to such joint venture or similar arrangement, provided that no such
encumbrance or restriction affects in any way the ability of any Borrower or
Restricted Subsidiary to comply with Section 5.09;

(cc) Liens on property subject to Sale and Lease-Back Transactions permitted
hereunder and general intangibles related thereto;

(dd) Liens consisting of contractual restrictions of the type described in the
definition of Restricted Cash;

 

53



--------------------------------------------------------------------------------

(ee) (i) Liens securing obligations under inventory financing agreements entered
into in the ordinary course of business and (ii) Liens securing inventory
financing agreements encumbering the applicable manufacturer’s or vendor’s
identified goods which are the subject of such inventory financing arrangement,
proceeds thereof (including any accounts receivable proceeds) and customary
collateral ancillary thereto; provided that in the case of (i) and (ii) above,
the agent, lender or other financing source in respect of such Indebtedness has
entered into an intercreditor agreement on terms reasonably satisfactory to the
Administrative Agent and the Borrowers, and the collateral subject to such Liens
is segregated from the Collateral in a manner and to the extent satisfactory to
the Administrative Agent in its Permitted Discretion;

(ff) other Liens securing obligations incurred in the ordinary course of
business which obligations at any one time outstanding do not exceed the greater
of (i) $50,000,000 and (ii) 5.0% of Consolidated Total Assets, in each case
determined as of the date of incurrence

(gg) Liens arising out of conditional sale, title retention, consignment or
similar arrangements for sale of goods entered into by any Borrower or any of
its Restricted Subsidiaries in the ordinary course of business permitted by this
Agreement;

(hh) ground leases in respect of real property on which facilities owned or
leased by any Borrower or any of its Restricted Subsidiaries are located;

(ii) deposits of cash with the owner or lessor of premises leased and operated
by any Borrower or any of its Restricted Subsidiaries to secure the performance
of the Borrower’s or such Restricted Subsidiary’s obligations under the terms of
the lease for such premises;

(jj) Liens arising by operation of law in the United States under Article 2 of
the UCC in favor of a reclaiming seller of goods or buyer of goods;

(kk) deposit arrangements in the ordinary course of business under which
software or source code is placed in escrow with customers on a non-exclusive
basis; and

(ll) Liens on Collateral that are secured on a junior lien basis to the Liens
securing the Obligations (other than, for the avoidance of doubt, the Term Loan
Obligations) so long as immediately after giving effect to the incurrence of
Indebtedness secured by such Liens and the use of proceeds thereof (but treating
the cash proceeds of such Indebtedness and any other Indebtedness incurred
substantially concurrently therewith as Restricted Cash), the Senior Secured Net
Leverage Ratio on a pro forma basis is not greater than 4.10 to 1.00; provided
that such Liens shall be subject to an intercreditor agreement in form and
substance reasonably satisfactory to the Administrative Agent.

“Person” means any natural person, corporation, business trust, joint venture,
association, company, limited liability company, partnership, Governmental
Authority or other entity.

“Platform” has the meaning assigned to such term in Section 5.04.

“Post-Default Floorplan Obligation” shall have the meaning specified therefor in
Section 2.26(b).

 

54



--------------------------------------------------------------------------------

“Preferred Stock” means any Equity Interest with preferential rights of payment
of dividends or upon liquidation, dissolution, or winding up.

“Prime Rate” means at any time the rate of interest most recently announced by
Wells Fargo at its principal office located at 420 Montgomery Street San
Francisco, CA 94104 as its Prime Rate, with the understanding that the Prime
Rate is one of Wells Fargo’s base rates, and serves as the basis upon which
effective rates of interest are calculated for those loans making reference to
it, and is evidenced by its recording in such internal publication or
publications as Wells Fargo may designate. Each change in the rate of interest
shall become effective on the date each Prime Rate change is announced by Wells
Fargo.

“Property Loss Event” means any event that gives rise to the receipt by any
Borrower or any of its Restricted Subsidiaries of any insurance proceeds or
condemnation awards in respect of any equipment, fixed assets or real property
(including any improvements thereon) to replace or repair such equipment, fixed
assets or real property.

“Pro Rata Percentage” means, as of any date of determination:

(a) with respect to a Lender’s obligation to make Advances and right to receive
payments of principal, interest, fees, costs, and expenses with respect thereto,
(i) prior to the Revolving Loans being terminated or reduced to zero, the
percentage obtained by dividing (y) such Lender’s Revolving Commitment, by
(z) the aggregate Revolving Commitments of all Revolving Lenders, and (ii) from
and after the time that the Revolving Commitments have been terminated or
reduced to zero, the percentage obtained by dividing (y) the outstanding
principal amount of such Lender’s Advances by (z) the outstanding principal
amount of all Revolving Exposure,

(b) with respect to a Lender’s obligation to participate in Letters of Credit,
to reimburse the Issuing Bank, and right to receive payments of fees with
respect thereto, (i) prior to the Revolving Commitments being terminated or
reduced to zero, the percentage obtained by dividing (y) such Lender’s Revolving
Commitment, by (z) the aggregate Revolving Commitment of all Lenders, and
(ii) from and after the time that the Revolving Commitments have been terminated
or reduced to zero, the percentage obtained by dividing (y) the outstanding
principal amount of such Lender’s Advances by (z) the outstanding principal
amount of all Advances; provided, however, that if all of the Advances have been
repaid in full and Letters of Credit and/or Floorplan Obligations remain
outstanding, Pro Rata Percentage under this clause shall be determined based
upon subclause (i) of this clause as if the Revolving Commitments had not been
terminated or reduced to zero and based upon the Revolving Commitments as they
existed immediately prior to their termination or reduction to zero,

(c) with respect to all other matters as to a particular Lender (including the
indemnification obligations arising under Section 9.05), (i) prior to the
Revolving Commitments being terminated or reduced to zero, the percentage
obtained by dividing (y) such Lender’s Revolving Commitments, by (z) the
aggregate amount of Revolving Commitments of all Lenders, and (ii) from and
after the time that the Participations have been terminated or reduced to zero,
the percentage obtained by dividing (y) the outstanding principal amount of such
Lender’s Advances, by (z) the outstanding principal amount of all Advances;
provided, however,

 

55



--------------------------------------------------------------------------------

that if all of the Advances have been repaid in full and Letters of Credit or
Floorplan Obligations remain outstanding, Pro Rata Percentage under this clause
shall be determined based upon subclause (i) of this clause as if the
Participations had not been terminated or reduced to zero and based upon the
Participations as they existed immediately prior to their termination or
reduction to zero.

“Protective Advance” has the meaning assigned to such term in Section 2.25.

“Public Lender” has the meaning assigned to such term in Section 5.04.

“Qualified Capital Stock” of any Person means any Equity Interest of such Person
that is not Disqualified Stock.

“Qualified Cash” means the amount of Unrestricted Cash and Cash Equivalents, in
each case, from and after the date that is 90 days after the Closing Date that
is deposited or held in a depository account or investment account subject to
the Lien of the Collateral Agent and a deposit account control agreement
satisfactory to the Collateral Agent.

“Qualified ECP Guarantor” means, in respect of any Hedging Obligation, each
Guarantor that has total assets exceeding $10,000,000 at the time the relevant
guaranty or grant of the relevant security interest becomes or would become
effective with respect to such Hedging Obligation or such other person as
constitutes an “eligible contract participant” under the Commodity Exchange Act
or any regulations promulgated thereunder and can cause another person to
qualify as an “eligible contract participant” at such time by entering into a
keepwell under Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

“Qualified Proceeds” means assets that are used or useful in, or Capital Stock
of any Person engaged in, a Similar Business; provided that the fair market
value of any such assets or Capital Stock shall be determined by the Borrowers
reasonably and in good faith.

“Rating Agencies” means Moody’s, S&P and Fitch.

“Refinancing Indebtedness” has the meaning assigned to such term in
Section 6.01(b)(xii).

“Refunding Capital Stock” has the meaning assigned to such term in
Section 6.03(b)(ii).

“Register” has the meaning assigned to such term in Section 9.04(e).

“Regulation T” means Regulation T of the Board and all official rulings and
interpretations thereunder or thereof.

“Regulation U” means Regulation U of the Board and all official rulings and
interpretations thereunder or thereof.

“Regulation X” means Regulation X of the Board and all official rulings and
interpretations thereunder or thereof.

 

56



--------------------------------------------------------------------------------

“Related Business Assets” means assets (other than cash or Cash Equivalents)
used or useful in a Similar Business, provided that any assets received by the
Borrowers or a Restricted Subsidiary in exchange for assets transferred by the
Borrowers or a Restricted Subsidiary shall not be deemed to be Related Business
Assets if they consist of securities of a Person, unless substantially
concurrently following receipt of the securities of such Person, such Person
would become a Restricted Subsidiary.

“Related Entity” shall mean: (a) with respect to Sponsor, (i) any investment
fund controlled by or under common control with Clearlake Capital Group, L.P.,
any officer, director or person performing an equivalent function of the
foregoing persons, or any entity controlled by any of the foregoing Persons and
(ii) any spouse (or former spouse), lineal descendant (including by adoption and
stepchildren), successor, executor, administrator, heir, legatee or distributee
of the individual Persons referred to clause (a)(i) above; and (b) with respect
to any Management Investor, (i) any spouse (or former spouse), lineal descendant
(including by adoption and stepchildren), successor, executor, administrator,
heir, legatee or distributee and (ii) any trust, corporation or partnership or
other entity, in each case to the extent not an operating company, of which a
50% or more controlling interest is held by the beneficiaries, equityholders,
partners or owners consisting of Persons described in clause (b)(i) above or any
combination thereof.

“Related Fund” means, with respect to any Lender that is a fund or commingled
investment vehicle that invests in bank loans or similar extensions of credit,
any other fund that invests in bank loans or similar extensions of credit and is
managed or advised by the same investment advisor as such Lender or by an
Affiliate of such investment advisor. “Related Parties” means, with respect to
any specified Person, such Person’s Affiliates and the respective directors,
officers, employees, trustees, agents and advisors of such Person and such
Person’s Affiliates.

“Release” means any release, spill, emission, leaking, dumping, injection,
pouring, deposit, disposal, discharge, dispersal, leaching or migration into or
through the environment.

“Report” means reports prepared by the Administrative Agent or another Person
showing the results of appraisals, field examinations or audits pertaining to
the Borrowers’ and the applicable Subsidiary Guarantor’s assets from information
furnished by or on behalf of the Borrowers or such Subsidiary Guarantor, after
the Administrative Agent has exercised its rights of inspection pursuant to this
Agreement, which Reports may (or shall, if required hereunder) be distributed to
the Lenders by the Administrative Agent.

“Required Debt Terms” means with respect to any Indebtedness, (a) such
Indebtedness does not mature earlier than the Latest Maturity Date for the
Revolving Loans as of the date such Indebtedness was incurred (except in the
case of customary bridge loans which would either automatically be converted
into or required to be exchanged for permanent refinancing that does not mature
earlier than the Latest Maturity Date for the Revolving Loans), (b) such
Indebtedness does not have a shorter Weighted Average Life to Maturity than the
Weighted Average Life to Maturity as then in effect for any Class of Revolving
Loans then outstanding, (c) if such Indebtedness is unsecured or secured on a
junior lien basis to the Obligations, such Indebtedness does not have scheduled
amortization or mandatory redemption features (other than customary asset sale,
insurance and condemnation proceeds events, change of control offers, AHYDO
catch

 

57



--------------------------------------------------------------------------------

up payments, offers upon an event of default or, in the case of junior lien
secured debt, excess cash flow payments (subject to the prior prepayment of the
Obligations or the prior offer thereof to prepay the Obligations)) that could
result in redemptions of such Indebtedness prior to the Latest Maturity Date at
such time, (d) in the case of Incremental Equivalent Debt (as defined in the
Term Loan Agreement), such Indebtedness is not guaranteed by any entity that is
not a Loan Party and is not secured by any assets not securing the Obligations,
(e) if such Indebtedness is secured, such Indebtedness is subject to an
intercreditor agreement in form and substance reasonably satisfactory to the
Administrative Agent, (f) if such Indebtedness is subordinated, such
Indebtedness is subject to a subordination agreement in form and substance
reasonably satisfactory to the Administrative Agent, and (g) the terms and
conditions of such Indebtedness (excluding pricing, interest rate margins, rate
floors, discounts, fees, collateral, guarantees, premiums and prepayment or
redemption provisions) are not materially more favorable (when taken as a whole)
to the lenders or investors providing such Indebtedness than the terms and
conditions of this Agreement (when taken as a whole) are to the Lenders as of
the date such Indebtedness was incurred (unless (x) such terms and conditions
are applicable only to periods after the Latest Maturity Date at such time or
(y) the Lenders are offered the opportunity to receive the benefit of such more
favorable terms and conditions) (it being understood that, to the extent that
any covenant, event of default, guarantee or other provision is added or
modified for the benefit of any such Indebtedness, no consent shall be required
by the Administrative Agent or any of the Lenders if such covenant, event of
default or guarantee is either (i) also added or modified for the benefit of any
corresponding Term Loans remaining outstanding after the issuance or incurrence
of any such Indebtedness in connection therewith or (ii) only applicable after
the Latest Maturity Date at such time); provided that the Borrower may, in its
sole discretion, deliver a certificate of a Responsible Officer of the Borrower
to the Administrative Agent at least five (5) Business Days prior to the
incurrence of such indebtedness, together with a reasonably detailed description
of the material terms and conditions of such resulting Indebtedness or drafts of
the documentation relating thereto, stating that the Borrower has determined in
good faith that such terms and conditions satisfy the foregoing requirement, and
such certificate shall be conclusive evidence that such terms and conditions
satisfy the foregoing requirement unless the Administrative Agent notifies the
Borrower within such five (5) Business Day period that it disagrees with such
determination (including a reasonable description of the basis upon which it
disagrees).

“Required Lenders” means, at any time, Lenders (other than Defaulting Lenders)
having Revolving Exposure and unused Commitments representing more than 50% of
the sum of the total Revolving Exposure and unused Commitments at such time;
provided, that if there are two or more Lenders that are not Affiliates of each
other, an affirmative vote of the “Required Lenders” shall require the
affirmative vote of no fewer than two Lenders that are not Affiliates of each
other.

“Reserves” means, without duplication of one another or of any other reserves or
items that are otherwise addressed or excluded through eligibility criteria, all
(if any) Availability Reserves, Accounts Reserves, Inventory Reserves, Banking
Product Reserves and Unbilled Accounts Reserves; provided that the imposition of
any Reserve following the Closing Date shall not take effect with respect to the
Borrowing Base until three (3) Business Days after notice has been sent by the
Administrative Agent to the Borrowers of the Administrative Agent’s intention to
impose such Reserve, which notice shall include a reasonably detailed
description of such

 

58



--------------------------------------------------------------------------------

Reserve being established (during which period (i) the Administrative Agent
shall, if requested, discuss any such Reserve with the Lead Borrower and
(ii) the Lead Borrower may take such action as may be required so that the
event, condition or matter that is the basis for such Reserve, change or
modification thereto no longer exists or exists in a manner that would result in
the establishment of a lower Reserve, in a manner and to the extent reasonably
satisfactory to the Administrative Agent).

“Responsible Officer” of any Person means the chief executive officer, chief
financial officer, controller or, solely with respect to the delivery of any
notice or request pursuant to Article II, any other officer designated in
writing from time to time by the chief executive officer or chief financial
officer of such Person.

“Restricted Cash” means cash and Cash Equivalents held by any Loan Party or any
Restricted Subsidiary that appears (or would be required to appear) as
“restricted” on a consolidated balance sheet of such Loan Party or such
Restricted Subsidiary (unless such appearance is related to the Loan Documents,
the Term Loan Documents (to the extent subject to the Intercreditor Agreement),
or the documentation evidencing any Replacement Loans, Incremental Equivalent
Debt (each as defined in the Term Loan Agreement) (or the Liens created
thereunder) that, in each case, is secured on a pari passu or junior basis with
the Obligations) in accordance with GAAP.

“Restricted Guarantor” means a Guarantor that is a Restricted Subsidiary.

“Restricted Investment” means any Investment that is not a Permitted Investment.

“Restricted Payment” means:

(a) the declaration or payment of any dividend or the making of any payment or
distribution on account of the Borrowers’ or any Restricted Subsidiary’s Equity
Interests, including any dividend or distribution payable in connection with any
merger or consolidation other than:

(i) dividends or distributions payable solely in Equity Interests (other than
Disqualified Stock) of the Borrowers; or

(ii) dividends or distributions by a Restricted Subsidiary so long as, in the
case of any dividend or distribution payable on or in respect of any class or
series of securities issued by a Restricted Subsidiary other than a Wholly-Owned
Subsidiary, the Borrowers or a Restricted Subsidiary receives at least its pro
rata share of such dividend or distribution in accordance with its Equity
Interests in such class or series of securities; the purchase, redemption,
defeasance or other acquisition or retirement for value of any Equity Interests
of the Borrowers or any direct or indirect parent of the Borrowers, including in
connection with any merger or consolidation;

(b) the making of any principal payment on, or redemption, repurchase,
defeasance or other acquisition or retirement for value in each case, prior to
any scheduled repayment, sinking fund payment or maturity, of any Junior
Financing other than Indebtedness permitted under Section 6.01(b)(vii); or

 

59



--------------------------------------------------------------------------------

(c) the making of any Restricted Investment.

“Restricted Subsidiary” means, at any time, unless the context otherwise
requires, each direct and indirect subsidiary of the Borrowers (including any
Foreign Subsidiary) that is not then an Unrestricted Subsidiary; provided,
however, that upon the occurrence of an Unrestricted Subsidiary ceasing to be an
Unrestricted Subsidiary, such Subsidiary shall be included in the definition of
“Restricted Subsidiary”.

“Revolving Commitment” means, with respect to each Lender, the commitment, if
any, of such Lender to make Revolving Loans, to acquire participations in
Letters of Credit and Swingline Loans hereunder and to pay Floorplan
Obligations, expressed as an amount representing the maximum possible aggregate
amount of such Lender’s Revolving Exposure hereunder, as such commitment may be
(a) reduced from time to time pursuant to Section 2.09, (b) increased from time
to time pursuant to Section 2.24 and (c) reduced or increased from time to time
pursuant to assignments by or to such Lender pursuant to Section 9.04. The
initial amount of each Lender’s Revolving Commitment is set forth on Schedule
2.01, or in the Assignment and Acceptance pursuant to which such Lender has
assumed its Revolving Commitment, as applicable. The aggregate amount of the
Lenders’ Revolving Commitments is $200,000,000.

“Revolving Commitment Increase” has the meaning assigned to such term in
Section 2.24(a).

“Revolving Commitment Increase Closing Date” has the meaning assigned to such
term in Section 2.24(b).

“Revolving Exposure” means, with respect to any Lender at any time, the sum of
the outstanding principal amount of such Lender’s Revolving Loans, its LC
Exposure and its Floorplan Advances and an amount equal to its Pro Rata
Percentage of the aggregate principal amount of Swingline Loans and Protective
Advances outstanding at such time.

“Revolving Lender” means, as of any date of determination, a Lender or, if the
Revolving Commitments have terminated or expired, a Lender with Revolving
Exposure.

“Revolving Loan” means a Loan made pursuant to Section 2.01.

“S&P” means S&P Global Ratings, and any successor thereto.

“Sale and Lease-Back Transaction” means any arrangement providing for the
leasing by any Borrower or any of its Restricted Subsidiaries of any real or
tangible personal property, which property has been or is to be sold or
transferred by such Borrower or Restricted Subsidiary to a third Person in
contemplation of such leasing.

“Sanctions” shall have the meaning set forth in Section 3.22.

“Sanctioned Country” means, at any time, a country, territory or region which is
the subject or target of any Sanctions.

 

60



--------------------------------------------------------------------------------

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury, the U.S. Department of
State, or by the United Nations Security Council, the European Union, any EU
member state or Her Majesty’s Treasury of the United Kingdom (b) any Person
operating, organized or resident in a Sanctioned Country or (c) any Person 50%
or more owned by any such Person or Persons described in the foregoing clauses
(a) or (b).

“SEC” means the U.S. Securities and Exchange Commission.

“Section 5.04 Financials” means the financial statements delivered, or required
to be delivered, pursuant to Sections 5.04(a) and (b).

“Secured Indebtedness” means any Indebtedness of the Borrowers or any of its
Restricted Subsidiaries secured by a Lien.

“Secured Obligations” means all Obligations, together with all (i) Banking
Services Obligations and (ii) Hedging Obligations owing to one or more Lenders
or their respective Affiliates (whether absolute or contingent); provided that
such Lender (other than CDF) or its Affiliate, as the case may be, has complied
with the provisions of Section 2.28 with respect to such Banking Services
Obligations and/or Hedging Obligations. Notwithstanding the foregoing, the
definition of “Secured Obligations” shall not create any guarantee by any
Guarantor of (or grant of security interest by any Guarantor to support, as
applicable) any Excluded Swap Obligations of such Guarantor for purposes of
determining any Secured Obligations of any Guarantor.

“Secured Parties” means the “Secured Parties” as defined in the Guarantee and
Collateral Agreement.

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations of the SEC promulgated thereunder.

“Security Documents” means the Guarantee and Collateral Agreement, the
Intellectual Property Security Agreements, the Perfection Certificate, the
Intercreditor Agreement, any bailee, landlord or mortgagee waiver, any blocked
account or control agreement, and each of the other instruments and documents
executed and delivered with respect to the Collateral pursuant to Section 5.09
or 5.10 or otherwise.

“Senior Secured Net Leverage Ratio” means, as of any date, the ratio of (i) (A)
Consolidated Funded Indebtedness on such date that is not Subordinated
Indebtedness and that is secured by a Lien on property of the Borrowers or any
of the Borrowers’ Restricted Subsidiaries, including all Capitalized Lease
Obligations, at such date minus (B) the amount of cash and Cash Equivalents in
excess of any Restricted Cash that would be stated on the balance sheet of the
Borrowers and Borrowers’ Restricted Subsidiaries and held by the Borrowers and
Borrowers’ Restricted Subsidiaries as of such date of determination, as
determined in accordance with GAAP, to (ii) Consolidated EBITDA for the most
recently ended four fiscal quarters ending immediately prior to such date for
which Section 5.04 Financials have been delivered to the Administrative Agent.

 

61



--------------------------------------------------------------------------------

“Similar Business” means any business and any services, activities or businesses
incidental, or directly related or similar to, or complementary to any line of
business engaged in by the Borrowers and Borrowers’ Subsidiaries on the Closing
Date or any business activity that is a reasonable extension, development or
expansion thereof or ancillary thereto.

“Solvent” and “Solvency” mean, with respect to any Person or Persons on any date
of determination, that on such date such Person or Persons (a) the Fair Value of
the assets of such Person or Persons taken as a whole exceeds their Stated
Liabilities and Identified Contingent Liabilities, (b) the Present Fair Salable
Value of the assets of such Person or Persons taken as a whole exceeds the
amount that will be required to pay the probable liability of their Stated
Liabilities and Identified Contingent Liabilities, (c) such Person or Persons
taken as a whole are not engaged in, and are not about to engage in, business
for which they have Unreasonably Small Capital and (d) such Person or Persons
taken as a whole will be able to pay their Stated Liabilities and Identified
Contingent Liabilities as they mature. For purposes of the definitions of
“Solvent” and “Solvency”, the following terms or phrases used in this definition
have the following meanings: (i) “Fair Value” means the amount at which the
assets (both tangible and intangible), in their entirety, of any Person or
Persons taken as a whole would change hands between a willing buyer and a
willing seller, within a commercially reasonable period of time, each having
reasonable knowledge of the relevant facts, with neither being under any
compulsion to act; (ii) “Present Fair Salable Value” means the amount that could
reasonably be expected to be obtained by an independent willing seller from an
independent willing buyer if the assets (both tangible and intangible) of any
Person or Persons taken as a whole are sold on a going concern basis with
reasonable promptness in an arm’s-length transaction under present conditions
for the sale of comparable business enterprises insofar as such conditions can
be reasonably evaluated; (iii) “Stated Liabilities” means the recorded
liabilities (including contingent liabilities that would be recorded in
accordance with GAAP) of any Person or Persons taken as a whole, as of the date
hereof after giving effect to the consummation of the Transactions (including
the execution and delivery of this Agreement and the Term Loan Agreement, the
making of the loans hereunder and thereunder and the use of proceeds of such
loans on any date of determination), determined in accordance with GAAP
consistently applied; (iv) “Identified Contingent Liabilities” means the maximum
estimated amount of liabilities reasonably likely to result from pending
litigation, asserted claims and assessments, guaranties, uninsured risks and
other contingent liabilities of any Person or Persons taken as a whole after
giving effect to the Transactions (including the execution and delivery of this
Agreement, the Revolving Credit Agreement, the making of the loans thereunder
and the use of proceeds of such loans on any date of determination) (including
all fees and expenses related thereto but exclusive of such contingent
liabilities to the extent reflected in Stated Liabilities), as identified and
explained in terms of their nature and estimated magnitude by responsible
officers of any Person or Persons (irrespective of whether such contingent
liabilities meet the criteria for accrual under Statement of Financial
Accounting Standard No. 5); (v) “Will be able to pay their Stated Liabilities
and Identified Contingent Liabilities as they mature” means any Person or
Persons taken as a whole will have sufficient assets and cash flow to pay their
respective Stated Liabilities and Identified Contingent Liabilities as those
liabilities mature or (in the case of Identified Contingent Liabilities)
otherwise become payable, in light of business conducted or anticipated to be
conducted by any Person or Persons as reflected in the projected financial
statements and in light of the anticipated credit capacity; (vi) “Do not have
Unreasonably Small Capital” means any Person or Persons taken as a whole after
consummation of the Transactions

 

62



--------------------------------------------------------------------------------

(including the execution and delivery of this Agreement, the Revolving Credit
Agreement, the making of the loans thereunder and the use of proceeds of such
loans on any date of determination) is a going concern and has sufficient
capital to reasonably ensure that it will continue to be a going concern for
such period.

“SPC” has the meaning assigned to such term in Section 9.04(j).

“Specified Contribution” has the meaning assigned to such term in Section 7.02.

“Specified Event of Default” means an Event of Default under clause (b), (c),
(g) or (h) of Section 7.01.

“Specified Transaction” shall mean any Investment that results in a Person
becoming a Restricted Subsidiary, any designation of a Subsidiary as a
Restricted Subsidiary or an Unrestricted Subsidiary, any acquisition or any
Disposition that results in a Restricted Subsidiary ceasing to be a Subsidiary
of a Borrower, any Investment constituting an acquisition of assets constituting
a business unit, line of business or division of, or all or substantially all of
the Equity Interests of, another Person or any Disposition of a business unit,
line of business or division of a Borrower or a Restricted Subsidiary, in each
case whether by merger, consolidation, amalgamation or otherwise, or any
incurrence or repayment of Indebtedness (other than Indebtedness incurred or
repaid under any revolving credit facility or line of credit), any Restricted
Payment, or Incremental Term Loan (as defined in the Term Loan Agreement) that
by the terms of the Term Loan Agreement requires such test to be calculated on a
“pro forma basis” or after giving “pro forma effect” thereto.

“Sponsor” means Clearlake Capital Group, L.P. and any of its Affiliates, and
funds or partnerships managed or advised by any of them or any of their
respective Affiliates, but not including, however, any portfolio company of any
of the foregoing (including Holdings, the Lead Borrower or any of Borrowers’
Subsidiaries) or any Debt Fund Affiliate.

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Administrative Agent is subject with
respect to the Adjusted LIBO Rate, for eurocurrency funding (currently referred
to as “Eurocurrency Liabilities” in Regulation D of the Board). Such reserve
percentages shall include those imposed pursuant to such Regulation D.
Eurodollar Loans shall be deemed to constitute eurocurrency funding and to be
subject to such reserve requirements without benefit of or credit for proration,
exemptions or offsets that may be available from time to time to any Lender
under such Regulation D or any comparable regulation. The Statutory Reserve Rate
shall be adjusted automatically on and as of the effective date of any change in
any reserve percentage.

“Subordinated Indebtedness” means any Indebtedness of the Borrowers and the
Guarantors which is by its terms subordinated in right of payment to the
Obligations of the Borrowers or such Guarantor, as applicable.

“Subsidiary” or “subsidiary” means, with respect to any Person (herein referred
to as the “parent”), any corporation, partnership, limited liability company,
association or other business

 

63



--------------------------------------------------------------------------------

entity of which securities or other ownership interests representing more than
50% of the ordinary voting power or more than 50% of the general partnership
interests are, at the time any determination is being made, owned or held by the
parent, one or more subsidiaries of the parent or a combination thereof. Unless
otherwise specified, “Subsidiary” and “subsidiary” means any subsidiary of the
Borrowers.

“Subsidiary Guarantor” means each subsidiary listed on Schedule 1.01(a), and
each other subsidiary that is or becomes a party to the Guarantee and Collateral
Agreement pursuant to Section 5.09 or otherwise.

“Successor Company” has the meaning assigned to such term in Section 6.04(a)(i).

“Successor Person” has the meaning assigned to such term in Section 6.04(c)(i).

“Supermajority Lenders” means, at any time, Lenders having Revolving Exposure
and unused Revolving Commitments representing at least 66.67% of the sum of the
total Revolving Exposure and unused Revolving Commitments at such time;
provided, that if there are two or more Lenders that are not Affiliates of each
other, an affirmative vote of the “Supermajority Lenders” shall require the
affirmative vote of no fewer than two Lenders that are not Affiliates of each
other.

“Swingline Commitment” means the commitment of the Swingline Lender to make
loans pursuant to Section 2.22.

“Swingline Exposure” means, at any time, the sum of the aggregate of all
outstanding Swingline Loans. The Swingline Exposure of any Revolving Lender at
any time shall be its Pro Rata Percentage of the aggregate Swingline Exposure.

“Swingline Lender” means CDF, in its capacity as lender of Swingline Loans
hereunder.

“Swingline Loan” means a Loan made pursuant to Section 2.22.

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges, liabilities or withholdings imposed by any Governmental
Authority.

“Term Loans” means term loans made available to the Borrowers pursuant to the
Term Loan Agreement.

“Term Loan Agreement” means that certain Term Loan Agreement, dated as of
April 10, 2018, among Holdings, the Lead Borrower, Credit Suisse AG, Cayman
Islands Branch, as the administrative agent and the collateral agent, and the
Lenders (as defined therein), as amended, restated, supplemented, or otherwise
modified in accordance herewith and as permitted by the Intercreditor Agreement.

“Term Loan Documents” means the “Loan Documents” under and as defined in the
Term Loan Agreement.

 

64



--------------------------------------------------------------------------------

“Term Loan Obligations” has the meaning assigned to such term in the
Intercreditor Agreement.

“Term Loan Priority Collateral” has the meaning assigned to such term in the
Intercreditor Agreement.

“Termination Date” means the date upon which all Commitments have terminated, no
Floorplan Advances, Floorplan Obligations or Letters of Credit are outstanding
(or if Floorplan Advances, Floorplan Obligations or Letters of Credit remain
outstanding, as to which the Administrative Agent has been furnished a cash
deposit or a back up standby letter of credit in accordance with the terms of
this Agreement), and the Loans, Floorplan Advances and LC Exposure, together
with all interest, fees and other non-contingent Secured Obligations, have been
paid in full in cash.

“Third Amendment Effective Date” means April 10, 2018.

“Total Net Leverage Ratio” means, as of any date, the ratio of
(i) (A) Consolidated Funded Indebtedness on such date minus (B) the amount of
cash and Cash Equivalents in excess of any Restricted Cash that would be stated
on the balance sheet of the Borrowers and their respective Restricted
Subsidiaries and held by the Borrowers and their respective Restricted
Subsidiaries as of such date of determination, as determined in accordance with
GAAP, to (ii) Consolidated EBITDA for the most recently ended four fiscal
quarters ending immediately prior to such date for which Section 5.04 Financials
have been delivered to the Administrative Agent.

“Transaction Expenses” means any fees, costs or expenses incurred or paid by the
Borrowers (or any direct or indirect parent of the Borrowers) or any of
Borrowers’ Subsidiaries in connection with the Transactions, this Agreement and
the other Loan Documents and the transactions contemplated hereby and thereby.

“Transactions” means, collectively, (a) the execution of this Agreement and the
Term Loan Agreement, (b) the funding of the Term Loans and the repayment in full
of the Existing Term Debt (as defined in the Term Loan Agreement) with the
proceeds thereof by the Lead Borrower on the Closing Date, (d) the consummation
of the other transactions contemplated by the Loan Documents, and (e) the
payment of the Transaction Expenses.

“Transaction Statement” means, with respect to a Floorplan Obligation, the
transaction statement issued by Floorplan Funding Agent to Borrowers which sets
forth the applicable Floorplan Payment Due Date.

“Treasury Capital Stock” has the meaning set forth in Section 6.03(b)(ii).

“Trigger Period” has the meaning set forth in Section 6.13.

“Trigger Year” means any fiscal year of the Borrowers during which two or more
“triggering events” have occurred or on the last day of which a “triggering
event” exists.

“triggering event” has the meaning set forth in Section 6.13.

 

65



--------------------------------------------------------------------------------

“Type”, when used in respect of any Loan or Borrowing, shall refer to the Rate
by reference to which interest on such Loan or on the Loans comprising such
Borrowing is determined. For purposes hereof, the term “Rate” means the Adjusted
LIBO Rate and the Alternate Base Rate.

“Unbilled Accounts Reserves” means without duplication of any other reserves or
items that are otherwise addressed or excluded through eligibility criteria,
reserves in the initial amount of $5,000,000 established as of the Closing Date
and continuing until the Administrative Agent determines in its sole discretion
that Borrowers have sufficiently segregated billed and unbilled Accounts such
that unbilled Accounts are easily identifiable and reportable as unbilled
Accounts.

“Unfinanced Capital Expenditures” means all Capital Expenditures that are not
financed with the proceeds of any Indebtedness (except for the proceeds of
Revolving Loans), other than (a) the purchase price paid in connection with any
acquisition permitted hereunder, (b) the purchase price of equipment that is
purchased simultaneously with the trade-in of existing equipment to the extent
that the gross amount of such purchase price is reduced by the credit granted by
the seller of such equipment for such existing equipment being traded in at such
time, (c) expenditures made in leasehold improvements, to the extent reimbursed
by the landlord, (d) expenditures to the extent that they are actually paid for
by any Person other than a Borrower or any of their Restricted Subsidiaries and
for which no Borrower or any of their Restricted Subsidiaries has provided or is
required to provide or incur, directly or indirectly, any consideration or
monetary obligation to such third party or any other Person (whether before,
during or after such period), (e) the purchase price of equipment that is
purchased with insurance proceeds received in respect of equipment subject to a
casualty or condemnation event and (f) property, plant and equipment taken in
settlement of accounts.

“Uniform Commercial Code” or “UCC” means the Uniform Commercial Code as in
effect in any applicable jurisdiction from time to time.

“Unrestricted Cash and Cash Equivalents” means, at any date of determination,
the aggregate amount of cash and Cash Equivalents that would be listed on the
consolidated balance sheet of the Lead Borrower prepared in accordance with GAAP
to the extent such cash is not Restricted Cash.

“Unrestricted Subsidiary” means:

(a) any subsidiary of the Borrowers which at the time of determination is an
Unrestricted Subsidiary (as designated by the Borrowers, as provided in
Section 5.11); and

(b) any subsidiary of an Unrestricted Subsidiary.

“USA PATRIOT Act” means The Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001
(Title III of Pub. L. No. 107-56 (signed into law October 26, 2001)).

“Voting Equity Interests” of any Person as of any date, means the Equity
Interests of such Person that are at such time entitled to vote for the election
of the Governing Board (or members thereof) of such Person.

 

66



--------------------------------------------------------------------------------

“Weighted Average Life to Maturity” means, when applied to any Indebtedness,
Disqualified Stock or Preferred Stock, as the case may be, at any date, the
quotient obtained by dividing:

(a) the sum of the products of the number of years from the date of
determination to the date of each successive scheduled principal payment of such
Indebtedness or redemption or similar payment with respect to such Disqualified
Stock or Preferred Stock multiplied by the amount of such payment; by

(b) the sum of all such payments.

“Wells Fargo” has the meaning set forth in the preamble.

“Wholly-Owned Subsidiary” of any Person means a subsidiary of such Person, 100%
of the Equity Interests of which (other than directors’ qualifying shares) shall
be owned by such Person or by one or more Wholly-Owned Subsidiaries of such
Person.

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

Section 1.02. Terms Generally. The definitions in Section 1.01 shall apply
equally to both the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”; and
the words “asset” and “property” shall be construed as having the same meaning
and effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights. The words
“herein”, “hereof” and “hereunder”, and words of similar import, shall be
construed to refer to this Agreement in its entirety and not to any particular
provision of this Agreement unless the context shall otherwise require. All
references to “knowledge” of any Loan Party or a Restricted Subsidiary of the
Borrowers means the actual knowledge of a Responsible Officer, or the knowledge
of a Responsible Officer would have obtained if he or she had engaged in good
faith performance of his or her duties.

All references herein to Articles, Sections, paragraphs, clauses, subclauses,
Exhibits and Schedules shall be deemed references to Articles, Sections,
paragraphs, clauses and subclauses of, and Exhibits and Schedules to, this
Agreement unless the context shall otherwise require. Except as otherwise
expressly provided herein, the Fixed Charge Coverage Ratio, the Total Net
Leverage Ratio and the Senior Secured Net Leverage Ratio (and the financial
definitions used therein) shall be construed in accordance with GAAP, as in
effect on the Closing Date; provided, however, that if the Lead Borrower
notifies the Administrative Agent that the Borrowers wish to amend the Fixed
Charge Coverage Ratio, the Total Net Leverage Ratio and the Senior Secured Net
Leverage Ratio or any financial definition used therein to implement the effect
of any change in GAAP or the application thereof occurring after the Closing
Date on the operation thereof (or if the Administrative Agent notifies the Lead
Borrower that the Required Lenders

 

67



--------------------------------------------------------------------------------

wish to amend the Fixed Charge Coverage Ratio, the Total Net Leverage Ratio and
the Senior Secured Net Leverage Ratio or any financial definition used therein
for such purpose), then the Borrowers and the Administrative Agent shall
negotiate in good faith to amend the Fixed Charge Coverage Ratio, the Total Net
Leverage Ratio and the Senior Secured Net Leverage Ratio or the definitions used
therein (subject to the approval of the Required Lenders) to preserve the
original intent thereof in light of such changes in GAAP; provided that all
determinations made pursuant to the Fixed Charge Coverage Ratio, the Total Net
Leverage Ratio and the Senior Secured Net Leverage Ratio or any financial
definition used therein shall be determined on the basis of GAAP as applied and
in effect immediately before the relevant change in GAAP or the application
thereof became effective, until the Fixed Charge Coverage Ratio, the Total Net
Leverage Ratio and the Senior Secured Net Leverage Ratio or such financial
definition is amended; provided, further, that, if at any time after the Closing
Date, any obligations of the Borrowers or any of the Restricted Subsidiaries
that would not have constituted Indebtedness as of the Closing Date are
recharacterized as Indebtedness in accordance with any relevant changes in GAAP,
such recharacterized obligations shall not be considered Indebtedness for all
purposes hereunder. All accounting terms not specifically or completely defined
herein shall be construed in conformity with, and all financial data required to
be submitted pursuant to this Agreement shall be prepared in conformity with,
GAAP, as in effect from time to time. The words “date hereof” and “date of this
Agreement” and words of similar import mean the Closing Date.

Section 1.03. Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a “Revolving
Loan”) or by Type (e.g., a “Eurodollar Loan”) or by Class and Type (e.g., a
“Eurodollar Revolving Loan”). Borrowings also may be classified and referred to
by Class (e.g., a “Revolving Borrowing”) or by Type (e.g., a “Eurodollar
Borrowing”) or by Class and Type (e.g., a “Eurodollar Revolving Borrowing”).

Section 1.04. Rounding. The calculation of any financial ratios under this
Agreement shall be calculated by dividing the appropriate component by the other
component, carrying the result to one place more than the number of places by
which such ratio is expressed herein and rounding the result up or down to the
nearest number (with a rounding-down if there is no nearest number).

Section 1.05. References to Agreements and Laws. Unless otherwise expressly
provided herein, (a) all references to documents, instruments and other
agreements (including the Loan Documents and organizational documents) shall be
deemed to include all subsequent amendments, restatements, amendments and
restatements, supplements and other modifications thereto, but only to the
extent that such amendments, restatements, amendments and restatements,
supplements and other modifications are not prohibited by any Loan Document and
(b) references to any law, statute, rule or regulation shall include all
statutory and regulatory provisions consolidating, amending, replacing,
supplementing or interpreting such law.

Section 1.06. Times of Day. Unless otherwise specified, all references herein to
times of day shall be references to Eastern time (daylight or standard, as
applicable) in New York City.

 

68



--------------------------------------------------------------------------------

Section 1.07. Timing of Payment or Performance. When the payment of any
obligation or the performance of any covenant, duty or obligation is stated to
be due or performance required on a day which is not a Business Day, the date of
such payment or performance shall extend to the immediately succeeding Business
Day and such extension of time shall be reflected in computing interest or fees,
as the case may be; provided that with respect to any payment of interest on or
principal of Eurodollar Loans, if such extension would cause any such payment to
be made in the next succeeding calendar month, such payment shall be made on the
immediately preceding Business Day.

Section 1.08. Pro Forma Calculations. For purposes of determining whether any
action is otherwise permitted to be taken hereunder, the Fixed Charge Coverage
Ratio, Total Net Leverage Ratio and Senior Secured Net Leverage Ratio shall be
calculated as follows:

(a) In the event that any Borrower or Restricted Subsidiary (i) incurs, redeems,
retires or extinguishes any Indebtedness or (ii) issues or redeems Disqualified
Stock or Preferred Stock subsequent to the commencement of the period for which
such ratio is being calculated but prior to or simultaneously with the event for
which the calculation of such ratio is made (a “Ratio Calculation Date”), then
such ratio shall be calculated giving pro forma effect to such incurrence,
redemption, retirement or extinguishment of Indebtedness, or such issuance or
redemption of Disqualified Stock or Preferred Stock, as if the same had occurred
at the beginning of the applicable four-quarter period (but in the case of any
incurrence or issuance of any Indebtedness, Disqualified Stock or Preferred
Stock, treating the cash proceeds thereof and of any other Indebtedness,
Disqualified Stock or Preferred Stock incurred or issued substantially
concurrently therewith as Restricted Cash).

(b) For purposes of making the computation referred to above, Investments,
acquisitions, dispositions, mergers, amalgamations, consolidations and
discontinued operations (as determined in accordance with GAAP), in each case
with respect to an operating unit of a business made (or committed to be made
pursuant to a definitive agreement) during the four-quarter reference period or
subsequent to such reference period and on or prior to or simultaneously with
the relevant Ratio Calculation Date, and other operational changes that any
Borrower or any of its Restricted Subsidiaries has made during the four-quarter
reference period or subsequent to such reference period and on or prior to or
simultaneously with such Ratio Calculation Date shall be calculated on a pro
forma basis in accordance with GAAP as of the date the most recent period for
which Section 5.04 Financials have been delivered, assuming that all such
Investments, acquisitions, dispositions, mergers, amalgamations, consolidations,
discontinued operations and other operational changes had occurred on the first
day of the four-quarter reference period. If since the beginning of such period
any Person that subsequently became a Restricted Subsidiary or was merged with
or into any Borrower or any of its Restricted Subsidiaries since the beginning
of such period shall have made any Investment, acquisition, Disposition, merger,
amalgamation, consolidation, discontinued operation or operational change, in
each case with respect to an operating unit of a business, that would have
required adjustment pursuant to this definition, then such ratio shall be
calculated giving pro forma effect thereto for such period as if such
Investment, acquisition, Disposition, merger, consolidation, discontinued
operation or operational change had occurred at the beginning of the applicable
four-quarter period.

 

69



--------------------------------------------------------------------------------

(c) For purposes of this Section 1.08, whenever pro forma effect is to be given
to any Investment, acquisition, Disposition, merger, amalgamation,
consolidation, discontinued operation or operational change, the pro forma
calculations shall be made in good faith by a responsible financial or
accounting officer of the Borrower. Any such pro forma calculation may include
adjustments appropriate, in the reasonable determination of the Lead Borrower as
set forth in an Officer’s Certificate, to reflect operating expense reductions
and other operating improvements or synergies reasonably expected to result from
any acquisition, amalgamation, merger or operational change (including, to the
extent applicable, from the Transactions); provided that such operating expense
reductions and other operating improvements or synergies are reasonably
identifiable and factually supportable and otherwise comply with the limitations
set forth in the definition of “Consolidated EBITDA”.

(d) Interest on a Capitalized Lease Obligation shall be deemed to accrue at the
interest rate reasonably determined by a responsible financial or accounting
officer of the Lead Borrower to be the rate of interest implicit in such
Capitalized Lease Obligation in accordance with GAAP. For purposes of making the
computation referred to above, interest on any Indebtedness under a revolving
credit facility computed on a pro forma basis shall be computed based upon the
average daily balance of such Indebtedness during the applicable period.
Interest on Indebtedness that may optionally be determined at an interest rate
based upon a factor of a prime or similar rate, a eurocurrency interbank offered
rate, or other rate, shall be deemed to have been based upon the rate actually
chosen, or, if none, then based upon such optional rate chosen as the Lead
Borrower may designate.

Section 1.09. Leases. Notwithstanding anything herein to the contrary, all
leases of equipment (whether operating or Capitalized Lease Obligations) entered
into by the Borrowers and Borrowers’ Subsidiaries in connection with Bundled
Solutions shall be disregarded with respect to any calculation involving leases
to the extent such leases are assigned to a Bundled Solutions customer or are
otherwise supported by back-to-back leases of such equipment to a Bundled
Solutions customer, in each case in the ordinary course of business.

Section 1.10. Lead Borrower. Each Borrower hereby appoints Lead Borrower as
“Lead Borrower”. Each of the Borrowers hereby directs the Administrative Agent
to disburse the proceeds of each Loan and Floorplan Advance to or at the
direction of the Lead Borrower, with such directions to be subject to approval
of the Administrative Agent in its discretion, and such distribution will, in
all circumstances, be deemed to be made to each of the Borrowers. From time to
time, Lead Borrower shall further direct the disbursement of the Loans and
Floorplan Advances for the account of each Borrower, and each Borrower
represents and warrants that the subsequent receipt and use of such proceeds by
any particular Borrowers inures to the economic benefit directly and indirectly
of each Borrower. For so long as this Agreement is in effect, each Borrower
hereby covenants and agrees, and hereby grants to the Lead Borrower an absolute
and irrevocable power of attorney coupled with interest, and irrevocably
designates, appoints, authorizes and directs the Lead Borrower to (a) certify
the consolidated financial statements of Borrowers, (b) request Loans and
Floorplan Advances, and execute and deliver written requests for Loans and
Floorplan Advances, (c) request the issuance of Letters of Credit, (d) make any
other deliveries required to be delivered periodically hereunder to the
Administrative Agent, and to act on behalf of such Borrowers for purposes of
giving and receiving notices and certificate under this Agreement or any other
document related to this Agreement. The Agents are entitled to rely and act on
the instructions of the Lead Borrower.

 

70



--------------------------------------------------------------------------------

Section 1.11. Limited Conditions Transactions.

(a) In the case of (i) the incurrence of any Indebtedness (other than
Indebtedness under the Term Loan Agreement or any Incremental Equivalent Debt
(as defined in the Term Loan Agreement), which shall remain subject to the terms
and conditions applicable thereto pursuant to the terms of the Term Loan
Agreement with respect to the impact, if any, of any Limited Condition
Transaction) or Liens or the making of any Investments, consolidations, mergers
or other fundamental changes pursuant to Section 6.04, Restricted Payments, or
any prepayments of other Indebtedness pursuant to Section 6.03, in each case, in
connection with a Limited Condition Transaction or (ii) determining compliance
with representations and warranties or the occurrence of any Default or Event of
Default, in each case, in connection with a Limited Condition Transaction (other
than for purposes of the incurrence of Indebtedness under the Term Loan
Agreement or any Incremental Equivalent Debt (as defined in the Term Loan
Agreement), each of which shall remain subject to the terms and conditions
applicable thereto pursuant to the terms of the Term Loan Agreement with respect
to the impact, if any, of any Limited Condition Transaction), if the Lead
Borrower has made an LCT Election, the relevant ratios, the amount of any basket
based on Consolidated EBITDA or Consolidated Total Assets, the accuracy of any
representations and warranties, and the existence of any Default or Event of
Default shall be determined as of the date a definitive acquisition agreement
for any such Limited Condition Transaction (a “Limited Condition Transaction
Agreement”) is entered into (the “LCT Test Date”) (provided that such Limited
Condition Transaction and any other pro forma events in connection therewith are
consummated prior to the expiration or termination of the definitive acquisition
agreement for such Limited Condition Transaction), and determined as if such
Limited Condition Transaction (and any other pending Limited Condition
Transaction) and other pro forma events in connection therewith (and in
connection with any other pending Limited Condition Transaction), including the
incurrence of Indebtedness and the use of proceeds thereof, were consummated on
such LCT Test Date; provided that if the Lead Borrower has made an LCT Election,
in connection with measuring compliance with any Section of Article VI following
such date and prior to the earlier of the date on which (x) such Limited
Condition Transaction is consummated, (y) the applicable Limited Condition
Transaction Agreement is terminated or (z) the time period for consummation
thereof pursuant to the applicable Limited Condition Transaction Agreement has
expired, any ratio shall be calculated (A) on a pro forma basis assuming such
Limited Condition Transaction (and any other pending Limited Condition
Transaction) and other pro forma events in connection therewith (and in
connection with any other pending Limited Condition Transaction) have been
consummated, except that (other than solely with respect to the applicable
incurrence test under which such Limited Condition Transaction or other
transaction in connection therewith is being made) Consolidated EBITDA,
Consolidated Total Assets and Consolidated Net Income of any target of such
Limited Condition Transaction can only be used in the determination of the
relevant ratios and baskets if and when such Limited Condition Transaction has
closed, and (B) solely with respect to Restricted Payments and prepayments of
other Indebtedness pursuant to Section 6.03, on a stand-alone basis without
giving pro forma effect to such Limited Condition Transaction (or any other
pending Limited Condition Transaction) or other events in connection therewith.

 

71



--------------------------------------------------------------------------------

(b) Notwithstanding anything set forth herein to the contrary, any determination
in connection with a Limited Condition Transaction of compliance with
representations and warranties or as to the occurrence or absence of any Default
or Event of Default hereunder as of the date the applicable Limited Condition
Transaction Agreement (rather than the date of consummation of the applicable
Limited Condition Transaction), shall not be deemed to constitute a waiver of or
consent to any breach of representations and warranties hereunder or any Default
or Event of Default hereunder that may exist at the time of consummation of such
Limited Condition Transaction.

Section 1.12. Basket Amounts and Application of Multiple Relevant Provisions.
For purposes of determining compliance with any Section of Article VI at any
time, in the event that any Lien, Investment, Indebtedness (whether at the time
of incurrence or upon application of all or a portion of the proceeds thereof),
Disposition, merger or consolidation, Restricted Payment, Affiliate transaction,
contractual requirement or prepayment of Indebtedness meets, at the time of such
transaction, the criteria of one or more than one of the categories of
transactions permitted pursuant to any clause of such Sections, such transaction
(or portion thereof) at such time shall be permitted under one or more of such
clauses as determined by the Borrowers in their sole discretion at such time,
and thereafter may be reclassified or divided (as if incurred or made at such
later time) among one or more than one of the categories of transactions
permitted pursuant to any clause of such Sections, as applicable, by the
Borrowers in their sole discretion so long as such transaction would be
permitted to be incurred or made under such Sections, as applicable, at the time
of such reclassification or division; provided that no reclassification or
division shall be permitted with respect to Section 6.01(b)(i) or (xv) or
clauses (f) (with respect to Section 6.01(b)(xv) only) or (z) of the definition
of “Permitted Liens”. Notwithstanding anything set forth herein to the contrary,
unless specifically stated otherwise herein, any carve-out, basket, exclusion or
exception to any affirmative, negative or other covenant in this Agreement or
the other Loan Documents may be used together by any Loan Party and the
Restricted Subsidiaries without limitation for any purpose not prohibited
hereby.

Section 1.13. Certifications. All certifications to be made hereunder or under
any other Loan Document by an officer or representative of a Loan Party shall be
made by such person in his or her capacity solely as an officer or a
representative of such Loan Party, on such Loan Party’s behalf and not in such
Person’s individual capacity.

ARTICLE II

THE CREDITS

Section 2.01. Commitments. Subject to the terms and conditions herein set forth,
each Lender severally agrees to make Revolving Loans in dollars to the Borrowers
from time to time during the Availability Period in an aggregate principal
amount that will not result in (i) such Lender’s Revolving Exposure exceeding
such Lender’s Revolving Commitment or (ii) the total Revolving Exposure
exceeding the lesser of (x) the sum of the total Revolving Commitments or
(y) the Borrowing Base, subject to the Administrative Agent’s authority, in its
sole discretion, to make Protective Advances pursuant to the terms of
Section 2.25. Within the foregoing limits and subject to the terms and
conditions set forth herein, the Borrowers may borrow, prepay and reborrow
Revolving Loans.

 

72



--------------------------------------------------------------------------------

Section 2.02. Revolving Loans and Borrowings; Funding of Borrowings.

(a) Each Loan (other than a Swingline Loan) shall be made as part of a Borrowing
consisting of Loans of the same Type made by the Lenders ratably in accordance
with their respective Commitments. Any Swingline Loan shall be made in
accordance with the procedures set forth in Section 2.22. Any Protective Advance
shall be made in accordance with the procedures set forth in Section 2.25.

(b) Subject to Sections 2.02(e), 2.08 and 2.15, each Borrowing shall be
comprised entirely of ABR Loans or Eurodollar Loans as the Lead Borrower may
request in accordance herewith; provided that all Borrowings made on the Closing
Date and at all times after the Closing Date until the earlier to occur of the
completion of the primary syndication of the Loans and Commitments as determined
by the Administrative Agent and the fifteenth Business Day after the Closing
Date must be made as ABR Borrowings but may be converted into Eurodollar
Borrowings thereafter in accordance with Section 2.08. Each Swingline Loan shall
be an ABR Loan. Each Lender at its option may make any Eurodollar Loan by
causing any domestic or foreign branch or Affiliate of such Lender to make such
Loan; provided that any exercise of such option shall not affect the obligation
of the Borrowers to repay such Loan in accordance with the terms of this
Agreement. At the commencement of each Interest Period for any Eurodollar
Revolving Borrowing, such Borrowing shall be in an aggregate amount that is an
integral multiple of $1,000,000 and not less than $1,000,000. Borrowings of more
than one Type and Class may be outstanding at the same time; provided that there
shall not at any time be more than a total of eight (8) Eurodollar Borrowings
outstanding.

(c) Each Lender shall make each Loan to be made by it hereunder on the proposed
date thereof by wire transfer of immediately available funds by 2:30 p.m. to the
account of the Administrative Agent most recently designated by it for such
purpose by notice to the Lenders in an amount equal to such Lender’s Pro Rata
Percentage; provided that, Swingline Loans shall be made as provided in
Section 2.22. The Administrative Agent will make such Loans available to the
Borrowers by promptly crediting the amounts so received, in like funds, to the
Funding Account; provided that ABR Revolving Loans made to finance the
reimbursement of (i) an LC Disbursement as provided in Section 2.23(e) shall be
remitted by the Administrative Agent to the Applicable Issuing Bank and (ii) a
Protective Advance shall be retained by the Administrative Agent.

(d) Unless the Administrative Agent has received notice from a Lender prior to
the proposed date of any Borrowing that such Lender will not make available to
the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with paragraph (a) of this Section and may, in
reliance upon such assumption, make available to the Borrowers a corresponding
amount. In such event, if a Lender has not in fact made its share of the
applicable Borrowing available to the Administrative Agent, then the applicable
Lender and the Borrowers severally agree to pay to the Administrative Agent
forthwith on demand such corresponding amount with interest thereon, for each
day from and including the date such amount is made available to the Borrowers
to but excluding the date of payment to the Administrative Agent, at (i) in the
case of such Lender, the greater of the Federal Funds Effective Rate and a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation or (ii) in the case of the Borrowers, the interest
rate applicable to ABR Loans. If such Lender pays such amount to the
Administrative Agent, then such amount shall constitute such Lender’s Loan
included in such Borrowing.

 

73



--------------------------------------------------------------------------------

(e) Notwithstanding any other provision of this Agreement, the Borrowers shall
not be entitled to request, or to elect to convert or continue, any Borrowing if
the Interest Period requested with respect thereto would end after the Maturity
Date.

Section 2.03. Requests for Revolving Borrowings. To request a Revolving
Borrowing, the Lead Borrower shall notify the Administrative Agent of such
request either in writing (delivered by hand or facsimile) in a form approved by
the Administrative Agent and signed by the Lead Borrower or by telephone (a) in
the case of a Eurodollar Borrowing, not later than 12:30 p.m., three Business
Days before the date of the proposed Borrowing or (b) in the case of an ABR
Borrowing, not later than 12:30 p.m. on the date of the proposed Borrowing;
provided that any such notice of an ABR Revolving Borrowing to finance the
reimbursement of an LC Disbursement as contemplated by Section 2.23(e) may be
given not later than 12:30 p.m. on the date of the proposed Borrowing. Each such
telephonic Borrowing Request shall be irrevocable and shall be confirmed
promptly by hand delivery or facsimile to the Administrative Agent of a written
Borrowing Request in a form approved by the Administrative Agent and signed by
the Lead Borrower. Each such telephonic and written Borrowing Request shall
specify the following information in compliance with Section 2.01:

(i) the aggregate amount of the requested Borrowing and a breakdown of the
separate wires comprising such Borrowing;

(ii) the date of such Borrowing, which shall be a Business Day;

(iii) whether such Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing; and

(iv) in the case of a Eurodollar Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period.” If no election as to the Type of Revolving Borrowing
is specified, then the requested Revolving Borrowing shall be an ABR Borrowing.
If no Interest Period is specified with respect to any requested Eurodollar
Revolving Borrowing, then the Borrowers shall be deemed to have selected an
Interest Period of one month’s duration. Promptly following receipt of a
Borrowing Request in accordance with this Section, the Administrative Agent
shall advise each Lender of the details thereof and of the amount of such
Lender’s Loan to be made as part of the requested Borrowing.

Section 2.04. Repayment of Loans; Evidence of Debt.

(a) The Borrowers hereby unconditionally promise to pay (i) to the
Administrative Agent for the account of each Lender the then unpaid principal
amount of each Revolving Loan on the Maturity Date and (ii) to the
Administrative Agent the then unpaid amount of each Protective Advance on the
earlier of the Maturity Date and the thirtieth Business Day after such
Protective Advance is made.

 

74



--------------------------------------------------------------------------------

(b) At all times that cash dominion is in effect pursuant to Section 6.01(b) of
the Guarantee and Collateral Agreement, on each Business Day, the Administrative
Agent shall apply all funds credited to the Collection Account the previous
Business Day (whether or not immediately available) first to prepay any
Protective Advances that may be outstanding, second to prepay the Loans
(including Swingline Loans) until paid in full, and third to cash collateralize
outstanding LC Exposure and Floorplan Advances.

(c) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of the Borrowers to such Lender
resulting from each Loan made by such Lender, including the amounts of principal
and interest payable and paid to such Lender from time to time hereunder.

(d) The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of each Loan made hereunder, the Type thereof and, if applicable,
the Interest Period applicable thereto, (ii) the amount of any principal or
interest due and payable or to become due and payable from the Borrowers to each
Lender hereunder and (iii) the amount of any sum received by the Administrative
Agent hereunder for the account of the Lenders and each Lender’s share thereof.

(e) The entries made in the accounts maintained pursuant to paragraph (c) or (d)
of this Section shall be prima facie evidence of the existence and amounts of
the obligations recorded therein; provided that the failure of any Lender or the
Administrative Agent to maintain such accounts or any error therein shall not in
any manner affect the obligation of the Borrowers to repay the Loans in
accordance with the terms of this Agreement.

(f) Any Lender may request that Loans made by it hereunder be evidenced by a
promissory note in substantially the form of Exhibit G with appropriate
insertions and deletions (each a “Note”). In such event, the Borrowers shall
execute and deliver to such Lender a Note payable to the order of such Lender
(or, if requested by such Lender, to such Lender and its registered assigns) and
in a form approved by the Administrative Agent. Thereafter, the Loans evidenced
by such Note and interest thereon shall at all times (including after assignment
pursuant to Section 9.04) be represented by one or more promissory notes in such
form payable to the order of the payee named therein (or, if such promissory
note is a registered note, to such payee and its registered assigns).

Section 2.05. Fees.

(a) The Borrowers agree to pay to the Administrative Agent for the account of
each Lender a commitment fee, which shall accrue at a per annum rate equal to
the Applicable Commitment Fee Percentage multiplied by the average daily unused
amount (it being understood that the outstanding Floorplan Advances and undrawn
amount of Letters of Credit shall be treated as utilization of the Revolving
Commitment for purposes of calculating the Applicable Commitment Fee Percentage)
of the Available Revolving Commitment of such Lender during the period from and
including the Closing Date to but excluding the date on which the Lenders’
Revolving Commitments terminate. Accrued commitment fees shall be payable in
arrears on the last day of each March, June, September and December and on the
date on which the Revolving Commitments terminate, commencing on the first such
date to occur after the date hereof. All commitment fees shall be computed on
the basis of a year of 360 days and shall be payable for the actual number of
days elapsed.

 

75



--------------------------------------------------------------------------------

(b) The Borrowers agree to pay (i) to the Administrative Agent for the account
of each Revolving Lender a participation fee with respect to its participations
in Letters of Credit at a per annum rate equal to the Applicable Percentage
applicable to Eurodollar Loans, on the average daily amount of such Lender’s LC
Exposure (excluding any portion thereof attributable to unreimbursed LC
Disbursements) during the period from and including the Closing Date to but
excluding the later of the date on which such Lender’s Revolving Commitment
terminates and the date on which such Revolving Lender ceases to have any LC
Exposure, and (ii) to each Issuing Bank a fronting fee, which shall accrue at
the rate of 0.125% per annum on the average daily amount of the LC Exposure
(excluding any portion thereof attributable to unreimbursed LC Disbursements)
during the period from and including the Closing Date to but excluding the later
of the date of termination of the Revolving Commitments and the date on which
there ceases to be any LC Exposure, as well as such Issuing Bank’s standard fees
with respect to the issuance, amendment, cancellation, negotiation, transfer,
renewal or extension of any Letter of Credit or processing of drawings
thereunder. Participation fees and fronting fees accrued through and including
the last day of each calendar quarter shall be payable on the first Business Day
following such last day, commencing on the first such date to occur after the
Closing Date; provided that all such fees shall be payable on the date on which
the Revolving Commitments terminate and any such fees accruing after the date on
which the Commitments terminate shall be payable on demand. Any other fees
payable to an Issuing Bank pursuant to this paragraph shall be payable within 15
days after demand. All participation fees and fronting fees shall be computed on
the basis of a year of 360 days and shall be payable for the actual number of
days elapsed.

(c) The Borrowers agree to pay to the Administrative Agent, for its own account,
fees payable in the amounts and at the times separately agreed upon between the
Borrowers and the Administrative Agent, including, without limitation, the fees
contemplated in the Agent Fee Letter.

Section 2.06. Interest on Loans; Floorplan Advances.

(a) Subject to the provisions of Section 2.07, the Loans comprising each ABR
Borrowing (including each Swingline Loan) shall bear interest at a rate per
annum equal to the Alternate Base Rate plus the Applicable Percentage in effect
from time to time.

(b) Subject to the provisions of Section 2.07, the Loans comprising each
Eurodollar Borrowing shall bear interest at a rate per annum equal to the
Adjusted LIBO Rate for the Interest Period in effect for such Borrowing plus the
Applicable Percentage in effect from time to time.

(c) Each Protective Advance shall bear interest at the Alternate Base Rate plus
the Applicable Percentage in effect from time to time plus 2%.

 

76



--------------------------------------------------------------------------------

(d) The Floorplan Funding Agent will pay to each Lender interest on such
Lender’s Pro Rata Percentage of the average daily balance of Floorplan Advances
during each month or portion thereof at a per annum interest rate equal to the
Adjusted LIBO Rate plus the Applicable Percentage (in the manner as of the
Floorplan Advance were a Eurodollar Revolving Loan), and shall be paid to each
Lender by the Floorplan Funding Agent from the date of funding by such Lender of
such Lender’s Pro Rata Percentage of each Floorplan Advance to the Floorplan
Payment Due Date for such Floorplan Advance. For avoidance of doubt, all
interest accruing on each Floorplan Advance after the Floorplan Payment Due Date
for such Floorplan Advance, is the sole responsibility of Borrowers and the
Floorplan Funding Agent will remit to Lenders, out of any good collected funds
interest received from Borrowers, each Lender’s Pro Rata Percentage of such
interest remitted by Borrowers pursuant to the provisions of this Agreement,
either as interest accruing as a Revolving Loan or otherwise. Vendor or
manufacturer discounts afforded the Floorplan Funding Agent shall not constitute
interest for purposes of this Agreement.

(e) Interest, including interest payable pursuant to Section 2.07, shall be
computed on the basis of the actual number of days elapsed over a year of 360
days (other than computations of interest for ABR Loans, which shall be made by
the Administrative Agent on the basis of the actual number of days elapsed over
a year of 365 or 366 day, as applicable) and shall be calculated from and
including the date of the Borrowing to, but excluding, the date of repayment
thereof. Interest on each Loan shall be payable on the Interest Payment Dates
applicable to such Loan and upon termination of the Commitments, except that
(i) interest accrued pursuant to Section 2.07 shall be payable on demand of the
Required Lenders, (ii) in the event of any repayment or prepayment of any Loan
(other than a prepayment of an ABR Loan prior to the end of the Availability
Period), accrued interest on the principal amount repaid or prepaid shall be
payable on the date of such repayment or prepayment and (iii) in the event of
any conversion of any Eurodollar Loan prior to the end of the current Interest
Period therefor, accrued interest on such Loan shall be payable on the effective
date of such conversion and except as otherwise provided in this Agreement. The
applicable Alternate Base Rate or Adjusted LIBO Rate for each Interest Period or
day within an Interest Period, as the case may be, shall be determined by the
Administrative Agent, and such determination shall be conclusive absent manifest
error.

Section 2.07. Default Interest. If a Specified Event of Default shall have
occurred and shall be continuing, by acceleration or otherwise, then, upon the
request of the Required Lenders, to the extent permitted by law, principal and
interest of Loans and fees due hereunder shall bear interest (after as well as
before judgment), payable on demand, (a) in the case of principal or interest of
a Loan, at the rate otherwise applicable to such Loan pursuant to Section 2.06
plus 2.00% per annum and (b) with respect to fees, at a rate per annum equal to
the rate that would be applicable to an ABR Loan plus 2.00% per annum.

Section 2.08. Alternate Rate of Interest.

(a) In the event, and on each occasion, that (i) the Administrative Agent has
reasonably determined that deposits in the principal amounts and denominations
of the Eurodollar Loans comprising any Eurodollar Borrowing are not generally
available in the London interbank market, or that the rates at which such
deposits are being offered in the London interbank market will not adequately
and fairly reflect the cost to any Lender of making or maintaining its
Eurodollar Loan during the applicable Interest Period, or that reasonable

 

77



--------------------------------------------------------------------------------

means do not exist for ascertaining the Adjusted LIBO Rate for such Interest
Period or (ii) the Required Lenders notify the Administrative Agent that the
Adjusted LIBO Rate for any Interest Period will not adequately reflect the cost
to the Lenders of making or maintaining such Loans for such Interest Period, the
Administrative Agent shall, as soon as practicable thereafter, give written or
fax notice of such determination to the Borrowers and the Lenders. In the event
of any such determination, until the Administrative Agent has advised the Lead
Borrower and the Lenders that the circumstances giving rise to such notice no
longer exist (which the Administrative Agent agrees to give promptly after such
circumstances no longer exist), each affected Eurodollar Loan shall
automatically, on the last day of the current Interest Period for such Loan,
convert into an ABR Loan and the obligations of the Lenders to make Eurodollar
Loans denominated in dollars or to convert ABR Loans into Eurodollar Loans shall
be suspended until the Administrative Agent shall notify the Lead Borrower that
the Required Lenders have determined that the circumstances causing such
suspension no longer exist. Each determination by the Administrative Agent under
this Section 2.08 shall be conclusive absent manifest error.

(b) If at any time the Administrative Agent determines (which determination
shall be conclusive absent manifest error) that either (i) the circumstances set
forth in subparagraph (a) of this Section 2.08 have arisen and such
circumstances are unlikely to be temporary or (ii) the circumstances set forth
in subparagraph (a) of this Section 2.08 have not arisen but the supervisor for
the administrator of the LIBO Rate or a Governmental Authority having
jurisdiction over the Administrative Agent has made a public statement
identifying a specific date after which the LIBO Rate shall no longer be used
for determining interest rates for loans (in the case of either such clause
(i) or (ii), an “Alternative Interest Rate Election Event”), the Administrative
Agent and the Borrowers shall endeavor to establish an alternate rate of
interest to the LIBO Rate that gives due consideration to the then prevailing
market convention for determining a rate of interest for leveraged syndicated
loans in the United States at such time, and shall enter into an amendment to
this Agreement to reflect such alternate rate of interest and such other related
changes to this Agreement as may be applicable (but for the avoidance of doubt,
such related changes shall not include a reduction of the Applicable
Percentage). Notwithstanding anything to the contrary in Section 9.08, such
amendment shall become effective without any further action or consent of any
other party to this Agreement so long as the Administrative Agent shall not have
received, within five (5) Business Days after the date notice of such alternate
rate of interest is provided to the Lenders, a written notice from Required
Lenders stating that they object to such amendment (which amendment shall not be
effective prior to the end of such five (5) Business Day notice period). To the
extent an alternate rate of interest is adopted as contemplated hereby, the
approved rate shall be applied in a manner consistent with prevailing market
convention; provided that, to the extent such prevailing market convention is
not administratively feasible for the Administrative Agent, such approved rate
shall be applied in a manner as otherwise reasonably determined by the
Administrative Agent and the Borrowers. From such time as an Alternative
Interest Rate Election Event has occurred and continuing until an alternate rate
of interest has been determined in accordance with the terms and conditions of
this paragraph, (x) any notice pursuant to Section 2.10 that requests the
conversion of any Borrowing to, or continuation of any Borrowing as, a
Eurodollar Revolving Loan shall be ineffective, and (y) if any Borrowing Request
requests a Eurodollar Revolving Loan, such Borrowing shall be made as an ABR
Revolving Loan; provided that, to the extent such Alternative Interest Rate
Election Event is as a result of clause (ii) above in this subparagraph (b),
then clauses (x) and (y) of this sentence shall apply during such period only if
the LIBO Rate for such Interest Period is not available or published at such
time on a current basis. Notwithstanding anything contained herein to the
contrary, if such alternate rate of interest as determined in this subparagraph
(b) is determined to be less than zero, such rate shall be deemed to be zero for
the purposes of this Agreement.

 

78



--------------------------------------------------------------------------------

Section 2.09. Termination and Reduction of Commitments.

(a) Unless previously terminated, all Commitments shall terminate on the
Maturity Date.

(b) The Borrowers may at any time terminate the Commitments upon (i) the payment
in full of all outstanding Loans together with accrued and unpaid interest
thereon and on any Letters of Credit, (ii) the cancellation and return of all
outstanding Letters of Credit (or alternatively, with respect to each such
Letter of Credit, the furnishing to the Administrative Agent of a cash deposit
(or a back up standby letter of credit reasonably satisfactory to the
Administrative Agent) equal to 103% of the LC Exposure as of such date), (iii)
the furnishing to the Administrative Agent of a cash deposit (or a standby
letter of credit reasonably satisfactory to the Administrative Agent) equal to
100% of the Floorplan Advances as of such date, (iv) the payment in full of the
accrued and unpaid fees, and (v) the payment in full of all reimbursable
expenses and other Obligations (including Floorplan Obligations) together with
accrued and unpaid interest thereon. The Borrowers may from time to time reduce
the Revolving Commitments; provided that (i) each reduction of the Revolving
Commitments shall be in an amount that is an integral multiple of $1,000,000 and
not less than $1,000,000 and (ii) the Borrowers shall not reduce the Revolving
Commitments if (A) after giving effect to any concurrent prepayment of the Loans
in accordance with Section 2.04(b), the total Revolving Exposure would exceed
the lesser of the total Revolving Commitments and the Borrowing Base or
(B) after giving effect to such reduction, the aggregate amount of the Lenders’
Revolving Commitments is less than $25,000,000.

(c) The Lead Borrower shall notify the Administrative Agent of any election to
terminate or reduce the Commitments under paragraph (b) or (c) of this Section
at least three Business Days prior to the effective date of such termination or
reduction, specifying such election and the effective date thereof. Promptly
following receipt of any notice, the Administrative Agent shall advise the
Lenders of the contents thereof. Each notice delivered by the Lead Borrower
pursuant to this Section shall be irrevocable; provided that a notice of
termination of the Commitments delivered by the Lead Borrower may state that
such notice is conditioned upon the effectiveness of other credit facilities, in
which case such notice may be revoked by the Borrowers (by notice to the
Administrative Agent on or prior to the specified effective date) if such
condition is not satisfied. Any termination or reduction of the Commitments
shall be permanent. Each reduction of the Commitments shall be made ratably
among the Lenders in accordance with their respective Commitments.

Section 2.10. Conversion and Continuation of Borrowings. The Borrowers have the
right at any time (subject to Section 2.02(b)) upon prior written or fax notice
to the Administrative Agent (i) not later than 12:30 p.m., one Business Day
prior to conversion, to convert any Eurodollar Borrowing into an ABR Borrowing
and (ii) not later than 12:30 p.m., three Business Days prior to conversion or
continuation, to convert any ABR Borrowing into a Eurodollar Borrowing or to
continue any Eurodollar Borrowing as a Eurodollar Borrowing for an additional
Interest Period, subject in each case to the following:

 

79



--------------------------------------------------------------------------------

(a) each conversion or continuation shall be made pro rata among the Lenders in
accordance with the respective principal amounts of the Loans comprising the
converted or continued Borrowing;

(b) if less than all of the outstanding principal amount of any Borrowing shall
be converted or continued, then each resulting Borrowing shall satisfy the
limitations specified in Sections 2.02(b) and 2.02(c) regarding the principal
amount and maximum number of Borrowings of the relevant Type;

(c) each conversion shall be effected by each Lender and the Administrative
Agent recording, for the account of such Lender, the Type of such Loan resulting
from such conversion and reducing the Loan (or portion thereof) of such Lender
being converted by an equivalent principal amount; accrued interest on any
Eurodollar Loan (or portion thereof) being converted shall be paid by the
Borrowers at the time of conversion; and

(d) if any Eurodollar Borrowing is converted at a time other than the end of the
Interest Period applicable thereto, the Borrowers shall pay, upon demand, any
amounts due to the Lenders pursuant to Section 2.16.

Each notice pursuant to this Section 2.10 shall be irrevocable (subject to
Sections 2.08 and 2.15) and shall refer to this Agreement and specify (i) the
identity and amount of the Borrowing that the Lead requests be converted or
continued, (ii) whether such Borrowing is to be converted to or continued as a
Eurodollar Borrowing or an ABR Borrowing, (iii) if such notice requests a
conversion, the date of such conversion (which shall be a Business Day) and
(iv) if such Borrowing is to be converted to or continued as a Eurodollar
Borrowing, the Interest Period with respect thereto. If no Interest Period is
specified in any such notice with respect to any conversion to or continuation
as a Eurodollar Borrowing, the Borrowers shall be deemed to have selected an
Interest Period of one month’s duration. The Administrative Agent shall advise
the Lenders of any notice given pursuant to this Section 2.10 and of each
Lender’s portion of any converted or continued Borrowing. If the Lead Borrower
shall not have given notice in accordance with this Section 2.10 to continue any
Borrowing into a subsequent Interest Period (and shall not otherwise have given
notice in accordance with this Section 2.10 to convert such Borrowing), such
Borrowing shall, at the end of the Interest Period applicable thereto (unless
repaid pursuant to the terms hereof), automatically be converted into an ABR
Borrowing. This Section shall not apply to Swingline Borrowings or Protective
Advances, which shall at all times be ABR Borrowings.

Section 2.11. [Intentionally Reserved]

Section 2.12. Optional Prepayments. (a) The Borrowers have the right at any time
and from time to time to prepay any Borrowing in whole or in part, subject to
prior notice in accordance with paragraph (b) of this Section.

 

80



--------------------------------------------------------------------------------

(b) The Lead Borrower shall notify the Administrative Agent by telephone
(confirmed by facsimile) of any prepayment hereunder (i) in the case of
prepayment of a Eurodollar Revolving Borrowing, not later than 12:30 p.m. three
Business Days before the date of prepayment, or (ii) in the case of prepayment
of an ABR Revolving Borrowing, not later than 12:30 p.m. one Business Day before
the date of prepayment. Each such notice shall be irrevocable and shall specify
the prepayment date and the principal amount of each Borrowing or portion
thereof to be prepaid; provided that, if a notice of prepayment is given in
connection with a conditional notice of termination of the Commitments as
contemplated by Section 2.09, then such notice of prepayment may be revoked if
such notice of termination is revoked in accordance with Section 2.09. Promptly
following receipt of any such notice relating to a Revolving Borrowing, the
Administrative Agent shall advise the Lenders of the contents thereof. Each
partial prepayment of any Revolving Borrowing shall be in an amount that would
be permitted in the case of an Advance of a Revolving Borrowing of the same Type
as provided in Section 2.02. Each prepayment of a Revolving Borrowing shall be
applied ratably to the Loans included in the prepaid Borrowing. Prepayments
shall be accompanied by accrued interest to the extent required by Section 2.06.

Section 2.13. Mandatory Prepayments.

(a) In the event and on such occasion that the total Revolving Exposure exceeds
the lesser of (i) the aggregate Revolving Commitments or (ii) the Borrowing
Base, the Borrowers shall prepay the Revolving Loans, Floorplan Advances, LC
Exposure and/or Swingline Loans in an aggregate amount equal to such excess.

(b) [Intentionally Omitted.]

(c) All prepayments required by this Section 2.13 shall be applied first to
prepay any Protective Advances that may be outstanding and second to reduce the
outstanding principal balance of the Revolving Loans, including Swingline Loans
(without a permanent reduction of the Revolving Commitment) and to cash
collateralize outstanding LC Exposure.

Section 2.14. Reserve Requirements; Change in Circumstances.

(a) Notwithstanding any other provision of this Agreement, if any Change in Law
shall impose, modify or deem applicable any reserve, special deposit, compulsory
loan insurance charge or similar requirement against assets of, deposits with or
for the account of or credit extended by any Lender or any Issuing Bank (except
any such reserve requirement which is reflected in the Adjusted LIBO Rate) or
shall impose on such Lender, such Issuing Bank or the London interbank market
any other condition affecting this Agreement or Eurodollar Loans made by such
Lender, Floorplan Obligations or any Letter of Credit or participation therein,
and the result of any of the foregoing shall be to increase the cost to such
Lender or such Issuing Bank of making, continuing, converting to or maintaining
any Eurodollar Loan or Floorplan Obligations or increase the cost to any Lender
of issuing or maintaining any Letter of Credit or purchasing or maintaining a
participation therein or to reduce the amount of any sum received or receivable
by such Lender or such Issuing Bank hereunder (whether of principal, interest or
otherwise) by an amount deemed by such Lender or such Issuing Bank to be
material, then the Borrowers will pay to such Lender or such Issuing Bank, as
the case may be, upon demand such additional amount or amounts as will
compensate such Lender or such Issuing Bank, as the case may be, for such
additional costs actually incurred or reduction actually suffered.

 

81



--------------------------------------------------------------------------------

(b) If any Lender or any Issuing Bank has determined that any Change in Law
regarding capital adequacy or liquidity requirements has or would have the
effect of reducing the rate of return on such Lender’s or such Issuing Bank’s
capital or on the capital of such Lender’s or such Issuing Bank’s holding
company, if any, as a consequence of this Agreement or the Loans made, Floorplan
Obligations paid or participations in Loans purchased by such Lender pursuant
hereto or the Letters of Credit issued by such Issuing Bank pursuant hereto to a
level below that which such Lender or such Issuing Bank or such Lender’s or such
Issuing Bank’s holding company could have achieved but for such Change in Law
(taking into consideration such Lender’s or such Issuing Bank’s policies and the
policies of such Lender’s or such Issuing Bank’s holding company with respect to
capital adequacy and liquidity requirements) by an amount deemed by such Lender
or such Issuing Bank to be material, then the Borrowers shall pay to such Lender
or such Issuing Bank, as the case may be, such additional amount or amounts as
will compensate such Lender or such Issuing Bank or such Lender’s or such
Issuing Bank’s holding company for any such reduction actually suffered.

(c) If any Lender determines in good faith in its reasonable discretion that any
Change in Law shall subject any Lender to any Taxes (other than (A) Indemnified
Taxes, (B) Taxes described in clauses (c) through (e) of the definition of
Excluded Taxes and (C) Connection Income Taxes) on its loans, loan principal,
commitments or other obligations, or its deposits, reserves, other liabilities
or capital attributable thereto, and the result of any of the foregoing shall be
to increase the cost to such Lender of making, converting to, continuing or
maintaining any Revolving Loan or Floorplan Advance or of maintaining its
obligation to make any such Revolving Loan or Floorplan Advance, or to reduce
the amount of any sum received or receivable by such Lender (whether of
principal, interest or any other amount) then, upon request of such Lender the
Borrowers will pay to such Lender such additional amount or amounts as will
compensate such Lender for such additional costs actually incurred or reduction
actually suffered.

(d) A certificate of a Lender or an Issuing Bank setting forth the amount or
amounts necessary to compensate such Lender or Issuing Bank or its holding
company, as applicable, as specified in paragraph (a) or above shall be
delivered to the Lead Borrower, shall describe the applicable Change in Law, the
resulting costs incurred or reduction suffered (including a calculation
thereof), certifying that such Lender is generally charging such amounts to
similarly situated Borrowers and shall be conclusive absent manifest error. The
Borrowers shall pay such Lender or Issuing Bank, as applicable, the amount shown
as due on any such certificate delivered by it within 30 days after its receipt
of the same.

(e) Failure or delay on the part of any Lender or any Issuing Bank to demand
compensation for any increased costs or reduction in amounts received or
receivable or reduction in return on capital shall not constitute a waiver of
such Lender’s or Issuing Bank’s right to demand such compensation; provided that
the Borrowers shall not be under any obligation to compensate any Lender or any
Issuing Bank under paragraph (a) or (b) above with respect to increased costs or
reductions with respect to any period prior to the date that is 180 days prior
to such request; provided, further, that the foregoing limitation shall not
apply to any increased costs or reductions arising out of the retroactive
application of any Change in Law within such 180-day period. The protection of
this Section shall be available to each Lender and the respective Issuing Bank
regardless of any possible contention of the invalidity or inapplicability

 

82



--------------------------------------------------------------------------------

of the Change in Law that has occurred or been imposed; provided that if, after
the payment of any amounts by the Borrowers under this Section 2.14, any Change
in Law in respect of which a payment was made is thereafter determined to be
invalid or inapplicable to the relevant Lender, then such Lender shall, within
30 days after such determination, repay any amounts paid to it by the Borrowers
hereunder in respect of such Change in Law.

Section 2.15. Change in Legality.

(a) Notwithstanding any other provision of this Agreement, if any Change in Law
shall make it unlawful for any Lender to make or maintain any Eurodollar Loan or
to give effect to its obligations as contemplated hereby with respect to any
Eurodollar Loan, then, by written notice to the Lead Borrower and to the
Administrative Agent:

(i) such Lender may declare that Eurodollar Loans will not thereafter (for the
duration of such unlawfulness) be made by such Lender hereunder (or be continued
for additional Interest Periods) and ABR Loans will not thereafter (for such
duration) be converted into Eurodollar Loans, whereupon any request for a
Eurodollar Borrowing (or to convert an ABR Borrowing to a Eurodollar Borrowing
or to continue a Eurodollar Borrowing for an additional Interest Period) shall,
as to such Lender only, be deemed a request for an ABR Loan (or a request to
continue an ABR Loan as such for an additional Interest Period or to convert a
Eurodollar Loan into an ABR Loan, as the case may be), unless such declaration
shall be subsequently withdrawn; and

(ii) such Lender may require that all outstanding Eurodollar Loans made by such
Lender shall be converted to ABR Loans, in which event all such Eurodollar Loans
shall be automatically converted to ABR Loans as of the effective date of such
notice as provided in paragraph (b) below.

In the event any Lender shall exercise its rights under clause (i) or (ii)
above, all payments and prepayments of principal that would otherwise have been
applied to repay the Eurodollar Loans that would have been made by such Lender
or the converted Eurodollar Loans of such Lender shall instead be applied to
repay the ABR Loans made by such Lender in lieu of, or resulting from the
conversion of, such Eurodollar Loans.

(b) For purposes of this Section 2.15, a notice to the Lead Borrower by any
Lender shall be effective as to each Eurodollar Loan made by such Lender, if
lawful, on the last day of the Interest Period then applicable to such
Eurodollar Loan; in all other cases such notice shall be effective on the date
of receipt by the Lead Borrower. Such Lender shall withdraw such notice promptly
following any date on which it becomes lawful for such Lender to make and
maintain Eurodollar Loans or give effect to its obligations as contemplated
hereby with respect to any Eurodollar Loan.

Section 2.16. Indemnity. The Borrowers shall indemnify each Lender against any
loss or expense that such Lender sustains or incurs as a consequence of (a) any
event, other than a default by such Lender in the performance of its obligations
hereunder, which results in (i) such Lender receiving or being deemed to receive
any amount on account of the principal of any Eurodollar Loan prior to the end
of the Interest Period in effect therefor, (ii) the conversion of

 

83



--------------------------------------------------------------------------------

any Eurodollar Loan to an ABR Loan or the conversion of the Interest Period with
respect to any Eurodollar Loan, in each case other than on the last day of the
Interest Period in effect therefor, or (iii) any Eurodollar Loan to be made by
such Lender (including any Eurodollar Loan to be made pursuant to a conversion
or continuation under Section 2.10) not being made after notice of such Loan has
been given by the Lead Borrower hereunder other than by operation of
Section 2.08 (any of the events referred to in this clause (a) being called a
“Breakage Event”) or (b) any default in the making of any payment or prepayment
required to be made hereunder. In the case of any Breakage Event, such loss
shall include an amount equal to the excess, as reasonably determined by such
Lender, of (i) its cost of obtaining funds for the Eurodollar Loan that is the
subject of such Breakage Event for the period from the date of such Breakage
Event to the last day of the Interest Period in effect (or that would have been
in effect) for such Loan over (ii) the amount of interest which would accrue on
such principal amount for such period at the interest rate which such Lender
would bid were it to bid, at the commencement of such period, for deposits in
the applicable currency or currencies of a comparable amount and period from
other banks in the applicable interbank market. For purposes of calculating
amounts payable by the Borrowers to the Lenders under this Section 2.16, each
Lender shall be deemed to have funded each Eurodollar Loan made by it at the
Adjusted LIBO Rate (excluding the impact of the last sentence of the “Adjusted
LIBO Rate” definition) for such Loan by a matching deposit or other borrowing in
the London interbank eurodollar market for a comparable amount and for a
comparable period, whether or not such Adjusted LIBO Rate Loan was in fact so
funded. A certificate of any Lender setting forth in reasonable detail any
amount or amounts which such Lender is entitled to receive pursuant to this
Section 2.16 shall be delivered to the Lead Borrower and shall be conclusive
absent manifest error.

Section 2.17. Pro Rata Treatment; Intercreditor Agreements.

(a) Except as provided below in this Section 2.17 and as required under
Section 2.13, 2.14, 2.15, 2.16 or 2.20, each Revolving Borrowing, each payment
or prepayment of principal of any Revolving Borrowing, each payment of interest
on the Loans, each payment of the commitment fee under Section 2.05(a) and the
participation fee under Section 2.05(b), each reduction of the Revolving
Commitments and each conversion of any Revolving Borrowing to or continuation of
any Revolving Borrowing as a Revolving Borrowing of any Type shall be allocated
pro rata among the Lenders in accordance with their respective applicable
Revolving Commitments (or, if such Revolving Commitments has expired or been
terminated, in accordance with the respective principal amounts of their
respective applicable outstanding Loans). For purposes of determining the
available Revolving Commitments of the Lenders at any time, each outstanding
Swingline Loan shall be deemed to have utilized the Revolving Commitments of the
Lenders (including those Lenders which shall not have made Swingline Loans) pro
rata in accordance with such respective Revolving Commitments. In addition, in
computing such Lender’s portion of any Revolving Borrowing to be made hereunder,
the Administrative Agent may, in its discretion, round each Lender’s percentage
of such Revolving Borrowing to the next higher or lower whole dollar amount.

(b) Notwithstanding anything to the contrary contained in this Agreement, any
payment or other distribution (whether from proceeds of collateral or any other
source, whether in the form of cash, securities or otherwise, and whether made
by any Loan Party or in connection with any exercise of remedies by the
Administrative Agent or any Lender) (i) not

 

84



--------------------------------------------------------------------------------

constituting either (A) a specific payment of principal, interest, fees or other
sum payable under the Loan Documents (which shall be applied as specified by the
Lead Borrower), (B) a mandatory prepayment (which shall be applied in accordance
with Section 2.13) or (C) amounts to be applied from the Collection Account when
cash dominion is in effect pursuant to Section 6.01(b) of the Guarantee and
Collateral Agreement (which shall be applied in accordance with Section 2.04(b))
or (ii) made or applied in respect of any of the Obligations during the
existence of an Event of Default under Sections 7.01(b) or (c) or during the
existence of any other Event of Default (if the Administrative Agent or the
Required Lenders so direct) or during or in connection with Insolvency
Proceedings involving any Loan Party (or any plan of liquidation, distribution
or reorganization in connection therewith), shall be made or applied, as the
case may be, in the following order of priority (with higher priority
Obligations to be paid in full prior to any payment or other distribution in
respect of lower priority Obligations): (i) first, to payment of that portion of
the Obligations constituting fees, indemnities, expenses and other amounts,
including attorney fees, payable to the Administrative Agent in its capacity as
such and the Issuing Banks in their capacity as such (ratably among the
Administrative Agent and the Issuing Banks in proportion to the respective
amounts described in this clause first payable to them) (other than in
connection with amounts constituting Banking Services Obligations or Hedging
Obligations); (ii) second, to payment of that portion of the Obligations
constituting fees, indemnities and other amounts (other than principal and
interest) payable to the Lenders, including attorney fees (ratably among such
Lenders in proportion to the respective amounts described in this clause second
payable to them) (other than in connection with amounts constituting Banking
Services Obligations or Hedging Obligations); (iii) third, to payment of that
portion of the Obligations constituting accrued and unpaid interest (including
any default interest) on the Protective Advances, including interest accruing
after the filing or commencement of any Insolvency Proceedings in respect of any
Loan Party, whether or not any claim for post-filing or post-petition interest
is or would be allowed, allowable or otherwise enforceable in any such
Insolvency Proceedings; (iv) fourth, to payment of that portion of the
Obligations constituting unpaid principal of the Protective Advances, (v) fifth,
to payment of that portion of the Obligations constituting accrued and unpaid
interest (including any default interest) on the Revolving Loans, Swingline
Loans, Post-Default Floorplan Obligations and LC Exposure (ratably among such
Lenders in proportion to the respective amounts described in this clause fifth
payable to them), including interest accruing after the filing or commencement
of any Insolvency Proceedings in respect of any Loan Party, whether or not any
claim for post-filing or post-petition interest is or would be allowed,
allowable or otherwise enforceable in any such Insolvency Proceedings;
(vi) sixth, to payment of that portion of the Obligations constituting unpaid
principal of the Revolving Loans, Swingline Loans, unpaid LC Disbursements, LC
Exposure and Floorplan Advances (including any termination payments and any
accrued and unpaid interest thereon) (ratably among such Lenders in proportion
to the respective amounts described in this clause sixth held by them); (vii)
seventh, to the Administrative Agent for the account of the Issuing Banks, to
cash collateralize all Letters of Credit then outstanding; (viii) eighth, to
payment of any amounts owing with respect to Banking Services Obligations and
Hedging Obligations, in each case to the extent constituting Secured
Obligations; (ix) ninth, to the payment of any other Secured Obligation due to
any Agent or any Lender or any of their respective Affiliates; and (x) last, in
the case of proceeds of collateral, the balance, if any, thereof, after all of
the Secured Obligations have been paid in full, to the Borrowers or as otherwise
required by applicable law. Each Lender agrees that the provisions of this
Section 2.17

 

85



--------------------------------------------------------------------------------

(including the priority of the Secured Obligations as set forth herein)
constitute an intercreditor agreement among them for value received that is
independent of any value received from the Loan Parties, and that such agreement
shall be enforceable as against each Lender, including in any Insolvency
Proceedings in respect of any Loan Party, to the same extent that such agreement
is enforceable under applicable non-bankruptcy law (including pursuant to
Section 510(a) of the U.S. federal Bankruptcy Code or any comparable provision
of applicable insolvency law), and that, if any Lender receives any payment or
distribution in respect of any Obligation (including in connection with any
Insolvency Proceedings or any plan of liquidation, distribution or
reorganization therein) to which such Lender is not entitled in accordance with
the priorities set forth in this Section 2.17, such amount shall be held in
trust by such Lender for the benefit of the Person or Persons entitled to such
payment or distribution hereunder, and promptly shall be turned over by such
Lender to the Administrative Agent for distribution to the Person or Persons
entitled to such payment or distribution in accordance with this Section 2.17.
Notwithstanding anything in this Agreement or the Loan Documents to the
contrary, amounts received from any Guarantor that is not a Qualified ECP
Guarantor shall not be applied to any Excluded Swap Obligations of such
Guarantor.

(c) At the election of the Administrative Agent, (A) all payments of principal,
interest and LC Disbursements and (B) upon the occurrence and during the
continuance of an Event of Default, all payments of fees, premiums, reimbursable
expenses (including all reimbursement for fees and expenses pursuant to
Section 9.05), and other sums payable under the Loan Documents, may be paid from
the proceeds of Borrowings made hereunder whether made following a request by
the Lead Borrower pursuant to Section 2.03 or a deemed request as provided in
this Section or may be deducted from any deposit account of the Borrowers
maintained with the Administrative Agent. The Borrowers hereby irrevocably
authorize (i) the Administrative Agent to make a Borrowing for the purpose of
paying each payment of principal, interest and fees as it becomes due hereunder
or any other amount due under the Loan Documents and agrees that all such
amounts charged shall constitute Loans (including Swingline Loans), but such a
Borrowing may only constitute a Protective Advance if it is to reimburse costs,
fees and expenses as described in Section 9.05), and that all such Borrowings
shall be deemed to have been requested pursuant to Sections 2.03, 2.22 or 2.25,
as applicable and (ii) upon the occurrence and during the continuance of an
Event of Default, the Administrative Agent to charge any deposit account of the
Borrowers maintained with the Administrative Agent for each payment of
principal, interest and fees as it become due hereunder or any other amount due
under the Loan Document.

Section 2.18. Sharing of Setoffs. Each Lender agrees that if it shall, through
the exercise of a right of banker’s lien, setoff or counterclaim against any
Borrower or other Loan Party, or pursuant to a secured claim under the
Bankruptcy Code or other security or interest arising from, or in lieu of, such
secured claim received by such Lender under any Debtor Relief Law or otherwise,
or by any other means, obtain payment (voluntary or involuntary) in respect of
any Loan, Floorplan Obligations or LC Disbursement as a result of which the
unpaid principal portion of its Loans, Floorplan Obligations and participations
in LC Disbursements shall be proportionately less than the unpaid principal
portion of the Loans, Floorplan Obligations and participations in LC
Disbursements of any other Lender, it shall be deemed simultaneously to have
purchased from such other Lender at face value, and shall promptly pay to such
other Lender the purchase price for, a participation in the Loans, Floorplan
Obligations and LC

 

86



--------------------------------------------------------------------------------

Exposure of such other Lender, so that the aggregate unpaid principal amount of
the Loans, Floorplan Obligations and LC Exposure and participations in Loans,
Floorplan Obligations and LC Exposure held by each Lender shall be in the same
proportion to the aggregate unpaid principal amount of all Loans, Floorplan
Obligations and LC Exposure then outstanding as the principal amount of its
Loans, Floorplan Obligations and LC Exposure prior to such exercise of banker’s
lien, setoff or counterclaim or other event was to the principal amount of all
Loans, Floorplan Obligations and LC Exposure outstanding prior to such exercise
of banker’s lien, setoff or counterclaim or other event; provided, however, that
(i) if any such purchase or purchases or adjustments shall be made pursuant to
this Section 2.18 and the payment giving rise thereto shall thereafter be
recovered, such purchase or purchases or adjustments shall be rescinded to the
extent of such recovery and the purchase price or prices or adjustment restored
without interest and (ii) the provisions of this Section 2.18 shall not be
construed to apply to any payment made by the Borrowers pursuant to and in
accordance with the express terms of this Agreement (including the application
of funds arising from the existence of a Defaulting Lender) or any payment
obtained by a Lender as consideration for the assignment of or sale of a
participation in any of its Loans to any assignee or participant. The Borrowers
expressly consent to the foregoing arrangements and agrees that any Lender
holding a participation in a Loan, Floorplan Obligations or LC Disbursement
deemed to have been so purchased may exercise any and all rights of banker’s
lien, setoff or counterclaim with respect to any and all moneys owing by the
Borrowers to such Lender by reason thereof as fully as if such Lender had made a
Loan directly to the Borrowers in the amount of such participation.

Section 2.19. Payments. The Borrowers shall make each payment required to be
made by it hereunder (whether of principal, interest, fees or reimbursement of
LC Disbursements, or of amounts payable under Section 2.15, 2.16 or 2.17, or
otherwise) prior to 3:00 p.m. on the date when due, in immediately available
funds, without set-off or counterclaim. Any amounts received after such time on
any date may, in the discretion of the Administrative Agent, be deemed to have
been received on the next succeeding Business Day for purposes of calculating
interest thereon. All such payments shall be made to the Administrative Agent at
its offices at 1100 Abernathy Road, 15th Floor, Atlanta, Georgia 30328, except
payments to be made directly to an Issuing Bank or Swingline Lender as expressly
provided herein and except that payments pursuant to Sections 2.15, 2.16, 2.17
and 9.03 shall be made directly to the Persons entitled thereto. The
Administrative Agent shall distribute any such payments received by it for the
account of any other Person to the appropriate recipient promptly following
receipt thereof. If any payment hereunder shall be due on a day that is not a
Business Day, the date for payment shall be extended to the next succeeding
Business Day, and, in the case of any payment accruing interest, interest
thereon shall be payable for the period of such extension. All payments
hereunder shall be made in dollars. At all times that cash dominion is in effect
pursuant to Section 6.01(b) of the Guarantee and Collateral Agreement, solely
for purposes of determining the amount of Loans available for borrowing
purposes, checks (in addition to immediately available funds applied pursuant to
Section 2.04(b)) from collections of items of payment and proceeds of any
Collateral shall be applied in whole or in part against the Obligations, on the
Business Day of receipt, if received prior to 3:00 p.m. on such Business Day,
and otherwise on the Business Day after receipt, in each case subject to actual
collection.

 

87



--------------------------------------------------------------------------------

Section 2.20. Taxes.

(a) Any and all payments by or on account of any obligation of the Borrowers or
any other Loan Party hereunder or under any other Loan Document shall be made
free and clear of and without deduction for any Indemnified Taxes; provided,
that if any Indemnified Taxes are required to be withheld or deducted from such
payments, then (i) the sum payable shall be increased as necessary so that after
making all required deductions or withholdings (including deductions or
withholdings applicable to additional sums payable under this Section 2.20) the
Administrative Agent or Lender or Issuing Bank (as the case may be) receives an
amount equal to the sum it would have received had no such deductions or
withholdings been made, (ii) the Borrowers or such Loan Party shall make such
deductions or withholdings and (iii) the Borrowers or such Loan Party shall pay
the full amount deducted or withheld to the relevant Governmental Authority in
accordance with applicable law.

(b) In addition, the Borrowers shall pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law.

(c) The Borrowers shall indemnify the Administrative Agent, each Lender and each
Issuing Bank, within 30 days after written demand therefor, for the full amount
of any Indemnified Taxes paid by the Administrative Agent, such Lender or
Issuing Bank, as the case may be, on or with respect to any payment by or on
account of any obligation of the Borrowers or any other Loan Party hereunder or
under any other Loan Document (including Indemnified Taxes imposed or asserted
on or attributable to amounts payable under this Section) and any penalties,
interest and reasonable expenses arising therefrom or with respect thereto, in
each case, whether or not such Indemnified Taxes (but not Other Taxes) were
correctly or legally imposed or asserted by the relevant Governmental Authority;
provided that if, after the payment of any amounts by the Borrowers under this
Section, any such Indemnified Taxes in respect of which a payment was made are
thereafter determined to have been incorrectly or illegally imposed, then the
relevant recipient of such payment shall, within 30 days after such
determination, repay any amounts paid to it by the Borrowers hereunder in
respect of such Indemnified Taxes; provided, further, that the Borrowers shall
not be required to indemnify the Administrative Agent or any Lender pursuant to
this Section 2.20(c) for any amounts incurred more than six months prior to the
date the Administrative Agent, such Lender or Issuing Bank, as applicable,
notifies the Borrowers of its intention to claim compensation therefor. A
certificate as to the amount of such payment or liability delivered to the Lead
Borrower by a Lender or an Issuing Bank, or by the Administrative Agent on
behalf of itself, a Lender or an Issuing Bank, shall be conclusive absent
manifest error.

(d) As soon as practicable after any payment of Indemnified Taxes by the
Borrowers or any other Loan Party to a Governmental Authority, the Lead Borrower
shall deliver to the Administrative Agent the original or a copy of a receipt
issued by such Governmental Authority evidencing such payment, a copy of the
return reporting such payment or other evidence of such payment reasonably
satisfactory to the Administrative Agent.

(e) The Administrative Agent and any Lender or Issuing Bank that is entitled to
an exemption from or reduction of withholding Tax with respect to payments made
under any Loan Document shall deliver to the Lead Borrower and the
Administrative Agent, at the time or times reasonably requested by the Lead
Borrower or the Administrative Agent, such properly completed and executed
documentation reasonably requested by the Lead Borrower or the

 

88



--------------------------------------------------------------------------------

Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, the Administrative Agent and
any Lender or Issuing Bank, if reasonably requested by the Lead Borrower or the
Administrative Agent, shall deliver such other documentation prescribed by
applicable law or reasonably requested by the Lead Borrower or the
Administrative Agent as will enable the Lead Borrower or the Administrative
Agent to determine whether or not such Administrative Agent, Lender or Issuing
Bank is subject to backup withholding or information reporting requirements.
Without limiting the generality of the foregoing:

(i) Each Foreign Lender shall (a) furnish to the Lead Borrower (with a copy to
the Administrative Agent) on or before the date it becomes a party to the
Agreement either (i) two accurate and complete originally executed copies of IRS
Form W-8BEN or W-8BEN-E (or successor form), (ii) two accurate and complete
originally executed copies of IRS Form W-8ECI (or successor form) or (iii) two
accurate and complete originally executed copies of IRS Form W-8IMY (or
successor form) together with any required attachments, certifying, in any case,
to such Foreign Lender’s legal entitlement to an exemption or reduction from
U.S. federal withholding tax with respect to all payments hereunder and
(b) provide to the Lead Borrower (with a copy to the Administrative Agent) a new
Form W-8BEN or W-8BEN-E (or successor form), Form W-8ECI (or successor form) or
Form W-8IMY (or successor form) together with any required attachments upon
(i) the expiration, inaccuracy or obsolescence of any previously delivered form
to reconfirm any complete exemption from, or any entitlement to a reduction in,
U.S. federal withholding tax with respect to any payment hereunder, (ii) the
occurrence of any event requiring a change in the most recent form previously
delivered by it and (iii) from time to time if requested by the Borrowers or the
Administrative Agent; provided that any Foreign Lender that is relying on the
so-called “portfolio interest exemption” shall also furnish a “Non-Bank
Certificate” in the form of Exhibit E together with a Form W-8BEN or W-8BEN-E
(or successor form). If a payment made to a Lender would be subject to United
States federal withholding tax imposed by FATCA if such Lender fails to comply
with the applicable reporting requirements of FATCA (including those contained
in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender shall
deliver to the Administrative Agent and the Lead Borrower documentation, at the
time or times prescribed by law and at such time or times reasonably requested
by the Lead Borrower or the Administrative Agent, prescribed by the Internal
Revenue Service (including as prescribed by Section 1471(b)(3)(C)(i) of the
Code) and such additional documentation reasonably requested by the Lead
Borrower or the Administrative Agent as may be necessary to demonstrate that
such Lender has complied with applicable reporting requirements of FATCA so that
payments made to such Lender hereunder would not be subject to U.S. federal
withholding taxes under FATCA, or, if necessary, to determine the amount to
deduct and withhold from such payment. Solely for purposes of this
Section 2.20(e)(i), “FATCA” shall include any amendments made to FATCA or
successors thereto after the date of this Agreement. Notwithstanding any other
provision of this paragraph, a Foreign Lender shall not be required to deliver
any form pursuant to this paragraph that such Foreign Lender is not legally
entitled to deliver.

 

89



--------------------------------------------------------------------------------

(f) Any Administrative Agent, Lender or Issuing Bank that is a United States
Person, or the Administrative Agent if it is a United States Person, in either
case as defined in Section 7701(a)(30) of the Code, shall deliver to the Lead
Borrower (with a copy to the Administrative Agent), at the times specified in
Section 2.20(e), two accurate and complete original signed copies of IRS Form W-
9, or any successor form that such Person is entitled to provide at such time,
in order to qualify for an exemption from United States back-up withholding
requirements.

(g) In the event that the Borrowers is resident in or conducts business in
Puerto Rico, each Lender or Issuing Bank that is not a resident of Puerto Rico
for Puerto Rican Tax purposes shall file any certificate or document reasonably
requested by the Lead Borrower and, when prescribed by applicable law and
reasonably requested by the Lead Borrower, update or renew any such certificate
or document, pursuant to any applicable law or regulation, if such filing
(i) would eliminate or reduce the amount of withholding Taxes imposed by Puerto
Rico with respect to any payment hereunder and (ii) would not, in the sole
discretion of such Lender, result in a legal, economic or regulatory
disadvantage to such Lender.

(h) If the Administrative Agent, a Lender or Issuing Bank determines, in its
sole discretion exercised in good faith, that it has received a refund of any
Indemnified Taxes as to which it has been indemnified by the Borrowers or with
respect to which the Borrowers have paid additional amounts pursuant to this
Section, it shall pay to the Borrowers an amount equal to such refund (but only
to the extent of indemnity payments made, or additional amounts paid, by the
Borrowers under this Section 2.20 with respect to the Indemnified Taxes giving
rise to such refund), net of all reasonable out-of-pocket expenses of the
Administrative Agent, such Lender or such Issuing Bank, as the case may be, and
without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund); provided that (i) the Borrowers, upon
the request of the Administrative Agent, such Lender or Issuing Bank, agree to
repay the amount paid over to the Borrowers (plus any penalties, interest or
other charges imposed by the relevant Governmental Authority) to the
Administrative Agent, such Lender or Issuing Bank in the event the
Administrative Agent, such Lender or Issuing Bank is required to repay such
refund to such Governmental Authority and (ii) this paragraph shall not be
construed to require the Administrative Agent or any Lender party to make
available its Tax returns (or any other information relating to its Taxes that
it deems confidential) to the Borrowers or any other person.

Section 2.21. Assignment of Commitments Under Certain Circumstances; Duty to
Mitigate.

(a) If any Lender or Issuing Bank requests compensation under Section 2.14 or
delivers a notice described in Section 2.15 or if the Borrowers are required to
pay any additional amount to any Lender or Issuing Bank or any Governmental
Authority for the account of any Lender or Issuing Bank pursuant to
Section 2.20, then such Lender or Issuing Bank, as applicable, shall use
reasonable efforts to designate a different lending office for funding or
booking its Loans hereunder or to assign its rights and obligations hereunder to
another of its offices, branches or affiliates, if, in the judgment of such
Lender or Issuing Bank, as applicable, such designation or assignment (i) would
eliminate or reduce amounts payable pursuant to Section 2.14 or 2.20, as the
case may be, in the future, (ii) would eliminate the circumstances

 

90



--------------------------------------------------------------------------------

permitting the Lender to provide a notice described in Section 2.15 and
(iii) would not subject such Lender or Issuing Bank, as applicable, to any
unreimbursed cost or expense and would not otherwise be disadvantageous to such
Lender or Issuing Bank, as applicable. The Borrowers hereby agree to pay all
reasonable costs and expenses incurred by any Lender or Issuing Bank in
connection with any such designation or assignment.

(b) If any Lender or Issuing Bank requests compensation under Section 2.14 or
delivers a notice described in Section 2.15 or if the Borrowers are required to
pay any additional amount to any Lender or Issuing Bank or any Governmental
Authority for the account of any Lender or Issuing Bank pursuant to
Section 2.20, or if any Lender becomes a Defaulting Lender, then the Borrowers
may, at their sole expense and effort, upon notice to such Lender or Issuing
Bank and the Administrative Agent (and, in the case of a Defaulting Lender, the
Floorplan Funding Agent), require such Lender or Issuing Bank, as applicable, to
assign and delegate, without recourse (in accordance with and subject to the
restrictions contained in Section 9.04), all its interests, rights and
obligations under this Agreement to an assignee that shall assume such
obligations (which assignee may be another Lender, if a Lender accepts such
assignment); provided that (i) the Borrowers have received the prior written
consent of the Administrative Agent (and, in the case of a Defaulting Lender,
the Floorplan Funding Agent), which consent(s) shall not unreasonably be
withheld, (ii) such Lender or Issuing Bank, as applicable, has received payment
of an amount equal to the outstanding principal of its Loans, Floorplan
Obligations and funded participations in LC Disbursements and Swingline Loans,
accrued interest thereon, accrued fees and all other amounts payable to it
hereunder, from the assignee (to the extent of such outstanding principal and
accrued interest and fees) or the Borrowers (in the case of all other amounts)
and (iii) in the case of any such assignment resulting from a claim for
compensation under Section 2.14 or payments required to be made pursuant to
Section 2.20, such assignment will result in a reduction in such compensation or
payments. A Lender or Issuing Bank shall not be required to make any such
assignment and delegation if, prior thereto, as a result of a waiver by such
Lender or Issuing Bank or otherwise, the circumstances entitling the Borrowers
to require such assignment and delegation cease to apply. Each Lender and
Issuing Bank hereby grants to the Administrative Agent an irrevocable power of
attorney (which power of attorney is coupled with an interest) to execute and
deliver, on behalf of such Lender as assignor, any Assignment and Acceptance
necessary to effectuate any assignment of such Lender’s interests hereunder in
respect of the circumstances contemplated by this Section 2.21.

(c) If (i) any Lender or any Issuing Bank requests compensation under
Section 2.14, (ii) any Lender or any Issuing Bank delivers a notice described in
Section 2.15 or (iii) the Borrowers are required to pay any additional amount to
any Lender or any Issuing Bank or any Governmental Authority on account of any
Lender or any Issuing Bank, pursuant to Section 2.20, then such Lender or such
Issuing Bank shall use reasonable efforts (which shall not require such Lender
or such Issuing Bank to take any action inconsistent with its internal policies
or legal or regulatory restrictions or suffer any disadvantage or burden deemed
by it to be material) to file any certificate or document reasonably requested
by the Borrowers if such filing would reduce Borrowers’ claims for compensation
under Section 2.14 or enable it to withdraw its notice pursuant to Section 2.15
or would reduce amounts payable pursuant to Section 2.20, as the case may be, in
the future.

 

91



--------------------------------------------------------------------------------

Section 2.22. Swingline Loans.

(a) Subject to the terms and conditions set forth herein, the Swingline Lender
agrees to make Swingline Loans to the Borrowers from time to time during the
Availability Period, in an aggregate principal amount at any time outstanding
that will not result in (i) the aggregate principal amount of outstanding
Swingline Loans exceeding $15,000,000, (ii) the total Revolving Exposure
exceeding the lesser of the total Revolving Commitments and Availability or
(iii) the aggregate principal amount of outstanding Swingline Loans (to the
extent that the other Lenders shall not have funded their participations) and
Revolving Exposure of the Swingline Lender (solely in its capacity as a Lender)
exceeding the Revolving Commitment of the Swingline Lender; provided that the
Swingline Lender shall not be required to make a Swingline Loan to refinance an
outstanding Swingline Loan. Within the foregoing limits and subject to the terms
and conditions set forth herein, the Borrowers may borrow, prepay and reborrow
Swingline Loans. To request a Swingline Loan, the Lead Borrower shall notify the
Administrative Agent of such request by telephone (confirmed by facsimile), not
later than 2:00 p.m. on the day of a proposed Swingline Loan. Each such notice
shall be irrevocable and shall specify the requested date (which shall be a
Business Day) and amount of the requested Swingline Loan. The Administrative
Agent will promptly advise the Swingline Lender of any such notice received from
the Lead Borrower. The Swingline Lender shall make each Swingline Loan available
to the Borrowers by means of a credit to the Funding Account (or, in the case of
a Swingline Loan made to finance the reimbursement of an LC Disbursement as
provided in Section 2.23(e), by remittance to the Applicable Issuing Bank, and
in the case of repayment of another Loan or fees or expenses as provided by
Section 2.17(c), by remittance to the Administrative Agent to be distributed to
the Lenders) by 4:00 p.m. on the requested date of such Swingline Loan.

(b) The Swingline Lender may by written notice given to the Administrative Agent
not later than noon on any Business Day require the Revolving Lenders to acquire
participations on such Business Day in all or a portion of the Swingline Loans
outstanding. Such notice shall specify the aggregate amount of Swingline Loans
in which Revolving Lenders will participate. Promptly upon receipt of such
notice, the Administrative Agent will give notice thereof to each Revolving
Lender, specifying in such notice such Lender’s Pro Rata Percentage of such
Swingline Loan or Loans. Each Revolving Lender hereby absolutely and
unconditionally agrees, upon receipt of notice as provided above, to pay to the
Administrative Agent, for the account of the Swingline Lender, such Lender’s Pro
Rata Percentage of such Swingline Loan or Loans. Each Revolving Lender
acknowledges and agrees that its obligation to acquire participations in
Swingline Loans pursuant to this paragraph is absolute and unconditional and
shall not be affected by any circumstance whatsoever, including the occurrence
and continuance of a Default or reduction or termination of the Commitments, and
that each such payment shall be made without any offset, abatement, withholding
or reduction whatsoever. Each Revolving Lender shall comply with its obligation
under this paragraph by wire transfer of immediately available funds, in the
same manner as provided in Sections 2.02(d) and (e) with respect to Loans made
by such Lender (and Sections 2.02(d) and (e) shall apply, mutatis mutandis, to
the payment obligations of the Lenders), and the Administrative Agent shall
promptly pay to the Swingline Lender the amounts so received by it from the
Revolving Lenders. The Administrative Agent shall notify the Lead Borrower of
any participations in any Swingline Loan acquired pursuant to this paragraph,
and thereafter payments in respect of such Swingline Loan shall be made to the

 

92



--------------------------------------------------------------------------------

Administrative Agent and not to the Swingline Lender. Any amounts received by
the Swingline Lender from the Borrowers (or other party on behalf of the
Borrowers) in respect of a Swingline Loan after receipt by the Swingline Lender
of the proceeds of a sale of participations therein shall be promptly remitted
to the Administrative Agent; any such amounts received by the Administrative
Agent shall be promptly remitted by the Administrative Agent to the Revolving
Lenders that has made their payments pursuant to this paragraph and to the
Swingline Lender, as their interests may appear; provided that any such payment
so remitted shall be repaid to the Swingline Lender or to the Administrative
Agent, as applicable, if and to the extent such payment is required to be
refunded to the Borrowers for any reason. The purchase of participations in a
Swingline Loan pursuant to this paragraph shall not relieve the Borrowers of any
default in the payment thereof.

(c) The Administrative Agent, or the Floorplan Funding Agent, as applicable, on
behalf of the Swingline Lender, shall request Settlement with the Revolving
Lenders on at least a weekly basis as set forth in Section 2.30(a). Settlements
may occur during the existence of a Default and whether or not the applicable
conditions precedent set forth in Section 4.02 have then been satisfied. Such
amounts transferred to the Administrative Agent shall be applied against the
amounts of the Swingline Lender’s Swingline Loans and, together with Swingline
Lender’s Pro Rata Percentage of such Swingline Loan, shall constitute Revolving
Loans of such Revolving Lenders, respectively. If any such amount is not
transferred to the Administrative Agent by any Revolving Lender on such
Settlement Date, the Swingline Lender shall be entitled to recover such amount
on demand from such Lender together with interest thereon as specified in
Section 2.02(e).

(d) If a Maturity Date shall have occurred at a time when Extended Revolving
Loan Commitments are in effect, then on such Maturity Date all then outstanding
Swingline Loans shall be repaid in full on such date (and there shall be no
adjustment to the participations in such Swingline Loans as a result of the
occurrence of such Initial Maturity Date); provided that, if on the occurrence
of such Maturity Date (after giving effect to any repayments of Revolving Loans
and any reallocation of Letter of Credit participations as contemplated in
Section 2.23(k)), there shall exist sufficient unutilized Extended Revolving
Loan Commitments so that the respective outstanding Swingline Loans could be
incurred pursuant to the Extended Revolving Loan Commitments which will remain
in effect after the occurrence of such Maturity Date, then there shall be an
automatic adjustment on such date of the participations in such Swingline Loans
and same shall be deemed to have been incurred solely pursuant to the Extended
Revolving Loan Commitments and such Swingline Loans shall not be so required to
be repaid in full on the Initial Maturity Date.

Section 2.23. Letters of Credit.

(a) General. Subject to the terms and conditions set forth herein, the Lead
Borrower may request the issuance of Letters of Credit in U.S. dollars for its
own account or for the account of the Borrowers and any of the Subsidiary
Guarantors, with each Letter of Credit being in a form reasonably acceptable to
the Administrative Agent and the Applicable Issuing Bank, at any time and from
time to time during the Availability Period. In the event of any inconsistency
between the terms and conditions of this Agreement and the terms and conditions
of any form of letter of credit application or other agreement submitted by the
Borrowers to, or entered into by the Borrowers with, an Issuing Bank relating to
any Letter of Credit, the terms and conditions of this Agreement shall control.

 

93



--------------------------------------------------------------------------------

(b) Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions. To
request the issuance of a Letter of Credit (or the amendment, renewal or
extension of an outstanding Letter of Credit), the Lead Borrower shall hand
deliver or facsimile (or transmit by electronic communication, if arrangements
for doing so have been approved by the Applicable Issuing Bank) to the
Applicable Issuing Bank and the Administrative Agent (prior to 12:30 p.m. at
least three Business Days prior to the requested date of issuance, amendment,
renewal or extension) a notice requesting the issuance of a Letter of Credit, or
identifying the Letter of Credit to be amended, renewed or extended, and
specifying the date of issuance, amendment, renewal or extension (which shall be
a Business Day), the date on which such Letter of Credit is to expire (which
shall comply with paragraph (c) of this Section), the amount of such Letter of
Credit, the name and address of the beneficiary thereof and such other
information as shall be necessary to prepare, amend, renew or extend such Letter
of Credit. If requested by the Applicable Issuing Bank, the Lead Borrower also
shall submit a letter of credit application on the Applicable Issuing Bank’s
standard form in connection with any request for a Letter of Credit. A Letter of
Credit shall be issued, amended, renewed or extended only if (and upon issuance,
amendment, renewal or extension of each Letter of Credit the Borrowers shall be
deemed to represent and warrant that), after giving effect to such issuance,
amendment, renewal or extension (i) the LC Exposure shall not exceed
$15,000,000, (ii) the total Revolving Exposure shall not exceed the lesser of
the total Revolving Commitments and the Borrowing Base and (iii) the Issuing
Bank Issued Amount with respect to the Applicable Issuing Bank shall not exceed
the Issuing Bank Individual Sublimit of the Applicable Issuing Bank.

(c) Expiration Date. Each Letter of Credit shall expire at or prior to the close
of business on the earlier of (i) the date one year after the date of the
issuance of such Letter of Credit (or, in the case of any renewal or extension
thereof, one year after such renewal or extension) and (ii) the date that is
five Business Days prior to the Maturity Date; provided that any Letter of
Credit with a one-year tenor may provide for the renewal thereof for additional
one-year periods (which shall in no event extend beyond the date referred to in
clause (ii) above unless cash collateralized or backstopped in accordance
herewith).

(d) Participations. By the issuance of a Letter of Credit (or an amendment to a
Letter of Credit increasing the amount thereof) and without any further action
on the part of the Applicable Issuing Bank or the Revolving Lenders, the
Applicable Issuing Bank hereby grants to each Revolving Lender, and each
Revolving Lender hereby acquires from the Applicable Issuing Bank, a
participation in such Letter of Credit equal to such Lender’s Pro Rata
Percentage of the aggregate amount available to be drawn under such Letter of
Credit. In consideration and in furtherance of the foregoing, each Revolving
Lender hereby absolutely and unconditionally agrees to pay to the Administrative
Agent, for the account of the Applicable Issuing Bank, such Lender’s Pro Rata
Percentage of each LC Disbursement made by the Applicable Issuing Bank and not
reimbursed by the Borrowers on the date due as provided in paragraph (e) of this
Section, or of any reimbursement payment required to be refunded to the
Borrowers for any reason. Each Revolving Lender acknowledges and agrees that its
obligation to acquire participations pursuant to this paragraph in respect of
Letters of Credit is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including any amendment, renewal or extension of any
Letter of Credit or the occurrence and continuance of a Default or reduction or
termination of the Commitments, and that each such payment shall be made without
any offset, abatement, withholding or reduction whatsoever.

 

94



--------------------------------------------------------------------------------

(e) Reimbursement. If the Applicable Issuing Bank shall make any LC Disbursement
in respect of such Letter of Credit, the Borrowers shall reimburse such LC
Disbursement by paying to the Administrative Agent an amount equal to such LC
Disbursement not later than noon on the date that such LC Disbursement is made,
if the Borrowers have received notice of such LC Disbursement prior to 10:00
a.m. on such date, or, if such notice has not been received by the Borrowers
prior to such time on such date, then not later than noon, on the Business Day
immediately following the day that the Lead Borrower receives such notice;
provided that the Borrowers may, subject to the conditions to borrowing set
forth herein, request in accordance with Section 2.03 or 2.22 that such payment
be financed with an ABR Revolving Borrowing or Swingline Loan in an equivalent
amount and, to the extent so financed, the Borrowers’ obligation to make such
payment shall be discharged and replaced by the resulting ABR Revolving
Borrowing or Swingline Loan. If the Borrowers fail to make such payment when
due, the Administrative Agent shall notify each Revolving Lender of the
applicable LC Disbursement, the payment then due from the Borrowers in respect
thereof and such Lender’s Pro Rata Percentage thereof. Promptly following
receipt of such notice, each Revolving Lender shall pay to the Administrative
Agent its Pro Rata Percentage of the payment then due from the Borrowers, in the
same manner as provided in Sections 2.02(d) and 2.02(e) with respect to Loans
made by such Lender (and Sections 2.02(d) and 2.02(e) shall apply, mutatis
mutandis, to the payment obligations of the Revolving Lenders), and the
Administrative Agent shall promptly pay to the Applicable Issuing Bank the
amounts so received by it from the Revolving Lenders. Promptly following receipt
by the Administrative Agent of any payment from the Borrowers pursuant to this
paragraph, the Administrative Agent shall distribute such payment to the
Applicable Issuing Bank or, to the extent that Revolving Lenders have made
payments pursuant to this paragraph to reimburse the Applicable Issuing Bank,
then to such Lenders and the Applicable Issuing Bank as their interests may
appear. Any payment made by a Revolving Lender pursuant to this paragraph to
reimburse the Applicable Issuing Bank for any LC Disbursement (other than the
funding of ABR Revolving Loans or a Swingline Loan as contemplated above) shall
not constitute a Loan and shall not relieve the Borrowers of Borrowers’
obligation to reimburse such LC Disbursement.

(f) Obligations Absolute. The Borrowers’ obligation to reimburse LC
Disbursements as provided in paragraph (e) of this Section shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement under any and all circumstances whatsoever and
irrespective of (i) any lack of validity or enforceability of any Letter of
Credit or this Agreement, or any term or provision therein, (ii) any draft or
other document presented under a Letter of Credit proving to be forged,
fraudulent or invalid in any respect or any statement therein being untrue or
inaccurate in any respect, (iii) payment by the Applicable Issuing Bank under a
Letter of Credit against presentation of a draft or other document that does not
comply with the terms of such Letter of Credit, or (iv) any other event or
circumstance whatsoever, whether or not similar to any of the foregoing, that
might, but for the provisions of this Section, constitute a legal or equitable
discharge of, or provide a right of setoff against, the Borrowers’ obligations
hereunder. Neither the Administrative Agent, the Revolving Lenders nor any
Issuing Bank, nor any of their Related Parties, has any liability or

 

95



--------------------------------------------------------------------------------

responsibility by reason of or in connection with the issuance or transfer of
any Letter of Credit or any payment or failure to make any payment thereunder
(irrespective of any of the circumstances referred to in the preceding
sentence), or any error, omission, interruption, loss or delay in transmission
or delivery of any draft, notice or other communication under or relating to any
Letter of Credit (including any document required to make a drawing thereunder),
any error in interpretation of technical terms or any consequence arising from
causes beyond the control of such Letter of Credit’s Applicable Issuing Bank;
provided that the foregoing (including clauses (i), (ii), (iii) and (iv) of the
previous sentence) shall not be construed to excuse an Issuing Bank from
liability to the Borrowers to the extent of any direct damages (as opposed to
consequential damages, claims in respect of which are hereby waived by the
Borrowers to the extent permitted by applicable law) suffered by the Borrowers
that are caused by such Issuing Bank’s gross negligence or willful misconduct on
the part of such Issuing Bank (as finally determined by a court of competent
jurisdiction). In furtherance of the foregoing and without limiting the
generality thereof, the parties agree that, with respect to documents presented
which appear on their face to be in substantial compliance with the terms of a
Letter of Credit, the Applicable Issuing Bank may, in its sole discretion,
either accept and make payment upon such documents without responsibility for
further investigation, regardless of any notice or information to the contrary,
or refuse to accept and make payment upon such documents if such documents are
not in strict compliance with the terms of such Letter of Credit.

(g) Disbursement Procedures. The Applicable Issuing Bank shall, promptly
following its receipt thereof, examine all documents purporting to represent a
demand for payment under a Letter of Credit. The Applicable Issuing Bank shall
promptly notify the Administrative Agent and the Borrowers by telephone
(confirmed by facsimile) of such demand for payment and whether the Applicable
Issuing Bank has made or will make an LC Disbursement thereunder; provided that
any failure to give or delay in giving such notice shall not relieve the
Borrowers of Borrowers’ obligation to reimburse the Applicable Issuing Bank and
the Revolving Lenders with respect to any such LC Disbursement.

(h) Interim Interest. If the Applicable Issuing Bank shall make any LC
Disbursement, then, unless the Borrowers shall reimburse such LC Disbursement in
full on the date such LC Disbursement is made, the unpaid amount thereof shall
bear interest, for each day from and including the date such LC Disbursement is
made to but excluding the date that the Borrowers reimburse such LC
Disbursement, at the rate per annum then applicable to ABR Loans; provided that,
if the Borrowers fail to reimburse such LC Disbursement when due pursuant to
paragraph (e) of this Section, then Section 2.07 shall apply. Interest accrued
pursuant to this paragraph shall be for the account of the Applicable Issuing
Bank, except that interest accrued on and after the date of payment by any
Revolving Lender pursuant to paragraph (e) of this Section to reimburse the
Applicable Issuing Bank shall be for the account of such Lender to the extent of
such payment.

(i) Replacement of an Issuing Bank and Additional Issuing Banks.

(i) Any Issuing Bank may be replaced at any time by written agreement among the
Borrowers, the Administrative Agent, the replaced Issuing Bank and the successor
Issuing Bank. The Administrative Agent shall notify the Revolving Lenders of any
such replacement of an Issuing Bank. At the time any such replacement shall
become effective, the Borrowers shall pay all unpaid fees accrued for the
account of the replaced Issuing Bank pursuant to Section 2.12(b). From and after
the effective date of any such replacement,

 

96



--------------------------------------------------------------------------------

(ii) (x) the successor Issuing Bank has all the rights and obligations of an
Issuing Bank under this Agreement with respect to Letters of Credit to be issued
thereafter and (y) references herein to the term “Issuing Bank” shall be deemed
to refer to such successor or to any previous Issuing Bank, or to such successor
and all previous Issuing Banks, as the context shall require. After the
replacement of an Issuing Bank hereunder, the replaced Issuing Bank shall remain
a party hereto and shall continue to have all the rights and obligations of an
Issuing Bank under this Agreement with respect to Letters of Credit issued by it
prior to such replacement, but shall not be required to issue additional Letters
of Credit. The Borrowers may, at any time and from time to time with the consent
of the Administrative Agent (which consent shall not be unreasonably withheld or
delayed) and such Lender, designate one or more additional Lenders (not to
exceed three (3) such Lenders at any time) to act as an issuing bank under the
terms of this Agreement. Any Lender designated as an issuing bank pursuant to
this paragraph (i)(ii) shall be deemed to be an “Issuing Bank” (in addition to
being a Lender) in respect of Letters of Credit issued or to be issued by such
Lender, and, with respect to such Letters of Credit, such term shall thereafter
apply to the other Issuing Bank and such Lender.

(j) Cash Collateralization. If any Event of Default shall occur and be
continuing, on the Business Day that the Lead Borrower receives notice from the
Required Lenders (or, if the maturity of the Loans has been accelerated, the
Administrative Agent) demanding the deposit of cash collateral pursuant to this
paragraph, the Borrowers shall deposit in an account with the Administrative
Agent, in the name of the Administrative Agent and for the benefit of the
Revolving Lenders (the “LC Collateral Account”), an amount in cash equal to 103%
of the LC Exposure as of such date plus accrued and unpaid interest thereon;
provided that the obligation to deposit such cash collateral shall become
effective immediately, and such deposit shall become immediately due and
payable, without demand or other notice of any kind, upon the occurrence of any
Event of Default with respect to the Borrowers described in clause (g) or (h) of
Section 7.01. Such deposit shall be held by the Administrative Agent as
collateral for the payment and performance of the Secured Obligations. The
Administrative Agent has exclusive dominion and control, including the exclusive
right of withdrawal, over such account and the Borrowers hereby grant the
Administrative Agent a security interest in the LC Collateral Account. Other
than any interest earned on the investment of such deposits, which investments
shall be made at the option and sole discretion of the Administrative Agent and
at the Borrowers’ risk and expense, such deposits shall not bear interest.
Interest or profits, if any, on such investments shall accumulate in such
account. Moneys in such account shall be applied by the Administrative Agent to
reimburse the Issuing Banks for LC Disbursements for which it has not been
reimbursed and, to the extent not so applied, shall be held for the satisfaction
of the reimbursement obligations of the Borrowers for the LC Exposure at such
time or, if the maturity of the Loans has been accelerated, be applied to
satisfy other Secured Obligations. If the Borrowers are required to provide an
amount of cash collateral hereunder as a result of the occurrence of an Event of
Default, such amount (to the extent not applied as aforesaid) shall be returned
to the Borrowers within three Business Days after all such Defaults have been
cured or waived.

 

97



--------------------------------------------------------------------------------

(k) Extended Commitments. If a Maturity Date shall have occurred at a time when
Extended Revolving Loan Commitments are in effect, then (i) such Letters of
Credit shall automatically be deemed to have been issued (including for purposes
of the obligations of the Lenders to purchase participations therein and to make
payments in respect thereof pursuant to Sections 2.23(d) and (e)) under (and
ratably participated in by Lenders) the Extended Revolving Loan Commitments, up
to an aggregate amount not to exceed the aggregate principal amount of the
unutilized Extended Revolving Loan Commitments thereunder at such time (it being
understood that no partial face amount of any Letter of Credit may be so
reallocated) and (ii) to the extent not reallocated pursuant to the immediately
preceding clause (i), the Borrowers shall cash collateralize any such Letter of
Credit in accordance with Section 2.23(j). Except to the extent of reallocations
of participations pursuant to the prior sentence, the occurrence of such
Maturity Date with respect to Existing Revolving Loans shall have no effect upon
(and shall not diminish) the percentage participations of the Lenders of
Extended Revolving Loans in any Letter of Credit issued before the Initial
Maturity Date.

Section 2.24. Revolving Commitment Increase.

(a) The Borrowers may at any time or from time to time after April 10, 2018, by
notice to the Administrative Agent (whereupon the Administrative Agent shall
promptly deliver a copy to each of the Lenders), request one or more increases
in the amount of the Revolving Commitments (each such increase, a “Revolving
Commitment Increase”); provided that both at the time of any such request and
upon the effectiveness of any Incremental Amendment referred to below, no Event
of Default shall exist. Each Revolving Commitment Increase shall be in an
aggregate principal amount that is not less than $10,000,000 (or such lower
amount that either (A) represents all remaining availability under the limit set
forth in the next sentence or (B) is acceptable to the Administrative Agent).
Notwithstanding anything to the contrary herein, the aggregate amount of the
Revolving Commitment Increases shall not exceed $50,000,000. Each notice from
the Lead Borrower pursuant to this Section 2.23 shall set forth the requested
amount and proposed terms of the relevant Revolving Commitment Increase.
Revolving Commitment Increases may be made by any existing Lender or by any
other bank or other financial institution (any such other bank or other
financial institution being called an “Additional Lender”); provided that the
relevant Persons under Section 9.04(b) has consented (in each case, not to be
unreasonably withheld or delayed) to such Lender’s or Additional Lender’s
Revolving Commitment Increase, if such consent would be required under
Section 9.04(b) for an assignment of Revolving Loans to such Lender or
Additional Lender. The Arranger agrees, upon the request of the Lead Borrower
and pursuant to mutually satisfactory engagement and compensation arrangements,
to use their commercially reasonable efforts to obtain any Additional Lenders to
make any such requested Revolving Commitment Increase; provided that the
Arranger’s agreement to use such efforts does not constitute a commitment to
provide any such requested Revolving Commitment Increase.

(b) Commitments in respect of Revolving Commitment Increase shall become
Revolving Commitments under this Agreement pursuant to an amendment (an
“Incremental Amendment”) to this Agreement and, as appropriate, the other Loan
Documents, executed by the

 

98



--------------------------------------------------------------------------------

Borrowers, each Lender agreeing to provide such Revolving Commitment Increase,
if any, each Additional Lender, if any, and the Administrative Agent. The
Incremental Amendment may, without the consent of any other Lenders, effect such
amendments to this Agreement and the other Loan Documents as may be necessary or
appropriate, in the reasonable opinion of the Administrative Agent and the
Borrowers, to effect the provisions of this Section 2.22. The effectiveness of
any Incremental Amendment shall be subject to the satisfaction on the date
thereof (each, a “Revolving Commitment Increase Closing Date”) of each of the
conditions set forth in Section 4.01 (it being understood that all references to
“the date of such Borrowing” or similar language in such Section 4.01 shall be
deemed to refer to the effective date of such Incremental Amendment). The
Borrowers may use the proceeds of Revolving Loans provided pursuant to any
Revolving Commitment Increase for any purpose not prohibited by this Agreement.
No Lender shall be obligated to provide any Revolving Commitment Increase unless
it so agrees in its sole discretion. Any Lender that fails to respond to a
request to increase its Revolving Commitment shall be deemed to have declined
such request.

(c) The Revolving Loans and Revolving Commitments established pursuant to this
paragraph shall constitute Revolving Loans and Revolving Commitments under, and
shall be entitled to all the benefits afforded by, this Agreement and the other
Loan Documents, and shall, without limiting the foregoing, benefit equally and
ratably from the guarantees and security interests created by the Security
Documents. The Loan Parties shall take any actions reasonably required by the
Administrative Agent to ensure and/or demonstrate that the Lien and security
interests granted by the Security Documents continue to be perfected under the
UCC or otherwise after giving effect to the establishment of any such new
Revolving Loans or any such new Revolving Commitments.

(d) After giving effect to any Revolving Commitment Increase, it may be the case
that the outstanding Revolving Loans are not held pro rata in accordance with
the new Revolving Commitments. In order to remedy the foregoing, on the
effective date of the applicable Revolving Commitment Increase, the Lenders
(including, without limitation, any Additional Lenders) shall make advances
among themselves so that after giving effect thereto the Revolving Loans will be
held by the Lenders (including, without limitation, any Additional Lenders), pro
rata in accordance with the Pro Rata Percentages hereunder (after giving effect
to the applicable Revolving Commitment Increase).

(e) This Section 2.24 shall supersede any provisions in Section 2.18 or 9.08 to
the contrary.

Section 2.25. Protective Advances.

(a) Subject to the limitations set forth below, the Administrative Agent is
authorized by the Borrowers and the Lenders, from time to time following the
occurrence and during the continuance of a Default or an Event of Default, in
the Administrative Agent’s sole discretion (but has absolutely no obligation
to), to make Loans to the Borrowers, on behalf of all Lenders, which the
Administrative Agent, in its discretion, deems necessary or desirable (i) to
preserve or protect the Collateral, or any portion thereof, (ii) to enhance the
likelihood of, or maximize the amount of, repayment of the Floorplan Advances
and the Loans and other Obligations, or (iii) to pay any other amount chargeable
to or required to be paid by the

 

99



--------------------------------------------------------------------------------

Borrowers pursuant to the terms of this Agreement, including payments of
reimbursable expenses (including costs, fees, and expenses as described in
Section 9.05) and other sums payable under the Loan Documents (any of such Loans
are herein referred to as “Protective Advances”); provided that, the aggregate
amount of Protective Advances outstanding at any time shall not at any time
exceed 5.0% of the Borrowing Base as then in effect (based on the Borrowing Base
Certificate last delivered); provided, further that, the aggregate amount of
Revolving Exposure (including outstanding Protective Advances) shall not exceed
the aggregate Revolving Commitments. Protective Advances may be made even if the
conditions precedent set forth in Section 4.02 have not been satisfied. The
Protective Advances shall be secured by the Liens in favor of the Administrative
Agent in and to the Collateral and shall constitute Obligations hereunder. All
Protective Advances shall be ABR Borrowings. The Administrative Agent’s
authorization to make Protective Advances may be revoked at any time by the
Required Lenders. Any such revocation must be in writing and shall become
effective prospectively upon the Administrative Agent’s receipt thereof. At any
time that there is sufficient Availability and the conditions precedent set
forth in Section 4.02 have been satisfied, the Administrative Agent may request
the Revolving Lenders to make a Revolving Loan to repay a Protective Advance. At
any other time the Administrative Agent may require the Lenders to fund their
risk participations described in Section 2.25(b).

(b) Upon the making of a Protective Advance by the Administrative Agent, each
Lender shall be deemed, without further action by any party hereto, to have
unconditionally and irrevocably purchased from the Administrative Agent without
recourse or warranty, an undivided interest and participation in such Protective
Advance in proportion to its Pro Rata Percentage. From and after the date, if
any, on which any Lender is required to fund its participation in any Protective
Advance purchased hereunder, the Administrative Agent shall promptly distribute
to such Lender, such Lender’s Pro Rata Percentage of all payments of principal
and interest and all proceeds of Collateral received by the Administrative Agent
in respect of such Protective Advance.

Section 2.26. Floorplan.

(a) Each Floorplan Obligation shall be in Floorplan Funding Agent’s sole
discretion, and the Floorplan Funding Agent does not need to show that a
Material Adverse Effect has occurred, or show that any conditions of this
Agreement have not been met, in order to refuse to incur a Floorplan Obligation.
The Borrowers hereby unconditionally promise to pay to the Administrative Agent
for the account of each Lender all Floorplan Obligations on the corresponding
Floorplan Payment Due Date should such Floorplan Obligation not be converted to
a Revolving Loan on such Floorplan Payment Due Date.

(b) In the event Floorplan Funding Agent has issued a Floorplan Approval,
subject to the terms and conditions of this Agreement, and during the term of
this Agreement, each Lender agrees (severally, not jointly or jointly and
severally) to make a Floorplan Advance by funding Floorplan Obligations for the
account of Borrowers, the proceeds of which Floorplan Advance will be used to
satisfy the applicable Floorplan Invoice (or to repay Floorplan Funding Agent if
it has already paid such Floorplan Invoice).

 

100



--------------------------------------------------------------------------------

(c) Each Floorplan Obligation and any Floorplan Advance made in respect thereof,
shall be repaid by Borrowers on its Floorplan Payment Due Date, but such
repayment shall not reduce the Revolving Commitment. In the event the Borrowers
fail to repay any Floorplan Obligation on its Floorplan Payment Due Date, such
Floorplan Obligation or Floorplan Advance shall automatically be converted to a
Revolving Loan without further action by the Floorplan Funding Agent, the
Administrative Agent, Borrowers or any Lender. In the event Borrowers do not
repay a Floorplan Obligation on its Floorplan Payment Due Date or such Floorplan
Obligation is not able to be converted to a Revolving Loan under applicable law,
such Floorplan Obligation or Floorplan Advance outstanding on and after such
Floorplan Payment Due Date shall be referred to as the “Post-Default Floorplan
Obligation”. Borrowers’ obligation to repay each Floorplan Obligation on its
applicable Floorplan Payment Due Date shall be absolute and unconditional and no
Borrower shall assert against any Lender any claim or defense it may have
against a Floorplan Approved Vendor.

Section 2.27. Defaulting Lenders. Notwithstanding any provision of this
Agreement to the contrary, if any Lender becomes a Defaulting Lender, then the
following provisions shall apply for so long as such Lender is a Defaulting
Lender:

(a) fees shall cease to accrue on the unfunded portion of the Revolving
Commitment of such Defaulting Lender pursuant to Section 2.05(a);

(b) such Defaulting Lender shall not have the right to vote on any issue on
which voting is required (other than to the extent expressly provided in
Section 9.08(b)) and the Revolving Commitment and Revolving Exposure of such
Defaulting Lender shall not be included in determining whether the Required
Lenders or the Supermajority Lenders have taken or may take any action
hereunder;

(c) if any Swingline Exposure, Floorplan Advances or LC Exposure exists at the
time a Lender becomes a Defaulting Lender then:

(i) all or any part of the Swingline Exposure, Floorplan Obligations and LC
Exposure of such Defaulting Lender shall be reallocated among the non-Defaulting
Lenders in accordance with their respective Pro Rata Percentages, (x) but only
to the extent the sum of all non-Defaulting Lenders’ Revolving Exposure plus
such Defaulting Lender’s Swingline Exposure, Floorplan Obligations and LC
Exposure does not exceed the total of all non-Defaulting Lenders’ Revolving
Commitments and (y) only to the extent that no Event of Default has occurred and
be continuing as of the date the applicable Lender became a Defaulting Lender;

(ii) if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Borrowers shall within three Business Days following
notice by the Administrative Agent (x) first, prepay such Swingline Exposure,
and (y) second, cash collateralize, for the benefit of the Issuing Banks and the
Floorplan Funding Agent, the Borrowers’ obligations corresponding to such
Defaulting Lender’s LC Exposure and/or Floorplan Obligations (after giving
effect to any partial reallocation pursuant to clause (i) above) in accordance
with the procedures set forth in Section 2.23(j) and Section 2.26(h),
respectively, for so long as such LC Exposure and/or Floorplan Obligations are
outstanding;

 

101



--------------------------------------------------------------------------------

(iii) if the Borrowers cash collateralize any portion of such Defaulting
Lender’s LC Exposure or Floorplan Obligations pursuant to clause (ii) above, the
Borrowers or the Administrative Agent, as applicable, shall not be required to
pay any fees to such Defaulting Lender pursuant to Section 2.05(b) with respect
to such Defaulting Lender’s LC Exposure and pursuant to Section 2.05(d) with
respect to such Defaulting Lender’s Floorplan Obligations during the period such
Defaulting Lender’s LC Exposure and/or Floorplan Obligations, as applicable, is
cash collateralized;

(iv) if the LC Exposure or Floorplan Obligations of the non-Defaulting Lenders
is reallocated pursuant to clause (i) above, then the fees payable to the
Lenders pursuant to Sections 2.05(a), 2.05(b) and/or 2.05(d), as applicable,
shall be adjusted in accordance with such non-Defaulting Lenders’ Pro Rata
Percentages; and

(v) if all or any portion of such Defaulting Lender’s LC Exposure and/or
Floorplan Obligations is neither reallocated nor cash collateralized pursuant to
clause (i) or (ii) above, then, without prejudice to any rights or remedies of
any Issuing Bank or any Lender hereunder, all letter of credit fees payable
under Section 2.05(b) with respect to such Defaulting Lender’s LC Exposure shall
be payable to the Issuing Banks entitled to reimbursement until such LC Exposure
is reallocated and/or cash collateralized, and no interest with respect to
Floorplan Advances payable under Section 2.06(d) with respect to such Defaulting
Lender shall be payable by the Administrative Agent until such Defaulting
Lender’s Floorplan Obligations are reallocated and/or cash collateralized;

(d) so long as such Lender is a Defaulting Lender, the Swingline Lender shall
not be required to fund any Swingline Loan, the Issuing Banks shall not be
required to issue, amend or increase any Letter of Credit and the Floorplan
Funding Agent shall not be required to issue any Floorplan Approval (and the
Floorplan Funding Agent may cancel any Floorplan Approvals (if a Floorplan
Obligation has not arisen with respect thereto)), unless the Swingline Lender,
the Applicable Issuing Bank or the Floorplan Funding Agent, as the case may be,
is satisfied that the related exposure will be 100% covered by the Commitments
of the non-Defaulting Lenders and/or cash collateral will be provided by the
Borrowers in accordance with Section 2.27(c), and participating interests in any
such newly made Swingline Loan, newly issued or increased Letter of Credit or
newly issued Floorplan Approval shall be allocated among non-Defaulting Lenders
in a manner consistent with Section 2.27(c)(i) (and such Defaulting Lender shall
not participate therein); and

(e) so long as such Lender is a Defaulting Lender, any amount payable to such
Defaulting Lender hereunder (whether on account of principal, interest, fees or
otherwise and including any amount that would otherwise be payable to such
Defaulting Lender pursuant to Section 2.18) shall, in lieu of being distributed
to such Defaulting Lender, be retained by the Administrative Agent in a
segregated account (for the avoidance of doubt, it is noted that any amounts
retained pursuant to this Section 2.27(e) shall for all other purposes be
treated as having been paid to such Defaulting Lender) and, subject to any
applicable requirements of law, be

 

102



--------------------------------------------------------------------------------

applied at such time or times as may be determined by the Administrative Agent
(i) first, to the payment of any amounts owing by such Defaulting Lender to the
Administrative Agent hereunder, (ii) second, pro rata, to the payment of any
amounts owing by such Defaulting Lender to any Issuing Bank, Swingline Lender or
the Floorplan Funding Agent hereunder, (iii) third, if the Administrative Agent
so determines or is reasonably requested by an Issuing Bank, the Swingline
Lender or the Floorplan Funding Agent, held in such account as cash collateral
for future funding obligations of the Defaulting Lender in respect of any
existing or future participating interest in any Swingline Loan, Letter of
Credit or Floorplan Obligations, (iv) fourth, to the funding of any Loan in
respect of which such Defaulting Lender has failed to fund its portion thereof
as required by this Agreement, as determined by the Administrative Agent,
(v) fifth, if the Administrative Agent or the Borrowers (with the consent of the
Administrative Agent) so determines, held in such account as cash collateral for
future funding obligations of the Defaulting Lender in respect of any Loans
under this Agreement, (vi) sixth, to the payment of any amounts owing to the
Lenders, an Issuing Bank, the Swingline Lender or the Floorplan Funding Agent as
a result of any judgment of a court of competent jurisdiction obtained by any
Lender, such Issuing Bank, the Swingline Lender or the Floorplan Funding Agent
against such Defaulting Lender as a result of such Defaulting Lender’s breach of
its obligations under this Agreement, (vii) seventh, so long as no Event of
Default has occurred and is continuing, to the payment of any amounts owing to
the Borrowers as a result of any judgment of a court of competent jurisdiction
obtained by the Borrowers against such Defaulting Lender as a result of such
Defaulting Lender’s breach of its obligations under this Agreement, and
(viii) eighth, to such Defaulting Lender or as otherwise directed by a court of
competent jurisdiction; provided, that if such payment is (x) a payment of the
principal amount of any Loans or reimbursement obligations in respect of LC
Disbursements or Floorplan Obligations which such Defaulting Lender has funded
its participation obligations and (y) made at a time when the conditions set
forth in Section 4.01 are satisfied, such payment shall be applied solely to
prepay the Loans of, and reimbursement obligations owed to, all non-Defaulting
Lenders pro rata prior to being applied to the prepayment of any Loans, or
reimbursement obligations owed to, any Defaulting Lender.

If each of the Administrative Agent, the Borrowers, the Issuing Banks, the
Swingline Lender and the Floorplan Funding Agent agrees that a Defaulting Lender
has adequately remedied all matters that caused such Lender to be a Defaulting
Lender, then the Swingline Exposure, LC Exposure and Floorplan Obligations of
the Lenders shall be readjusted to reflect the inclusion of such Lender’s
Revolving Commitment and on the date of such readjustment such Lender shall
purchase at par such of the Loans of the other Lenders (other than Swingline
Loans) as the Administrative Agent shall determine may be necessary in order for
such Lender to hold such Loans in accordance with its Pro Rata Percentage.

Section 2.28. Banking Services and Hedging Obligations. Each Lender or Affiliate
thereof providing Banking Service for, or having hedging agreements with, any
Loan Party shall deliver to the Administrative Agent, promptly after entering
into such Banking Services or hedging agreements, written notice setting forth
the aggregate amount of all Banking Services Obligations and Hedging Obligations
of such Loan Party to such Lender or Affiliate (whether matured or unmatured,
absolute or contingent). In furtherance of that requirement, each such Lender or
Affiliate thereof shall furnish the Administrative Agent, following the end of
each calendar month, information with respect to the amounts due or to become
due in respect of such Hedging Obligations and the maximum exposure in respect
of such Banking Services Obligations.

 

103



--------------------------------------------------------------------------------

Section 2.29. Procedure for Borrowing and Funding Floorplan Obligations.

(a) (i) Each request for a Floorplan Approval shall be initiated by a request
(which may be electronic) to Floorplan Funding Agent from a Floorplan Approved
Vendor arising from an order for Inventory made to such Floorplan Approved
Vendor by Borrowers or their Restricted Subsidiaries. Such request from a
Floorplan Approved Vendor (with respect to Borrowers or their Restricted
Subsidiaries) to Floorplan Funding Agent to finance Inventory will be deemed to
be a request from Borrowers for a Floorplan Obligation. Notwithstanding anything
contained herein to the contrary, Floorplan Funding Agent may, in its sole
discretion, either issue a Floorplan Approval or not; provided, that if any of
the conditions precedent set forth in Section 4.02 are not then satisfied,
Floorplan Funding Agent shall not issue a Floorplan Approval. If Floorplan
Funding Agent does not issue a Floorplan Approval, no such Floorplan Obligation
shall arise. If Floorplan Funding Agent issues a Floorplan Approval and such
Floorplan Approval becomes a Floorplan Obligation, the amount of such Floorplan
Obligation deemed to have been requested with respect thereto shall be the gross
amount of the Floorplan Invoice for the applicable Inventory. Borrowers
acknowledge and agree that upon issuance of a Floorplan Approval by Floorplan
Funding Agent that becomes a Floorplan Obligation, Borrowers shall have an
unconditional obligation to pay Floorplan Funding Agent the gross amount of the
applicable Floorplan Invoice on the applicable Floorplan Payment Due Date,
notwithstanding whether any Floorplan Advances are made with respect thereto.
Such obligation of Borrowers to Floorplan Funding Agent with respect to each
Floorplan Obligation constitutes a Secured Obligation which shall bear interest
as a Revolving Loan solely from and after the applicable Floorplan Payment Due
Date therefor.

(ii) Floorplan Funding Agent shall establish the Floorplan Funding Date for each
Floorplan Obligation, which Floorplan Funding Date shall be no more than five
(5) Business Days after the applicable Floorplan Invoice Payment Date. The
amount of the Floorplan Obligation shall be the gross amount of the applicable
Floorplan Invoice. Upon each Settlement Date, each Lender shall make the amount
of such Lender’s Pro Rata Percentage of the requested Floorplan Advance with
respect to such Floorplan Obligation available to Floorplan Funding Agent in
immediately available funds, to the Floorplan Funding Agent’s account,
notwithstanding whether (1) one or more of the applicable conditions precedent
set forth in Section 4.01 or Section 4.02 will not be satisfied on the requested
Floorplan Funding Date therefor, (2) an overadvance exists or would be caused
thereby, (3) the occurrence or continuation of an Event of Default or Default,
(4) the termination of the Revolving Commitments or the Floorplan Facility after
the date the applicable Floorplan Approval for such Floorplan Obligation has
been issued, and (5) Floorplan Funding Agent has funded a Floorplan Obligation
even if the Floorplan Funding Agent has not received a Floorplan Invoice with
respect to such Floorplan Obligation from a Floorplan Approved Vendor. Floorplan
Funding Agent shall have no obligation to segregate or retain the proceeds of
any Floorplan Obligations in the Floorplan Funding Agent’s account and Borrowers
shall not be entitled to any interest in respect thereof.

 

104



--------------------------------------------------------------------------------

(b) Notwithstanding Section 2.29(a), in the event a Lender is unable to fund its
Pro Rata Percentage of a Floorplan Obligation as provided in Section 2.29(a) as
a result of a Bankruptcy Event commenced with respect to Borrowers, without any
further action on the part of the Lenders or Floorplan Funding Agent, Floorplan
Funding Agent shall be deemed to have granted to each such Lender, and each such
Lender shall be deemed to have purchased, a participation in each Floorplan
Obligation, in an amount equal to its Pro Rata Percentage of such Floorplan
Obligation, and on the applicable Floorplan Invoice Payment Date, each such
Lender agrees to pay to Floorplan Funding Agent, for the account of Floorplan
Funding Agent, such Lender’s Pro Rata Percentage of such Floorplan Obligation.
Each Lender acknowledges and agrees that its obligation to deliver to Floorplan
Funding Agent, an amount equal to its respective Pro Rata Percentage of each
participation in each Floorplan Obligation shall be absolute and unconditional
and such remittance shall be made notwithstanding (a) the occurrence or
continuation of an Event of Default or Default, (b) the failure to satisfy any
condition set forth in Section 4.02, (c) that an overadvance exists or would be
caused thereby, (d) that any Floorplan Approval issued by Floorplan Funding
Agent is on a date that is prior to the date of the funding of the applicable
Floorplan Obligation, (e) the termination of the Revolving Commitments or the
Floorplan Facility after the date the applicable Floorplan Approval for such
Floorplan Obligation has been issued, and (f) whether or not the Floorplan
Funding Agent has funded a Floorplan Obligation even if the Floorplan Funding
Agent has not received a Floorplan Invoice with respect to such Floorplan
Obligation from a Floorplan Approved Vendor. If any such Lender fails to make
available to Floorplan Funding Agent the amount of such Lender’s Pro Rata
Percentage of a participation in a Floorplan Obligation as provided in this
Section 2.29(b), such Lender shall be deemed to be a Defaulting Lender and the
provisions of Section 2.27 shall apply.

(c) All proceeds of Floorplan Obligations (including all Floorplan Advances)
will be remitted directly to Floorplan Funding Agent and such proceeds shall be
used to pay the applicable Floorplan Approved Vendor (or repay Floorplan Funding
Agent for any amount previously paid by Floorplan Funding Agent to such
applicable Floorplan Approved Vendor).

(d) Floorplan Funding Agent may assume that each Lender has made or will make
such Lender’s Pro Rata Percentage of each Floorplan Advance available to
Floorplan Funding Agent in immediately available funds on the immediately
following Settlement Date and Floorplan Funding Agent may (but shall not be so
required), in reliance upon such assumption, make available to the applicable
Floorplan Approved Vendors on or prior to such date a corresponding amount. If
any Lender shall not have made its full Pro Rata Percentage of each Floorplan
Advance available to Floorplan Funding Agent in immediately available funds on
the Settlement Date therefor, such Lender shall on the Business Day following
such Settlement Date make such amount available to Floorplan Funding Agent,
together with interest at the interest rate pursuant to Section 2.07(b)
applicable to Post-Default Floorplan Obligations for each day during such
period, if charged by Floorplan Funding Agent in its sole discretion. A notice
submitted by Floorplan Funding Agent to any Lender with respect to amounts owing
under this Section 2.29(d) shall be conclusive, absent manifest error. If such
amount is so made available, such payment to Floorplan Funding Agent shall
constitute such Lender’s Floorplan Obligation on the Settlement Date for all
purposes of this Agreement. If such amount is not made available to Floorplan
Funding Agent on the Business Day following the Settlement Date, Floorplan
Funding Agent will notify Borrowers of such failure to fund and the provisions
of Section 2.27(c) shall apply. The failure of any Lender to fund its Pro Rata
Percentage of any Floorplan Advance on any Settlement Date shall not relieve any
other Lender of any of its obligations hereunder.

 

105



--------------------------------------------------------------------------------

(e) Without limiting Floorplan Funding Agent’s discretion as to whether to issue
any Floorplan Approval for any Floorplan Obligation, upon termination of a
Floorplan Approved Vendor Agreement, or upon a material adverse change with
respect to a Floorplan Approved Vendor Agreement, Floorplan Funding Agent, may,
in its sole discretion, cease to issue Floorplan Approvals with respect to such
Floorplan Approved Vendor (each, a “Floorplan Vendor Termination”). If a
Floorplan Approved Vendor Agreement is terminated by a Floorplan Approved
Vendor, Floorplan Funding Agent agrees to provide written notice to Borrowers
and the Lenders of such termination within one Business Day of Floorplan Funding
Agent’s receipt of such termination notice from the Floorplan Approved Vendor,
and Borrowers agree that such notice so delivered is reasonable and sufficient.

(f) If a Floorplan Vendor Termination occurs due to the termination of a
Floorplan Approved Vendor Agreement by Floorplan Funding Agent, Floorplan
Funding Agent shall provide notice to Borrowers by the time period set forth in
the applicable Floorplan Approved Vendor Agreement and Borrowers agree that such
notice is reasonable and sufficient and shall not be required if an Event of
Default exists. During either notice period described in Section 2.29(e) above
or this Section 2.29(f), Floorplan Funding Agent may continue to issue Floorplan
Approvals subject to the terms of this Agreement, to the extent such Floorplan
Approvals are issued on or before the expiration of such notice period and in
either case, repayment shall be in accordance herewith and with the applicable
Transaction Statement.

(g) Floorplan Approvals may be cancelled by Floorplan Funding Agent in its sole
discretion at any time prior to the incurrence of Floorplan Obligations arising
therefrom.

(h) Borrowers acknowledge and agree that, except for volume discounts that may
be provided to Borrowers by a Floorplan Approved Vendor, all Floorplan Vendor
Credits shall be for the sole account of Floorplan Funding Agent.

(i) Floorplan Funding Agent has entered into Floorplan Approved Vendor
Agreements with Floorplan Approved Vendors. Neither Floorplan Funding Agent nor
any Lender makes any representation or warranty regarding the Floorplan Approved
Vendor Agreements, including regarding the enforceability thereof, whether any
particular item of Inventory purchased by Borrowers is subject to repurchase
rights, or any repurchase rights that may be set forth therein. Each Lender and
Borrowers acknowledge and agree that Floorplan Funding Agent may take or refrain
from taking any actions under or in connection with the Floorplan Approved
Vendor Agreements in its Permitted Discretion. No vendor (whether or not a
Floorplan Approved Vendor) is a third party beneficiary of this Agreement or the
other Loan Documents.

Section 2.30. Settlement. It is agreed that each Lender’s funded portion of the
Revolving Loans and Floorplan Advances is intended by the Lenders to equal, at
all times, such Lender’s Pro Rata Percentage of the outstanding Revolving Loans
and Floorplan Advances. Such agreement notwithstanding, the Administrative
Agent, the Floorplan Funding Agent, Swingline Lender, and the other Lenders
agree (which agreement shall not be for the benefit of

 

106



--------------------------------------------------------------------------------

Borrowers) that in order to facilitate the administration of this Agreement and
the other Loan Documents, settlement among the Lenders as to the Revolving
Loans, Floorplan Advances, the Swingline Loans, and the Protective Advances
shall take place on a periodic basis in accordance with the following
provisions:

(a) Each of the Administrative Agent and the Floorplan Funding Agent, as
applicable, shall request settlement (“Settlement”) with the Lenders on each
Thursday of each week, or on a more frequent basis if so determined by the
Administrative Agent or the Floorplan Funding Agent Floorplan Funding Agent, as
applicable, (1) on behalf of Swingline Lender, with respect to the outstanding
Swingline Loans, (2) for the Administrative Agent, with respect to the
outstanding Protective Advances, (3) with respect to all Borrowings initially,
from the Determination Date to the first Settlement Date and thereafter, since
the prior Settlement Date and (4) with respect to payments received initially,
from the Determination Date to the first Settlement Date and thereafter, since
the prior Settlement Date, as to each by notifying the Lenders by telecopy,
telephone, or other similar form of transmission, of such requested Settlement,
no later than 1:00 p.m. of such requested Settlement (the date of such requested
Settlement being the “Settlement Date”). Such notice of a Settlement Date shall
include a summary statement of the amount of outstanding Revolving Loans,
Floorplan Advances, Swingline Loans and Protective Advances for the period since
the prior Determination Date and ending on the date two Business Days prior to
the Settlement Date (the “Determination Date”). Subject to the terms and
conditions contained herein (including Section 2.27)):

(w) if the amount of the Revolving Loans (including Swingline Loans and
Protective Advances) made by a Lender that is not a Defaulting Lender exceeds
such Lender’s Pro Rata Percentage of the Revolving Loans (including Swingline
Loans and Protective Advances) as of the Determination Date, then the
Administrative Agent shall, by no later than 3:00 p.m. on the Settlement Date,
transfer in immediately available funds to a deposit account of such Lender (as
such Lender may designate), an amount such that each such Lender shall, upon
receipt of such amount, have as of the Determination Date, its Pro Rata
Percentage of the Revolving Loans (including Swingline Loans and Protective
Advances);

(x) if the amount of the Revolving Loans (including Swingline Loans and
Protective Advances) made by a Lender is less than such Lender’s Pro Rata
Percentage of the Revolving Loans (including Swingline Loans and Protective
Advances) as of the Determination Date, such Lender shall no later than 3:00
p.m. on the Settlement Date transfer in immediately available funds to the
Administrative Agent’s account, an amount such that each such Lender shall, upon
transfer of such amount, have as of the Determination Date, its Pro Rata
Percentage of the Revolving Loans (including Swingline Loans and Protective
Advances);

(y) if the amount of the Floorplan Advances made by a Lender that is not a
Defaulting Lender exceeds such Lender’s Pro Rata Percentage of the Floorplan
Advances as of the Determination Date, then Floorplan Funding Agent shall, by no
later than 3:00 p.m. on the Settlement Date, transfer in immediately available
funds to a deposit account of such Lender (as such Lender may designate), an
amount such that each such Lender shall, upon receipt of such amount, have as of
the Determination Date, its Pro Rata Percentage of the Floorplan Advances; and

 

107



--------------------------------------------------------------------------------

(z) if the amount of the Floorplan Advances made by a Lender is less than such
Lender’s Pro Rata Percentage of the Floorplan Advances as of the Determination
Date, such Lender shall no later than 3:00 p.m. on the Settlement Date transfer
in immediately available funds to Floorplan Funding Agent’s account, an amount
such that each such Lender shall, upon transfer of such amount, have as of the
Determination Date, its Pro Rata Percentage of the Floorplan Advances.

Such amounts made available to the Administrative Agent under clause (x) of the
immediately preceding sentence shall be applied against the amounts of the
applicable Swingline Loans or Protective Advances and, together with the portion
of such Swingline Loans or Protective Advances representing Swingline Lender’s
Pro Rata Percentage thereof, shall constitute Revolving Loans of such Lenders.
If any such amount is not made available to the Administrative Agent or the
Floorplan Funding Agent, as applicable, by any Lender on the Settlement Date
applicable thereto to the extent required by the terms hereof, the
Administrative Agent or the Floorplan Funding Agent, as applicable, shall be
entitled to recover for its account such amount on demand from such Lender
together with interest thereon at the interest rate pursuant to Section 2.07(b)
applicable to Post-Default Floorplan Obligations, if charged by the
Administrative Agent or the Floorplan Funding Agent, as applicable, in its sole
discretion.

(b) In determining whether a Lender’s balance of the Revolving Loans, Floorplan
Advances, Swingline Loans and Protective Advances is less than, equal to, or
greater than such Lender’s Pro Rata Percentage of the Revolving Loans, Floorplan
Advances, Swingline Loans and Protective Advances as of the Determination Date,
the Administrative Agent or the Floorplan Funding Agent, as applicable, shall,
as part of the relevant Settlement, apply to such balance the portion of
payments actually received in good funds by the Administrative Agent or the
Floorplan Funding Agent, as applicable, with respect to principal, interest,
fees payable by Borrowers and allocable to the Lenders hereunder, and proceeds
of Collateral.

(c) Between Settlement Dates, the Administrative Agent, to the extent Protective
Advances or Swingline Loans are outstanding, may pay over to the Administrative
Agent or Swingline Lender, as applicable, any payments received by the
Administrative Agent, that in accordance with the terms of this Agreement would
be applied to the reduction of the Revolving Loans, for application to the
Protective Advances or Swingline Loans. Between Settlement Dates, the
Administrative Agent, to the extent no Protective Advances or Swingline Loans
are outstanding, may pay over to Swingline Lender any payments received by the
Administrative Agent, that in accordance with the terms of this Agreement would
be applied to the reduction of the Revolving Loans, for application to Swingline
Lender’s Pro Rata Percentage of the Revolving Loans. If, as of any Determination
Date, payments of Loan Parties received since the then immediately preceding
Settlement Date have been applied to Swingline Lender’s Pro Rata Percentage of
the Revolving Loans other than to Swingline Loans, as provided for in the
previous sentence, Swingline Lender shall pay to the Administrative Agent for
the accounts of the Lenders, and the Administrative Agent shall pay to the
Lenders (other than a Defaulting Lender), to be applied to the outstanding
Revolving Loans of such Lenders, an amount such that each such Lender shall,
upon receipt of such amount, have, as of such Determination Date, its

 

108



--------------------------------------------------------------------------------

Pro Rata Percentage of the Revolving Loans. During the period between Settlement
Dates, Swingline Lender with respect to Swingline Loans, the Administrative
Agent with respect to Protective Advances, and each Lender (subject to the
effect of agreements between the Administrative Agent and individual Lenders)
with respect to the Revolving Loans other than Swingline Loans and Protective
Advances, shall be entitled to interest at the applicable rate or rates payable
under this Agreement on the daily amount of funds employed by Swingline Lender,
the Administrative Agent, or the Lenders, as applicable.

(d) Anything in this Section 2.30(d) to the contrary notwithstanding, in the
event that a Lender is a Defaulting Lender, the provisions set forth in
Section 2.27 shall apply.

Section 2.31. Maintenance of Loan Account; Statements of Obligations;
Transaction Statement.

(a) The Administrative Agent shall maintain an account on its books in the name
of Borrowers (the “Borrowers’ Account”) on which Borrowers will be charged with
all Revolving Loans, Floorplan Advances, Protective Advances and Swingline
Loans, the Letters of Credit issued or arranged by Issuing Bank for Borrowers’
account, and with all other payment Obligations hereunder or under the other
Loan Documents, including, accrued interest, fees and expenses arising
hereunder. The Borrowers’ Account will be credited with all payments received by
the Administrative Agent from the Borrowers or for the Borrowers’ account. The
Administrative Agent shall render monthly statements regarding the Borrowers’
Account to the Lead Borrower, including principal, interest, fees, and including
an itemization of all charges and expenses arising hereunder owing, and such
statements, absent manifest error, shall be conclusively presumed to be correct
and accurate and constitute an account stated between Borrowers and the Lenders
unless, within sixty (60) days after receipt thereof by the Lead Borrower, the
Lead Borrower shall deliver to the Administrative Agent written objection
thereto describing the error or errors contained in any such statements.

(b) Subsequent to the issuance of a Floorplan Approval that becomes a Floorplan
Obligation and upon receipt by the Floorplan Funding Agent of the applicable
Floorplan Invoice from a Floorplan Approved Vendor, the Floorplan Funding Agent
will send the Lead Borrower a Transaction Statement, which shall set forth the
Floorplan Payment Due Date applicable to such Floorplan Obligations. The
Administrative Agent may change any aspect or portion of any Transaction
Statement with the Lead Borrower’s prior consent. Unless the Lead Borrower
notifies the Floorplan Funding Agent in writing of any error appearing on a
Transaction Statement within fifteen (15) days after a Transaction Statement is
given to the Lead Borrower in accordance with the notice provisions of
Section 9.01 (i) the amount(s) shown on such Transaction Statement shall be
conclusively presumed to be correct and accurate and constitute an account
stated between the Borrowers and the Lenders; (ii) the Borrowers will have
agreed to all terms shown on such Transaction Statement; (iii) the Borrowers
will have agreed that the Floorplan Funding Agent is financing the items of
Inventory referenced in such Transaction Statement at the Borrowers’ request;
and (iv) such Transaction Statement will be incorporated herein by reference,
will be made a part hereof as if originally set forth herein, and will
constitute an addendum hereto.

 

109



--------------------------------------------------------------------------------

Section 2.32. Extended Loans.

(a) Notwithstanding anything to the contrary in this Agreement, subject to the
terms of this Section 2.32, the Lead Borrower may at any time and from time to
time request that all or a portion of the then-existing Revolving Loans (the
“Existing Revolving Loans”), together with any related outstandings, be
converted to extend the scheduled maturity date(s) of any payment of principal
with respect to all or any portion of the principal amount (and related
outstandings) of such Revolving Loans (any such Revolving Loans which have been
so converted, “Extended Revolving Loans”) and to provide for other terms
consistent with this Section 2.32. In order to establish any Extended Revolving
Loans, the Lead Borrower shall provide a notice to the Administrative Agent (who
shall provide a copy of such notice to each of the Lenders) (each, an “Extension
Request”) setting forth the proposed terms of the Extended Revolving Loans to be
established, which shall (x) be identical as offered to each Lender (including
as to the proposed interest rates and fees payable) and (y) be identical to the
Existing Revolving Loans, except that: (i) repayments of principal of the
Extended Revolving Loans may be delayed to later dates than the Latest Maturity
Date; (ii) the All-In Yield with respect to the Extended Revolving Loans
(whether in the form of interest rate margin, upfront fees, original issue
discount or otherwise) may be different than the All-In Yield for the Existing
Revolving Loans to the extent provided in the applicable Extension Amendment;
and (iii) the Extension Amendment may provide for other covenants and terms that
apply solely to any period after the Latest Maturity Date that is in effect on
the effective date of the Extension Amendment (immediately prior to the
establishment of such Extended Revolving Loans); provided, however, that (A) in
no event shall the final maturity date of any Extended Revolving Loans at the
time of establishment thereof be earlier than the then Latest Maturity Date of
any other Revolving Loans hereunder that is in effect on the effective date of
the Extension Amendment (immediately prior to the establishment of such Extended
Revolving Loans)and (B) the Weighted Average Life to Maturity of any Extended
Revolving Loans at the time of establishment thereof shall be no shorter than
the remaining Weighted Average Life to Maturity of any other Revolving Loans
then outstanding. Any Extended Revolving Loans converted pursuant to any
Extension Request shall be designated a series (each, an “Extension Series”) of
Extended Revolving Loans, as applicable, for all purposes of this Agreement;
provided that any Extended Revolving Loans converted from Existing Revolving
Loans may, to the extent provided in the applicable Extension Amendment, be
designated as an increase in any previously established Extension Series with
respect to such Revolving Loans.

(b) With respect to any Extended Revolving Loans, subject to the provisions of
Sections 2.22(d) and 2.23(k), to the extent dealing with Swingline Loans and
Letters of Credit which mature or expire after a Maturity Date, all Swingline
Loans and Letters of Credit shall be participated in on a pro rata basis by all
Lenders with Revolving Commitments and/or Extended Revolving Loan Commitments in
accordance with their Pro Rata Percentage of the aggregate amount of Revolving
Commitments (and, except as provided in Sections 2.22(d) and 2.23(k), without
giving effect to changes thereto on such Maturity Date with respect to Swingline
Loans and Letters of Credit theretofore incurred or issued) and all borrowings
under the aggregate Commitments and repayments thereunder shall be made on a pro
rata basis (except for (x) payments of interest and fees at different rates on
Extended Revolving Loan Commitments (and related outstandings) and
(y) repayments required upon any Maturity Date of any Revolving Commitments or
Extended Revolving Loan Commitments).

 

110



--------------------------------------------------------------------------------

(c) The Lead Borrower shall provide the applicable Extension Request at least
ten (10) Business Days prior to the date on which Lenders under the Existing
Revolving Loans, are requested to respond, and shall agree to such procedures,
if any, as may be established by, or acceptable to, the Administrative Agent, in
each case acting reasonably to accomplish the purposes of this Section 2.32. No
Lender shall have any obligation to agree to have any of its Existing Revolving
Loans converted into Extended Revolving Loans pursuant to any Extension Request.
Any Lender (each, an “Extending Lender”) wishing to have all or a portion of its
Existing Revolving Loans subject to such Extension Request converted into
Extended Revolving Loans shall notify the Administrative Agent (each, an
“Extension Election”) on or prior to the date specified in such Extension
Request of the amount of its Existing Revolving Loans which it has elected to
request be converted into Extended Revolving Loans (subject to any minimum
denomination requirements imposed by the Administrative Agent). Any Lender that
does not respond to the Extension Request on or prior to the date specified
therein shall be deemed to have rejected such Extension Request. In the event
that the aggregate principal amount of Existing Revolving Loans subject to
Extension Elections relating to a particular Extension Request exceeds the
amount of Extended Revolving Loans requested pursuant to such Extension Request,
Revolving Loans subject to such Extension Elections shall be converted to
Extended Revolving Loans, on a pro rata basis based on the aggregate principal
amount of Revolving Loans included in each such Extension Elections or to the
extent such option is expressly set forth in the respective Extension Request,
the Lead Borrower shall have the option to increase the amount of Extended
Revolving Loans so that such excess does not exist.

(d) Extended Revolving Loans shall be established pursuant to an amendment
(each, an “Extension Amendment”) to this Agreement among the Borrowers, the
Administrative Agent and each Extending Lender providing Extended Revolving
Loans thereunder which shall be consistent with the provisions set forth in
Section 2.32(a) above (but which shall not require the consent of any other
Lender). The Administrative Agent shall promptly notify each relevant Lender as
to the effectiveness of each Extension Amendment.

(e) With respect to any Extension Amendment consummated by a Borrower pursuant
to this Section 2.32, (i) such Extension Amendment shall not constitute
voluntary or mandatory payments or prepayments for purposes of this Agreement,
(ii) with respect to Extended Revolving Loan Commitments, if the aggregate
amount extended is less than (A) the LC Commitment, LC Commitment shall be
reduced upon the date that is five (5) Business Days prior to the Latest
Maturity Date that is in effect on the effective date of the Extension Amendment
(immediately prior to the establishment of such Extended Revolving Loans) (to
the extent needed so that the LC Commitment does not exceed the aggregate
Revolving Commitment which would be in effect after such Latest Maturity Date),
and, if applicable, the Borrowers shall cash collateralize obligations under any
issued Letters of Credit in an amount equal to 103% of the stated amount of such
Letters of Credit, or (B) the Swingline Commitment, the Swingline Commitment
shall be reduced upon the date that is five (5) Business Days prior to such
Latest Maturity Date (to the extent needed so that the Swingline Commitment does
not exceed the aggregate Revolving Commitment which would be in effect after
such Latest Maturity Date), and, if applicable, the Borrowers shall prepay any
outstanding Swingline Loans. The Administrative Agent and the Lenders hereby
consent to each Extension Amendment and the other transactions contemplated by
this Section 2.32 (including, for the avoidance of doubt, payment of any
interest or fees in respect of any Extended Revolving Loan Commitments on

 

111



--------------------------------------------------------------------------------

such terms as may be set forth in the Extension Request) and hereby waive the
requirements of any provision of this Agreement or any other Loan Document that
may otherwise prohibit any Extension Amendment or any other transaction
contemplated by this Section 2.32; provided that such consent shall not be
deemed to be an acceptance of the Extension Request.

(f) Each of the parties hereto hereby agrees that this Agreement and the other
Loan Documents may be amended pursuant to an Extension Amendment, without the
consent of any other Lenders, to the extent (but only to the extent) necessary
to (i) reflect the existence and terms of any Extended Revolving Loans incurred
pursuant thereto, (ii) establish new tranches or sub-tranches in respect of
Revolving Commitments so extended and such technical amendments as may be
necessary in connection with the establishment of such new tranches or
sub-tranches, in each case on terms consistent with this Section 2.32, and
(iii) effect such other amendments to this Agreement and the other Loan
Documents as may be necessary or appropriate, in the reasonable opinion of the
Administrative Agent and the Lead Borrower, to effect the provisions of this
Section, and the Required Lenders hereby expressly authorize the Administrative
Agent to enter into any such Extension Amendment.

ARTICLE III

REPRESENTATIONS AND WARRANTIES

The Borrowers represent and warrant (it being understood that, for purposes of
the representations and warranties made in the Loan Documents on the Closing
Date, such representations and warranties shall be construed as though the
Transactions have been consummated) to the Administrative Agent, each Issuing
Bank, the Floorplan Funding Agent and each of the Lenders that:

Section 3.01. Organization; Powers. Each Loan Party and each Restricted
Subsidiary (a) is duly organized or formed, validly existing and in good
standing (to the extent such concept exists in such jurisdiction) under the laws
of the jurisdiction of its organization, except where the failure to be duly
organized or formed or to exist (other than in the case of the Borrower) or be
in good standing could not reasonably be expected to result in a Material
Adverse Effect, (b) has all requisite power and authority to own its property
and assets and to carry on its business as now conducted, except where the
failure to have such power and authority could not reasonably be expected to
result in a Material Adverse Effect, (c) is qualified to do business in, and is
in good standing (where relevant) in, every jurisdiction where its ownership,
lease or operation of properties or the conduct of its business requires such
qualification, except where the failure to so qualify or be in good standing
could not reasonably be expected to result in a Material Adverse Effect, and
(d) has the requisite organizational power and authority to, in the case of the
Loan Parties, execute, deliver and perform its obligations under each of the
Loan Documents to which it is a party.

Section 3.02. Authorization. The Transactions and the execution, delivery and
performance of the Loan Documents (a) have been duly authorized by all requisite
corporate or other organizational action on the part of each Loan Party and
(b) do not (i) violate (A) any provision (x) of any applicable law, statute,
rule or regulation, or (y) of the certificate or articles of incorporation,
bylaws or other constitutive documents of any Loan Party, (B) any applicable

 

112



--------------------------------------------------------------------------------

material order of any Governmental Authority or (C) any provision of any
material indenture, agreement or other instrument to which any Loan Party or any
Restricted Subsidiary is a party or by which any of them or any of their
property is bound, (ii) be in conflict with, result in a breach of or constitute
(alone or with notice or lapse of time or both) a default under or give rise to
any right to require the prepayment, repurchase or redemption of any obligation
under any such material indenture, agreement or other instrument to which such
Loan Party is a party or (iii) result in the creation or imposition of any Lien
upon or with respect to any property or assets now owned or hereafter acquired
by any Loan Party (other than Liens created or permitted hereunder or under the
Security Documents); except with respect to clauses (b)(i) through (b)(iii)
(other than clause (b)(i)(A)(y)), to the extent that such violation, conflict,
breach, default, or creation or imposition of Lien could not reasonably be
expected to result in a Material Adverse Effect.

Section 3.03. Enforceability. This Agreement and each other Loan Document (when
delivered) have been duly executed and delivered by each Loan Party which is a
party thereto. This Agreement and each other Loan Document delivered on the
Closing Date constitutes, and each other Loan Document when executed and
delivered by each Loan Party which is a party thereto will constitute, a legal,
valid and binding obligation of such Loan Party enforceable against such Loan
Party in accordance with its terms, except as may be limited by any bankruptcy,
insolvency, fraudulent transfer, reorganization, receivership, moratorium or
similar laws of general applicability relating to or limiting creditors’ rights
generally or by general equity principles, regardless of whether considered in a
proceeding in equity or at law.

Section 3.04. Governmental Approvals. Except to the extent the failure to obtain
or make the same could not reasonably be expected to result in a Material
Adverse Effect, no action, consent or approval of, registration or filing with
or any other action by any Governmental Authority is necessary or required in
connection with the execution, delivery and performance of the Loan Documents by
the Loan Parties, except for (a) filings and registrations necessary to perfect
the Liens on the Collateral granted by the Loan Parties in favor of the
Collateral Agent and (b) such as have been made or obtained and are in full
force and effect.

Section 3.05. Financial Statements. The Borrowers’ consolidated balance sheets
and related statements of income, stockholder’s equity and cash flows as of and
for the fiscal years ended December 31, 2015 and December 31, 2016, audited by
and accompanied by the report of RSM US LLP present fairly in all material
respects, as of the date thereof, the financial condition and results of
operations and cash flows of the Borrowers and their consolidated subsidiaries
as of such dates and for such periods. Such financial statements were prepared
in accordance with GAAP consistently applied throughout the period covered
thereby, except as otherwise noted therein.

Section 3.06. No Material Adverse Change. Since December 31, 2017, no event,
change or condition has occurred that (individually or in the aggregate) has
had, or could reasonably be expected to have, a Material Adverse Effect.

Section 3.07. Title to Properties. Each Loan Party and each Restricted
Subsidiary has good and record title to, or valid leasehold interests in, all
its material properties necessary in the ordinary conduct of its business other
than (i) minor defects in title that do not materially

 

113



--------------------------------------------------------------------------------

interfere with its ability to conduct its business or to utilize such material
properties for their intended purposes and (ii) except where the failure to have
such title or other property interests described above could not reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect.
All such material properties and assets are free and clear of Liens, other than
Liens created or permitted hereunder or under the Security Documents.

Section 3.08. Subsidiaries. Schedule 3.08 sets forth as of the Closing Date a
list of all subsidiaries of the Borrowers, the jurisdiction of their formation
or organization, as the case may be, and the percentage ownership interest of
such subsidiary’s direct parent company therein, and such Schedule shall denote
which subsidiaries (if any) as of the Closing Date are not Subsidiary
Guarantors.

Section 3.09. Litigation; Compliance with Laws.

(a) Except as set forth on Schedule 3.09, there are no actions, suits or
proceedings at law or in equity or by or before any Governmental Authority now
pending or, to the knowledge of the Borrowers, threatened in writing against any
Loan Party or any Restricted Subsidiary or any business, property or rights of
any such Person that could reasonably be expected, individually or in the
aggregate, to have an adverse determination resulting in a Material Adverse
Effect.

(b) None of the Loan Parties or any Restricted Subsidiary or any of their
respective material properties is in violation of any applicable law, rule or
regulation, or is in default with respect to any judgment, writ, injunction,
decree or order of any Governmental Authority, where any such violation or
default could reasonably be expected to result in a Material Adverse Effect.

Section 3.10. Federal Reserve Regulations.

(a) No Loan Party is engaged principally, or as one of its important activities,
in the business of purchasing or carrying Margin Stock or extending credit for
the purpose of purchasing or carrying Margin Stock.

(b) No part of the proceeds of any Term Loan will be used (i) to purchase or
carry any Margin Stock or to extend credit to others for the purpose of
purchasing or carrying any Margin Stock or (ii) for a purpose in violation of
Regulation T, U or X issued by the Board.

Section 3.11. Investment Company Act. None of the Loan Parties or any Restricted
Subsidiary is an “investment company” as defined in, or subject to regulation
under, the Investment Company Act of 1940.

Section 3.12. Taxes. Each of the Loan Parties and each Restricted Subsidiary
has, except where the failure to so file or pay could not reasonably be expected
to have a Material Adverse Effect, timely filed or caused to be filed all
Federal, state and other Tax returns required to have been filed by it and has
paid, caused to be paid, or made provisions for the payment of all Taxes due and
payable by it and all material assessments received by it, except such Taxes and
assessments the amount or the validity of which are being contested in good
faith by appropriate proceedings and for which such Loan Party or such
Restricted Subsidiary, as applicable, shall have set aside on its books adequate
reserves in accordance with GAAP.

 

114



--------------------------------------------------------------------------------

Section 3.13. No Material Misstatements. As of the Closing Date, to the
knowledge of the Borrowers, the written information, reports, financial
statements, exhibits and schedules furnished by (as modified or supplemented by
other written information so furnished prior to the Closing Date) or on behalf
of the Borrowers to the Administrative Agent or the Lenders (other than
projections, forecasts, budgets, estimates and other information of a
forward-looking nature and information of a general economic or
industry-specific nature) on or prior to the Closing Date in connection with the
transactions contemplated hereby (taken as a whole) did not and, as of the
Closing Date, does not contain any material misstatement of fact or omit to
state any material fact necessary to make the statements therein, in the light
of the circumstances under which they were made, not materially misleading. The
projections, forecasts and other forward looking information furnished by or on
behalf of the Borrowers to the Administrative Agent and the Lenders prior to the
Closing Date in connection with the transactions contemplated hereby (as
modified or supplemented by other written information so furnished prior to the
Closing Date) were prepared in good faith on the basis of assumptions believed
by the Borrowers to be reasonable in light of the conditions existing at the
time of delivery of such projections, and represented, at the time of delivery
thereof, a reasonable good faith estimate of future financial performance by the
Borrowers (it being understood that such projections, forecasts and other
forward looking information are not to be viewed as facts or guarantees of
performance and are subject to significant uncertainties and contingencies, many
of which are beyond the control of the Borrowers, that actual results may vary
from projected results and such variances may be material and that the Borrowers
make no representation as to the attainability of such projections, forecasts
and other forward looking information or as to whether such projections,
forecasts and other forward looking information will be achieved or will
materialize).

Section 3.14. Benefit Plans. No ERISA Event has occurred or could reasonably be
expected to occur, that could reasonably be expected to result in a Material
Adverse Effect. Each Pension Plan and/or Foreign Plan is in compliance with the
applicable provisions of ERISA, the Code and/or applicable law, except for such
non-compliance that could not reasonably be expected to have a Material Adverse
Effect.

Section 3.15. Environmental Matters. Except as otherwise provided in
Schedule 3.15, or except with respect to any matters that, individually or in
the aggregate, could not reasonably be expected to result in a Material Adverse
Effect, (i) each Loan Party and each of their Restricted Subsidiaries are in
compliance with all applicable Environmental Laws, and have obtained, and are in
compliance with, all permits required of them under applicable Environmental
Laws, (ii) there are no claims, judicial or arbitral proceedings, actions, or,
to the knowledge of the Borrowers, investigations, by any Governmental Authority
or other Person pending, or to the knowledge of the Borrowers, threatened in
writing against any Loan Party or any of their Restricted Subsidiaries under any
Environmental Law, (iii) none of the Loan Parties or any of their Restricted
Subsidiaries has agreed to assume or accept responsibility, by contract, for any
liability of any other Person under Environmental Laws with respect to real
property and (iv) there are no facts, circumstances or conditions relating to
the real property or facilities owned, operated or leased by any of the Loan
Parties or their Restricted Subsidiaries or, to the knowledge of the Loan
Parties, the real property or facilities formerly owned, operated or leased by
the Loan Parties or their Restricted Subsidiaries (including the disposal of any
Hazardous Materials), that could reasonably be expected to result in any Loan
Party or any of their Restricted Subsidiaries incurring any liability under any
Environmental Law.

 

115



--------------------------------------------------------------------------------

Section 3.16. Security Documents. The Security Documents are effective to create
in favor of the Collateral Agent, for the benefit of the Secured Parties, a
valid, and together with such filings and other actions required by this
Agreement or the Security Documents, perfected first priority Lien in the
Collateral (to the extent that, with respect to Collateral that is intellectual
property, a valid, perfected Lien in such Collateral is possible through such
filings and other actions in the United States) or, with respect to ABL Priority
Collateral, a valid, and together with such filings and other actions required
by this Agreement or the Security Documents, perfected second priority Lien in
such Collateral, securing the payment of the Secured Obligations, subject only
to Liens created or permitted hereunder or under the Security Documents.
Notwithstanding anything herein (including this Section 3.16) or in any other
Loan Document to the contrary, no Loan Party makes any representation or
warranty as to (a) the effects of perfection or non-perfection, the priority or
the enforceability of any pledge of or security interest in any Equity Interests
of any Foreign Subsidiary, or as to the rights and remedies of the Collateral
Agent or any Lender with respect thereto under foreign law, (b) the pledge or
creation of any security interest, or the effects of perfection or
non-perfection, the priority or the enforceability of any pledge or security
interest to the extent such pledge or security interest, perfection or priority
is not required pursuant to the Loan Documents or (C) on the Closing Date and
until required pursuant to Section 5.09, the pledge or creation of any security
interest, or the effects of perfection or non-perfection, the priority or
enforceability of any pledge or security interest to the extent not required on
the Closing Date.

Section 3.17. [Reserved].

Section 3.18. Labor Matters. Except as set forth in Schedule 3.18 and except in
the aggregate to the extent the same has not had and could not be reasonably
expected to have a Material Adverse Effect, (a) there are no strikes, lockouts
or slowdowns against any Loan Party or any Restricted Subsidiary pending or, to
the knowledge of the Borrowers, threatened in writing, and (b) the hours worked
by and payments made to employees of the Loan Parties and the Restricted
Subsidiaries have not been in violation of the Fair Labor Standards Act or any
other applicable Federal, state, local or foreign law dealing with such matters.

Section 3.19. Solvency. On the Closing Date immediately after giving effect to
this Agreement and the Transactions, the Loan Parties, on a consolidated basis,
are Solvent.

Section 3.20. Intellectual Property. Except as set forth in Schedule 3.20, the
Borrowers and each of Borrowers’ Restricted Subsidiaries own, have a license to
or possess the right to use all intellectual property that is necessary for the
operation of their respective businesses as currently conducted, except where
the failure to obtain any such rights or the imposition of such restrictions or
Liens could not reasonably be expected to have a Material Adverse Effect.

Section 3.21. Subordination of Junior Financing. The Obligations constitute
“Senior Debt,” “Senior Indebtedness,” “Guarantor Senior Debt” or “Senior Secured
Financing” (or any comparable term) under, and as defined in, any Junior
Financing Documentation.

 

116



--------------------------------------------------------------------------------

Section 3.22. Anti-Terrorism; OFAC; FCPA. To the extent applicable, Borrowers
are not and none of Borrowers’ Restricted Subsidiaries or, to the knowledge of
the Borrowers, none of the Borrowers’ Related Parties (other than Borrowers’
Restricted Subsidiaries), is in violation, in any material respect, with (i) the
Trading with the Enemy Act, as amended, or any of the foreign assets control
regulations of the U.S. Treasury Department (31 C.F.R., Subtitle B, Chapter V,
as amended) or any other enabling legislation or executive order relating
thereto, (ii) any other applicable laws or regulations relating to economic
sanctions or trade embargoes or (iii) any legal requirements relating to
terrorism or money laundering, including the USA PATRIOT Act (together with
clauses (i) and (ii), “Sanctions”). No part of the proceeds of any Loan will be
used or made available to any Person, to fund any activities of any Person, or
in any country or territory, that, at the time of such funding, is the subject
of any Sanctions. No Borrower and none of any Borrower’s Restricted Subsidiaries
or, to the knowledge of the Borrowers, none of Borrowers’ Related Parties (other
than Borrowers’ Restricted Subsidiaries), will take or has taken any action,
directly or indirectly, that would result in a violation by such Persons of the
Foreign Corrupt Practices Act of 1977, as amended, or any other applicable
antibribery or anticorruption law.

ARTICLE IV

CONDITIONS OF LENDING

The obligations of the Lenders to make Loans and of each Issuing Bank to issue
Letters of Credit hereunder are subject to the satisfaction (or waiver by the
Arranger on or prior to the Closing Date and in accordance with Section 9.08
thereafter) of the following conditions:

Section 4.01. All Credit Events. On the date of the making of each Loan
(including a Swingline Loan and on the date of each issuance or amendment of a
Letter of Credit), each Floorplan Obligation and on each Revolving Commitment
Increase Closing Date (each such event being called a “Credit Event”) (it being
understood that the conversion into a Eurodollar Loan or an ABR Loan or
continuation of a Eurodollar Loan does not constitute the making of a Loan):

(a) The Administrative Agent has received a notice of such Loan as required by
Section 2.03 (or such notice has been deemed given in accordance with
Section 2.02).

(b) The representations and warranties set forth in Article III and in each
other Loan Document shall be true and correct in all material respects on and as
of the date of such Credit Event with the same effect as though made on and as
of such date, except to the extent such representations and warranties expressly
relate to an earlier date, in which case they shall be true and correct in all
material respects as of such earlier date.

(c) At the time of and immediately after such Credit Event, no Default or Event
of Default has occurred and be continuing.

(d) At the time of and immediately after such Credit Event, Availability is not
less than $0.

 

117



--------------------------------------------------------------------------------

Each Credit Event shall be deemed to constitute a representation and warranty by
the Borrowers to the Lenders and/or Issuing Banks on the date of such Credit
Event as to the matters specified in paragraphs (b) and (c) of this
Section 4.01.

Section 4.02. Conditions Precedent. On the Closing Date:

(a) This Agreement has been duly executed and delivered by the Borrowers.

(b) The Administrative Agent has received, on behalf of itself and the Lenders,
an opinion of Alston & Bird LLP, special counsel for the Loan Parties, and Gray
Plant Mooty, Minnesota special counsel for the Loan Parties, each dated as of
the Closing Date and addressed to the Administrative Agent and the Lenders, and
of such other counsel to the Loan Parties satisfactory to the Administrative
Agent, in each case, in form and substance reasonably satisfactory to the
Administrative Agent.

(c) The Administrative Agent has received (i) a copy of the certificate or
articles of incorporation or organization, including all amendments thereto, of
each Loan Party, certified as of a recent date by the Secretary of State of the
state of its organization, and a certificate as to the good standing (where
relevant) of each Loan Party as of a recent date, from such Secretary of State
or similar Governmental Authority and (ii) an Officer’s Certificate of the
Secretary or Assistant Secretary of each Loan Party dated the Closing Date and
certifying (A) that attached thereto is a true and complete copy of the by-laws
or operating (or limited liability company) agreement of such Loan Party as in
effect on the Closing Date, (B) that attached thereto is a true and complete
copy of resolutions duly adopted by the Governing Board of such Loan Party
authorizing the execution, delivery and performance of the Loan Documents to
which such Person is a party and, in the case of the Borrowers, the borrowings
hereunder, and that such resolutions have not been modified, rescinded or
amended and are in full force and effect, (C) that the certificate or articles
of incorporation or organization of such Loan Party have not been amended since
the date of the last amendment thereto shown on the certificate of good standing
furnished pursuant to clause (i) above, and (D) as to the incumbency and
specimen signature of each officer executing any Loan Document on behalf of such
Loan Party and countersigned by another officer as to the incumbency and
specimen signature of the Secretary or Assistant Secretary executing the
certificate pursuant to clause (ii) above.

(d) The Administrative Agent has received an Officer’s Certificate, dated the
Closing Date and signed by a Financial Officer of the Borrowers, certifying
compliance with the conditions precedent set forth in Sections 4.01(b) and
4.02(i).

(e) The Administrative Agent has received all fees and other amounts due and
payable on or prior to the Closing Date, including, to the extent invoiced at
least three Business Days prior to the Closing Date, reimbursement or payment of
all reasonable out-of-pocket expenses required to be reimbursed or paid by the
Borrowers hereunder or under any other Loan Document.

 

118



--------------------------------------------------------------------------------

(f) The Borrowers have delivered or caused to be delivered to the Administrative
Agent a solvency certificate from the Chief Financial Officer of Holdings
setting forth the conclusions that, after giving effect to the Transactions,
Holdings and its Subsidiaries (on a consolidated basis) are Solvent.

(g) The Security Documents (other than any Mortgages) have been duly executed by
each Loan Party that is to be a party thereto and shall be in full force and
effect. All actions necessary to establish that the Administrative Agent will
have a perfected first priority Lien on the Collateral (subject to Permitted
Liens) has been taken.

(h) The Administrative Agent has received the results of (i) searches of the
Uniform Commercial Code filings (or equivalent filings) and (ii) judgment and
tax lien searches, made with respect to the Loan Parties in the states (or other
jurisdictions) of formation of such Person, together with (in the case of clause
(i)) copies of the financing statements (or similar documents) disclosed by such
search.

(i) From December 31, 2016, no event, change or effect has occurred which,
individually or in the aggregate, has resulted in or would reasonably be
expected to result in a Material Adverse Effect.

(j) After giving effect to the Transactions, the only Indebtedness of the
Borrowers and Borrowers’ Subsidiaries outstanding shall be (i) Indebtedness
under the Loan Documents, (ii) Indebtedness under the Term Loan Documents, and
(iii) other Indebtedness permitted by Section 6.01.

(k) The Lenders has received from the Loan Parties, to the extent requested at
least ten days prior to the Closing Date, all documentation and other
information required by regulatory authorities under applicable “know your
customer” and anti-money laundering rules and regulations, including the USA
PATRIOT Act.

(l) The Administrative Agent and Collateral Agent has received a Borrowing Base
Certificate which calculates the Borrowing Base as of April 30, 2017.

ARTICLE V

AFFIRMATIVE COVENANTS

The Borrowers covenant and agree with each Lender and the Floorplan Funding
Agent that, until the Termination Date the Borrowers will, and will cause each
of the Restricted Subsidiaries to:

Section 5.01. Existence; Compliance with Laws; Businesses and Properties.

(a) Do or cause to be done all things reasonably necessary to preserve, renew
and keep in full force and effect its legal existence under the laws of its
jurisdiction of organization, except (i) other than with respect to the
Borrowers or Holdings, to the extent that failure to do so could not reasonably
be expected to have a Material Adverse Effect or (ii) as otherwise expressly
permitted under Section 6.04 or Section 6.05.

 

119



--------------------------------------------------------------------------------

(b) Other than where the failure to do so could not reasonably be expected to
have a Material Adverse Effect, (i) do or cause to be done all things reasonably
necessary to obtain, preserve, renew, extend and keep in full force and effect
the material rights, licenses, permits, franchises, authorizations, patents,
copyrights, trademarks and trade names necessary to the conduct of its business,
(ii) comply in all material respects with applicable laws, rules, regulations
and decrees and orders of any Governmental Authority (including Environmental
Laws and ERISA), whether now in effect or hereafter enacted and (iii) maintain
and preserve all property necessary to the conduct of such business and keep
such property in good repair, working order and condition (ordinary wear and
tear, casualty and condemnation excepted) and from time to time make, or cause
to be made, all needed repairs, renewals, additions, improvements and
replacements thereto necessary in the reasonable judgment of management to the
conduct of its business.

(c) Maintain in effect and enforce policies and procedures designed to promote
compliance by the Borrower, its subsidiaries and their respective directors,
officers, employees and agents (in each case, in their respective capacities as
such) with anti-corruption laws and applicable sanctions.

Section 5.02. Insurance.

(a) Keep its material insurable properties adequately insured in all material
respects at all times, by insurers that the Borrowers believe (in the good faith
judgment of their management) are financially sound and reputable at the time
the relevant coverage is placed or renewed, to such extent and against such
risks, including fire and other risks insured against by extended coverage, as
is customary with companies in the same or similar businesses operating in the
same or similar locations.

(b) Cause all such policies covering any Collateral to be endorsed or otherwise
amended to include a customary lender’s loss payable endorsement and, to the
extent available on commercially reasonable terms, cause each such policy to
provide that it shall not be canceled, modified or not renewed (i) by reason of
nonpayment of premium unless not less than 10 days’ prior written notice thereof
is given by the insurer to the Administrative Agent and the Collateral Agent
(giving the Administrative Agent and the Collateral Agent the right to cure
defaults in the payment of premiums) or (ii) for any other reason unless not
less than 30 days’ prior written notice thereof is given by the insurer to the
Administrative Agent and the Collateral Agent.

(c) With respect to each Mortgaged Property that is located in an area
identified by the Federal Emergency Management Agency (or any successor agency)
as a “special flood hazard area” with respect to which flood insurance (A) has
been made available under the Flood Insurance Laws, the Borrowers or the
Mortgaged Property Owner has obtained and will maintain, with financially sound
and reputable insurance companies (except to the extent that any insurance
company insuring such Mortgaged Property ceases to be financially sound and
reputable after the Closing Date, in which case, the Mortgaged Property Owner
shall promptly replace such insurance company with a financially sound and
reputable insurance company), such flood insurance in an amount no less than an
amount sufficient to comply with all applicable rules and regulations
promulgated pursuant to the Flood Insurance Laws, and shall

 

120



--------------------------------------------------------------------------------

otherwise comply with all applicable rules and regulations promulgated pursuant
to the Flood Insurance Laws and (B) promptly upon request of the Administrative
Agent, the Collateral Agent or the Required Lenders (except after the occurrence
and during the continuation of an Event of Default), not to exceed one time per
fiscal year (excluding (i) requests for evidence of annual renewals of such
insurance and (ii) requests for evidence of such insurance required to be
delivered pursuant to Section 5.02(d), which shall not count toward such limit),
will deliver to the Administrative Agent evidence of such compliance in form and
substance reasonably acceptable to the Administrative Agent (or the Collateral
Agent or Required Lenders if such request for evidence is made by the Collateral
Agent or Required Lenders), including, without limitation, evidence of annual
renewals of such insurance.

(d) Solely to the extent there is a Mortgaged Property at such time, upon the
request of the Administrative Agent, the Collateral Agent or the Required
Lenders in connection with the incurrence of any Revolving Commitment Increase
or any amendment, waiver or consent to this Agreement that has the effect of
extending the Maturity Date, the Borrowers shall promptly deliver (and shall use
commercially reasonable efforts to deliver at least ten (10) Business Days prior
to the applicable Revolving Commitment Increase Closing Date or date of the
applicable amendment, waiver or consent) to the Administrative Agent evidence
that each Mortgaged Property is covered by flood insurance meeting the
requirements of Section 5.02(c).

Section 5.03. Taxes. Pay, discharge or otherwise satisfy when due all Taxes
imposed upon it or upon its income or profits or in respect of its property;
provided, however, that such payment and discharge shall not be required with
respect to any such Tax (i) so long as the validity or amount thereof is being
contested in good faith by appropriate proceedings diligently conducted and with
respect to which adequate reserves in accordance with GAAP have been established
or (ii) with respect to which the failure to pay or discharge could not
reasonably be expected to have a Material Adverse Effect.

Section 5.04. Financial Statements, Reports, etc. Furnish to the Administrative
Agent (who will distribute to each Lender):

(a) within 120 days after the end of each fiscal year of the Borrowers, (i) the
Lead Borrower’s consolidated balance sheet and related statements of income,
stockholders’ equity and cash flows showing the financial condition of the Lead
Borrower and its consolidated subsidiaries as of the close of such fiscal year
and the results of its operations and the operations of such Persons during such
year, together with comparative figures for the immediately preceding fiscal
year, all in reasonable detail and prepared in accordance with GAAP, all audited
by RSM US LLP or other independent public accountants of recognized national
standing and (ii) an opinion of such accountants (which opinion shall be without
a “going concern” or like qualification or exception (other than solely with
respect to, or expressly resulting from, (i) an upcoming maturity of the Term
Loans or termination of the Revolving Credit Agreement or (ii) any potential
inability to satisfy any financial maintenance covenant on a future date or in a
future period) and without any qualification or exception as to the scope of
such audit) to the effect that such consolidated financial statements fairly
present the financial condition and results of operations of the Borrowers and
their consolidated subsidiaries on a consolidated basis in accordance with GAAP
(it being agreed that the furnishing of the annual report of Parent on Form 10-K
for such year, as filed with the SEC, will satisfy the Borrowers’ obligation
under clause (i) of Section 5.04(a);

 

121



--------------------------------------------------------------------------------

(b) within 45 days after the end of each of the first three fiscal quarters of
each fiscal year of the Borrowers, the Lead Borrower’s consolidated balance
sheet and related statements of income, stockholders’ equity and cash flows
showing the financial condition of the Lead Borrower and its consolidated
subsidiaries as of the close of such fiscal quarter and the results of its
operations and the operations of such Persons during such fiscal quarter and the
then elapsed portion of the fiscal year, and for each fiscal quarter,
comparative figures for the same periods in the immediately preceding fiscal
year, all certified by one of its Financial Officers as fairly presenting in all
material respects the financial condition and results of operations of the Lead
Borrower and its consolidated subsidiaries on a consolidated basis in accordance
with GAAP, subject to normal year-end audit adjustments and footnote disclosures
(it being agreed that the furnishing of the quarterly report of Parent on
Form 10-Q for such quarter, as filed with the SEC will satisfy the Borrower’s
obligation under this Section 5.04(b) with respect to such quarter);

(c) concurrently with any delivery of Section 5.04 Financials, a certificate of
a Financial Officer of the Borrowers (i) certifying that to such Financial
Officer’s knowledge, no Event of Default or Default has occurred and is
continuing or, if such an Event of Default or Default has occurred and is
continuing, reasonably specifying the nature thereof, and (ii) during any
Trigger Period, setting forth computations in reasonable detail necessary for
determining compliance by the Borrowers with the provisions of Section 6.11 as
of the last day of the fiscal quarter or fiscal year of the Borrower, as the
case may be (such certificate, a “Compliance Certificate”).

(d) as soon as available, but in any event not later than the fifth Business Day
after the 90th day after the commencement of any fiscal year of the Borrowers
immediately following a Trigger Year, copies of projected consolidated balance
sheet and related statements of income and cash flows of the Borrowers and the
Borrowers’ Subsidiaries for such fiscal year, such projections to be accompanied
by a certificate of a Financial Officer of the Lead Borrower to the effect that
such projections represent a reasonable good faith estimate of future financial
performance by the Borrowers (it being understood that such projections,
forecasts and other forward looking information are not to be viewed as facts or
guarantees of performance and are subject to significant uncertainties and
contingencies, many of which are beyond the control of the Borrowers, that
actual results may vary from projected results and such variances may be
material and that the Borrowers make no representation as to the attainability
of such projections, forecasts and other forward looking information or as to
whether such projections, forecasts and other forward looking information will
be achieved or will materialize); provided that, for the avoidance of doubt,
such projection shall in no event be made available to Public Lenders;

(e) simultaneously with the delivery of any Section 5.04 Financials, the related
consolidating financial statements reflecting the adjustments necessary (which
may be in footnote form only) to eliminate the accounts of Unrestricted
Subsidiaries (if any) from such consolidated financial statements (but only to
the extent such Unrestricted Subsidiaries would not be considered “minor” under
Rule 3-10 of Regulation S-X under the Securities Act);

 

122



--------------------------------------------------------------------------------

(f) simultaneously with the delivery of any Section 5.04 Financials,
management’s discussion and analysis of the important operational and financial
developments of the Borrowers and Borrowers’ Restricted Subsidiaries during the
respect fiscal year or fiscal quarter, as the case may be; it being agreed that
the furnishing of Parent’s annual report on Form 10-K or quarterly report on
Form 10-Q, as filed with the SEC, will satisfy the Borrower’s obligations under
this Section 5.04(f);

(g) after the request by any Lender (through the Administrative Agent), all
documentation and other information that such Lender reasonably requests in
order to comply with its ongoing obligations under applicable “know your
customer” and anti-money laundering rules and regulations, including the USA
PATRIOT Act;

(h) on or before twenty (20) days after the end of each calendar month, a
Borrowing Base Certificate together with such supporting documents in respect
thereof reasonably acceptable to the Administrative Agent, prepared as of the
close of business on the last Business Day of the previous month then ended;
provided that at any time after daily Excess Availability for five (5) or more
consecutive Business Days shall be less than the greater of (i) 12.5% of the
Line Cap and (ii) $7,500,000 (and continuing until such time as the daily Excess
Availability is equal to or exceeds 12.5% of the Line Cap for a period of thirty
(30) consecutive Business Days), Borrowing Base Certificates shall instead be
delivered on or before the date that is three (3) Business Days following the
end of each calendar week, prepared as of the close of business on the last
Business Day of the previous week then ended; provided, further that following
the occurrence and during the continuance of an Event of Default, Borrowing Base
Certificates shall also be delivered at such other times as may be reasonably
requested by the Administrative Agent;

(i) on or within fifteen (15) days after November 30 of each calendar year, an
updated customer list for the Borrowers and their Subsidiaries, which list shall
state the customer’s name, mailing address and phone number and shall be
certified as true and correct in all material respects by a Financial Officer of
the Borrowers;

(j) to the extent the Loan Parties engage in Bundled Solutions with customers in
the ordinary course of business and collect amounts owing with respect to such
Bundled Solutions on behalf of themselves and the applicable leasing partners,
the Borrowers shall, at such time when Excess Availability is less than
$7,500,000 for five (5) or more consecutive Business Days until such time as
Excess Availability is greater than $7,500,000 for thirty consecutive Business
Days, list the portion of the cash held in accounts of the Loan Parties subject
to a first priority perfected security interest in favor of the Administrative
Agent that has been collected on behalf of the applicable leasing partners on
each Borrowing Base Certificate delivered under Section 5.04(h), and such
portions of cash shall be excluded from the calculation of Excess Availability;
and

(k) promptly, from time to time, such other information regarding the
operations, business, legal or corporate affairs, Collateral, and financial
condition of any Loan Party or any Restricted Subsidiary, or compliance with the
terms of any Loan Document, as the Administrative Agent or any Lender (through
the Administrative Agent) may reasonably request.

 

123



--------------------------------------------------------------------------------

Notwithstanding the foregoing, the obligations in Sections 5.04(a), (b) and
(d) may be satisfied with respect to financial information of the Borrowers and
the Restricted Subsidiaries by furnishing the applicable financial statements of
Parent. To the extent such information relates to Parent, (x) Parent (and
Parent’s subsidiaries other than the Borrowers and their respective
Subsidiaries) does not engage in any business or activities or have any
properties or liabilities which Holdings is not permitted to engage in or have
under the terms and provisions of this Agreement and the other Loan Documents
and (y) such information is accompanied by information that explains in
reasonable detail the differences between the information relating to Parent
(and Parent’s Subsidiaries other than the Borrower and its Subsidiaries), on the
one hand, and the information relating to the Borrowers and their respective
Subsidiaries on a standalone consolidated basis, on the other hand.

Information required to be delivered pursuant to this Section 5.04 shall be
deemed to have been delivered if such information, or one or more annual or
quarterly reports containing such information, shall have been posted by the
Administrative Agent on a SyndTrak, IntraLinks or similar site to which the
Lenders have been granted access or shall be available (the “Platform”) on the
public website of the SEC (i.e., http://www.sec.gov) or on the public website of
the Borrowers (i.e., http://www.convergeone.com). Information required to be
delivered pursuant to this Section may also be delivered by electronic
communications pursuant to procedures approved by the Administrative Agent. Each
Lender shall be solely responsible for timely accessing posted documents and
maintaining its copies of such documents.

The Borrowers hereby acknowledge that (a) the Administrative Agent will make
available to the Lenders materials and/or information provided by or on behalf
of the Borrowers hereunder (collectively, “Borrower Materials”) by posting the
Borrower Materials on the Platform and (b) certain of the Lenders (each, a
“Public Lender”) may have personnel who do not wish to receive MNPI, and who may
be engaged in investment and other market-related activities with respect to
such Persons’ securities. The Borrowers hereby agree that Borrowers will use
commercially reasonable efforts to identify that portion of the Borrower
Materials that may be distributed to the Public Lenders and that (w) all such
Borrower Materials shall be clearly and conspicuously marked “PUBLIC” which, at
a minimum, means that the word “PUBLIC” shall appear prominently on the first
page thereof, (x) by marking Borrower Materials “PUBLIC,” the Borrowers shall be
deemed to have authorized the Administrative Agent and the Lenders to treat such
Borrower Materials as not containing any MNPI (although it may be sensitive and
proprietary) (provided, however, that to the extent such Borrower Materials
constitute Information (as defined in Section 9.16), they shall be treated as
set forth in Section 9.16), (y) all Borrower Materials marked “PUBLIC” are
permitted to be made available through a portion of the Platform designated
“Public Investor” and (z) the Administrative Agent shall be entitled to treat
any Borrower Materials that are not marked “PUBLIC” as being suitable only for
posting on a portion of the Platform not designated “Public Investor.”
Notwithstanding the foregoing, the following Borrower Materials shall be deemed
to be marked “PUBLIC” unless the Borrowers notify the Administrative Agent
promptly that any such document may contain MNPI: (i) the Loan Documents,
(ii) notification of changes in the terms of the Term Loan Agreement and
(iii) all information delivered pursuant to Sections 5.04(a), (b), (c), (e) and
(f).

 

124



--------------------------------------------------------------------------------

Each Public Lender agrees to cause at least one individual at or on behalf of
such Public Lender to at all times have selected the “Private Side Information”
or similar designation on the content declaration screen of the Platform in
order to enable such Public Lender or its delegate, in accordance with such
Public Lender’s compliance procedures and applicable law, including United
States Federal and state securities laws, to make reference to Communications
that are not made available through the “Public Side Information” portion of the
Platform and that may contain MNPI.

It is understood and agreed that the Administrative Agent shall provide each
Lender with a copy of any appraisal and field examination report received by the
Administrative Agent, which shall be marked as containing “Private Side
Information”.

Section 5.05. Notices. Promptly upon any Responsible Officer of the Borrowers
becoming aware thereof, furnish to the Administrative Agent notice of the
following:

(a) the occurrence of any Event of Default or Default; and

(b) the occurrence of any event that has had, or could reasonably be expected to
have, a Material Adverse Effect.

Section 5.06. Information Regarding Collateral. Furnish to the Administrative
Agent notice of any change on or prior to the later to occur of (a) 30 days
following the occurrence of such change and (b) the earlier of the date of the
required delivery of the Compliance Certificate following such change and the
date which is 45 days after the end of the most recently ended fiscal quarter
following such change (i) in any Loan Party’s legal name, (ii) in the
jurisdiction of organization or formation of any Loan Party or (iii) in any Loan
Party’s identity or corporate structure.

Section 5.07. Maintaining Records; Access to Properties and Inspections. Keep
proper books of record and account in which entries that are full, true and
correct in all material respects and are in conformity with GAAP are made.
Permit any representatives designated by the Administrative Agent or any Lender
to visit and inspect during normal business hours the corporate, financial and
operating records and the properties of the Borrowers or the Restricted
Subsidiaries upon reasonable advance notice, and to make extracts from and
copies of such records, and permit any such representatives to discuss the
affairs, finances and condition of such Person with the officers thereof and
independent accountants (subject to such accountants’ customary policies and
procedures) therefor; provided that the Administrative Agent shall give the Lead
Borrower an opportunity to participate in any discussions with its accountants;
provided, further, that in the absence of the existence of a continuing Event of
Default, (i) only the Administrative Agent on behalf of the Lenders may exercise
the rights of the Administrative Agent and the Lenders under this Section 5.07;
(ii) the Administrative Agent shall not exercise its rights under this
Section 5.07 more often than one time during any fiscal year (and such time
shall be at the Borrowers’ expense); provided that during any period from the
date on which daily Excess Availability is less than the greater of (i) 10% of
the Line Cap and (ii) $7,500,000 for five (5) or more consecutive Business Days
until such time as the daily Excess Availability is equal to or exceeds the
greater of (i) 10% of the Line Cap and (ii) $7,500,000 for a period of thirty
(30) consecutive Business Days, the Administrative Agent may exercise its rights
under this Section 5.07 at the Borrowers’ expense one additional time; provided,
further, that when a continuing Event of Default exists, the Administrative
Agent (or any of its designees), on behalf of the Lenders, may do any of the
foregoing at the expense of the Borrowers at any time during normal business
hours and upon reasonable advance notice.

 

125



--------------------------------------------------------------------------------

Section 5.08. Use of Proceeds. The proceeds of the Loans (i) shall be used to
pay Transaction Expenses and for general corporate purposes (including any
purposes permitted by this Agreement) and (ii) shall be used in a manner that
complies with Section 6.14.

Section 5.09. Further Assurances.

(a) From time to time duly authorize, execute and deliver, or cause to be duly
authorized, executed and delivered, such additional instruments, certificates,
financing statements, agreements or documents, and take all reasonable actions
(including filing UCC and other financing statements but subject to the
limitations set forth in the Security Documents), as the Administrative Agent or
the Collateral Agent may reasonably request, for the purposes of perfecting the
rights of the Administrative Agent, the Collateral Agent and the Secured Parties
with respect to the Collateral (or with respect to any additions thereto or
replacements or proceeds or products thereof or with respect to any other
property or assets hereafter acquired by the Borrowers or any other Loan Party
which may be deemed to be part of the Collateral) pursuant hereto or thereto.
Notwithstanding anything to the contrary contained in this Agreement or any
other Loan Document, nothing in this Agreement or any other Loan Document shall
require any Loan Party to make any filings or take any actions to record or to
perfect any security interest in (i) any intellectual property other than in the
United States Copyright Office or United States Patent and Trademark Office or
(ii) any non-United States intellectual property, in each case other than any
UCC financing statements.

(b) With respect to any assets acquired by any Loan Party after the Closing Date
of the type constituting Collateral under the Guarantee and Collateral Agreement
and as to which the Collateral Agent, for the benefit of the Secured Parties,
does not have a perfected first priority (subject only to Permitted Liens)
security interest, on or prior to the later to occur of (i) 60 days following
such acquisition and (ii) the earlier of the date of the required delivery of
the Compliance Certificate following the date of such acquisition and the date
which is 45 days after the end of the most recently ended fiscal quarter (or
such longer period as to which the Administrative Agent may consent),
(x) execute and deliver to the Administrative Agent and the Collateral Agent
such amendments to the Guarantee and Collateral Agreement or such other Security
Documents as the Administrative Agent deems necessary to grant to the Collateral
Agent, for the benefit of the Secured Parties, a security interest in such
assets and (y) take all commercially reasonable actions necessary to grant to,
or continue on behalf of, the Collateral Agent, for the benefit of the Secured
Parties, a perfected first priority security interest in such assets (subject
only to Permitted Liens), including the filing of UCC financing statements in
such jurisdictions as may be required by the Guarantee and Collateral Agreement
or as may be reasonably requested by the Administrative Agent or the Collateral
Agent.

(c) With respect to any wholly-owned Restricted Subsidiary (other than an
Excluded Subsidiary) created or acquired after the Closing Date, on or prior to
the later to occur of (i) 60 days following the date of such creation or
acquisition and (ii) the earlier of the date of the required delivery of the
Compliance Certificate following such creation or acquisition and the date which
is 45 days after the end of the most recently ended fiscal quarter (or such
longer

 

126



--------------------------------------------------------------------------------

period as to which the Administrative Agent may consent), (x) execute and
deliver to the Administrative Agent and the Collateral Agent such amendments to
the Guarantee and Collateral Agreement as the Administrative Agent deems
necessary to grant to the Collateral Agent, for the benefit of the relevant
Secured Parties, a valid, perfected first priority (subject only to Permitted
Liens) security interest in the Equity Interests in such new subsidiary that are
owned by any of the Loan Parties to the extent the same constitute Collateral
under the terms of the Guarantee and Collateral Agreement, (y) deliver to the
Collateral Agent the certificates, if any, representing any of such Equity
Interests that constitute certificated securities, together with undated stock
powers, in blank, executed and delivered by a duly authorized officer of the
pledgor and (z) cause such Restricted Subsidiary (A) to become a party to the
Guarantee and Collateral Agreement, and, to the extent applicable, each
Intellectual Property Security Agreement and (B) to take such actions necessary
to grant to the Collateral Agent, for the benefit of the Secured Parties, a
perfected first priority (subject only to Permitted Liens) security interest in
any assets required to be Collateral pursuant to the Guarantee and Collateral
Agreement and each Intellectual Property Security Agreement with respect to such
Restricted Subsidiary, including, if applicable, the recording of instruments in
the United States Patent and Trademark Office and the United States Copyright
Office and the filing of UCC financing statements in such jurisdictions as may
be required by the Guarantee and Collateral Agreement, any applicable
Intellectual Property Security Agreement or as may be reasonably requested by
the Administrative Agent or the Collateral Agent. Notwithstanding anything to
the contrary in this clause (c), any wholly-owned Restricted Subsidiary required
to become a party to the Guarantee and Collateral Agreement pursuant to
subclause (z)(A) above shall be permitted (in the Lead Borrower’s sole
discretion) to be designated as a Borrower under this Agreement and to become a
party hereto pursuant to a joinder agreement reasonably satisfactory to the Lead
Borrower and the Administrative Agent. Additionally, any Subsidiary Guarantor
shall be permitted (in the Lead Borrower’s sole discretion) to be re-designated
as a Borrower under this Agreement pursuant to a joinder agreement reasonably
satisfactory to the Lead Borrower and the Administrative Agent.

(d) With respect to any Equity Interests in any Foreign Subsidiary or Excluded
Domestic Subsidiary that are acquired after the Closing Date by any Loan Party
(including as a result of formation of a new Foreign Subsidiary), on or prior to
the later to occur of (i) 60 days following the date of such acquisition and
(ii) the earlier of the date of the required delivery of the Compliance
Certificate following the date of such acquisition and the date which is 45 days
after the end of the most recently ended fiscal quarter (or such longer period
as to which the Administrative Agent may consent), (x) execute and deliver to
the Administrative Agent and the Collateral Agent such amendments to the
Guarantee and Collateral Agreement as the Administrative Agent reasonably deems
necessary in order to grant to the Collateral Agent, for the benefit of the
relevant Secured Parties, a perfected first priority security interest (subject
only to Permitted Liens) in the Equity Interests in such Foreign Subsidiary that
are owned by the Loan Parties to the extent the same constitutes Collateral
under the terms of the Guarantee and Collateral Agreement (provided that
(A) only first-tier Foreign Subsidiaries or Excluded Domestic Subsidiaries owned
directly by such Loan Party shall be pledged by such Loan Party and (B) only 65%
of the Equity Interests of any Excluded Foreign Subsidiary or Excluded Domestic
Subsidiary shall be pledged by such Loan Party) and (y) deliver to the
Collateral Agent any certificates representing any such Equity Interests that
constitute certificated securities, together with undated stock powers, in
blank, executed and delivered by a duly authorized officer of the pledgor, as
the case may be, and take such other action as may be reasonably requested by
the Administrative Agent or the Collateral Agent to perfect the security
interest of the Collateral Agent thereon (but subject to the limitations set
forth in the Security Documents).

 

127



--------------------------------------------------------------------------------

(e) If, at any time and from time to time after the Closing Date, any
wholly-owned Domestic Subsidiary that is not a disregarded entity for U.S.
federal income Tax purposes owned by a non-disregarded non-U.S. entity ceases to
constitute an Immaterial Subsidiary in accordance with the definition of
“Immaterial Subsidiary”, then the Borrowers shall cause such subsidiary to
become an additional Loan Party and take all the actions contemplated by
Section 5.09(c) as if such subsidiary were a newly-formed wholly-owned Domestic
Subsidiary of the Borrower.

(f) If requested by the Administrative Agent, with respect to any fee interest
in any real property located in the United States with a book value in excess of
$10,000,000 (as reasonably estimated by the Borrower) acquired after the Closing
Date by any Loan Party, within 120 days following the date of such acquisition
(or such longer period as to which the Administrative Agent may consent)
(i) execute and deliver Mortgages in favor of the Collateral Agent, for the
benefit of the Secured Parties, covering such real property and complying with
the provisions herein and in the Security Documents and (ii) comply with the
requirements of Section 5.10 with respect to any Mortgages to be provided after
the Closing Date pursuant to such Schedule.

(g) [Reserved].

(h) No Loan Party has granted or shall grant control of any deposit account to
any Person other than the Administrative Agent to secure the Secured Obligations
(as defined in the Revolving Credit Agreement) or any other secured party in
respect of Indebtedness permitted hereunder that is pari passu to the
Obligations.

Notwithstanding anything to the contrary in this Section 5.09 or any other
Security Document, (i) the Collateral Agent shall not require the taking of a
Lien on, or require the perfection of any Lien granted in, those assets located
outside the United States or otherwise take any action with respect to creation
or perfection of Liens under foreign laws, (ii) the Collateral Agent shall not
require control agreements or perfection by “control” arrangements with respect
to deposit and securities accounts except to the extent expressly required by
the Guarantee and Collateral Agreement, (iii) the Collateral Agent shall not
require notices to be sent to account debtors or other contractual third-parties
except following the occurrence and during the continuance of an Event of
Default, (iv) the Collateral Agent shall not require landlord waivers and other
third-party access or statutory lien subordinations or waivers except to the
extent expressly required by the Guarantee and Collateral Agreement, (v) the
Collateral Agent shall not require the perfection of security interests in motor
vehicles and other assets subject to certificates of title statutes to the
extent a Lien thereon cannot be perfected by the filing of a Uniform Commercial
Code financing statement (or the equivalent), (vi) the Collateral Agent shall
not require perfection of (A) letters of credit and letter of credit rights
which (1) do not constitute supporting obligations and (2) are not in excess of
$2,500,000 individually, or $10,000,000 in the aggregate for all such letters of
credit and letter of credit rights of the Loan Parties and (B) commercial tort
claims which (1) require any additional action by any Loan Party

 

128



--------------------------------------------------------------------------------

to grant or perfect a security interest in such commercial tort claim and
(2) are not in excess of $2,500,000 individually, or $10,000,000 in the
aggregate, in each case, other than the filing of a Uniform Commercial Code
financing statement (or the equivalent), (vii) the Collateral Agent shall not
require the taking of a Lien on, or require the perfection of any Lien granted
in, those assets as to which the cost of obtaining or perfecting such Lien
(including any mortgage, stamp, intangibles or other tax or expenses relating to
such Lien) is excessive in relation to the practical benefit to the Lenders of
the security afforded thereby as reasonably determined by the Borrowers and the
Administrative Agent and (viii) Liens required to be granted pursuant to this
Section 5.09 shall be subject to exceptions and limitations consistent with
those set forth in the Security Documents as in effect on the Closing Date (to
the extent appropriate in the applicable jurisdiction).

Section 5.10. Mortgaged Properties. The Collateral Agent shall have received, as
and when required by Section 5.09, (i) counterparts of a Mortgage with respect
to each Mortgaged Property duly executed and delivered by the applicable Loan
Party, (ii) a title insurance policy for such property available in each
applicable jurisdiction (each, a “Title Policy”) insuring the Lien of each such
Mortgage as a valid first-priority Lien on the property described therein, free
of any other Liens other than Liens permitted hereunder and under the Security
Documents, together with such endorsements, coinsurance and reinsurance and in
such amounts as the Administrative Agent may reasonably request, (iii) a
completed Life-of-Loan Federal Emergency Management Agency Standard Flood Hazard
Determination with respect to each Mortgaged Property (together with a notice
about special flood hazard area status and flood disaster assistance duly
executed by the Borrowers and each Loan Party relating thereto) and, if any
improvements on any Mortgaged Property are located in a flood hazard area,
evidence of flood insurance reasonably satisfactory to the Administrative Agent,
(iv) ALTA surveys in form and substance reasonably acceptable to the
Administrative Agent or such existing surveys together with no-change affidavits
sufficient for the title company to remove all standard survey exceptions from
the Title Policies and issue the endorsements required in clause (ii) above and
(v) such customary legal opinions and other documents as the Administrative
Agent may reasonably request with respect to any such Mortgaged Property.

Section 5.11. Designation of Subsidiaries.

(a) The Borrowers may designate any subsidiary (including any existing
subsidiary and any newly acquired or newly formed subsidiary) to be an
Unrestricted Subsidiary unless such subsidiary or any of its subsidiaries owns
any Equity Interests or Indebtedness of, or owns or holds any Lien on, any
property of, any Borrower or Restricted Subsidiary (other than solely any
Unrestricted Subsidiary of the subsidiary to be so designated); provided that

(i) any Unrestricted Subsidiary must be an entity of which the majority of the
Voting Equity Interests therein are owned, directly or indirectly, by the
Borrower;

(ii) such designation complies with the covenants described in Section 6.03(c);

(iii) no Event of Default shall have occurred and be continuing;

 

129



--------------------------------------------------------------------------------

(iv) on a pro forma basis taking into account such designation, the Total Net
Leverage Ratio would be less than 4.10 to 1.00;

(v) in each case on a pro forma basis taking into account such designation; and

(vi) each of:

(A) the subsidiary to be so designated; and

(B) its subsidiaries,

has not at the time of designation, and does not thereafter, incur any
Indebtedness pursuant to which the lender has recourse to any of the assets of
any Borrower or Restricted Subsidiary. Furthermore, no subsidiary may be
designated as an Unrestricted Subsidiary hereunder unless it is also designated
as an “Unrestricted Subsidiary” for purposes of the Revolving Credit Agreement
and any Junior Financing.

(b) The Borrowers may designate any Unrestricted Subsidiary to be a Restricted
Subsidiary; provided that, immediately after giving effect to such designation,
no Event of Default shall have occurred and be continuing and the Total Net
Leverage Ratio would be less than 4.10 to 1.00, on a pro forma basis taking into
account such designation.

Any such designation by the Borrowers shall be evidenced by the Borrowers to the
Administrative Agent by promptly delivering to the Administrative Agent an
Officer’s Certificate giving effect to such designation and certifying that such
designation complied with the provisions of this Section 5.11.

Section 5.12. Credit Ratings. The Borrowers shall use commercially reasonable
efforts to maintain (a) a public credit rating of the Term Loans from each of
S&P and Moody’s and (b) a public corporate family rating from Moody’s and a
public corporate credit rating from S&P, but, in each case, not any minimum
ratings.

Section 5.13. Appraisals and Field Exams.

(a) Upon the Agents’ request, upon reasonable advance notice to the Borrowers,
the Borrowers and the Subsidiary Guarantors will provide the Agents with
appraisals or updates thereof of their Inventory from a nationally recognized
appraiser selected and engaged by the Agents (following consultation with the
Borrowers), and prepared on a basis satisfactory to the Agents in its Permitted
Discretion, such appraisals and updates to include, without limitation,
information required by applicable law and regulations; provided, however, that
if no Event of Default has occurred and is continuing, following the Closing
Date, no more than one (1) such appraisal per calendar year shall be conducted
at the expense of the Loan Parties; provided, however, that during any period
from the date on which daily Excess Availability is less than the greater of (i)
10% of the Line Cap and (ii) $7,500,000 for five (5) or more consecutive
Business Days until such time as the daily Excess Availability is equal to or
exceeds the greater of (i) 10% of the Line Cap and (ii) $7,500,000 for a period
of thirty (30) consecutive Business Days, the Administrative Agent may order one
(1) additional inventory appraisal per calendar year at the expense of the Loan
Parties (it being understood, however, that, so long as no Event of Default is
continuing, no more than two (2) such appraisals per calendar year shall be
conducted at the expense of the Loan Parties).

 

130



--------------------------------------------------------------------------------

(b) Field examinations may be conducted in connection with inspections permitted
under Section 5.07 and the Borrowers agree to pay the documents costs and
expenses incurred in connection with such field examinations and the preparation
of Reports (not to exceed the actual fees charged by a third party retained by
the Agents or the internally allocated fees for each Person employed by the
Agents with respect to each field examination); provided, however, that absent
the occurrence and continuation of an Event of Default, no more than one
(1) field examination per year shall be conducted at the expense of the
Borrower; provided, further, that during any period from the date on which daily
Excess Availability is less than 10% of the Line Cap for five (5) or more
consecutive Business Days until such time as the daily Excess Availability is
equal to or exceeds 10% of the Line Cap for a period of thirty (30) consecutive
Business Days, the Administrative Agent may conduct one (1) additional field
examination at the expense of the Borrowers during such year (it being
understood, however, that, so long as no Event of Default is continuing, no more
than two (2) such field examinations per calendar year shall be conducted at the
expense of the Borrowers).

Section 5.14. Post-Closing Collateral Arrangements. The Borrowers shall execute
and deliver the documents and complete the tasks set forth on Schedule 5.14, in
each case within the time limits specified on such schedule.

Section 5.15. Unbilled Accounts Recordkeeping. On or before the date that is one
hundred eighty (180) days from the Closing Date, the Borrowers shall have, to
the satisfaction of the Administrative Agent, created systems and/or
recordkeeping procedures that segregate billed and unbilled Accounts such that
unbilled Accounts are easily identifiable and reportable as unbilled Accounts.

Section 5.16. Quarterly Lender Calls. Upon the request of the Administrative
Agent, the Borrowers shall hold a conference call (the reasonable costs of
holding such call to be paid by the Borrowers) with all Lenders who choose to
attend such conference call, within a reasonable period of time following each
delivery of financial statements under Section 5.04(a) or Section 5.04(b),
during which the Borrowers shall review the financial results of the applicable
fiscal year or fiscal quarter, the budget for the current fiscal year and the
financial condition of the Borrowers and their respective Restricted
Subsidiaries; provided that, at the Lead Borrower’s option, such conference call
required by this Section 5.16 may be satisfied by Parent’s quarterly earnings
call for investors regarding such financial results and financial condition, so
long as the Administrative Agent and all Lenders are provided reasonable access
thereto.

 

131



--------------------------------------------------------------------------------

ARTICLE VI

NEGATIVE COVENANTS

The Borrowers covenant and agree that, until the Termination Date, the Borrowers
will not (and, with respect to Section 6.04(c) and Section 6.11 only, Holdings
shall not), nor will the Borrowers cause or permit any of the Restricted
Subsidiaries to:

Section 6.01. Limitation on Incurrence of Indebtedness and Issuance of
Disqualified Stock and Preferred Stock.

(a) Directly or indirectly, create, incur, issue, assume, guarantee or otherwise
become directly or indirectly liable, contingently or otherwise (collectively,
“incur” and collectively, an “incurrence”) with respect to any Indebtedness
(including Acquired Indebtedness) and the Borrowers and the Restricted
Guarantors will not issue any shares of Disqualified Stock and will not permit
any Restricted Subsidiary that is not a Guarantor to issue any shares of
Disqualified Stock or Preferred Stock.

(b) The limitations set forth in clause (a) will not apply to the following
items:

(i) the Indebtedness under the Loan Documents (including any Revolving
Commitment Increase) of the Borrowers or any of their respective Restricted
Subsidiaries (including letters of credit and bankers’ acceptances thereunder);

(ii) unsecured Indebtedness, so long as (A) no Event of Default has occurred and
is continuing or would result therefrom, (B) the Total Net Leverage Ratio
measured on a pro forma basis is no greater than 5.25 to 1.00 (calculated
treating the cash proceeds of such Indebtedness and any other Indebtedness
incurred substantially concurrently therewith as Restricted Cash), and (C) the
terms of such Indebtedness comply with the Required Debt Terms;

(iii) Indebtedness of the Borrowers and Borrowers’ Restricted Subsidiaries in
existence on the Closing Date (other than Indebtedness described in
clauses (b)(i), (ii), (xv), (xx) and (xxi) of this Section 6.01) and set forth
in all material respects on Schedule 6.01;

(iv) Indebtedness (including Capitalized Lease Obligations), Disqualified Stock
and Preferred Stock incurred of their respective Restricted Subsidiaries, to
finance the purchase, lease or improvement of property (real or personal) or
equipment that is used or useful in the business of the Borrowers and Borrowers’
Restricted Subsidiaries, whether through the direct purchase of assets or the
Capital Stock of any Person owning such assets in an aggregate principal amount,
together with any Refinancing Indebtedness in respect thereof and all other
Indebtedness, Disqualified Stock and/or Preferred Stock incurred and outstanding
under this clause (iv), not to exceed the greater of (x) $10,000,000 and (y)
1.0% of Consolidated Total Assets at any time outstanding; so long as such
Indebtedness exists at the date of such purchase, lease or improvement, or is
created within 270 days thereafter;

 

132



--------------------------------------------------------------------------------

(v) Indebtedness incurred by the Borrowers or any of their respective Restricted
Subsidiaries in respect of letters of credit, bank guarantees, bankers’
acceptances, warehouse receipts or similar instruments issued or created in the
ordinary course of business, including in respect of workers compensation
claims, health, disability or other employee benefits or property, casualty or
liability insurance or self-insurance or other Indebtedness with respect to
reimbursement-type obligations regarding workers compensation claims;

(vi) Indebtedness arising from agreements of a Borrower or Restricted Subsidiary
providing for indemnification, adjustment of purchase price or similar
obligations, in each case, incurred or assumed in connection with the
Disposition of any business, assets or a subsidiary, other than guarantees of
Indebtedness incurred by any Person acquiring all or any portion of such
business, assets or a subsidiary for the purpose of financing such acquisition;
provided, however, that such Indebtedness is not reflected on the balance sheet
(other than by application of Interpretation Number 45 of the Financial
Accounting Standards Board (commonly known as FIN 45) as a result of an
amendment to an obligation in existence on the Closing Date) of any Borrower or
Restricted Subsidiary (contingent obligations referred to in a footnote to
financial statements and not otherwise reflected on the balance sheet will not
be deemed to be reflected on such balance sheet for purposes of this
clause (vi));

(vii) Indebtedness of (A) any Borrower to any Restricted Subsidiary and (B) any
Restricted Subsidiary to any Borrower or to any other Restricted Subsidiary;
provided that any such Indebtedness owing by a Borrower or a Guarantor to a
Subsidiary that is not a Guarantor is Subordinated Indebtedness; provided,
further, that any subsequent issuance or transfer of any Capital Stock or any
other event which results in any Restricted Subsidiary ceasing to be a
Restricted Subsidiary or any other subsequent transfer of any such Indebtedness
(except to a Borrower or another Restricted Subsidiary or any pledge of such
Indebtedness constituting a Permitted Lien) shall be deemed, in each case, to be
an incurrence of such Indebtedness not permitted by this clause (vii);

(viii) shares of Preferred Stock of a Restricted Subsidiary issued to a Borrower
or another Restricted Subsidiary, provided, that any subsequent issuance or
transfer of any Capital Stock or any other event which results in any such
Restricted Subsidiary ceasing to be a Restricted Subsidiary or any other
subsequent transfer of any such shares of Preferred Stock (except to a Borrower
or a Restricted Subsidiary) shall be deemed in each case to be an issuance of
such shares of Preferred Stock not permitted by this clause (viii);

(ix) Hedging Obligations (excluding Hedging Obligations entered into for
speculative purposes) for the purpose of limiting interest rate risk with
respect to any Indebtedness permitted under this Section 6.01, exchange rate
risk or commodity pricing risk;

(x) obligations in respect of customs, stay, performance, bid, appeal and surety
bonds and performance and completion guarantees and other obligations of a like
nature provided by the Borrowers or any of their respective Restricted
Subsidiaries in the ordinary course of business;

 

133



--------------------------------------------------------------------------------

(xi) [Reserved];

(xii) provided that no Event of Default shall have occurred and be continuing or
would occur as a consequence thereof, the incurrence by any Borrower or
Restricted Subsidiary of Indebtedness, Disqualified Stock or Preferred Stock
which serves to refund or refinance any Indebtedness, Disqualified Stock or
Preferred Stock permitted under clauses (ii), (iii), (iv), (xiii), (xv),
(xviii), (xx) or (xxvi) of this Section 6.01(b) or any Indebtedness,
Disqualified Stock or Preferred Stock issued to so refund or refinance such
Indebtedness, Disqualified Stock or Preferred Stock, including, in each case,
additional Indebtedness, Disqualified Stock or Preferred Stock incurred to pay
premiums (including tender premiums), defeasance costs and fees and expenses in
connection therewith (collectively, the “Refinancing Indebtedness”) prior to its
respective maturity; provided, however, that such Refinancing Indebtedness:

(A) has a Weighted Average Life to Maturity at the time such Refinancing
Indebtedness is incurred which is not less than the remaining Weighted Average
Life to Maturity of the Indebtedness, Disqualified Stock or Preferred Stock
being refunded or refinanced,

(B) to the extent such Refinancing Indebtedness refinances (1) Indebtedness
subordinated or pari passu to the Obligations, such Refinancing Indebtedness is
subordinated or pari passu to the Obligations at least to the same extent as the
Indebtedness being refinanced or refunded and (2) Disqualified Stock or
Preferred Stock, such Refinancing Indebtedness must be Disqualified Stock or
Preferred Stock, respectively,

(C) shall not include:

(1) Indebtedness, Disqualified Stock or Preferred Stock of a Restricted
Subsidiary that is not a Guarantor that refinances Indebtedness, Disqualified
Stock or Preferred Stock of any Borrower;

(2) Indebtedness, Disqualified Stock or Preferred Stock of a Restricted
Subsidiary that is not a Guarantor that refinances Indebtedness, Disqualified
Stock or Preferred Stock of a Restricted Guarantor; or

(3) Indebtedness, Disqualified Stock or Preferred Stock of a Borrower or a
Restricted Subsidiary that refinances Indebtedness, Disqualified Stock or
Preferred Stock of an Unrestricted Subsidiary; and

(D) shall not be in a principal amount in excess of the principal amount of,
premium, if any, accrued interest on, and related fees and expenses of, the
Indebtedness being refunded, replaced or refinanced (including any premium,
expenses, costs and fees incurred in connection with such refund, replacement or
refinancing);

 

134



--------------------------------------------------------------------------------

provided, further, that any incurrence of Indebtedness or issuance of
Disqualified Stock or Preferred Stock by any Restricted Subsidiary that is not a
Subsidiary Guarantor pursuant to this clause (xii) (solely as it relates to
Indebtedness under clause (xiii)) shall be subject to the limitations set forth
in Section 6.01(g) to the same extent as the Indebtedness refinanced;

(xiii) Indebtedness, Disqualified Stock or Preferred Stock (x) of a Borrower or
a Restricted Subsidiary incurred to finance an acquisition, (y) of Persons that
are acquired by any Borrower or Restricted Subsidiary or Persons merged into a
Borrower or a Restricted Subsidiary in accordance with the terms of this
Agreement or (z) that is assumed by any Borrower or Restricted Subsidiary in
connection with such acquisition so long as:

(A) no Event of Default shall have occurred and be continuing or would result
therefrom,

(B) any Indebtedness, Disqualified Stock or Preferred Stock incurred in reliance
on clause (x) above shall comply with the Required Debt Terms,

(C) any Indebtedness, Disqualified Stock or Preferred Stock incurred or assumed
in reliance on clause (y) or (z) above shall not have been incurred in
contemplation of such acquisition, and

(D) after giving pro forma effect to such acquisition or merger (but treating
the cash proceeds of any Indebtedness incurred substantially concurrently
therewith as Restricted Cash),

(1) if such Indebtedness is secured on a pari passu basis with the Revolving
Loans, the Senior Secured Net Leverage Ratio is less than or equal to 4.10 to
1.00;

(2) if such Indebtedness is secured on a junior basis to the Revolving
Loans, the Senior Secured Net Leverage Ratio is less than or equal to 4.10 to
1.00;

(3) if such Indebtedness is unsecured, the Total Net Leverage Ratio is less than
or equal to 5.25 to 1.00;

(xiv) Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft or similar instrument drawn against insufficient
funds in the ordinary course of business, provided that such Indebtedness is
extinguished within two Business Days of its incurrence;

 

135



--------------------------------------------------------------------------------

(xv) (A) the Indebtedness under or secured by the Term Loan Documents (including
any Incremental Term Loans under Section 2.22 of the Term Loan Agreement and any
Replacement Term Loans under Section 2.24 of the Term Loan Agreement) of the
Borrowers or any of their respective Restricted Subsidiaries and (B) Incremental
Equivalent Debt permitted to be incurred under Section 2.22(d) of the Term Loan
Agreement;

(xvi) (A) any guarantee by a Borrower or a Restricted Subsidiary of Indebtedness
or other obligations of any Restricted Subsidiary so long as such Indebtedness
or other obligations are permitted under this Agreement, or (B) any guarantee by
a Restricted Subsidiary of Indebtedness or other obligations of the Borrowers;
provided that, in each case, (x) such Restricted Subsidiary shall comply with
its obligations under Section 5.09, (y) in the case of any guarantee of
Indebtedness or other obligations of any Borrower or Subsidiary Guarantor by any
Restricted Subsidiary that is not a Subsidiary Guarantor, such Restricted
Subsidiary becomes a Subsidiary Guarantor under this Agreement and (z) if the
Indebtedness being guaranteed is subordinated to the Obligations, such guarantee
shall be subordinated to the guarantee of the Obligations on terms at least as
favorable (as reasonably determined by the Borrower) to the Lenders as those
contained in the subordination of such Indebtedness;

(xvii) guaranties in the ordinary course of business of the obligations of
suppliers, customers, franchisees and licensees of the Borrowers and Borrowers’
Subsidiaries;

(xviii) Indebtedness, Disqualified Stock, or Preferred Stock of any Foreign
Subsidiary or of any foreign Persons that are acquired by any Borrower or
Restricted Subsidiary or merged into a Restricted Subsidiary that is a Foreign
Subsidiary in accordance with the terms of this Agreement; provided, that the
aggregate amount outstanding of any such Indebtedness, Disqualified Stock, or
Preferred Stock shall not at any time exceed the greater of $20,000,000 and 2.0%
of Consolidated Total Assets;

(xix) Indebtedness issued by any Borrower or any of its Restricted Subsidiaries
to future, current or former officers, managers, directors, employees and
consultants thereof or any direct or indirect parent thereof, their respective
estates, heirs, family members, spouses or former spouses, in each case to
finance the purchase or redemption of Equity Interests of a Borrower, a
Restricted Subsidiary or any of their respective direct or indirect parent
companies to the extent described in Section 6.03(b)(iv);

(xx) Indebtedness consisting of obligations of any Borrower or any of its
Restricted Subsidiaries under deferred compensation or other similar
arrangements incurred by such Person in connection with any Investment permitted
hereunder;

(xxi) [Reserved];

(xxii) cash management obligations and Indebtedness in respect of netting
services, automatic clearinghouse arrangements, overdraft facilities, employee
credit card or purchase card programs, Cash Pooling Arrangements, controlled
disbursement, return items, interstate depository network services, dealer
incentive,

 

136



--------------------------------------------------------------------------------

supplier finance or similar programs, Society for Worldwide Interbank Financial
Telecommunication transfers, cash pooling and operational foreign exchange
management, or similar arrangements in connection with cash management and
deposit accounts; provided that, with respect to any Cash Pooling Arrangements,
the total amount of all deposits subject to any such Cash Pooling Arrangement at
all times equals or exceeds the total amount of overdrafts that may be subject
to such Cash Pooling Arrangements;

(xxiii) Indebtedness of any Borrower or any of its Subsidiaries in respect of
Sale and Lease-Back Transactions;

(xxiv) Indebtedness consisting of (i) the financing of insurance premiums or
(ii) take-or-pay obligations contained in supply arrangements, in each case, in
the ordinary course of business;

(xxv) Indebtedness representing deferred compensation to employees of any
Borrower or Restricted Subsidiary incurred in the ordinary course of business;
and

(xxvi) additional Indebtedness, Disqualified Stock or Preferred Stock of any
Borrower or Restricted Subsidiary in a principal amount not to exceed the
greater of (x) $50,000,000 and (y) 5.0% of Consolidated Total Assets.

(c) For purposes of determining compliance with, and the outstanding principal
amount of any particular Indebtedness incurred pursuant to and in compliance
with, Section 6.01(xii), if any Indebtedness is incurred to refinance
Indebtedness initially incurred in reliance on any provision of this
Section 6.01 measured by reference to a percentage of Consolidated Total Assets
at the time of incurrence thereof, and such refinancing would cause such
percentage of Consolidated Total Assets to be exceeded if calculated based on
the Consolidated Total Assets on the date of such refinancing, such percentage
of Consolidated Total Assets shall not be deemed to be exceeded (and such
refinancing Indebtedness shall be permitted) so long as the principal amount of
such refinancing Indebtedness does not exceed the principal amount of such
Indebtedness being refinanced, plus the aggregate amount of fees, underwriting
discounts, premiums and other costs and expenses (including accrued and unpaid
interest) Incurred or payable in connection with such refinancing.

(d) The accrual of interest, the accretion of accreted value and the payment of
interest or dividends in the form of additional Indebtedness, Disqualified Stock
or Preferred Stock, as applicable, will not be deemed to be an incurrence of
Indebtedness, Disqualified Stock or Preferred Stock for purposes of this
Section 6.01.

(e) For purposes of determining compliance with any dollar-denominated
restriction on the incurrence of Indebtedness, the dollar-equivalent principal
amount of Indebtedness denominated in a foreign currency shall be calculated
based on the relevant currency exchange rate in effect on the date such
Indebtedness was incurred, in the case of term debt, or first committed, in the
case of revolving credit debt; provided that if such Indebtedness is incurred to
refinance other Indebtedness denominated in a foreign currency, and such
refinancing would cause the applicable dollar-denominated restriction to be
exceeded if calculated at the

 

137



--------------------------------------------------------------------------------

relevant currency exchange rate in effect on the date of such refinancing, such
dollar-denominated restriction shall be deemed not to have been exceeded so long
as the principal amount of such refinancing Indebtedness does not exceed the
principal amount of such Indebtedness being refinanced.

(f) The principal amount of any Indebtedness incurred to refinance other
Indebtedness, if incurred in a different currency from the Indebtedness being
refinanced, shall be calculated based on the currency exchange rate applicable
to the currencies in which such respective Indebtedness is denominated that is
in effect on the date of such refinancing.

(g) Notwithstanding anything to the contrary contained in Section 6.01(b), no
Restricted Subsidiary of any Borrower that is not a Subsidiary Guarantor shall
incur any Indebtedness or issue any Disqualified Stock or Preferred Stock in
reliance on Section 6.01(b)(ii) or (b)(xiii) (the “Limited Non-Guarantor Debt
Exceptions”) if the amount of such Indebtedness, Disqualified Stock or Preferred
Stock, when aggregated with the amount of all other Indebtedness, Disqualified
Stock or Preferred Stock outstanding under such Limited Non-Guarantor Debt
Exceptions, together with any Refinancing Indebtedness in respect thereof, would
exceed the greater of (x) $30,000,000 and (y) 3.0% of Consolidated Total Assets;
provided that in no event shall any Indebtedness, Disqualified Stock or
Preferred Stock of any Restricted Subsidiary that is not a Subsidiary Guarantor
(i) existing at the time it became a Restricted Subsidiary or (ii) assumed in
connection with any acquisition, merger or acquisition of minority interests of
a non-Wholly-Owned Subsidiary (and in the case of clauses (i) and (ii), not
created in contemplation of such Person becoming a Restricted Subsidiary or such
acquisition, merger or acquisition of minority interests) be deemed to be
Indebtedness outstanding under the Limited Non-Guarantor Debt Exceptions for
purposes of this Section 6.01(g).

Section 6.02. Liens. Directly or indirectly, create, incur, assume or suffer to
exist any Lien (except Permitted Liens) on any asset or property of a Borrower
or any Restricted Subsidiary, or any income or profits therefrom, or assign or
convey any right to receive income therefrom.

Section 6.03. Restricted Payments.

(a) Directly or indirectly, make any Restricted Payment, other than Restricted
Payments made at any time when, in the case of Restricted Payments described in
clause (a) of the definition thereof, the Distribution Condition is satisfied
with respect to such Restricted Payment and, in the case of any other Restricted
Payment, the Payment Condition is satisfied with respect to such Restricted
Payment.

(b) Section 6.03(a) will not prohibit:

(i) the payment of any dividend within 60 days after the date of declaration
thereof, if at the date of declaration such payment would have complied with the
provisions of this Agreement;

(ii) (A) the redemption, prepayment, repurchase, retirement or other acquisition
of any (1) Equity Interests (“Treasury Capital Stock”) of the Borrowers or any
Restricted Subsidiary or Junior Financing of any Borrower or Guarantor or
(2) Equity

 

138



--------------------------------------------------------------------------------

Interests of any direct or indirect parent company of any Borrower, in the case
of each of clause (1) and (2), in exchange for, or out of the proceeds of the
substantially concurrent sale (other than to the Borrowers or a Restricted
Subsidiary) of, Equity Interests of any Borrower, or any direct or indirect
parent company of any Borrower to the extent contributed as Qualified Capital
Stock to the capital of any Borrower or Restricted Subsidiary (in each case,
other than any Disqualified Stock) (“Refunding Capital Stock”) and (B) the
declaration and payment of dividends on the Treasury Capital Stock out of the
proceeds of the substantially concurrent sale (other than to a Borrower or a
Restricted Subsidiary) of the Refunding Capital Stock;

(iii) the redemption, repurchase or other acquisition or retirement of any
Junior Financing of a Borrower or a Restricted Guarantor made by exchange for,
or out of the proceeds of the substantially concurrent sale of, new Indebtedness
of a Borrower or a Restricted Guarantor, as the case may be, which is incurred
in compliance with Section 6.01(b)(xii) so long as no Event of Default has
occurred and is continuing or would immediately result upon the consummation of
such transaction and, in the case of clause (B):

(A) the principal amount (or accreted value, if applicable) of such new
Indebtedness does not exceed the principal amount of (or accreted value, if
applicable), plus any accrued and unpaid interest on, the Indebtedness being so
redeemed, repurchased, acquired or retired for value, plus the amount of any
premium required to be paid under the terms of the instrument governing the
Indebtedness being so redeemed, repurchased, acquired or retired and any fees
and expenses incurred in connection with the issuance of such new Indebtedness;

(B) solely in the case of Subordinated Indebtedness, such new Indebtedness is
subordinated to the Obligations at least to the same extent as such Subordinated
Indebtedness so prepaid, purchased, exchanged, redeemed, repurchased, acquired
or retired for value;

(C) such new Indebtedness has a final scheduled maturity date equal to or later
than the final scheduled maturity date of the Indebtedness being so prepaid,
redeemed, repurchased, acquired or retired; and

(D) such new Indebtedness has a Weighted Average Life to Maturity equal to or
greater than the remaining Weighted Average Life to Maturity of the Indebtedness
being so prepaid, redeemed, repurchased, acquired or retired;

(iv) a Restricted Payment to pay for the repurchase, retirement, redemption or
other acquisition or retirement for value of Equity Interests (other than
Disqualified Stock) of any Borrower or any of its direct or indirect parent
companies held by any future, present or former employee, director or consultant
(or any of their successors, heirs, estates or assigns) of any Borrower, any of
its Subsidiaries or any of their respective direct or indirect parent companies
(whether pursuant to any management unit purchase agreement, management equity
plan or stock option plan or any other

 

139



--------------------------------------------------------------------------------

management or employee benefit plan or agreement or otherwise); provided,
however, that the aggregate Restricted Payments made under this clause (iv) do
not exceed in any calendar year $10,000,000 (with unused amounts in any calendar
year being carried over to the immediately succeeding calendar year); provided,
further, that such amount in any calendar year may be increased by an amount not
to exceed:

(A) the cash proceeds from the sale of Equity Interests (other than Disqualified
Stock) of any Borrower and, to the extent contributed as Qualified Capital Stock
to the capital of such Borrower, Equity Interests of any of the direct or
indirect parent companies of any Borrower, in each case to members of
management, directors or consultants of such Borrower, any of its subsidiaries
or any of their respective direct or indirect parent companies that occurs after
the Closing Date (other than Equity Interests the proceeds of which are used to
fund the Transactions), to the extent the cash proceeds from the sale of such
Equity Interests have not otherwise been applied to make Restricted Payments
under any other clause of this Section 6.03; plus

(B) the cash proceeds of key man life insurance policies received by any
Borrower or any of its Restricted Subsidiaries after the Closing Date; minus

(C) the amount of any Restricted Payments previously made with the cash proceeds
described in clauses (A) and (B) of this clause (iv);

and provided, further, that cancellation of Indebtedness owing to any Borrower
from members of management of such Borrower, any of its subsidiaries or its
direct or indirect parent companies in connection with a repurchase of Equity
Interests of such Borrower or any of such Borrower’s direct or indirect parent
companies will not be deemed to constitute a Restricted Payment for purposes of
this Agreement;

(v) payments of cash in lieu of fractional Equity Interests in connection with
any dividend, split or combination thereof or any acquisition permitted
hereunder;

(vi) [Reserved];

(vii) [Reserved];

(viii) [Reserved];

(ix) [Reserved];

(x) Restricted Payments that are made with Excluded Contributions;

(xi) [Reserved];

(xii) [Reserved];

 

140



--------------------------------------------------------------------------------

(xiii) [Reserved];

(xiv) [Reserved];

(xv) the declaration and payment of dividends or the payment of other
distributions by any Borrower to, or the making of loans or advances to, any of
its direct or indirect parents or the equity interest holders thereof in amounts
required for any direct or indirect parent companies or the equity interest
holders thereof to pay, in each case without duplication,

(A) franchise Taxes and other fees, Taxes and expenses required to maintain
their corporate existence;

(B) for any taxable period in which any Borrower and, if applicable, any of its
subsidiaries is a member of a consolidated, combined or similar income tax group
of which a direct or indirect parent of such Borrower is the common parent (a
“Tax Group”), to pay federal, foreign, state and local income taxes of such Tax
Group that are attributable to the taxable income of such Borrower and/or its
subsidiaries; provided that, for each taxable period, the amount of such
payments made in respect of such taxable period in the aggregate shall not
exceed the amount that such Borrower and its subsidiaries would have been
required to pay as a stand-alone consolidated, combined or similar income tax
group; provided, further, that the permitted payment pursuant to this clause
(B) with respect to any Taxes of any Unrestricted Subsidiary for any taxable
period shall be limited to the amount actually paid with respect to such period
by such Unrestricted Subsidiary to such Borrower or its Restricted Subsidiaries
for the purposes of paying such consolidated, combined or similar income Taxes;

(C) customary salary, bonus and other benefits payable to officers and employees
of any direct or indirect parent company of any Borrower to the extent such
salaries, bonuses and other benefits are reasonably attributable to the
ownership or operation of such Borrower and its Restricted Subsidiaries;

(D) general corporate operating and overhead costs and expenses of Holdings, any
direct or indirect parent company of Holdings and Parent to the extent such
costs and expenses are reasonably attributable to the ownership or operation of
such Borrower and its Restricted Subsidiaries;

(E) amounts payable to the Sponsor pursuant to fee or expense reimbursement
arrangements, in each case, to the extent reasonably attributable to the
ownership or operation of the Borrower and its Restricted Subsidiaries;

(F) transaction costs, fees and expenses (other than to Affiliates of the
Borrowers, except to the extent such payment is permitted by Section 6.06 to be
made by the Borrowers and their Restricted Subsidiaries) incurred pursuant to
(1) any equity or debt offering of such parent entity (whether or not
successful), (2) any Investment otherwise permitted under this covenant (whether
or not successful) and (3) any transaction of the type described in
Section 6.04;

 

141



--------------------------------------------------------------------------------

(G) cash payments in lieu of issuing fractional shares in connection with the
exercise of warrants, options or other securities convertible into or
exchangeable for Equity Interests of any Borrower or any direct or indirect
parent;

(H) amounts to finance Investments otherwise permitted to be made pursuant to
this Section 6.03; provided that (1) such Restricted Payment shall be made
substantially concurrently with the closing of such Investment and (2) such
direct or indirect parent company shall, immediately following the closing
thereof, cause (x) all property acquired (whether assets or Equity Interests) to
be contributed as Qualified Capital Stock to the capital of any Borrower or one
of its Restricted Subsidiaries or (y) the merger of the Person formed or
acquired into any Borrower or one of its Restricted Subsidiaries (to the extent
not prohibited by Section 6.04) in order to consummate such Investment, in each
case, subject to the limitations set forth in clauses (h) and (m) of, and the
proviso set forth at the end of, the definition of “Permitted Investment”;
(3) such direct or indirect parent company and its Affiliates (other than a
Borrower or a Restricted Subsidiary) receives no consideration or other payment
in connection with such transaction, (4) any property received by any Borrower
shall not increase amounts available for Restricted Payments pursuant to this
Section 6.03 and (5) such Investment shall be deemed to be made by such Borrower
or Restricted Subsidiary by another paragraph of this Section 6.03 (other than
pursuant to clause (x) hereof) or pursuant to the definition of “Permitted
Investments” (other than clause (i) thereof);

(I) reasonable and customary fees payable to any directors of any direct or
indirect parent of any Borrower and reimbursement of reasonable out-of-pocket
costs of the directors of any direct or indirect parent of any Borrower in the
ordinary course of business, to the extent reasonably attributable to the
ownership or operation of such Borrower and its Restricted Subsidiaries; and

(J) reasonable and customary indemnities to directors, officers and employee of
any direct or indirect parent of any Borrower in the ordinary course of
business, to the extent reasonably attributable to the ownership or operation of
such Borrower and its Restricted Subsidiaries;

(xvi) the distribution, by dividend or otherwise, of shares of Capital Stock of,
or Indebtedness owed to a Borrower or a Restricted Subsidiary by, Unrestricted
Subsidiaries;

(xvii) [Reserved];

(xviii) Restricted Payments by (A) a non-Subsidiary Guarantor to any Borrower or
Restricted Subsidiary or any other holder of its Equity Interests (so long as
any payment to such owner of its Equity Interests is pro rata among all holders
of its Equity Interests), (B) a Foreign Subsidiary to any Borrower or Restricted
Subsidiary or any other holder of its Equity Interests (so long as any payment
to such owner of its Equity Interests is pro rata among all holders of its
Equity Interests) or (C) any other subsidiary to any Borrower or Subsidiary
Guarantor;

 

142



--------------------------------------------------------------------------------

(xix) payments or distributions in connection with an AHYDO “catch up” payment
with respect to any Incremental Equivalent Debt, Replacement Loans, Junior
Financing or Refinancing Indebtedness (each as defined in the Term Loan
Agreement);

(xx) [Reserved]; and

(xxi) any payment of any dividend from any Borrower to Holdings in connection
with the payment of social security or other payroll Taxes based on the issuance
of Equity Interests to employees or other service providers.

provided, however, that at the time of, and after giving effect to, any
Restricted Payment permitted under clauses (ii), (iii), (xv)(E) and (xvi) no
Event of Default shall have occurred and be continuing or would occur as a
consequence thereof.

(c) As of the Closing Date, all of the subsidiaries of the Borrowers will be
Restricted Subsidiaries. The Borrowers will not permit any Unrestricted
Subsidiary to become a Restricted Subsidiary except pursuant to Section 5.11(b).
For purposes of designating any Restricted Subsidiary as an Unrestricted
Subsidiary, all outstanding Investments by the Borrowers and Borrowers’
Restricted Subsidiaries (except to the extent repaid) in the subsidiary so
designated will be deemed to be Restricted Payments in an amount determined as
set forth in the last sentence of the definition of “Investments.” Such
designation will be permitted only if a Restricted Payment in such amount would
be permitted at such time, whether pursuant to Section 6.03(a) or (b)(vii),
(x) or (xi), or pursuant to the definition of “Permitted Investments,” and if
such subsidiary otherwise meets the definition of an Unrestricted Subsidiary.
Unrestricted Subsidiaries will not be subject to any of the restrictive
covenants set forth in the Loan Documents.

Section 6.04. Fundamental Changes.

(a) No Borrower may consolidate or merge with or into or wind up into (whether
or not such Borrower is the surviving corporation), and may not sell, assign,
transfer, lease, convey or otherwise dispose of all or substantially all of the
properties or assets of such Borrower and its Restricted Subsidiaries, taken as
a whole, in one or more related transactions, to any Person unless:

(i) such Borrower is the surviving corporation or the Person formed by or
surviving any such consolidation or merger (if other than such Borrower) or the
Person to whom such sale, assignment, transfer, lease, conveyance or other
Disposition will have been made is organized or existing under the laws of the
United States, any state thereof, the District of Columbia, or any territory
thereof (such Person, the “Successor Company”);

 

143



--------------------------------------------------------------------------------

(ii) the Successor Company, if other than such Borrower, expressly assumes all
the Obligations of such Borrower pursuant to documentation reasonably
satisfactory to the Administrative Agent;

(iii) immediately after such transaction, no Default exists;

(iv) immediately after giving pro forma effect to such transaction and any
related financing transactions, as if such transactions had occurred at the
beginning of the applicable four-quarter period, the Total Net Leverage Ratio
would not exceed 4.10 to 1.00;

in each case made or effected substantially simultaneously with such transaction
or related financing;

(v) each Guarantor, unless it is the other party to the transactions described
above, in which case Section 6.04(c)(i)(B) shall apply, shall have confirmed
that its Obligations under the Loan Documents to which it is a party pursuant to
documentation reasonably satisfactory to the Administrative Agent; and

(vi) such Borrower shall have delivered to the Administrative Agent an Officer’s
Certificate stating that such consolidation, merger or transfer and such
documentation relating to the Loan Documents, if any, comply with this
Agreement;

provided that such Borrower shall promptly notify the Administrative Agent of
any such transaction and shall take all required actions in order to preserve
and protect the Liens on the Collateral securing the Secured Obligations either
prior to or upon the later to occur of (x) 30 days following such transaction or
(y) the earlier of the date of the required delivery of the next Compliance
Certificate and the date which is 45 days after the end of the most recently
ended fiscal quarter (or such longer period as to which the Administrative Agent
may consent).

The Successor Company will succeed to, and be substituted for the applicable
Borrower under the Loan Documents. Notwithstanding the foregoing, clause (iv)
shall not apply to the Transactions.

(b) Notwithstanding the foregoing paragraphs (a)(iii) and (a)(iv),

(i) a Restricted Subsidiary may consolidate with or merge into or transfer all
or part of its properties and assets to a Borrower or a Restricted Guarantor;

(ii) a Borrower may merge with an Affiliate of such Borrower solely for the
purpose of reorganizing such Borrower in a State of the United States so long as
the amount of Indebtedness of such Borrower and its Restricted Subsidiaries is
not increased thereby; and

(iii) any Foreign Subsidiary may consolidate with or merge into or transfer all
or part of its properties and assets to any other Foreign Subsidiary.

 

144



--------------------------------------------------------------------------------

(c) Neither (x) Holdings nor (y) any Restricted Guarantor will, and the
Borrowers will not permit any Restricted Guarantor to, consolidate or merge with
or into or wind up into (whether or not a Borrower or Restricted Guarantor is
the surviving corporation), or sell, assign, transfer, lease, convey or
otherwise dispose of all or substantially all of its properties or assets, in
one or more related transactions, to any Person unless, in the cause of clause
(y) only:

(i) (A) such Restricted Guarantor is the surviving corporation or the Person
formed by or surviving any such consolidation or merger (if other than such
Restricted Guarantor) or to which such sale, assignment, transfer, lease,
conveyance or other Disposition will have been made is organized or existing
under the laws of the jurisdiction of organization of such Restricted Guarantor,
as the case may be, or the laws of the United States, any state thereof, the
District of Columbia, or any territory thereof (such Restricted Guarantor or
Person, the “Successor Person”);

(B) the Successor Person, if other than such Restricted Guarantor, expressly
assumes all the Obligations of such Restricted Guarantor pursuant to
documentation reasonably satisfactory to the Administrative Agent;

(C) immediately after such transaction, no Default exists; and

(D) the Lead Borrower shall have delivered to the Administrative Agent an
Officer’s Certificate stating that such consolidation, merger or transfer and
such documentation relating to the Loan Documents, if any, comply with this
Agreement;

(ii) the transaction does not violate Section 6.05;

provided that the Lead Borrower shall promptly notify the Administrative Agent
of any such transaction and shall take all required actions in order to preserve
and protect the Liens on the Collateral securing the Secured Obligations either
prior to or upon the later to occur of (x) 30 days following such transaction or
(y) the earlier of the date of the required delivery of the next Compliance
Certificate and the date which is 45 days after the end of the most recently
ended fiscal quarter (or such longer period as to which the Administrative Agent
may consent).

In the case of clause (i)(A) above, the Successor Person will succeed to, and be
substituted for, such Restricted Guarantor under the Loan Documents.
Notwithstanding the foregoing, any Restricted Guarantor (x) may merge into or
transfer all or part of its properties and assets to another Restricted
Guarantor or a Borrower or (y) dissolve, liquidate or wind up its affairs if
such dissolution, liquidation or winding up could not reasonably be expected to
have a Material Adverse Effect.

Section 6.05. Dispositions.

Cause, make or suffer to exist a Disposition, except:

(a) any Disposition of cash or Cash Equivalents or Investment Grade Securities
or obsolete, worn out, used or surplus tangible property in the ordinary course
of business, any Disposition of tangible property no longer used or useful in
the conduct of the business or any Disposition of inventory or goods (or other
assets) held for sale in the ordinary course of business and immaterial assets
(including allowing any patents, patent applications, registrations or any
applications for registration of any intellectual property rights to lapse or go
abandoned in the ordinary course of business) and termination of leases and
licenses in the ordinary course of business, including a voluntary or mandatory
recall of any product;

 

145



--------------------------------------------------------------------------------

(b) the Disposition of all or substantially all of the assets of a Borrower and
its Restricted Subsidiaries in a manner permitted pursuant to the provisions
described above under Section 6.04;

(c) the making of any Restricted Payment or Permitted Investment that is
permitted to be made, and is made, under Section 6.03;

(d) any Disposition of property or assets or issuance of Equity Interests (A) by
a Restricted Subsidiary of a Borrower to a Borrower or (B) by a Borrower or a
Restricted Subsidiary of a Borrower to another Restricted Subsidiary of a
Borrower; provided that in the case of any event described in clause (B) where
the transferee or purchaser is not a Restricted Guarantor, the Net Cash Proceeds
thereof, when aggregated with the amount of Permitted Investments made pursuant
to clauses (a) and (c) of the definition thereof, shall not exceed the greater
of (x) $75,000,000 and (y) 7.50% of Consolidated Total Assets;

(e) any Permitted Asset Swap;

(f) (i) the sale, lease, assignment, license or sub-lease of any real,
intangible or personal property (including the provision of software under an
open source license or the licensing of other intellectual property rights) in
the ordinary course of business and which do not materially interfere with the
business of the Borrowers and Borrowers’ Restricted Subsidiaries (taken as a
whole) and (ii) inbound and non-exclusive outbound licenses to intellectual
property rights, in each case that do not materially interfere with the business
of the Borrowers and Borrowers’ Restricted Subsidiaries (taken as a whole);

(g) any issuance or sale of Equity Interests in, or Indebtedness or other
securities of, an Unrestricted Subsidiary;

(h) any sale, lease or other Disposition so long as the Payment Conditions are
satisfied immediately after giving pro forma effect to such sale, lease or other
Disposition;

(i) any sale or other Disposition in connection with any financing transaction
with respect to property built or acquired by a Borrower or any Restricted
Subsidiary after the Closing Date, including Sale and Lease-Back Transactions
and asset securitizations permitted under this Agreement;

(j) Dispositions or discounts without recourse of accounts receivable in
connection with the collection or compromise thereof in the ordinary course of
business;

(k) transfers of property subject to casualty or condemnation proceedings
(including in lieu thereof) upon the receipt of the Net Cash Proceeds therefor;
provided such transfer shall constitute a Property Loss Event;

 

146



--------------------------------------------------------------------------------

(l) the abandonment of intellectual property rights in the ordinary course of
business, which in the reasonable good faith determination of a Borrower or a
Restricted Subsidiary are not material to the conduct of the business of the
Borrowers and Borrowers’ Restricted Subsidiaries taken as a whole;

(m) voluntary terminations, the unwinding or settling of Hedging Obligations;

(n) Dispositions (including Sale and Lease-Back Transactions) by a Foreign
Subsidiary designed to generate foreign distributable reserves;

(o) any Disposition to the extent not involving property (when taken together
with any related Disposition or series of related Dispositions) with a fair
market value in excess of the greater of (x) $15,000,000 and (y) 1.50% of
Consolidated Total Assets; and

(p) Dispositions for fair market value that are not otherwise permitted under
this Section 6.05, provided that:

(i) at least 75% of the consideration received by such Borrower or such
Restricted Subsidiary, as the case may be, for any such Dispositions (when taken
together with any related Disposition or series of related Dispositions) in
excess of $15,000,000, is in the form of cash or Cash Equivalents; provided that
the amount of (A) any liabilities (as shown on such Borrower’s or such
Restricted Subsidiary’s most recent balance sheet or in the footnotes thereto)
of such Borrower or such Restricted Subsidiary, other than liabilities that are
Subordinated Indebtedness or that are owed to a Borrower or a Restricted
Subsidiary, that are assumed by the transferee of any such assets and for which
such Borrower and all of its Restricted Subsidiaries have been validly released
by all creditors in writing, (B) any securities received by such Borrower or
such Restricted Subsidiary from such transferee that are converted by such
Borrower or such Restricted Subsidiary into cash (to the extent of the cash
received) within 180 days following the closing of such Disposition, and (C) any
Designated Non-Cash Consideration received by such Borrower or such Restricted
Subsidiary in such Disposition having an aggregate fair market value, taken
together with all other Designated Non-Cash Consideration received pursuant to
this clause (C) that is at that time outstanding, not to exceed the greater of
$15,000,000 and 1.50% of Consolidated Total Assets at the time of the receipt of
such Designated Non-Cash Consideration, with the fair market value of each item
of Designated Non-Cash Consideration being measured at the time received and
without giving effect to subsequent changes in value, shall be deemed to be cash
for purposes of this provision and for no other purpose; and

(ii) any Disposition of assets or issuance or sale of Equity Interests of a
Restricted Subsidiary in any transaction or series of related transactions, when
taken together with all other dispositions made in reliance on this
paragraph (p), does not have a fair market value in excess of 10% of
Consolidated Total Assets of the Borrowers on the Closing Date;

(q) Sale and Lease-Back Transactions involving (i) real property owned on the
Closing Date (other than any Mortgaged Property), (ii) property acquired not
more than 180 days prior to such Sale and Lease-Back Transaction for cash in an
amount at least equal to the cost of such property and (iii) other property for
cash consideration;

 

147



--------------------------------------------------------------------------------

(r) Dispositions of non-core assets acquired in connection with acquisitions
permitted hereunder or other Investments permitted hereunder; provided that
(i) the fair market value of any such Disposition (when taken together with any
related Disposition or series of related Dispositions) shall not exceed 30% of
the consideration paid in such acquisition or Investment, (ii) no Event of
Default shall have occurred and be continuing or would immediately result from
such Disposition and (iii) each such sale is in an arm’s-length transaction and
such Borrower or Restricted Subsidiary receives at least fair market value; and

(s) Dispositions of Investments in joint ventures to the extent required by, or
made pursuant to customary buy/sell arrangements between, the joint venture
parties set forth in joint venture arrangements and similar binding
arrangements;

provided that the consideration received by such Borrower or such Restricted
Subsidiary, as the case may be, with respect to any Disposition of any property
with a fair market value in excess of $2,500,000 must be at least equal to the
fair market value (as determined in good faith by the Borrower) of the assets
sold or otherwise disposed of. To the extent any Collateral is disposed of as
expressly permitted by this Section 6.05 to any Person other than a Loan Party,
such Collateral shall be sold free and clear of the Liens created by the Loan
Documents, and the Administrative Agent or the Collateral Agent, as applicable,
is hereby authorized and directed by the Required Lenders to take any actions
deemed appropriate in order to effect the foregoing.

Section 6.06. Transactions with Affiliates. Except for transactions by or among
the Borrowers and the Restricted Guarantors, sell or transfer any property or
assets to, or purchase or acquire any property or assets from, or otherwise
engage in any other transactions with, any of its Affiliates, involving
aggregate payments or consideration in excess of $10,000,000 in any fiscal year
unless:

(a) such transaction is on terms that are not materially less favorable to the
relevant Borrower or the relevant Restricted Subsidiary than those that would
have been obtained in a comparable transaction by such Borrower or such
Restricted Subsidiary with an unrelated Person on an arm’s-length basis; and

(b) the Lead Borrower delivers to the Administrative Agent with respect to any
such transaction or series of related transactions involving aggregate payments
or consideration in excess of $25,000,000, a resolution adopted by the majority
of the Governing Board of the Lead Borrower approving such transaction and set
forth in an Officer’s Certificate certifying that such transaction complies with
clause (a) above.

(c) The foregoing provisions will not apply to the following:

(i) a Borrower or any Restricted Subsidiary may engage in any of the foregoing
transactions at prices and on terms and conditions not less favorable to such
Borrower or such Restricted Subsidiary than could be obtained on an arm’s-length
basis from unrelated third parties;

 

148



--------------------------------------------------------------------------------

(ii) a Borrower and its Restricted Subsidiaries may pay expenses and make
indemnification payments, directly or indirectly, to the Sponsor, in each case,
to the extent reasonably attributable to the ownership or operation of such
Borrower or such Restricted Subsidiary;

(iii) the Transactions and the payment of the Transaction Expenses;

(iv) issuances by a Borrower and its Restricted Subsidiaries of Equity Interests
not prohibited under this Agreement;

(v) reasonable and customary fees payable to any directors of a Borrower and its
Restricted Subsidiaries (or any direct or indirect parent of such Borrower) and
reimbursement of reasonable out-of-pocket costs of the directors of such
Borrower and its subsidiaries (or any direct or indirect parent of such
Borrower) in the ordinary course of business, in the case of any direct or
indirect parent to the extent reasonably attributable to the ownership or
operations of such Borrower and its Restricted Subsidiaries;

(vi) (A) expense reimbursement and employment, severance and compensation
arrangements entered into by a Borrower and its Restricted Subsidiaries with
their officers, employees and consultants in the ordinary course of business,
including, without limitation, the payment of stay bonuses and incentive
compensation and/or such officer’s, employee’s or consultant’s equity investment
in certain Restricted Subsidiaries and (B) transactions pursuant to stock option
plans and employee benefit plans and arrangements in ordinary course of
business;

(vii) payments by a Borrower and its Restricted Subsidiaries to each other
pursuant to Tax sharing agreements or arrangements among Parent and its
subsidiaries on customary terms (including, without limitation, transfer pricing
initiatives);

(viii) the payment of reasonable and customary indemnities to directors,
officers and employees of a Borrower and its Restricted Subsidiaries (or any
direct or indirect parent of such Borrower) in the ordinary course of business,
in the case of any direct or indirect parent to the extent attributable to the
operations of such Borrower and its Restricted Subsidiaries;

(ix) transactions pursuant to permitted agreements in existence on the Closing
Date and disclosed to the Lenders prior to the Closing Date and any amendment
thereto to the extent such an amendment is not adverse to the interests of the
Lenders in any material respect;

(x) Restricted Payments permitted under Section 6.03;

(xi) so long as no Event of Default has occurred and is continuing or would
result therefrom, payments by a Borrower and its Restricted Subsidiaries to the
Sponsor made for any financial advisory, financing, underwriting or placement
services or in respect of other investment banking activities, including in
connection with acquisitions or divestitures, which payments are approved by a
majority of the Governing Board of the Borrowers, in good faith; provided that,
upon the occurrence and during the continuance of an Event of Default such
payment amounts may accrue but not be payable in cash until such time as no
Event of Default is then continuing;

 

149



--------------------------------------------------------------------------------

(xii) loans and other transactions among a Borrower and its subsidiaries (and
any direct and indirect parent company of such Borrower) to the extent permitted
under this Article VI; provided that any Indebtedness of any Loan Party owed to
a Restricted Subsidiary that is not a Loan Party (or a Person that is required
to become a Loan Party in accordance with Section 5.09) shall be subject to
subordination provisions no less favorable to the Lenders than the subordination
provisions reasonably acceptable to the Administrative Agent;

(xiii) the existence of, or the performance by a Borrower or any of its
Restricted Subsidiaries of its obligations under the terms of, any stockholders
agreement, principal investors agreement (including any registration rights
agreement or purchase agreement related thereto) to which it is a party as of
the Closing Date and any similar agreements which it may enter into thereafter;
provided, however, that the existence of, or the performance by a Borrower or
any of its Restricted Subsidiaries of obligations under any future amendment to
any such existing agreement or under any similar agreement entered into after
the Closing Date shall only be permitted by this clause (xiii) to the extent
that the terms of any such amendment or new agreement are not otherwise
disadvantageous to the Lenders when taken as a whole;

(xiv) transactions with customers, clients, joint venture partners, suppliers,
or purchasers or sellers of goods or services, in each case in the ordinary
course of business which are fair to a Borrower and its Restricted Subsidiaries,
in the reasonable determination of the Governing Board of the Borrowers or the
senior management thereof, or are on terms at least as favorable as might
reasonably have been obtained at such time from an unaffiliated party;

(xv) [Reserved];

(xvi) payments or loans (or cancellation of loans) to employees or consultants
of a Borrower, any of its direct or indirect parent companies or any of its
Restricted Subsidiaries which are approved by a majority of the Governing Board
of the Borrowers in good faith; and

(xvii) transactions among Foreign Subsidiaries for Tax planning and Tax
efficiency purposes.

Section 6.07. Restrictive Agreements. Enter into, incur or permit to exist any
agreement or other arrangement that prohibits, restricts or imposes any
condition upon:

(a) the ability of any Loan party to create, incur or permit to exist any Lien
upon any of its property or assets to secure the Obligations;

 

150



--------------------------------------------------------------------------------

(b) the ability of any Restricted Subsidiary that is not a Guarantor to pay
dividends or other distributions with respect to any of its Equity Interests or
to make or repay loans or advances to, or to guarantee Indebtedness of, a
Borrower or any Guarantor; or

(c) the ability of any Restricted Subsidiary to sell, lease or transfer any of
its properties or assets to a Borrower or any Guarantor;

provided that the foregoing shall not apply to:

(i) restrictions and conditions imposed by law, by any Loan Document or which
(x) exist on the date hereof and (y) to the extent contractual obligations
permitted by clause (x) are set forth in an agreement evidencing Indebtedness,
are set forth in any agreement evidencing any permitted renewal, extension or
refinancing of such Indebtedness so long as such renewal, extension or
refinancing does not expand the scope of such contractual obligation;

(ii) customary restrictions in leases, subleases, licenses or asset sale
agreements otherwise permitted hereby so long as such restrictions relate to the
property interest, rights or the assets subject thereto;

(iii) restrictions and conditions on any Foreign Subsidiary by the terms of any
Indebtedness of such Foreign Subsidiary permitted to be incurred hereunder;

(iv) restrictions or conditions imposed by any agreement relating to Secured
Indebtedness permitted by this Agreement if such restrictions or conditions
apply only to the Person obligated under such Indebtedness and its subsidiaries
or the property or assets intended to secure such Indebtedness;

(v) contractual obligations binding on a Restricted Subsidiary at the time such
Restricted Subsidiary first becomes a Restricted Subsidiary, so long as such
contractual obligations were not entered into solely in contemplation of such
Person becoming a Restricted Subsidiary;

(vi) restrictions and conditions imposed by the terms of the documentation
governing any Indebtedness, Disqualified Stock or Preferred Stock of a
Restricted Subsidiary that is not a Loan Party, which Indebtedness, Disqualified
Stock or Preferred Stock is permitted by Section 6.01;

(vii) customary provisions in joint venture agreements and other similar
agreements applicable to joint ventures permitted under Section 6.03 and
applicable solely to such joint venture entered into in the ordinary course of
business;

(viii) negative pledges and restrictions on Liens in favor of any holder of
Indebtedness permitted under Section 6.01 but only if such negative pledge or
restriction expressly permits Liens for the benefit of the Administrative Agent
and/or the Collateral Agent and the Lenders with respect to the credit
facilities established hereunder and the Obligations under the Loan Documents on
a senior basis and without a requirement that such holders of such Indebtedness
be secured by such Liens equally and ratably or on a junior basis;

 

151



--------------------------------------------------------------------------------

(ix) restrictions on cash, other deposits or net worth imposed by customers
under contracts entered into in the ordinary course of business;

(x) Secured Indebtedness otherwise permitted to be incurred under Sections 6.01
and 6.02 that limit the right of the obligor to dispose of the assets securing
such Indebtedness;

(xi) restrictions arising in connection with cash or other deposits permitted by
the definition of Permitted Investments or under Section 6.02 and limited to
such cash or deposit;

(xii) restrictions regarding licensing or sublicensing by the Borrowers and
their respective Restricted Subsidiaries of intellectual property in the
ordinary course of business;

(xiii) restrictions on cash earnest money deposits in favor of sellers in
connection with acquisitions not prohibited hereunder;

(xiv) any encumbrances or restrictions of the type referred to in clauses (a)
and (b) above imposed by any amendments, modifications, restatements, renewals,
increases, supplements, refundings, replacements or refinancings of the
contracts, instruments or obligations referred to in clauses (i) through
(xiii) above; provided that such amendments, modifications, restatements,
renewals, increases, supplements, refundings, replacements or refinancings are,
in the reasonable, good faith judgment of the Borrowers, no more restrictive
with respect to such encumbrance and other restrictions taken as a whole than
those prior to such amendment, modification, restatement, renewal, increase,
supplement, refunding, replacement or refinancing;

(d) clause (a) and clause (c) of the foregoing shall not apply to customary
provisions in leases, subleases, licenses, sublicenses and other contracts
restricting the assignment, sale or transfer thereof, in each case entered into
in the ordinary course of business or which exists on the date hereof, and no
such clause in this Section 6.07 shall prohibit or restrict such party’s right
to execute a subordination, non-disturbance and attornment agreement in a form
customary and reasonably acceptable such Borrower or such Restricted Subsidiary.

Section 6.08. Business of the Borrowers and Borrowers’ Restricted Subsidiaries.
Engage in any line of business material to the Borrowers and Borrowers’
subsidiaries taken as a whole other than (a) those lines of business conducted
by the Borrowers or Borrowers’ Restricted Subsidiaries on the Closing Date or
(b) any Similar Business.

Section 6.09. Modification of Junior Financing Documentation. Directly or
indirectly, amend, modify or change (a) the subordination provisions of any
Junior Financing Documentation (and the component definitions used therein) or
(b) any other term or condition of any Junior Financing Documentation, in the
case of this clause (b), in any manner materially adverse to the interests of
the Lenders and, in each case, without the consent of the Administrative Agent
(which consent shall not be unreasonably withheld).

 

152



--------------------------------------------------------------------------------

Section 6.10. Changes in Fiscal Year. Make any change in its fiscal year;
provided, however, that the Borrowers may, upon written notice to the
Administrative Agent, change its fiscal year to any other fiscal year reasonably
acceptable to the Administrative Agent, in which case, the Borrowers and the
Administrative Agent will, and are hereby authorized by Lenders to, make any
adjustments to this Agreement that are necessary to reflect such change in
fiscal year.

Section 6.11. Permitted Activities. With respect to Holdings, engage in any
operating or business activities; provided that the following and any activities
incidental thereto shall be permitted in any event: (i) its ownership of the
Equity Interests of the Lead Borrower and activities incidental thereto,
including payment of dividends and other amounts in respect of its Equity
Interests, (ii) the maintenance of its legal existence (including the ability to
incur fees, costs and expenses relating to such maintenance), (iii) the
performance of its obligations with respect to the Loan Documents, the Term Loan
Documents, any other documents governing Indebtedness permitted hereby, (iv) any
public offering of its common stock or any other issuance or sale of its Equity
Interests, (v) (1) guaranties in respect of Indebtedness of the Borrowers and
Borrowers’ Restricted Subsidiaries permitted under Section 6.01, including any
Refinancing Indebtedness thereof and (2) guaranties of other obligations not
constituting Indebtedness incurred by the Borrowers or any of Borrowers’
Restricted Subsidiaries, (vi) if applicable, participating in Tax, accounting
and other administrative matters as a member of the consolidated group of
Holdings and the Borrowers and Guarantors, (vii) holding any cash or Cash
Equivalents, (viii) making of any Restricted Payments or Investments permitted
hereunder, (ix) providing indemnification to officers and directors,
(x) entering into employment agreements, stock option and stock ownership plans
and other similar and customary arrangements with officers, consultants,
investment bankers, advisors, employees and directors and performing the
activities contemplated thereby and (xi) any activities incidental or reasonably
related to the foregoing. Notwithstanding the foregoing in this Section 6.11,
the Borrowers shall not incur any Liens on Equity Interests of the Borrowers
other than non-consensual Liens and those for the benefit of the Secured
Obligations and the obligations with respect to the Term Loan Agreement,
Incremental Equivalent Debt, Junior Financing or Refinancing Indebtedness (in
each case, subject at all times to the Intercreditor Agreement or an
intercreditor agreement on terms reasonably satisfactory to the Administrative
Agent and the Borrowers), and Holdings shall not own any Equity Interests other
than those of the Lead Borrower.

Section 6.12. Hedging Agreements Enter into any Hedging Agreement, except
(a) Hedging Agreements entered into to hedge or mitigate risks to which the
applicable Loan Party or Restricted Subsidiary has actual or anticipated
exposure (other than those in respect of Capital Stock), including, but not
limited to, risks related to fluctuations in currency exchange rates or
commodities pricing and (b) Hedging Agreements entered into in order to
effectively cap, collar or exchange interest rates (from fixed to floating
rates, from one floating rate to another floating rate or otherwise) with
respect to any interest-bearing liability or investment of the applicable Loan
Party or Restricted Subsidiary.

 

153



--------------------------------------------------------------------------------

Section 6.13. Minimum Fixed Charge Coverage Ratio. Commencing with the fiscal
quarter ending September 30, 2017, if the average daily Excess Availability for
five (5) or more consecutive Business Days shall be less than or equal to the
greater of (i) 10% of the Line Cap or (ii) $7,500,000 (such occurrence, a
“triggering event”), thereafter (and until such time as the daily Excess
Availability exceeds the greater of (i) 10% of the Line Cap or $7,500,000 for a
period of thirty (30) consecutive Business Days (such period, a “Trigger
Period”)), permit the Fixed Charge Coverage Ratio, for any period of four
consecutive fiscal quarters ending on the last day of each fiscal quarter
(commencing with the last day of the most recent fiscal quarter preceding such
triggering event) to be less than 1.00 to 1.00. No later than three (3) Business
Days after the commencement of a Trigger Period, the Borrowers shall deliver to
the Administrative Agent a revised Compliance Certificate including a
calculation of the Fixed Charge Coverage Ratio pursuant to Section 5.04(c)(ii)
as of the last day of the preceding fiscal quarter or fiscal year, as
applicable.

Section 6.14. Restriction on Proceeds. Request any Borrowing, Floorplan Advance
or Letter of Credit, and the Borrowers shall not use, and shall procure that
Borrowers’ Subsidiaries and its or their respective directors, officers,
employees and agents shall not use, the proceeds of any Borrowing, Floorplan
Advance or Letter of Credit in furtherance of an offer, payment, promise to pay,
or authorization of the payment or giving of money, or anything else of value,
to any Person (A) in violation of any Anti-Corruption Laws, (B) for the purpose
of funding, financing or facilitating any activities, business or transaction of
or with any Sanctioned Person, or in any Sanctioned Country, in each case except
to the extent permitted for a Person required to comply with any Sanctions, or
(C) in any manner that would result in the violation of any Sanctions applicable
to any party hereto.

Section 6.15. Bundled Solutions Cash. Collect amounts in respect of Bundled
Solutions on behalf of any applicable leasing partners and/or third parties that
is at any one time owing by the Borrowers and its Restricted Subsidiaries to
such applicable leasing partners and/or third parties, except as permitted in
Section 5.04(j), provided that no such collections are commingled with proceeds
collected for application to the Obligations.

ARTICLE VII

EVENTS OF DEFAULT

Section 7.01. Events of Default. In case of the happening of any of the
following events (“Events of Default”):

(a) any representation or warranty made or deemed made in any Loan Document or
any representation, warranty, statement or information contained in any
certificate required to be furnished pursuant to any Loan Document, shall prove
to have been false or misleading in any material respect when so made, deemed
made or furnished;

(b) default shall be made in the payment of any principal of any Loan or any
reimbursement obligation in respect of any Floorplan Obligations or LC
Disbursement when and as the same shall become due and payable, whether at the
due date thereof or at a date fixed for mandatory prepayment thereof or by
acceleration thereof or otherwise;

 

154



--------------------------------------------------------------------------------

(c) default shall be made in the payment of any interest on any Loan, Floorplan
Obligations or LC Disbursement or any fee or other amount (other than an amount
referred to in clause (b) above) due under any Loan Document, when and as the
same shall become due and payable, and such default shall continue unremedied
for a period of five Business Days;

(d) default shall be made in the due observance or performance by the Borrowers
or any Restricted Subsidiary of any covenant, condition or agreement contained
in Section 5.01(a) (with respect to the Borrowers), Section 5.02(b),
Section 5.04(h) (and such default with respect to Section 5.04(h) shall continue
unremedied for a period of five Business Days; provided that Borrowers may not
rely on more than 3 such grace periods during any period of 12 consecutive
months), Section 5.05(a) or in Article VI;

(e) default shall be made in the due observance or performance by any Loan Party
or its Restricted Subsidiaries of any covenant, condition or agreement contained
in any Loan Document (other than those specified in clause (b), (c) or
(d) above) and such default shall continue unremedied for a period of 30
consecutive days after written notice thereof from the Administrative Agent to
the Lead Borrower;

(f) (i) the Borrowers or any Restricted Subsidiary shall fail to pay any
principal or interest, regardless of amount, due in respect of any Material
Indebtedness, when and as the same shall become due and payable (after giving
effect to an applicable grace period), which failure enables or permits (with or
without the giving of notice, the lapse of time or both) the holder or holders
of such Material Indebtedness or any trustee or agent on its or their behalf to
cause any Material Indebtedness to become due, or to require the prepayment,
repurchase, redemption or defeasance thereof, prior to its scheduled maturity or
that is a failure to pay such Material Indebtedness at its maturity or (ii) any
other event or condition occurs that results in any Material Indebtedness
becoming due prior to its scheduled maturity or that enables or permits (with or
without the giving of notice, the lapse of time or both) the holder or holders
of any Material Indebtedness or any trustee or agent on its or their behalf to
cause any Material Indebtedness to become due, or to require the prepayment,
repurchase, redemption or defeasance thereof, prior to its scheduled maturity;
provided that clause (ii) shall not apply to (i) secured Material Indebtedness
that becomes due as a result of the voluntary sale or transfer of the property
or assets securing such Material Indebtedness if such sale or transfer is
otherwise permitted hereunder, (ii) any Material Indebtedness if (x) the sole
remedy of the holder thereof in the event of the non-payment of such Material
Indebtedness or the non-payment or non-performance of obligations related
thereto or (y) sole option is to elect, in each case, to convert such Material
Indebtedness into Qualified Capital Stock (or cash in lieu of fractional shares)
and (iii) in the case of Material Indebtedness which the holder thereof may
elect to convert into Qualified Capital Stock, such Material Indebtedness from
and after the date, if any, on which such conversion has been effected;

(g) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed in a court of competent jurisdiction seeking (i) relief in
respect of the Borrowers or any Restricted Subsidiary (other than an Immaterial
Subsidiary), or of a substantial part of the property or assets of the Borrowers
or a Restricted Subsidiary (other than an Immaterial Subsidiary), under the
Bankruptcy Code, as now constituted or hereafter amended, or any other

 

155



--------------------------------------------------------------------------------

Federal, state or foreign bankruptcy, insolvency, receivership or similar law,
(ii) the appointment of a receiver, trustee, custodian, sequestrator,
conservator or similar official for the Borrowers or any Restricted Subsidiary
(other than an Immaterial Subsidiary) or for a substantial part of the property
or assets of the Borrowers or a Restricted Subsidiary (other than an Immaterial
Subsidiary) or (iii) the winding-up or liquidation of the Borrowers or any
Restricted Subsidiary (other than an Immaterial Subsidiary); and such proceeding
or petition shall continue undismissed for 60 days or an order or decree
approving or ordering any of the foregoing shall be entered;

(h) the Borrowers or any Restricted Subsidiary (other than an Immaterial
Subsidiary) shall (i) voluntarily commence any proceeding or file any petition
seeking relief under the Bankruptcy Code, as now constituted or hereafter
amended, or any other Federal, state or foreign bankruptcy, insolvency,
receivership or similar law, (ii) consent to the institution of any proceeding
or the filing of any petition described in clause (g) above, (iii) apply for or
consent to the appointment of a receiver, trustee, custodian, sequestrator,
conservator or similar official for the Borrowers or any Restricted Subsidiary
(other than an Immaterial Subsidiary) or for a substantial part of the property
or assets of the Borrowers or any Restricted Subsidiary (other than an
Immaterial Subsidiary), (iv) file an answer admitting the material allegations
of a petition filed against it in any such proceeding, (v) make a general
assignment for the benefit of creditors or (vi) become unable, admit in writing
its general inability or fail generally to pay its debts as they become due;

(i) one or more judgments for the payment of money in an aggregate amount
exceeding $25,000,000 (to the extent not covered by insurance as to which an
insurance company has not denied coverage or by an indemnification agreement as
to which the indemnifying party has not denied liability) shall be rendered
against the Borrowers and/or any Restricted Subsidiary (other than an Immaterial
Subsidiary) and the same shall remain undischarged for a period of 60
consecutive days during which execution shall not be effectively stayed;

(j) (i) an ERISA Event occurs with respect to a Pension Plan or Multiemployer
Plan which has resulted or could reasonably be expected to result in a Material
Adverse Effect or, (ii) a Pension Event occurs with respect to any Foreign Plan
which has resulted or could reasonably be expected to result in a Material
Adverse Effect;

(k) any material provision of any Loan Document, at any time after its execution
and delivery, shall for any reason be declared by a court of competent
jurisdiction to be null and void (other than in accordance with its terms or in
accordance with the terms of the other Loan Documents), or a proceeding shall be
commenced by or behalf of any Loan Party, or by any Governmental Authority,
seeking to establish the invalidity or unenforceability thereof (exclusive of
questions of interpretation of any provision thereof); or any Loan Party denies
in writing that it has any or further liability thereunder (other than as a
result of the discharge of such Loan Party in accordance with the terms of the
Loan Documents);

 

156



--------------------------------------------------------------------------------

(l) other than with respect to Collateral not exceeding $10,000,000 in the
aggregate, any Lien purported to be created by any Security Document shall cease
to be, or shall be asserted in writing by any Loan Party not to be, a valid,
perfected first priority Lien (subject only to Permitted Liens) having the
priority contemplated thereby (except as otherwise expressly provided in this
Agreement or such Security Document) on the securities, assets or properties
purported to be covered thereby, except to the extent that any lack of validity,
perfection or priority results from any act or omission of any Agent, or any
Lender (so long as such act or omission does not result from the breach or
non-compliance by a Loan Party with the Loan Documents);

(m) there has occurred a Change of Control;

then, and in every such event (other than an event with respect to the Borrowers
described in paragraph (g) or (h) above), and at any time thereafter during the
continuance of such event, the Administrative Agent may, and at the request of
the Required Lenders shall, by notice to the Borrowers, take either or both of
the following actions, at the same or different times: (i) terminate forthwith
the Commitments and (ii) declare the Loans then outstanding to be forthwith due
and payable in whole or in part, whereupon the principal of the Loans so
declared to be due and payable, together with accrued interest thereon and any
unpaid accrued fees and all other liabilities of the Borrowers accrued hereunder
and under any other Loan Document, shall become forthwith due and payable,
without presentment, demand, protest or any other notice of any kind, all of
which are hereby expressly waived by the Borrowers, anything contained herein or
in any other Loan Document to the contrary notwithstanding; and in any event
with respect to the Borrowers described in paragraph (g) or (h) above, the
Commitments shall automatically terminate and the principal of the Loans then
outstanding, together with accrued interest thereon and any unpaid accrued fees
and all other liabilities of the Borrowers accrued hereunder and under any other
Loan Document, shall automatically become due and payable, without presentment,
demand, protest or any other notice of any kind, all of which are hereby
expressly waived by the Borrowers, anything contained herein or in any other
Loan Document to the contrary notwithstanding. Notwithstanding the foregoing,
with respect to Section 6.01 and Section 6.03, a Default by Borrowers with
respect to the equivalent covenant section in the Term Loan Agreement shall not
constitute an Event of Default hereunder unless such Default occurs and
continues concurrently with other Events of Default enumerated in this
Section 7.01.

Section 7.02. Right to Cure. Notwithstanding anything to the contrary contained
in Section 7.01, in the event that the Borrowers fail (or, but for the operation
of this Section 7.02, would fail) to comply with the financial covenant set
forth in Section 6.13, until the expiration of the 15th Business Day subsequent
to the later of (x) the date the certificate calculating compliance with the
financial covenant set forth in Section 6.13 is required to be delivered
pursuant to Section 5.04(c), and (y) the date the Borrowers and their Restricted
Subsidiaries are required to comply with Section 6.13 (such 15 Business Day
period, the “Interim Period”), the Borrowers have the right (the “Cure Right”)
to receive Curative Amounts, and upon the receipt by the Borrowers of such
Curative Amounts (the “Specified Contribution”) such financial covenant shall be
recalculated giving effect to a pro forma adjustment by which EBITDA shall be
increased with respect to such applicable quarter and any four-quarter period
that contains such quarter, solely for the purpose of measuring such financial
covenant not for any other purpose under this Agreement, by an amount equal to
the Specified Contribution; provided that, (i) in each four-fiscal-quarter
period there shall be at least two fiscal quarters in respect of which the Cure
Right is not exercised and (ii) for purposes of this Section 7.02, the Specified
Contribution shall be no greater than the amount required for purposes of
complying with such

 

157



--------------------------------------------------------------------------------

financial covenant. If, after giving effect to the adjustments in this
Section 7.02, the Borrowers and their Restricted Subsidiaries shall then be in
compliance with the requirements of the financial covenant, the Borrowers and
their Restricted Subsidiaries shall be deemed to have satisfied the requirements
of such financial covenant as of the relevant date of determination with the
same effect as though there had been no failure to comply therewith at such
date, and the applicable breach or default of such financial covenant that had
occurred shall be deemed cured for this purposes of the Agreement. In addition
to proviso (i) and (ii) above, (a) the Cure Right may be exercised no more than
five times during the initial term of this Agreement. During the Interim Period,
neither the Agents nor any Lender shall have any right to exercise any default
right or remedy that would otherwise be available on the basis of an Event of
Default resulting from the failure to comply with Section 6.13.

ARTICLE VIII

THE AGENTS

Section 8.01. Agents. Each of the Lenders hereby irrevocably appoints the
Administrative Agent, the Collateral Agent and the Floorplan Funding Agent
(collectively, the “Agents”) and authorizes each Agent, in its respective
capacity, to take such actions on its behalf and to exercise such powers as are
delegated to such Agent by the terms of the Loan Documents, together with such
actions and powers as are reasonably incidental thereto. Without limiting the
generality of the foregoing, the Administrative Agent is hereby expressly
authorized to execute any and all documents (including releases and
intercreditor agreements) with respect to the Collateral and the rights of the
Secured Parties with respect thereto, as contemplated by and in accordance with
the provisions of this Agreement and the Security Documents.

The banks serving as Agents hereunder has the same rights and powers in their
capacity as a Lender as any other Lender and may exercise the same as though
they were not an Agent, and such banks and their Affiliates may accept deposits
from, lend money to and generally engage in any kind of business with the
Borrowers or any Subsidiary or other Affiliate thereof as if they were not an
Agent hereunder.

No Agent has any duties or obligations except those expressly set forth in the
Loan Documents. Without limiting the generality of the foregoing, (a) no Agent
shall be subject to any fiduciary or other implied duties, regardless of whether
a Default or Event of Default has occurred and is continuing, (b) no Agent has
any duty to take any discretionary action or exercise any discretionary powers,
except discretionary rights and powers expressly contemplated hereby that such
Agent is instructed in writing to exercise by the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary under the
circumstances as provided in Section 9.08), (c) each Agent shall be fully
justified in failing or refusing to take any action under any Loan Document
unless it shall first receive such advice or concurrence of the Required Lenders
as it deems appropriate and, if it so requests, it shall first be indemnified to
its satisfaction by the Lenders against any and all liability and expense which
may be incurred by it by reason of taking or continuing to take any such action
and (d) except as expressly set forth in the Loan Documents, no Agent has any
duty to disclose, nor shall it be liable for the failure to disclose, any
information relating to Holdings, the Borrowers or any of the subsidiaries
thereof that is communicated to or obtained by the bank serving as such Agent or
any of its Affiliates in

 

158



--------------------------------------------------------------------------------

any capacity. No Agent shall be liable for any action taken or not taken by it
with the consent or at the request of the Required Lenders (or such other number
or percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 9.08) or in the absence of its own gross negligence, bad
faith or willful misconduct or material breach of the Loan Documents (as
determined by a court of competent jurisdiction in a final and non-appealable
judgment). No Agent shall be deemed to have knowledge of any Default or Event of
Default unless and until written notice thereof is given to such Agent by the
Borrowers or a Lender, and no Agent shall be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with any Loan Document, (ii) the contents of any certificate,
report or other document delivered thereunder or in connection therewith,
(iii) the performance or observance of any of the covenants, agreements or other
terms or conditions set forth in any Loan Document, (iv) the validity,
enforceability, effectiveness or genuineness of any Loan Document or any other
agreement, instrument or document, (v) the perfection or priority of any Lien or
security interest created or purported to be created under the Security
Documents or (vi) the satisfaction of any condition set forth in Article IV or
elsewhere in any Loan Document, other than to confirm receipt of items expressly
required to be delivered to the applicable Agent.

Each Agent shall be entitled to rely upon, and shall not incur any liability for
relying upon, any notice, request, certificate, consent, statement, instrument,
document or other writing believed by it to be genuine and to have been signed
or sent by the proper Person. Each Agent may also rely upon any statement made
to it orally or by telephone and believed by it to have been made by the proper
Person, and shall not incur any liability for relying thereon. Each Agent may
consult with legal counsel (who may be counsel for the Borrowers or any
Affiliate thereof), independent accountants and other experts selected by it,
and shall not be liable for any action taken or not taken by it in good faith
and in accordance with the advice of any such counsel, accountants or experts.

For purposes of determining compliance with the conditions specified in
Section 4.02, each Lender that has signed this Agreement shall be deemed to have
consented to, approved or accepted or to be satisfied with, each document or
other matter required thereunder to be consented to or approved by or acceptable
or satisfactory to a Lender unless the Administrative Agent has received notice
from such Lender prior to the proposed Closing Date specifying its objection
thereto.

Each Agent may perform any and all its duties and exercise its rights and powers
by or through any one or more sub-agents appointed by it. Each Agent and any
such sub-agent may perform any and all its duties and exercise its rights and
powers by or through their respective Related Parties. The exculpatory
provisions of the preceding paragraphs shall apply to any such sub-agent and to
the Related Parties of each Agent and any such sub-agent, and shall apply to
their respective activities in connection with the syndication of the credit
facilities provided for herein as well as activities as an Agent.

Subject to the appointment and acceptance of a successor Agent as provided
below, each Agent may resign at any time by notifying in writing the Lenders,
each Issuing Bank (if applicable), the Floorplan Funding Agent and the
Borrowers. Upon receipt of any such notice of resignation of such Agent, the
Required Lenders has the right, with the consent of the Borrowers (such consent
not to be unreasonably withheld; provided that no such consent of the Borrowers

 

159



--------------------------------------------------------------------------------

shall be required if an Event of Default has occurred and is continuing under
paragraphs (g)(i) or (h) of Article VII), to appoint a successor (other than a
Disqualified Institution) which shall be a commercial banking institution
organized under the laws of the United States or any State or a United States
branch or agency of a commercial banking institution, in each case having a
combined capital and surplus of at least $500,000,000.

If no successor Agent is appointed prior to the effective date of resignation of
the relevant Agent specified by such Agent in its notice, the resigning Agent
may appoint, after consulting with the Lenders with the consent of and the
Borrowers, a successor agent from among the Lenders. If no successor agent has
accepted appointment as the successor agent by the date which is 60 days
following such Agent’s notice of resignation, the retiring Agent’s resignation
shall nevertheless thereupon become effective and the Lenders shall perform all
of the duties of such Agent hereunder until such time, if any, as the Required
Lenders, appoint a successor agent as provided for above (except in the case of
the Administrative Agent holding collateral security on behalf of any Secured
Parties, the resigning Administrative Agent shall continue to hold such
collateral security as nominee until such time as a successor Administrative
Agent is appointed). Upon the acceptance of any appointment as an Agent
hereunder by a successor (and, in the case of a successor Administrative Agent,
upon the execution and filing or recording of such financing statements, or
amendments thereto, and such amendments or supplements to the Security
Documents, and such other instruments or notices, as may be necessary or
desirable, or as the Required Lenders may request, in order to (a) continue the
perfection of the Liens granted or purported to be granted by the Security
Documents or otherwise ensure that the obligations under Section 5.09 are
satisfied), the successor Agent shall thereupon succeed to and become vested
with all the rights, powers, discretion, privileges, and duties of the retiring
Agent, and the retiring Agent shall be discharged from its duties and
obligations under the Loan Documents. The fees payable by the Borrowers to a
successor Administrative Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Borrowers and such successor.
After an Agent’s resignation hereunder, the provisions of this Article and
Section 9.05 shall continue in effect for the benefit of such retiring Agent,
its sub-agents and their respective Related Parties in respect of any actions
taken or omitted to be taken by any of them while acting as Agent.

None of Lenders or other Persons identified on the cover page or signature pages
of this Agreement as a “bookrunner,” or “arranger” has any right, power,
obligation, liability, responsibility or duty under this Agreement other than
those applicable to all Lenders as such. Without limiting the foregoing, none of
the Lenders or other Persons so identified has or be deemed to have any
fiduciary relationship with any Lender.

Each Lender acknowledges that it has, independently and without reliance upon an
Agent, the Arranger or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each Lender also acknowledges that it
will, independently and without reliance upon any Agent, the Arranger or any
other Lender and based on such documents and information as it shall from time
to time deem appropriate, continue to make its own decisions in taking or not
taking action under or based upon this Agreement or any other Loan Document, any
related agreement or any document furnished hereunder or thereunder.

 

160



--------------------------------------------------------------------------------

To the extent required by any applicable law, the Administrative Agent may
withhold from any interest payment to any Lender an amount equivalent to any
applicable withholding tax. If the IRS or any other Governmental Authority
asserts a claim that the Administrative Agent did not properly withhold tax from
amounts paid to or for the account of any Lender because the appropriate form
was not delivered or was not properly executed or because such Lender failed to
notify the Administrative Agent of a change in circumstance which rendered the
exemption from, or reduction of, withholding tax ineffective or for any other
reason, such Lender shall indemnify the Administrative Agent fully for all
amounts paid, directly or indirectly, by the Administrative Agent as tax or
otherwise, including any penalties or interest and together with all expenses
(including legal expenses, allocated internal costs and out-of-pocket expenses)
incurred.

In case of the pendency of any receivership, insolvency, liquidation,
bankruptcy, reorganization, arrangement, adjustment, composition or other
judicial proceeding relative to any Loan Party, the Administrative Agent and the
Collateral Agent (irrespective of whether the Obligations shall then be due and
payable as herein expressed or by declaration or otherwise and irrespective of
whether such Agent has made any demand on the Borrowers) shall be entitled and
empowered, by intervention in such proceeding or otherwise;

(a) to file and prove a claim for the whole amount of the Obligations and to
file such other documents as may be necessary or advisable in order to have the
claims of the Lenders and each Agent or (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders and each Agent
and their respective agents and counsel and all other amounts due such Lenders
and the Administrative Agent under Section 2.05 and 9.05) allowed in such
judicial proceeding; and

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to such Agent and, in the event such Agent
shall consent to the making of such payments directly to the Lenders, to pay to
the Administrative Agent any amount due for the reasonable compensation,
expenses, disbursements and advances of the Administrative Agent and its agents
and counsel, and any other amounts due the Administrative Agent under Sections
2.05 and 9.05.

Nothing contained herein shall be deemed to authorize any Agent to authorize or
consent to or accept or adopt on behalf of any Lender any plan or
reorganization, arrangement, adjustment or composition affecting the Obligations
or the rights of any Lender to authorize any Agent to vote in respect of the
claim of any such Lender in any such proceeding.

Each Issuing Bank shall act on behalf of the Lenders with respect to any Letters
of Credit issued by it and the documents associated therewith, and each Issuing
Bank has all of the benefits and immunities (i) provided to the Administrative
Agent in this Article VIII with respect to any acts taken or omissions suffered
by such Issuing Bank in connection with Letters of Credit issued by it or
proposed to be issued by it and the applications and agreements for letters of
credit pertaining to such Letters of Credit as fully as if the term “Agent” as
used in this Article VIII included such Issuing Bank with respect to such acts
or omissions and (ii) as additionally provided herein with respect to such
Issuing Bank.

 

161



--------------------------------------------------------------------------------

Each Lender hereby agrees that (a) it has requested a copy of each Report
prepared by or on behalf of the Administrative Agent; (b) the Administrative
Agent (i) makes no representation or warranty, express or implied, as to the
completeness or accuracy of any Report or any of the information contained
therein or any inaccuracy or omission contained in or relating to a Report and
(ii) shall not be liable for any information contained in any Report; (c) the
Reports are not comprehensive audits or examinations, and that any Person
performing any field examination will inspect only specific information
regarding the Loan Parties and will rely significantly upon the Loan Parties’
books and records, as well as on representations of the Loan Parties’ personnel
and that no Agent undertakes any obligation to update, correct or supplement the
Reports; (d) it will keep all Reports confidential and strictly for its internal
use, not share the Report with any Loan Party or any other Person except as
otherwise permitted pursuant to this Agreement; and (e) without limiting the
generality of any other indemnification provision contained in this Agreement,
it will pay and protect, and indemnify, defend, and hold the Administrative
Agent and any such other Person preparing a Report harmless from and against,
the claims, actions, proceedings, damages, costs, expenses, and other amounts
(including reasonable attorney fees) incurred by as the direct or indirect
result of any third parties who might obtain all or part of any Report through
the indemnifying Lender.

Section 8.02. Credit Bidding. Each of the Lenders hereby irrevocably authorizes
the Administrative Agent, on behalf of all Secured Parties to take any of the
following actions upon the instruction of the Required Lenders:

(a) consent to the Disposition of all or any portion of the Collateral free and
clear of the Liens securing the Obligations in connection with any Disposition
pursuant to the applicable provisions of the Bankruptcy Code, including
Section 363 thereof;

(b) credit bid all or any portion of the Obligations, or purchase all or any
portion of the Collateral (in each case, either directly or through one or more
acquisition vehicles), in connection with any Disposition of all or any portion
of the Collateral pursuant to the applicable provisions of the Bankruptcy Code,
including under Section 363 thereof;

(c) credit bid all or any portion of the Obligations, or purchase all or any
portion of the Collateral (in each case, either directly or through one or more
acquisition vehicles), in connection with any Disposition of all or any portion
of the Collateral pursuant to the applicable provisions of the UCC, including
pursuant to Sections 9-610 or 9-620 of the UCC;

(d) credit bid all or any portion of the Obligations, or purchase all or any
portion of the Collateral (in each case, either directly or through one or more
acquisition vehicles), in connection with any foreclosure or other Disposition
conducted in accordance with applicable law following the occurrence of an Event
of Default, including by power of sale, judicial action or otherwise; and/or

 

162



--------------------------------------------------------------------------------

(e) estimate the amount of any contingent or unliquidated Obligations of such
Lender or other Secured Party;

(f) it being understood that no Lender shall be required to fund any amount
(other than by means of offset) in connection with any purchase of all or any
portion of the Collateral by the Administrative Agent pursuant to the foregoing
clauses (b), (c) or (d) without its prior written consent.

Each Secured Party agrees that the Administrative Agent is under no obligation
to credit bid any part of the Obligations or to purchase or retain or acquire
any portion of the Collateral; provided that, in connection with any credit bid
or purchase described under clauses (b), (c) or (d) of the preceding paragraph,
the Obligations owed to all of the Secured Parties (other than with respect to
contingent or unliquidated liabilities as set forth in the next succeeding
paragraph) may be, and shall be, credit bid by the Administrative Agent on a
ratable basis.

With respect to each contingent or unliquidated claim that is an Obligation, the
Administrative Agent is hereby authorized, but is not required, to estimate the
amount thereof for purposes of any credit bid or purchase described in the
second preceding paragraph so long as the estimation of the amount or
liquidation of such claim would not unduly delay the ability of the
Administrative Agent to credit bid the Obligations or purchase the Collateral in
the relevant Disposition. In the event that the Administrative Agent, in its
sole and absolute discretion, elects not to estimate any such contingent or
unliquidated claim or any such claim cannot be estimated without unduly delaying
the ability of the Administrative Agent to consummate any credit bid or purchase
in accordance with the second preceding paragraph, then any contingent or
unliquidated claims not so estimated shall be disregarded, shall not be credit
bid, and shall not be entitled to any interest in the portion or the entirety of
the Collateral purchased by means of such credit bid.

Each Secured Party whose Obligations are credit bid under clauses (b), (c) or
(d) of the third preceding paragraph shall be entitled to receive interests in
the Collateral or any other asset acquired in connection with such credit bid
(or in the Capital Stock of the acquisition vehicle or vehicles that are used to
consummate such acquisition) on a ratable basis in accordance with the
percentage obtained by dividing (x) the amount of the Obligations of such
Secured Party that were credit bid in such credit bid or other Disposition, by
(y) the aggregate amount of all Obligations that were credit bid in such credit
bid or other Disposition.

ARTICLE IX

MISCELLANEOUS

Section 9.01. Notices. Notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by fax (with Email copies in the
case of notices and communications sent to CDF as specified below), as follows:

(a) if to the Borrowers, to Lead Borrower at:

C1 Holdings Corp.

3344 Highway 149

Eagan, Minnesota 55121

Attention: Jeff Nachbor

Phone: (651) 393-3632

E-mail: jnachbor@converge-one.com

 

163



--------------------------------------------------------------------------------

with a copy to (which shall not constitute notice):

Alston & Bird LLP

333 South Hope Street

16th Floor

Los Angeles, CA 90071-3004

Attention: Matthew J. Wrysinski

Fax: (213) 576-2892

Email: matthew.wrysinski@alston.com

(b) if to the Administrative Agent, the Collateral Agent, the Swingline Lender,
or to the Floorplan Funding Agent, to CDF at:

Wells Fargo Commercial Distribution Finance, LLC

1100 Abernathy Road

15th Floor

Atlanta, Georgia 30328

Attention: John Zebracki

Email: John.J.Zebracki@wellsfargo.com

with a copy to (which shall not constitute notice):

Bryan Cave LLP

211 North Broadway

Suite 3600

St. Louis, MO 63102

Attention: Paula Dinger Pace

Fax: (314) 552-8226

Email: pdpace@bryancave.com

(c) if to a Lender, Issuing Bank or the Collateral Agent, to it at its address
(or fax number) set forth on Schedule 2.01 or in the Assignment and Acceptance
pursuant to which such Lender has become a party hereto.

All notices and other communications given to any party hereto in accordance
with the provisions of this Agreement shall be deemed to have been given on the
date of receipt if delivered by hand or overnight courier service or sent by fax
or on the date three Business Days after dispatch by certified or registered
mail if mailed, in each case, delivered, sent or mailed (properly addressed) to
such party as provided in this Section 9.01 or in accordance with the

 

164



--------------------------------------------------------------------------------

latest unrevoked direction from such party given in accordance with this
Section 9.01. As agreed to among the Borrowers, the Administrative Agent and the
applicable Lenders from time to time in writing, notices and other
communications may also be delivered or furnished by e-mail; provided that
approval of such procedures may be limited to particular notices or
communications. All such notices and other communications sent to an e-mail
address shall be deemed received upon the sender’s receipt of an acknowledgement
from the intended recipient (such as by the “return receipt requested” function,
as available, return e-mail or other written acknowledgement); provided that if
not given during the normal business hours of the recipient, such notice or
communication shall be deemed to have been given at the opening of business on
the next Business Day for the recipient.

Section 9.02. Survival of Agreement. All covenants, agreements, representations
and warranties made by the Borrowers herein or any other Loan Document, shall be
considered to have been relied upon by the Administrative Agent, the Lenders and
the Issuing Banks and shall survive the making by the Lenders of the Loans and
the issuance of Letters of Credit by each Issuing Bank, regardless of any
investigation made by the Administrative Agent, the Lenders or such Issuing Bank
or on their behalf, and notwithstanding that any Agent, any Lender or any
Issuing Bank may have had notice or actual knowledge of any Default at the time
of any Credit Event shall continue in full force and effect until the
Termination Date. The provisions of Sections 2.14, 2.16, 2.20 and 9.05 shall
remain operative and in full force and effect regardless of the expiration of
the term of this Agreement, the consummation of the transactions contemplated
hereby, the repayment of any of the Loans, the expiration of the Commitments,
the expiration of any Letter of Credit, the invalidity or unenforceability of
any term or provision of this Agreement or any other Loan Document, or any
investigation made by or on behalf of the Administrative Agent, the Collateral
Agent, any Lender or any Issuing Bank.

Section 9.03. Binding Effect. This Agreement shall become effective when it has
been executed by the Borrowers and the Administrative Agent and when the
Administrative Agent has received counterparts hereof which, when taken
together, bear the signatures of each of the other parties hereto. EACH LENDER
AND EACH OTHER PERSON PARTY HERETO FROM TIME TO TIME (OTHER THAN THE LOAN
PARTIES) HEREBY (A) ACKNOWLEDGES THAT IT HAS RECEIVED A COPY OF THE
INTERCREDITOR AGREEMENT, (B) CONSENTS TO THE PROVISIONS OF THE INTERCREDITOR
AGREEMENT, (C) AGREES THAT IT WILL BE BOUND BY AND WILL TAKE NO ACTIONS CONTRARY
TO THE PROVISIONS OF THE INTERCREDITOR AGREEMENT AND (D) AUTHORIZES AND
INSTRUCTS THE ADMINISTRATIVE AGENT TO ENTER INTO ANY AMENDMENTS TO THE
INTERCREDITOR AGREEMENT AND THE SECURITY DOCUMENTS ON THE ADMINISTRATIVE AGENT’S
BEHALF AND ON BEHALF OF SUCH LENDER. EACH LENDER BY MAKING OR PURCHASING AN
INTEREST IN ANY LOAN AT ANY TIME SHALL BE DEEMED TO HAVE AGREED TO BE BOUND BY
THE INTERCREDITOR AGREEMENT.

Section 9.04. Successors and Assigns.

(a) Whenever in this Agreement any of the parties hereto is referred to, such
reference shall be deemed to include the permitted successors and assigns of
such party; and all covenants, promises and agreements by or on behalf of the
Borrowers, the Administrative Agent, the Collateral Agent, any Issuing Bank or
the Lenders that are contained in this Agreement shall bind and inure to the
benefit of their respective successors and assigns.

 

 

165



--------------------------------------------------------------------------------

(b) Each Lender may assign to one or more Eligible Assignees all or a portion of
its interests, rights and obligations under this Agreement (including all or a
portion of its Commitment and the Loans at the time owing to it); provided,
however, that (i) each of the Administrative Agent and the Borrowers must give
its prior written consent to such assignment (which consent shall not be
unreasonably withheld or delayed); provided that no such consent shall be
required to any such assignment made to a Lender or an Affiliate or Related Fund
of a Lender (in each case, other than to Disqualified Institutions) and the
consent of the Borrowers shall (x) not be required during the continuance of any
Specified Event of Default and (y) be deemed to have been given to any
assignment unless the Lead Borrower shall have objected thereto by written
notice to the Administrative Agent within ten (10) Business Days after having
received notice thereof, (ii) (A) in the case of any assignment, other than
assignments to Eligible Assignee, the amount of the Commitment of the assigning
Lender (or, in the case of an assignment of Loans after the Commitment has
expired or been terminated, the aggregate principal amount of the Loans of the
assigning Lenders) subject to each such assignment (determined as of the date of
the Assignment and Acceptance with respect to such assignment is delivered to
the Administrative Agent) shall not be less than $1,000,000 (or if less, the
entire remaining amount of such Lender’s Commitment (or Loans)) and shall be in
an amount that is an integral multiple of $1,000,000 (or the entire remaining
amount of such Lender’s Commitment (or Loans)), provided, however, that
simultaneous assignments by or to two or more Related Funds shall be combined
for purposes of determining whether the minimum assignment requirement is met,
and (B) in the case of any assignment to any Eligible Assignee, after giving
effect to such assignment, the aggregate Revolving Commitments (or Loans) of the
assigning Lender and its Affiliates and Related Funds shall be zero or not less
than $1,000,000, (iii) the parties to each such assignment shall execute and
deliver to the Administrative Agent an Assignment and Acceptance (such
Assignment and Acceptance to be (A) electronically executed and delivered to the
Administrative Agent via an electronic settlement system then acceptable to the
Administrative Agent (or, if previously agreed with the Administrative Agent,
manually), and (B) delivered together with a processing and recordation fee of
$3,500, unless waived or reduced by the Administrative Agent in its sole
discretion; provided that only one such fee shall be payable in connection with
simultaneous assignments by or to two or more Related Funds), and (iv) the
assignee, if it shall not be a Lender immediately prior to the assignment, shall
deliver to the Administrative Agent an Administrative Questionnaire and the tax
forms required under Section 2.20(e), (f) or (g), as applicable. Upon acceptance
and recording pursuant to paragraph (e) of this Section 9.04, from and after the
effective date specified in each Assignment and Acceptance, (A) the assignee
thereunder shall be a party hereto and, to the extent of the interest assigned
by such Assignment and Acceptance, have the rights and obligations of a Lender
under this Agreement and (B) the assigning Lender thereunder shall, to the
extent of the interest assigned by such Assignment and Acceptance, be released
from its obligations under this Agreement (and, in the case of an Assignment and
Acceptance covering all or the remaining portion of an assigning Lender’s rights
and obligations under this Agreement, such Lender shall cease to be a party
hereto but shall continue to be entitled to the benefits of Sections 2.14, 2.16,
2.20 and 9.05 with respect to facts and circumstances occurring prior to the
effective date of such assignment, as well as to any fees accrued for its
account and not yet paid); provided, that except to the extent otherwise
expressly agreed by the affected parties, no assignment by a Defaulting Lender
will constitute a waiver or release of any claim of any party hereunder arising
from that Lender’s having been a Defaulting Lender.

 

166



--------------------------------------------------------------------------------

(c) No such assignment shall be made to any Defaulting Lender or any of its
Subsidiaries, or any Person who, upon becoming a Lender hereunder, would
constitute any of the foregoing Persons described in this sentence. In
connection with any assignment of rights and obligations of any Defaulting
Lender hereunder, no such assignment shall be effective unless and until, in
addition to the other conditions thereto set forth herein, the parties to the
assignment shall make such additional payments to the Administrative Agent in an
aggregate amount sufficient, upon distribution thereof as appropriate (which may
be outright payment, purchases by the assignee of Participations or
subparticipations, or other compensating actions, including funding, with the
consent of the Borrowers and the Administrative Agent, the applicable pro rata
share of Loans previously requested but not funded by the Defaulting Lender, to
each of which the applicable assignee and assignor hereby irrevocably consent),
to (x) pay and satisfy in full all payment liabilities then owed by such
Defaulting Lender to the Administrative Agent and each Lender hereunder (and
interest accrued thereon), and (y) acquire (and fund as appropriate) its full
pro rata share of all Loans in accordance with its Applicable Percentage.
Notwithstanding the foregoing, in the event that any assignment of rights and
obligations of any Defaulting Lender hereunder shall become effective under
applicable law without compliance with the provisions of this paragraph, then
the assignee of such interest shall be deemed to be a Defaulting Lender for all
purposes of this Agreement until such compliance occurs. Any assignment or
transfer that does not comply with this paragraph shall be treated for purposes
of this Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with paragraph (g) of this Section 9.04.

(d) By executing and delivering an Assignment and Acceptance, the assigning
Lender thereunder and the assignee thereunder shall be deemed to confirm to and
agree with each other and the other parties hereto as follows: (i) such
assigning Lender warrants that it is the legal and beneficial owner of the
interest being assigned thereby free and clear of any adverse claim and that its
Revolving Commitment, and the outstanding principal amount of its Loans, in each
case without giving effect to assignments thereof which have not become
effective, are as set forth in such Assignment and Acceptance, (ii) except as
set forth in (i) above, such assigning Lender makes no representation or
warranty and assumes no responsibility with respect to any statements,
warranties or representations made in or in connection with this Agreement, or
the execution, legality, validity, enforceability, genuineness, sufficiency or
value of this Agreement, any other Loan Document or any other instrument or
document furnished pursuant hereto, or the financial condition of Holdings, the
Borrowers or any Subsidiary or the performance or observance by Holdings, the
Borrowers or any Subsidiary of any of Borrowers’ obligations under this
Agreement, any other Loan Document or any other instrument or document furnished
pursuant hereto, (iii) such assignee represents and warrants that it is legally
authorized to enter into such Assignment and Acceptance, (iv) such assignee
confirms that it has received a copy of this Agreement, together with copies of
the most recent financial statements referred to in Section 3.05(a) or delivered
pursuant to Section 5.04 and such other documents and information as it has
deemed appropriate to make its own credit analysis and decision to enter into
such Assignment and Acceptance, (v) such assignee will independently and without
reliance upon the Administrative Agent or the Collateral Agent, such assigning
Lender or any other Lender and based on such documents and information as it
shall deem appropriate at the time, continue to

 

167



--------------------------------------------------------------------------------

make its own credit decisions in taking or not taking action under this
Agreement, (vi) such assignee appoints and authorizes the Administrative Agent
and the Collateral Agent to take such action as agent on its behalf and to
exercise such powers under this Agreement as are delegated to the Administrative
Agent and the Collateral Agent, respectively, by the terms hereof, together with
such powers as are reasonably incidental thereto and (vii) such assignee agrees
that it will perform in accordance with their terms all the obligations which by
the terms of this Agreement are required to be performed by it as a Lender.

(e) The Administrative Agent, acting solely for this purpose as a non-fiduciary
agent of the Borrowers, shall maintain at one of its offices in the United
States a copy of each Assignment and Acceptance delivered to it and a register
for the recordation of the names and addresses of the Lenders and any changes
thereto, meeting the requirements of Treasury Regulation Section 5f.103-1(c),
whether by assignment or otherwise, and the Commitment of, and principal amount
of the Loans (and related interest amount and fees with respect to such Loan)
owing and paid to, each Lender pursuant to the terms hereof from time to time
(the “Register”). The entries in the Register shall be conclusive absent
manifest error, and the Borrowers, the Administrative Agent, the Collateral
Agent and the Lenders may treat each Person whose name is recorded in the
Register pursuant to the terms hereof as a Lender hereunder for all purposes of
this Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by the Borrowers and any Lender (but only, in the case
of a Lender, with respect to any entry relating to such Lender’s Loans,
Commitments and other Obligations) at any reasonable time and from time to time
upon reasonable prior notice.

(f) Upon its receipt of, and consent to, a duly completed Assignment and
Acceptance executed by an assigning Lender and an assignee, an Administrative
Questionnaire completed in respect of the assignee (unless the assignee shall
already be a Lender hereunder), the processing and recordation fee referred to
in paragraph (b) above, if applicable, and the written consent of the
Administrative Agent, the Borrowers and the Issuing Banks to such assignment (in
each case to the extent required pursuant to paragraph (b) above) and any
applicable tax forms required by Section 2.20(e), (f) or (g), as applicable, the
Administrative Agent shall (i) accept such Assignment and Acceptance,
(ii) promptly record the information contained therein in the Register and
(iii) if requested by an assignee, provide to such assignee the most recent list
of Disqualified Institutions identified in writing to the Administrative Agent
and the Lenders as of such date. No assignment shall be effective unless it has
been recorded in the Register as provided in this paragraph (e).

(g) Each Lender may without the consent of the Borrowers, the Swingline Lender,
any Issuing Bank or the Administrative Agent sell participations to one or more
banks or other Persons (other than to Disqualified Institutions, any natural
Person or Holdings or any of its subsidiaries or Affiliates) in all or a portion
of its rights and obligations under this Agreement (including all or a portion
of its Commitment and the Loans owing to it and its participations in the LC
Exposure and/or Swingline Loans); provided, that (i) such Lender’s obligations
under this Agreement shall remain unchanged, (ii) such Lender shall remain
solely responsible to the other parties hereto for the performance of such
obligations, (iii) the participating banks or other Persons shall be entitled to
the benefit of the cost protection provisions contained in Sections 2.14, 2.16
and 2.20 to the same extent as if they were Lenders (but, with respect to any
particular participant, to no greater extent than the Lender that sold the
participation to such participant and

 

168



--------------------------------------------------------------------------------

in the case of Section 2.20, only if such participant has provided any form of
information that it would have been required to provide under such Section if it
were a Lender) (it being understood that any forms, information or other
documentation required under such Sections shall be delivered to the
participating Lender), (iv) to the extent permitted by applicable law, each
participant also shall be entitled to the benefits of Section 9.06 as though it
were a Lender, so long as such participant agrees to be subject to Section 2.18
as though it were a Lender and (v) the Borrowers, the Administrative Agent, each
Issuing Bank, the Swingline Lender and the Lenders shall continue to deal solely
and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement, and such Lender shall retain the sole right to
enforce the obligations of the Borrowers relating to the Loans or LC
Disbursements and to approve any amendment, modification or waiver of any
provision of this Agreement (other than amendments, modifications or waivers
described in clauses (i), (ii) and (iii) of Section 9.08(b) as it pertains to
the Loans or Commitments in which such participant has an interest). Each Lender
selling a participation to a participant (i) shall keep a register (acting
solely for this purpose as a non-fiduciary agent of the Borrowers), meeting the
requirements of Treasury Regulation Section 5f.103-1(c), of each such
participation, specifying such participant’s entitlement to payments of
principal and interest with respect to such participation, (ii) shall provide
the Administrative Agent and the Borrowers with the applicable forms,
certificates and statements described in Section 2.20(e) or (f) hereof, as
applicable, as if such participant was a Lender hereunder and (iii) if requested
by a participant, provide to such participant the most recent list of
Disqualified Institutions identified in writing to the Administrative Agent and
the Lenders as of such date; provided that the Administrative Agent shall have
no responsibility to monitor compliance in connection therewith. Notwithstanding
anything in clause (ii) of the immediately preceding sentence to the contrary,
each Lender has the right to sell one or more participations to one or more
lenders or other Persons that provide financing to such Lender in the form of
sales and repurchases of participations without having to satisfy the
requirements set forth therein.

(h) Any Lender or participant may, in connection with any assignment or
participation or proposed assignment or participation pursuant to this
Section 9.04, disclose to the assignee or participant or proposed assignee or
participant any non-public information relating to the Borrowers furnished to
such Lender by or on behalf of the Borrowers; provided that prior to any such
disclosure, each such assignee or participant or proposed assignee or
participant shall execute an agreement whereby such assignee or participant
shall agree (subject to customary exceptions) to preserve the confidentiality of
such non-public information on terms no less restrictive than those applicable
to the Lenders pursuant to Section 9.16.

(i) Any Lender may, without the consent of the Borrowers or the Administrative
Agent, at any time pledge or assign a security interest in all or any portion of
its rights under this Agreement to secure extensions of credit to such Lender or
in support of obligations owed by such Lender, including any pledge or
assignment to secure obligations to a Federal Reserve Bank or any central bank
having jurisdiction over such Lender; provided that (i) such assignment shall
not increase the costs or expenses or otherwise increase or change the
obligations of the Borrowers hereunder and (ii) no such assignment shall release
a Lender from any of its obligations hereunder or substitute any such assignee
for such Lender as a party hereto.

(j) Notwithstanding anything to the contrary contained herein, any Lender (a
“Granting Lender”) may grant to a special purpose funding vehicle (an “SPC”),
identified as

 

169



--------------------------------------------------------------------------------

such in writing from time to time by the Granting Lender to the Administrative
Agent and the Borrowers, the option to provide to the Borrowers all or any part
of any Loan that such Granting Lender would otherwise be obligated to make to
the Borrowers pursuant to this Agreement; provided that (i) nothing herein shall
constitute a commitment by any SPC to make any Loan and (ii) if an SPC elects
not to exercise such option or otherwise fails to provide all or any part of
such Loan, the Granting Lender shall be obligated to make such Loan pursuant to
the terms hereof. The making of a Loan by an SPC hereunder shall utilize the
Commitment of the Granting Lender to the same extent, and as if, such Loan were
made by such Granting Lender. Each party hereto hereby agrees that (x) neither
the grant to any SPC nor the exercise by any SPC of such option shall increase
the costs or expenses or otherwise increase or change the obligations of the
Borrowers hereunder, (y) no SPC shall be liable for any indemnity or similar
payment obligation under this Agreement (all liability for which shall remain
with the Granting Lender) and (z) the Granting Lender shall for all purposes
remain the Lender of record hereunder. In addition, notwithstanding anything to
the contrary contained in this Section 9.04, any SPC may (A) with notice to, but
without the prior written consent of, the Borrowers and the Administrative Agent
and without paying any processing fee therefor, assign all or a portion of its
interests in any Loans to the Granting Lender or to any financial institutions
(consented to by the Borrowers and Administrative Agent) providing liquidity
and/or credit support to or for the account of such SPC to support the funding
or maintenance of Loans and (B) disclose on a confidential basis any non-public
information relating to its funding of Loans to any rating agency, commercial
paper dealer or provider of any surety, guarantee or credit or liquidity
enhancement to such SPC.

(k) The Borrowers shall not assign or delegate any of Borrowers’ rights or
duties hereunder (other than in a transaction permitted by Section 6.04) without
the prior written consent of the Administrative Agent, each Issuing Bank and
each Lender, and any attempted assignment without such consent shall be null and
void.

(l) If the Borrowers wish to replace the Loans or Commitments hereunder with
ones having different terms, it has the option, with the consent of the
Administrative Agent and subject to at least three Business Days’ advance notice
to the Lenders, instead of prepaying the Loans or reducing or terminating the
Commitments to be replaced, to (i) require the Lenders to assign such Loans or
Commitments to the Administrative Agent or its designees and (ii) amend the
terms thereof in accordance with Section 9.08 (with such replacement, if
applicable, being deemed to have been made pursuant to Section 9.08(d)).
Pursuant to any such assignment, all Loans and Commitments to be replaced shall
be purchased at par (allocated among the Lenders in the same manner as would be
required if such Loans were being optionally prepaid or such Commitments were
being optionally reduced or terminated by the Borrowers), accompanied by payment
of any accrued interest and fees thereon and any amounts owing pursuant to
Section 2.16. By receiving such purchase price, the Lenders shall automatically
be deemed to have assigned the Loans or Commitments pursuant to the terms of an
Assignment and Acceptance, and accordingly no other action by such Lenders shall
be required in connection therewith. The provisions of this paragraph are
intended to facilitate the maintenance of the perfection and priority of
existing security interests in the Collateral during any such replacement.

 

170



--------------------------------------------------------------------------------

Section 9.05. Expenses; Indemnity.

(a) The Borrowers agree to pay (i) all reasonable out-of-pocket expenses (but
limited, as to legal fees and expenses, to those of Bryan Cave LLP, counsel for
the Administrative Agent and CDF taken as a whole, and, if reasonably necessary,
of one local counsel in each material jurisdiction) incurred by the Arranger and
the Administrative Agent, in connection with the syndication of the Credit
Facilities and the preparation and administration of this Agreement and the
other Loan Documents and in connection with any amendments, modifications or
waivers of the provisions hereof or thereof (whether or not the transactions
hereby or thereby contemplated shall be consummated) and (ii) all reasonable
out-of-pocket expenses (but limited, as to legal fees and expenses, to one
counsel for all such Persons taken as a whole, and, if reasonably necessary, of
one local counsel to all such Persons taken as a whole in each material
jurisdiction) incurred by the Administrative Agent, any Issuing Bank, the
Swingline Lender or any Lender in connection with the enforcement or protection
of its rights or remedies in connection with this Agreement and the other Loan
Documents or in connection with the Loans made or Letters of Credit issued
hereunder, including, without limiting the generality of the foregoing, costs
and expenses incurred in connection with:

(i) appraisals (subject to Section 5.12) and insurance reviews; and

(ii) field examinations and the preparation of Reports as described in
Section 5.12;

(b) The Borrowers agree to indemnify each Arranger, each Agent, each Lender,
each Issuing Bank, the Swingline Lender, the Floorplan Funding Agent and each of
the foregoing Persons’ Related Parties and their successors and assigns (each
such Person being called an “Indemnitee”) against, and to hold each Indemnitee
harmless from, any and all costs, expenses (including reasonable fees,
out-of-pocket disbursements and other charges of one counsel to the Indemnitees,
taken as a whole, and one local counsel to the Indemnitees taken as a whole in
each material jurisdiction; provided that if (i) one or more Indemnitees has
reasonably concluded that there may be legal defenses available to it that are
different from or in addition to those available to one or more other
Indemnitees or (ii) the representation of the Indemnitees (or any portion
thereof) by the same counsel would be inappropriate due to actual or potential
differing interests between them, then such expenses shall include the
reasonable fees, out-of-pocket disbursements and other charges of one separate
counsel to such Indemnitees, taken as a whole, in each relevant jurisdiction),
and liabilities of such Indemnitee arising out of or in connection with (w) the
execution or delivery of this Agreement or any other Loan Document or any
agreement or instrument contemplated thereby, the performance by the parties
thereto of their respective obligations thereunder or the consummation of the
Transactions and the other transactions contemplated thereby (including the
syndication of the Credit Facility), (x) the use of the proceeds of the Loans or
issuance of Letters of Credit, (y) any actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing, whether or not any
Indemnitee is a party thereto (and regardless of whether such matter is
initiated by a third party or by the Borrowers, any other Loan Party or any of
their respective Affiliates), or (z) any actual or alleged presence or Release
of Hazardous Materials on any property currently or formerly owned or operated
by Holdings, the Borrowers or any of the subsidiaries, or any liability under
Environmental Laws related in any way to Holdings, the Borrowers or the
subsidiaries; provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such costs, expenses or liabilities (x) resulted
from the gross negligence, bad faith, fraud or willful

 

171



--------------------------------------------------------------------------------

misconduct of such Indemnitee (or its Affiliates and the respective directors,
officers, employees and agents of such Indemnitee and such Indemnitee’s
Affiliates) (each, a “related party” of such Indemnitee) or material breach of
its (or any of its related parties’) obligations hereunder or under any of the
other Loan Documents or in connection with any transaction contemplated hereby
or thereby, in each case as determined by a court of competent jurisdiction in a
final non-appealable judgment or (y) relate to the presence or Release of
Hazardous Materials that first occur at any property owned by Holdings or the
Borrowers after such property is transferred to any Indemnitee, any of its
related parties or any of their respective successors or assigns by foreclosure,
deed-in-lieu of foreclosure or similar transfer. The Borrowers have no
obligation to reimburse any Indemnitee for fees and expenses unless such
Indemnitee provides the Borrowers with an undertaking in which such Indemnitee
agrees to refund and return any and all amounts paid by the Borrowers to such
Indemnitee to the extent any of the foregoing items in clauses (x) and (y)
occurs. Notwithstanding the foregoing, this Section 9.05 shall not apply to Tax
matters, which shall be governed exclusively by Section 2.20.

(c) To the extent that the Borrowers fail to pay any amount required to be paid
by it to the Arranger, the Administrative Agent or any other Indemnitee related
thereto under paragraph (a) or (b) of this Section (and without limiting its
obligation to do so), each Lender severally agrees to pay to the Arranger, such
Indemnitee and the Administrative Agent, such Lender’s pro rata share
(determined as of the time that the applicable unreimbursed expense or indemnity
payment is sought) of such unpaid amount; provided that the unreimbursed expense
or indemnified loss, claim, damage, liability or related expense, as the case
may be, was incurred by or asserted against the Arranger, the Administrative
Agent, the Issuing Banks, the Swingline Lender or such Indemnitee in its
capacity as such. For purposes hereof, a Lender’s “pro rata share” shall be
determined based upon its share of the sum of outstanding the aggregate
Revolving Exposure and unused Commitments at the time.

(d) To the extent permitted by applicable law, no party hereto shall assert, and
each party hereto hereby waives, any claim from (i) the use by others of
information or other materials obtained through electronic, telecommunications
or other information transmission systems, except to the extent such damages
have resulted from the willful misconduct, bad faith, fraud or gross negligence
of such party of any of its Affiliates or the respective directors, officers,
employees and agents of such party and such party’s Affiliates and (ii) any
theory of liability, for special, indirect, consequential or punitive damages
(as opposed to direct or actual damages) arising out of, in connection with, or
as a result of, this Agreement or any agreement or instrument contemplated
hereby, the Transactions, any Loan or Letter of Credit or the use of the
proceeds thereof; provided that nothing contained in this sentence shall limit
the Borrowers’ indemnification obligations to the extent such special, indirect,
consequential and punitive damages are included in any third party claim in
connection with which such Indemnitee is entitled to indemnification hereunder.

(e) The provisions of this Section 9.05 shall survive the expiration of the term
of this Agreement, the consummation of the transactions contemplated hereby, the
repayment of any of the Loans, the expiration of the Commitments, the expiration
of any Letter of Credit, the invalidity or unenforceability of any term or
provision of this Agreement or any other Loan Document, or any investigation
made by or on behalf of the Administrative Agent, any Lender or the Issuing
Banks. All amounts due under this Section 9.05 shall be payable within 30 days
after

 

172



--------------------------------------------------------------------------------

receipt of an invoice relating thereto setting forth such amounts in reasonable
detail; provided, however, that such Indemnitee shall promptly refund such
amount to the extent that there is a final judicial or arbitral determination
that such Indemnitee was not entitled to indemnification rights with respect to
such payment pursuant to the express terms of this Section 9.05.

Section 9.06. Right of Setoff; Payments Set Aside.

(a) If an Event of Default has occurred and be continuing, each Lender is hereby
authorized at any time and from time to time, except to the extent prohibited by
law, without prior notice to the Borrowers or any other Loan Party, any such
notice being waived by the Borrowers (on its own behalf and on behalf of each
Loan Party and its subsidiaries) to set off and apply any and all deposits
(general or special, time or demand, provisional or final) at any time held and
other Indebtedness at any time owing by such Lender to or for the credit or the
account of the Borrowers against any of and all the obligations of the Borrowers
now or hereafter existing under this Agreement and other Loan Documents held by
such Lender, irrespective of whether or not such Lender has made any demand
under this Agreement or such other Loan Document and although such obligations
may be contingent or unmatured or denominated in a currency different from that
of the applicable deposit or indebtedness; provided that in the event that any
Defaulting Lender shall exercise any such right of setoff, (i) all amounts so
set off shall be paid over immediately to the Administrative Agent for further
application in accordance with the provisions of Section 2.27(e) and, pending
such payment, shall be segregated by such Defaulting Lender from its other funds
and deemed held in trust for the benefit of the Administrative Agent and the
Lenders, and (ii) the Defaulting Lender shall provide promptly to the
Administrative Agent a statement describing in reasonable detail the Obligations
owing to such Defaulting Lender as to which it exercised such right of setoff.
The rights of each Lender under this Section 9.06 are in addition to other
rights and remedies (including other rights of setoff) which such Lender may
have. Each Lender agrees promptly to notify the Lead Borrower and the
Administrative Agent after any such set off and application made by such Lender;
provided that the failure to give such notice shall not affect the validity of
such set-off and application.

(b) To the extent that any payment by or on behalf of the Borrowers is made to
any Agent or any Lender, or any Agent or any Lender exercises its right of
setoff, and such payment or the proceeds of such setoff or any part thereof is
subsequently invalidated, declared to be fraudulent or preferential, set aside
or required (including pursuant to any settlement entered into by such Agent or
such Lender in its discretion) to be repaid to a trustee, receiver or any other
party, then (i) to the extent of such recovery the obligation or part thereof
originally intended to be satisfied shall be revived and continued in full force
and effect as if such payment had not been made or such setoff had not occurred,
and (ii) each Lender severally agrees to pay to the Administrative Agent upon
demand its applicable share of any amount so recovered from or repaid by any
Agent, plus interest thereon from the date of such demand to the date such
payment is made at a rate per annum equal to the Federal Funds Effective Rate
from time to time in effect.

Section 9.07. Applicable Law. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS (OTHER
THAN LETTERS OF CREDIT AND AS EXPRESSLY SET FORTH IN OTHER LOAN DOCUMENTS) SHALL
BE CONSTRUED IN ACCORDANCE WITH

 

173



--------------------------------------------------------------------------------

AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK. EACH LETTER OF CREDIT SHALL
BE GOVERNED BY, AND SHALL BE CONSTRUED IN ACCORDANCE WITH, THE LAWS OR RULES
DESIGNATED IN SUCH LETTER OF CREDIT, OR IF NO SUCH LAWS OR RULES ARE DESIGNATED,
THE UNIFORM CUSTOMS AND PRACTICE FOR DOCUMENTARY CREDITS MOST RECENTLY PUBLISHED
AND IN EFFECT, ON THE DATE SUCH LETTER OF CREDIT WAS ISSUED, BY THE
INTERNATIONAL CHAMBER OF COMMERCE (THE “UNIFORM CUSTOMS”) AND, AS TO MATTERS NOT
GOVERNED BY THE UNIFORM CUSTOMS, THE LAWS OF THE STATE OF NEW YORK.

Section 9.08. Waivers; Amendment.

(a) No failure or delay of the Administrative Agent, the Collateral Agent, the
Floorplan Funding Agent, any Lender or any Issuing Bank in exercising any power
or right hereunder or under any other Loan Document shall operate as a waiver
thereof, nor shall any single or partial exercise of any such right or power, or
any abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power. The rights and remedies of the Administrative Agent, the
Collateral Agent, the Floorplan Funding Agent, each Issuing Bank and the Lenders
hereunder and under the other Loan Documents are cumulative and are not
exclusive of any rights or remedies that they would otherwise have. No waiver of
any provision of this Agreement or any other Loan Document or consent to any
departure by the Borrowers or any other Loan Party therefrom shall in any event
be effective unless the same shall be permitted by clause (b) below, and then
such waiver or consent shall be effective only in the specific instance and for
the purpose for which given. No notice or demand on the Borrowers in any case
shall entitle the Borrowers to any other or further notice or demand in similar
or other circumstances.

(b) Subject to Section 2.08(b), Section 2.24 and clause (d) below, and except
for those actions expressly permitted to be taken by the Administrative Agent,
the Collateral Agent, the Floorplan Funding Agent or the Administrative Agent,
neither this Agreement nor any other Loan Document nor any provision hereof or
thereof may be waived, amended or modified except pursuant to an agreement or
agreements in writing entered into by the Required Lenders and the Loan Parties
that are party thereto and are affected by such waiver, amendment or
modification and acknowledged by the Administrative Agent; provided, however,
that no such agreement shall:

(i) reduce the principal amount of, or extend or waive any scheduled
amortization payment or the final scheduled maturity date of or date for the
payment of any interest on, any Loan or any date for reimbursement of an LC
Disbursement, forgive any such payment or any part thereof, or, subject to
Section 2.08(b), decrease the rate of interest on any Loan or LC Disbursement,
without the prior written consent of each Lender (including any such Lender that
is a Defaulting Lender) directly and adversely affected thereby (it being
understood that any change to the component definitions of Excess Availability
affecting the determination of interest and the waiver of a Default, Event of
Default or default interest shall only require the consent of the Borrowers and
the Required Lenders);

 

174



--------------------------------------------------------------------------------

(ii) increase or extend the Commitment (provided that the Administrative Agent
may make Protective Advances as set forth in Section 2.25) or decrease or extend
the date for payment of any fees of any Lender without the prior written consent
of such Lender (including any such Lender that is a Defaulting Lender);

(iii) amend or modify the provisions of Section 2.17(b), the provisions of
Section 9.04(j) (it being understood that any change to Section 6.04 and
Section 8.02 shall only require approval of the Required Lenders), the
definition of “Pro Rata Percentage” or the provisions of this Section (except as
set forth below) or release all or substantially all of the Guarantors or all or
substantially all of the Collateral (except as permitted under Section 6.04 and
the Guarantee and Collateral Agreement), without the prior written consent of
each Lender;

(iv) reduce the percentage contained in the definition of the term “Required
Lenders” or the term “Supermajority Lenders” without the prior written consent
of each Lender (it being understood that with the consent of the Required
Lenders, additional extensions of credit pursuant to this Agreement may be
included in the determination of the Required Lenders on substantially the same
basis as the Commitments and extensions of credit thereunder on the date hereof
and this Section 9.08 may be amended to reflect such extension of credit);

(v) without the prior written consent of the Floorplan Funding Agent, (A) amend
or modify any provision of Section 2.26, (B) amend or modify the definition of
“Availability” to the extent applicable to Section 2.26 or (C) amend or modify
any of the following defined terms: “Floorplan Advance”, “Floorplan Approval”,
“Floorplan Approved Vendor”, “Floorplan Approved Vendor Agreement”, “Floorplan
Facility”, “Floorplan Financed Inventory”, “Floorplan Funding Agent”, “Floorplan
Funding Date”, “Floorplan Invoice”, “Floorplan Invoice Payment Date”, “Floorplan
Obligation”, “Floorplan Payment Due Date” or “Floorplan Vendor Credits”;

(vi) change Section 2.27 without the consent of each Lender and the Floorplan
Funding Agent (to the extent the Floorplan Funding Agent is affected by such
change);

(vii) increase the advance rates set forth in the definition of the Borrowing
Base or amend the definitions of Eligible Accounts, Eligible Inventory,
Borrowing Base or Reserves which has the effect of increasing Availability
without the written consent of the Supermajority Lenders and the Administrative
Agent;

(viii) amend or modify the definition of “Administrative Agent” or the rights
and duties of the Administrative Agent without the consent of the Administrative
Agent and each Collateral Agent; or

(ix) amend or modify this Section 9.08 without the prior written consent of each
Lender directly and adversely affected thereby;

provided, further, that (x) no such agreement shall amend, modify or otherwise
affect the rights or duties of the Administrative Agent, the Collateral Agent,
the Floorplan Funding Agent, any

 

175



--------------------------------------------------------------------------------

Issuing Bank or the Swingline Lender hereunder or under any other Loan Document
without the prior written consent of the Administrative Agent, Collateral Agent,
the Floorplan Funding Agent, such Issuing Bank or the Swingline Lender, as the
case may be, or amend Section 2.08 without the prior written consent of the
Administrative Agent, and (y) Section 9.04(i) may not be amended, waived or
otherwise modified without the consent of each Granting Lender all or any part
of whose Loans are being funded by an SPC at the time of such amendment, waiver
or other modification.

(c) [Intentionally Reserved.]

(d) Each waiver, amendment, modification, supplement or consent made or given
pursuant to this Section 9.08 shall be effective only in the specific instance
and for the specific purpose for which given, and such waiver, amendment,
modification or supplement shall apply equally to each of the Lenders and shall
be binding on the Loan Parties, the Lenders, the Administrative Agent and all
future holders of the Loans and Commitments.

(e) If, in connection with any proposed amendment, waiver or consent requiring
the consent of “each Lender,” or “each Lender affected thereby,” the consent of
the Required Lenders is obtained, but the consent of other necessary Lenders is
not obtained (any such Lender whose consent is necessary but not obtained being
referred to herein as a “Non-Consenting Lender”), then the Borrowers may elect
to replace a Non-Consenting Lender as a Lender party to this Agreement; provided
that, concurrently with such replacement, (i) another bank or other entity which
is reasonably satisfactory to the Borrowers and the Administrative Agent shall
agree, as of such date, to purchase for cash the Loans and other Obligations due
to the Non-Consenting Lender pursuant to an Assignment and Acceptance and to
become a Lender for all purposes under this Agreement and to assume all
obligations of the Non-Consenting Lender to be terminated as of such date and to
comply with the requirements of clause (b) of Section 9.04, and (ii) the
Borrowers shall pay to such Non-Consenting Lender in same day funds on the day
of such replacement (1) all interest, fees and other amounts then accrued but
unpaid to such Non-Consenting Lender by the Borrowers hereunder to and including
the date of termination, including without limitation payments due to such
Non-Consenting Lender under Sections 2.14 and 2.20, and (2) an amount, if any,
equal to the payment which would have been due to such Lender on the day of such
replacement under Section 2.16 had the Loans of such Non-Consenting Lender been
prepaid on such date rather than sold to the replacement Lender. Each Lender and
Issuing Bank hereby grants to the Administrative Agent an irrevocable power of
attorney (which power of attorney is coupled with an interest) to execute and
deliver, on behalf of such Lender as assignor, any Assignment and Acceptance
necessary to effectuate any assignment of such Lender’s interests hereunder in
respect of the circumstances contemplated by this Section 9.08(e).

Section 9.09. Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan or
participation in any LC Disbursement, together with all fees, charges and other
amounts which are treated as interest on such Loan or participation in such LC
Disbursement under applicable law (collectively the “Charges”), shall exceed the
maximum lawful rate (the “Maximum Rate”) which may be contracted for, charged,
taken, received or reserved by the Lender holding such Loan or participation in
accordance with applicable law, the rate of interest payable in respect of such

 

176



--------------------------------------------------------------------------------

Loan or participation hereunder, together with all Charges payable in respect
thereof, shall be limited to the Maximum Rate and, to the extent lawful, the
interest and Charges that would have been payable in respect of such Loan or
participation but were not payable as a result of the operation of this
Section 9.09 shall be cumulated and the interest and Charges payable to such
Lender in respect of other Loans or participations or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount has been
received by such Lender.

Section 9.10. Entire Agreement. This Agreement and the other Loan Documents
constitute the entire contract between the parties relative to the subject
matter hereof. Any other previous agreement among the parties with respect to
the subject matter hereof is superseded by this Agreement and the other Loan
Documents. Nothing in this Agreement or in the other Loan Documents, expressed
or implied, is intended to confer upon any Person (other than the parties hereto
and thereto, their respective successors and assigns permitted hereunder
(including any Affiliate of any Issuing Bank that issues any Letter of Credit)
and, to the extent expressly contemplated hereby, the Indemnitees, the Arranger,
the Related Parties of each of the Administrative Agent, the Issuing Banks and
the Lenders) any rights, remedies, obligations or liabilities under or by reason
of this Agreement or the other Loan Documents.

Section 9.11. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER
OR IN CONNECTION WITH THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS. EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, TO IT THAT SUCH OTHER PARTY
WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS, AS APPLICABLE, BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 9.11.

Section 9.12. Severability. In the event any one or more of the provisions
contained in this Agreement or in any other Loan Document should be held
invalid, illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions contained herein and therein shall
not in any way be affected or impaired thereby (it being understood that the
invalidity of a particular provision in a particular jurisdiction shall not in
and of itself affect the validity of such provision in any other jurisdiction).
The parties shall endeavor in good-faith negotiations to replace the invalid,
illegal or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the invalid, illegal or
unenforceable provisions.

Section 9.13. Counterparts. This Agreement may be executed in counterparts (and
by different parties hereto on different counterparts), each of which shall
constitute an original but all of which when taken together shall constitute a
single contract, and shall become effective as provided in Section 9.03.
Delivery of an executed signature page to this Agreement by facsimile
transmission shall be as effective as delivery of a manually signed counterpart
of this Agreement.

 

177



--------------------------------------------------------------------------------

Section 9.14. Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and are not to affect the construction of, or to be taken into
consideration in interpreting, this Agreement.

Section 9.15. Jurisdiction; Consent to Service of Process.

(a) Each of the parties hereto hereby irrevocably and unconditionally submits,
for itself and its property, to the exclusive jurisdiction of any New York State
court or Federal court of the United States of America sitting in New York City,
New York County and any appellate court from any thereof, in any action or
proceeding arising out of or relating to this Agreement or the other Loan
Documents, or for recognition or enforcement of any judgment, and each of the
parties hereto hereby irrevocably and unconditionally agrees that all claims in
respect of any such action or proceeding may be heard and determined in such New
York State or, to the extent permitted by law, in such Federal court. Each of
the parties hereto agrees that a final judgment in any such action or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law. Nothing in this Agreement shall
affect any right that the Administrative Agent, the Issuing Banks or any Lender
may otherwise have to bring any action or proceeding relating to this Agreement
or the other Loan Documents against the Borrowers, Holdings or their respective
properties in the courts of any jurisdiction.

(b) Each of the parties hereto hereby irrevocably and unconditionally waives, to
the fullest extent it may legally and effectively do so, any objection which it
may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement or the other Loan
Documents in any New York State or Federal court. Each of the parties hereto
hereby irrevocably waives, to the fullest extent permitted by law, the defense
of an inconvenient forum to the maintenance of such action or proceeding in any
such court.

(c) Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 9.01. Nothing in this Agreement will
affect the right of any party to this Agreement to serve process in any other
manner permitted by law.

Section 9.16. Confidentiality. Each of the Administrative Agent, the Arranger,
the Issuing Banks and the Lenders agrees to maintain the confidentiality of the
Information (as defined below), except that Information may be disclosed (a) to
its and its Affiliates’ (other than Excluded Parties (as defined below) and
Disqualified Institutions) trustees, officers, directors, employees and agents,
including accountants, legal counsel and other advisors (it being understood
that the Persons to whom such disclosure is made will be informed of the
confidential nature of such Information and instructed to keep such Information
confidential) in connection with the transactions contemplated or permitted
hereby, (b) to the extent requested by any Governmental Authority having
jurisdiction over such Person (including any Governmental Authority regulating
any Lender or its Affiliates), (c) to the extent required by applicable laws or
regulations or by any subpoena or similar legal process (provided, that the
Administrative Agent, the Arranger, such Issuing Bank or such Lender that
discloses any Information pursuant to this clause (c) shall provide the
Borrowers with prompt notice of such disclosure to the extent permitted by
applicable law), (d) to the extent reasonably necessary in connection with the
exercise of any remedies hereunder or under the other Loan Documents or any
suit, action or

 

178



--------------------------------------------------------------------------------

proceeding relating to the enforcement of its rights hereunder or thereunder,
(e) subject to an agreement containing provisions at least as restrictive as
those of this Section 9.16 (or as otherwise may be acceptable to the Borrowers),
to (i) any actual or prospective assignee of or participant in any of its rights
or obligations under this Agreement and the other Loan Documents (and such
actual or prospective assignee or participant shall also be permitted to receive
the list of Disqualified Institutions) or (ii) any actual or prospective
counterparty (or its advisors) to any swap or derivative transaction relating to
the Borrowers, any subsidiary or any Affiliate thereof or any of their
respective obligations, (f) with the written consent of the Borrowers, (g) to
any Rating Agency when required by it (it being understood that, prior to any
such disclosure, such Rating Agency shall undertake to preserve the
confidentiality of any Information relating to the Loan Parties received by it
from such Person), (h) to the National Association of Insurance Commissioners or
any other Governmental Authority having jurisdiction over a Lender or any of its
Affiliates in connection with regulatory examinations and reviews conducted by
any such Governmental Authority or (i) to the extent such Information becomes
publicly available other than as a result of a breach of this Section 9.16;
provided that, no such disclosure shall be made by the Administrative Agent, the
Arranger, the Issuing Banks, and the Lenders to any of its affiliates that are
engaged as principals primarily in private equity, mezzanine financing or
venture capital (the “Excluded Parties”). For the purposes of this Section,
“Information” means all information received from the Borrowers or Holdings and
related to the Borrowers or its business, other than any such information that
is publicly available to the Administrative Agent, the Arranger or any Lender,
other than by reason of disclosure by Administrative Agent, any Issuing Bank,
the Arranger or any Lender in breach of this Section 9.16.

Section 9.17. No Advisory or Fiduciary Responsibility. In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Loan
Document), the Borrowers acknowledge and agree, and acknowledge Borrowers’
Affiliates’ understanding, that: (i) (A) the arranging and other services
regarding this Agreement provided by the Administrative Agent, Lenders and the
Arranger are arm’s-length commercial transactions between the Borrowers and
Borrowers’ Affiliates, on the one hand, and the Administrative Agent, the
Lenders and the Arranger on the other hand, the Borrowers have consulted its own
legal, accounting, regulatory and tax advisors to the extent it has deemed
appropriate, and (C) the Borrowers are capable of evaluating, and understands
and accepts, the terms, risks and conditions of the transactions contemplated
hereby and by the other Loan Documents; (ii) (A) each Agent, each Lender and
each Arranger is and has been acting solely as a principal and, except as
expressly agreed in writing by the relevant parties, has not been, is not, and
will not be acting as an advisor, agent or fiduciary for the Borrowers or any of
Borrowers’ Affiliates, or any other Person and (B) neither any Agent, any Lender
nor the Arranger has any obligation to the Borrowers or any of Borrowers’
Affiliates with respect to the transactions contemplated hereby except those
obligations expressly set forth herein and in the other Loan Documents; and
(iii) the Administrative Agent, the Lenders and the Arranger and their
respective Affiliates may be engaged in a broad range of transactions that
involve interests that differ from those of the Borrowers and Borrowers’
Affiliates, and neither any Agent, any Lender nor the Arranger has any
obligation to disclose any of such interests to the Borrowers or Borrowers’
Affiliates. To the fullest extent permitted by law, the Borrowers hereby agree
not to assert any claims that Borrowers may have against the Administrative
Agent, the Lenders and the Arranger with respect to any alleged breach of agency
or fiduciary duty in connection with any aspect of any transaction contemplated
hereby.

 

179



--------------------------------------------------------------------------------

Section 9.18. Release of Collateral. The Lenders irrevocably authorize the
Administrative Agent (and the Administrative Agent agrees):

(a) to release any Lien on any property granted to or held by the Administrative
Agent under any Loan Document (w) upon the Termination Date (and, concurrently
therewith, to release all the Loan Parties from their obligations under the Loan
Documents (other than those that specifically survive the Termination Date)),
(x) that is sold or to be sold as part of or in connection with any sale
permitted hereunder or under any other Loan Document to any Person other than a
Loan Party, (y) subject to Section 9.08, if approved, authorized or ratified in
writing by the Required Lenders, or (z) owned by a Subsidiary Guarantor upon
release of such Guarantor from its obligations under its guaranty pursuant to
clause (c) below;

(b) at the request of the Borrowers, to subordinate any Lien on any property
granted to or held by any Agent under any Loan Document to the holder of any
Lien on such property that is permitted by clauses (f), (h), (i), (r) (to the
extent related to any Lien permitted by clause (f), (h) or (i) of the definition
of Permitted Liens), (t), (cc) and (ee) of the definition of Permitted Liens or
any other Lien that is expressly permitted by Section 6.02 to be senior to the
Lien securing the Obligations or to release, and to execute and/or deliver
documents to evidence the release or non-existence of, any Lien securing the
Obligations upon any Excluded Property (as defined in the Guarantee and
Collateral Agreement); and

(c) to release any Subsidiary Guarantor from its obligations under any Loan
Document to which it is a party if such Person ceases to be a Subsidiary as a
result of a transaction or designation permitted hereunder.

Upon request by any Agent at any time, the Required Lenders will confirm in
writing such Agent’s authority to release its interest in particular types or
items of property, or to release any Subsidiary Guarantor from its obligations
under the Loan Documents pursuant to this Section 9.18. In each case as
specified in this Section 9.18, the relevant Agent will, at the Borrowers’
expense, execute and deliver to the applicable Loan Party such documents as such
Loan Party may reasonably request (including any UCC-3 termination statements)
to evidence the release of such item of Collateral from the assignment and
security interest granted under the Loan Documents, or to release such Loan
Party from its obligations under the Loan Documents, in each case, in accordance
with the terms of the Loan Documents and this Section 9.18.

Section 9.19. USA PATRIOT Act Notice. Each Lender and each Agent (for itself and
not on behalf of any Lender) hereby notifies the Loan Parties that pursuant to
the requirements of the USA PATRIOT Act, it is required to obtain, verify and
record information that identifies the Loan Parties, which information includes
the name and address of the Loan Parties and other information that will allow
such Lender or such Agent, as applicable, to identify the Loan Parties in
accordance with the USA PATRIOT Act.

 

180



--------------------------------------------------------------------------------

Section 9.20. Lender Action. Each Lender agrees that it shall not take or
institute any actions or proceedings, judicial or otherwise, for any right or
remedy against any Loan Party or any other obligor under any of the Loan
Documents or any Hedging Obligation (including the exercise of any right of
setoff, rights on account of any banker’s lien or similar claim or other rights
of self-help), or institute any actions or proceedings, or otherwise commence
any remedial procedures, with respect to any Collateral or any other property of
any such Loan Party, without the prior written consent of the Administrative
Agent. The provision of this Section 9.20 are for the sole benefit of the
Lenders and shall not afford any right to, or constitute a defense available to,
any Loan Party.

Section 9.21. Intercreditor Agreement. Each Lender hereunder (a) acknowledges
that it has received a copy of the Intercreditor Agreement, (b) agrees that it
will be bound by and will take no actions contrary to the provisions of the
Intercreditor Agreement and (c) authorizes and instructs the Administrative
Agent to enter into the Intercreditor Agreement as Administrative Agent and on
behalf of such Lender. The foregoing provisions are intended as an inducement to
the lenders under the Loan Documents and the Revolving Credit Documents to
extend credit to the Loan Parties and such lenders are intended third party
beneficiaries of such provisions. In the event of any conflict or inconsistency
between the provisions of the Intercreditor Agreement and this Agreement, the
provisions of the Intercreditor Agreement shall control.

Section 9.22. Amendment and Restatement. On the Closing Date, the Existing
Floorplan Agreement and all guaranties and other documents executed and
delivered in connection therewith shall be amended and restated in their
entirety by this Agreement and the other Loan Documents. This Agreement and the
other Loan Documents are not intended to constitute, and do not constitute, a
novation of the obligations and liabilities under the Existing Floorplan
Agreement and related documents (or to evidence payment of all or any portion of
such obligations and liabilities). From and after the Closing Date, the Existing
Floorplan Agreement shall be of no further force and effect; provided, however,
that all Liens granted under the Existing Floorplan Agreement shall continue to
secure the Obligations and Secured Obligations under this Agreement. On the
Closing Date, (a) all approvals under the Existing Floorplan Agreement shall
continue as Floorplan Approvals hereunder (and any obligations of CDF in respect
thereof shall constitute Floorplan Obligations hereunder to the same extent as
though such approvals had been Floorplan Approvals hereunder at all times); (b)
all unreimbursed advances made by CDF to vendors under the Existing Floorplan
Agreement shall constitute Floorplan Advances made by CDF hereunder on the
Closing Date; and (c) all open “Transaction Statements” under the Existing
Floorplan Agreement shall continue as Transaction Statements hereunder and
remain unchanged hereby. The Floorplan Funding Agent shall require settlement
with respect to all existing Floorplan Advances pursuant to Section 2.30 on the
first Settlement Date following the Closing Date.

Section 9.23. Acknowledgement and Consent to Bail-In of EEA Financial
Institutions.

(a) Notwithstanding anything to the contrary in any Loan Document or in any
other agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any EEA Financial Institution arising
under any Loan Document, to the extent such liability is unsecured, may be
subject to the write-down and

 

181



--------------------------------------------------------------------------------

conversion powers of an applicable EEA Resolution Authority and agrees and
consents to, and acknowledges and agrees to be bound by: the application of any
Write-Down and Conversion Powers by an applicable EEA Resolution Authority to
any such liabilities arising hereunder which may be payable to it by any party
hereto that is an EEA Financial Institution; and

(b) the effects of any Bail-In Action on any such liability, including, if
applicable:

(i) a reduction in full or in part or cancellation of any such liability;

(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

(iii) the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any applicable EEA
Resolution Authority.

[signature pages follow]

 

182



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

C1 HOLDINGS CORP. By:                                          
                                    Name: Title: CONVERGEONE, INC. By:
                                                                             
Name: Title: C1 INTERMEDIATE CORP. By:                                          
                                    Name: Title:

 

WELLS FARGO COMMERCIAL DISTRIBUTION FINANCE, LLC, as Administrative Agent, as
Collateral Agent, as Floorplan Funding Agent and as Lender By:
                                                                             
Name: Title: [                         ], as Lender By:
                                                                             
Name: Title: By:                                          
                                    Name: Title:

[Signature Page]